Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 1 of 182   PageID
                                    4842




              EXHIBIT “A”
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 2 of 182   PageID
                                    4843




          Deposition Transcript of
          Anatoly Aleksandrovich
             (May 18, 2018)

      PAGE: LINE(S) CITED IN
          REPLY BRIEF
             41: 9-13
             50:19-21
             53:18-21
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 3 of 182   PageID
                                    4844
                            Anatoly Aleksandrovich

                                                                         Page 1
                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
                                     -   -   -
            GARY BRYAN BRACKIN,         :   CIVIL ACTION
            Individually and in his     :
            capacity as Surviving       :
            Spouse of PAMELA W.         :
            BRACKIN, deceased,          :
                   Plaintiff,           :
                                        :   NO.
                   v.                   :   2:17-cv-2101
                                        :
            MEDTRONIC, INC., et al.,    :
                   Defendants.          :
            -------------------------------------------------

                           STATE OF MINNESOTA
             COUNTY OF HENNEPIN - FOURTH JUDICIAL DISTRICT
            CHARLES EKLUND,                      :
                   Plaintiff,                    :
                                                 :
                     v.                          :
                                                 :
            MEDTRONIC, INC., a                   :   NO.
            Minnesota corporation;               :   27-CV-17-18038
            MEDTRONIC MINIMED, a                 :
            Division of MEDTRONIC,               :
            INC.; UNOMEDICAL DEVICES             :
            S.A. de C.V., and                    :
            UNOMEDICAL A/S,                      :
                   Defendants.                   :

                                      - -    -

                                   May 18, 2018

                  DEPOSITION OF ANATOLY ALEKSANDROVICH

                                     -   -   -




                Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 4 of 182                                         PageID
                                    4845
                                                  Anatoly Aleksandrovich
                                                       Page 2                                                      Page 4
     1                                                           1   APPEARANCES (cont.'d):
                                                                 2
     2              Videotaped teleconferenced                   3     MASLON LLP
     3    deposition of ANATOLY ALEKSANDROVICH taken                   BY: NICOLE E. NAROTZKY, ESQUIRE
     4    pursuant to notice, was held at 16501 Ventura          4     3300 Wells Fargo Center
                                                                       90 South Seventh Street
     5    Boulevard Suite 400 Encino, California, beginning      5     Minneapolis, Minnesota 55402
     6    at 9:46 a.m., on the above date, before Ann Marie            (612) 672-8200
     7    Mitchell, a Federally Approved Certified Realtime      6     nicole.narotzky@maslon.com
                                                                       Representing Medtronic
     8    Reporter, Registered Diplomate Reporter and            7
     9    Notary Public.                                         8
    10                                                                 THOMPSON HINE LLP
                                                                 9     BY: Z. ILEANA MARTINEZ, ESQUIRE
    11                                                                 Two Alliance Center
    12                                                          10     3560 Lenox Road NE, Suite 1600
    13                                                                 Atlanta, Georgia 30326
                                                                11     (404) 541-2900
    14                                                                 ileana.martinez@thompsonhine.com
    15                                                          12     Representing Unomedical A/S in the Eklund
                                                                       Litigation
    16
                                                                13
    17                                                          14
    18                                                                 VIDEOGRAPHER:
                                                                15       DAVID KIM
    19                   - - -                                  16
    20                                                          17              - - -
    21                                                          18
                                                                19
    22            GOLKOW LITIGATION SERVICES                    20
                 877.370.3377 ph| 917.591.5672                  21
    23               deps@golkow.com                            22
                                                                23
    24                                                          24

                                                       Page 3                                                      Page 5
      1   APPEARANCES:                                           1             - - -
      2                                                          2             INDEX
      3     WILLIAMS CEDAR LLC
            BY: KEVIN HAVERTY, ESQUIRE
                                                                 3             - - -
      4     1515 Market Street                                   4
            Suite 1300                                           5   Testimony of: ANATOLY ALEKSANDROVICH
      5     Philadelphia, Pennsylvania 19103                     6   By Mr. Haverty         14, 323
            (215) 557-0099                                           By Mr. Merrell         308
      6     khaverty@williamscedar.com
            Representing the Brackin Plaintiffs                  7   By Ms. Martinez         320
      7                                                              By Ms. Goldenberg        329
      8                                                          8
            GARY K. SMITH LAW FIRM, PLLC                         9             - - -
      9     BY: PHILIP M. CAMPBELL, ESQUIRE
            The Forum III
                                                                10            EXHIBITS
     10     1770 Kirby Parkway, Suite 427                       11             - - -
            Memphis, Tennessee 38138                            12
     11     (901) 308-6484                                           NO.          DESCRIPTION           PAGE
            pcampbell@garyksmithlaw.com                         13
     12     Representing the Brackin Plaintiffs
     13                                                              AA-1   Slide, "P-cap Infusion Sets 104
     14     GOLDENBERG LAW, PLLC                                14       Prime Fill Anomaly CAPA
            BY: MARLENE GOLDENBERG, ESQUIRE                              PR#158416," Bates stamped
     15     800 Lasalle Avenue                                  15       MDT-BRACP-029894
            Suite 2150                                          16   AA-2 CAPA Full Detail Report with 62
     16     Minneapolis, Minnesota 55402
            (855) 975-6581                                               five Family Tree Levels -
     17     mjgoldenberg@goldenberglaw.com                      17       PDF, Bates stamped
            Representing the Eklund Plaintiffs                           MDT-BRACP-028983 through
     18                                                         18       MDT-BRACP-029065
     19
            GREENBERG TRAURIG, LLP
                                                                19   AA-6 Video file                56
     20     BY: CLIFF MERRELL, ESQUIRE                          20   AA-8 PowerPoint, "Prime/Fill       79
            3333 Piedmont Road, NE                                       Anomaly Review 3-21-13,"
     21     Suite 2500                                          21       Bates stamped
            Atlanta, Georgia 30305                                       MDT-BRACP-0067966 through
     22     (678) 553-2100
            merrellc@gtlaw.com
                                                                22       MDT-BRACP-0067973
     23     Representing Medtronic                              23
     24                                                         24

                                                                                          2 (Pages 2 to 5)
                        Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 5 of 182                                            PageID
                                    4846
                                                    Anatoly Aleksandrovich
                                                         Page 6                                                    Page 8
      1   AA-10 PowerPoint, "Prime/Fill    139                     1   AA-35 PowerPoint, "Replacement    244
              Anomaly Review 4-24-13,"                                     Membrane for PCAP Assembly
      2       Bates stamped                                        2       CAPA QIR 13-006 Design Review
              MDT-BRACP-0069182 through                                    May 9, 2014," Bates stamped
      3       MDT-BRACP-0067256                                    3       MDT-BRACP-0054546 through
      4   AA-14 Video                  70                                  MDT-BRACP-0054423
      5   AA-15 Email chain, top one dated  119                    4
              May 21, 2013, Bates stamped                              AA-36 Email chain, top one dated 247
      6       MDT-BRACP-0050917 through                            5       July 08, 2014, Bates stamped
              MDT-BRACP-0050922                                            MDT-BRACP-005460 through
      7                                                            6       MDT-BRACP-005462
          AA-17 Meeting Invitation, 6/3/2013, 172                  7   AA-37 Email chain, top one dated 253
      8       Bates stamped                                                July 28, 2014, Bates stamped
              MDT-BRACP-0054646                                    8       MDT-BRACP-0051355 through
      9                                                                    MDT-BRACP-0051357
          AA-18 Email dated June 08, 2013,    126                  9
     10       Bates stamped                                            AA-40 Extension Request Form,      256
              MDT-BRACP-0067490                                   10       04/13/15, Bates stamped
     11
                                                                           MDT-BRACP-029887 and
          AA-19 Field Corrective Action Plan 161                  11       MDT-BRACP-029888
     12       - Paradigm Insulin Infusion
                                                                  12   AA-41 Extension Request Form,      259
              Sets Potential for Fluid to
                                                                           10/26/15, Bates stamped
     13       Block Tubing Connector Vent
              Membranes DFCAP 2013-03 Rev 2
                                                                  13       MDT-BRACP-029889 through
     14       May 22, 2013, Bates stamped                                  MDT-BRACP-029891
              MDT-BRACP-029780 through                            14
     15       MDT-BRACP-029809                                         AA-43 Validation Summary Report for 262
     16   AA-22 Engineering Reports,        185                   15       CAM 3, Bates stamped
              ER13-8302 Version A,                                         MDT-BRACP-029574 through
     17       06/28/2013, Bates stamped                           16       MDT-BRACP-029578
              MDT-BRACP-029066 through                            17   AA-44 Validation Summary Report for 264
     18       MDT-BRACP-029082                                             CAM 4, Bates stamped
     19   AA-23 Memo dated July 31, 2013,     186                 18       MDT-BRACP-029767 through
              Bates stamped                                                MDT-BRACP-029771
     20       MDT-BRACP-0051047 through                           19
              MDT-BRACP-0051050                                        AA-46 Email chain, top one dated   267
     21                                                           20       3/4/2016, Bates stamped
          AA-24 Email chain, top one dated 194                             MDT-BRACP-029773 and
     22       August 08, 2013, Bates                              21       MDT-BRACP-029774
              stamped MDT-BRACP-0067708 and                       22
     23       MDT-BRACP-0067709                                   23
     24                                                           24

                                                         Page 7                                                    Page 9
      1   AA-25 Engineering Change Form,      201                  1   AA-47 Unomedical A/S Medtronic       269
              ECR/ECO: 5-46903, Bates                                      Subcutaneous Infusion Sets
      2       stamped MDT-BRACP-0062972                            2       with P-Cap Premarket
              through MDT-BRACP-0062976
      3                                                                    Notification Special 510(k),
          AA-26 MiniMed Reservoir         203                      3       Bates stamped
      4       Instructions for Use, Bates                                  MDT-BRACP-028752 through
              stamped MDT-BRACP-028899 and                         4       MDT-BRACP-028857
      5       MDT-BRACP-028900                                     5   AA-48 Deficiency List, Bates     277
      6   AA-27 Medtronic Quick-set       205                              stamped MDT-BRACP-028858
              Instructions for Use, Bates
      7       stamped MDT-BRACP-028901 and
                                                                   6       through MDT-BRACP-028860
              MDT-BRACP-028902                                     7   AA-49 Extension Request Form,      278
      8                                                                    04/13/16, Bates stamped
          AA-28 Medtronic MiniMed Paradigm      209                8       MDT-BRACP-029892 and
      9       Reservoir Instructions for                                   MDT-BRACP-029893
              Use, Bates stamped                                   9
     10       MDT-BRACP-028897 and
              MDT-BRACP-028898
                                                                       AA-50 Porex FDA Questions Response, 280
     11                                                           10       Bates stamped
          AA-30 PowerPoint, "Temporary Vent     210                        MDT-BRACP-028861 through
     12       Block During Prime CAPA                             11       MDT-BRACP-028889
              (QIT13-006)," Bates stamped                         12   AA-51 Letter dated August 10, 2016, 282
     13       MDT-BRACP-0054462 through                                    Bates stamped
              MDT-BRACP-0054469
     14
                                                                  13       MDT-BRACP-028890 and
          AA-32 PowerPoint, "Temporary Vent     220                        MDT-BRACP-028891
     15       Block During Prime CAPA                             14
              (QIT13-006)," Bates stamped                              AA-52 Email chain, top one dated 222
     16       MDT-BRACP-0069836 through                           15       February 06, 2014, Bates
              MDT-BRACP-0069847                                            stamped MDT-BRACP-0050992
     17
                                                                  16       through MDT-BRACP-0050994
          AA-33 PowerPoint, "February CAPA     228
     18       Review FEB 12 Status," Bates                        17   AA-53 PowerPoint Slides, Bates   298
              stamped MDT-BRACP-0054350                                    stamped MDT-BRACP-0081696
     19       through MDT-BRACP-0054366                           18       through MDT-BRACP-0081716
     20   AA-34 Engineering Reports,       240                    19
              ER14-9258 Version A,                                20
     21       04/25/2014, Bates stamped                           21
              MDT-BRACP-0054857 through
     22       MDT-BRACP-0054865                                   22
     23                                                           23
     24                                                           24

                                                                                                3 (Pages 6 to 9)
                        Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 6 of 182                        PageID
                                    4847
                                    Anatoly Aleksandrovich
                                                 Page 10                                       Page 12
     1           - - -                                      1   I just wanted to note for the record that
     2        DEPOSITION SUPPORT INDEX                      2   while I don't believe that there is going
     3           - - -
     4                                                      3   to be an issue, I would like to leave the
           Direction to Witness Not to Answer               4   deposition open today, subject to the
     5                                                      5   production of any documents that I don't
                  Page Line                                 6   have yet in the Eklund case.
     6
     7                                                      7        MS. NAROTZKY: And this is Nicole
     8                                                      8   Narotzky on behalf of Medtronic. And a
     9     Request for Production of Documents              9   couple of things, just in response,
    10            Page Line                                10   Marlene, to your statement.
    11
    12                                                     11        You know, we would be willing
    13                                                     12   certainly to meet and confer on that in
                 Stipulations                              13   the future if need be but don't believe
    14                                                     14   that will be necessary, given the
                  Page Line
    15                                                     15   productions that have been made and
    16                                                     16   agreed to.
    17                                                     17        The other thing that I would like
    18                                                     18   to add is that, you know, we have been
                Question Marked
    19                                                     19   discussing the cross-notice stipulation
                  Page Line                                20   between the plaintiffs and defendants,
    20                                                     21   Medtronic defendants in the Eklund and
    21                                                     22   Brackin cases. And while we have
    22
    23                                                     23   agreement on that from this morning that
    24                                                     24   has not yet been filed with the court, I
                                                 Page 11                                       Page 13
     1           MS. MARTINEZ: I just wanted to             1   would just note that the deposition is
     2      say, this is Ileana Martinez from               2   being taken pursuant to the agreement
     3      Thompson Hine, that I am appearing on           3   that we reached in that stipulation.
     4      behalf of Unomedical A/S in the Eklund          4        Any objections or comments on
     5      case only and only for defendant                5   that?
     6      Unomedical A/S, which is the only               6        MR. HAVERTY: No.
     7      defendant that has been serve in the            7        MS. MARTINEZ: No. That's fine.
     8      Eklund case. And based on the motions           8        MR. HAVERTY: No. We agree.
     9      and the court's order in the Brackin case       9        MR. MERRELL: And then I have one
    10      from yesterday, I will not be appearing        10   last thing, just so we don't have to
    11      and am not appearing on behalf of any          11   break up the flow. The deposition today
    12      defendant in the Brackin case, because         12   is being taken pursuant to the protective
    13      we, based on the motions to dismiss and        13   orders entered in the Eklund and Brackin
    14      motion to quash and motion for protective      14   cases.
    15      order, our position is that we have not        15            - - -
    16      been -- Unomedical A/S and Unomedical          16        (A discussion off the record
    17      Devices has not been served at all, and        17   occurred.)
    18      Unomedical A/S has not been properly and       18            - - -
    19      timely served.                                 19        THE VIDEOGRAPHER: We are now on
    20           That's all. Thanks.                       20   the record. My name is David Kim. I'm a
    21           MS. GOLDENBERG: All right. I              21   videographer for Golkow Litigation
    22      will go next.                                  22   Services. Today's date is May 18, 2018,
    23           This is Marlene Goldenberg, and I         23   and the time in Encino is 9:48 a.m. This
    24      am here on behalf of the Eklund family.        24   video deposition is taking place in

                                                                          4 (Pages 10 to 13)
                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 7 of 182                                 PageID
                                    4848
                                     Anatoly Aleksandrovich
                                               Page 14                                                  Page 16
     1         Encino, California, in the matter of           1   form, we may not whether the answer is yes or no.
     2         Brackin v. Medtronic, Inc., et al., and        2   So for the purposes of clarity and accuracy,
     3         is cross-noticed with other cases.             3   please give a yes, no or a narrative, descriptive
     4              This is for the US District               4   answer. All right?
     5         Court, the Western District of Tennessee.      5         A. Understood.
     6         The deponent is Anatoly Aleksandrovich.        6         Q. Closely related to that is please
     7         Counsel will be noted on the stenographic      7   wait for me to finish asking my question before
     8         record.                                        8   you try to answer it. There are two important
     9              The court reporter is Ann Marie           9   reasons for that. One is that the court reporter
    10         Mitchell and is in Philadelphia, and she      10   can't take down gestures like nods -- or excuse
    11         will now swear in the witness.                11   me, can't take down both of us speaking at the
    12                  - - -                                12   same time, but also that way you can
    13              ANATOLY ALEKSANDROVICH, after            13   understand -- you can assure yourself that you
    14         having been duly sworn, was examined and      14   understood my question before you try to give an
    15         testified as follows:                         15   answer. Okay?
    16                  - - -                                16         A. Okay.
    17                 EXAMINATION                           17         Q. And one other factor is playing
    18                  - - -                                18   into this, is there's a little bit of a lag on
    19   BY MR. HAVERTY:                                     19   the audio, so hopefully that won't be too much of
    20         Q. Good morning, Mr. Aleksandrovich.          20   an issue, but...
    21   It's nice to see you again.                         21              Also, if at any time I ask you a
    22         A. Good morning. Likewise.                    22   question that you don't have an exact answer to
    23         Q. I'm sure you remember well about           23   or -- but you can provide us with a reasonable
    24   three years ago when we were together for those     24   approximation or estimation as distinct from a
                                               Page 15                                                  Page 17
     1   grueling depositions. Hopefully I'm not going to     1   guess, it's okay to do that. Just please tell us
     2   try to re-plow any of that ground too much, but I    2   that you're approximating or estimating, so that
     3   want to take your deposition today concerning        3   we understand whatever limitations or
     4   some developments that have happened as well         4   qualifications there may be on your answer. All
     5   since that time, back in 2015 when we last met.      5   right?
     6              Before we begin, let me give you          6         A. Okay.
     7   some instructions so that hopefully you              7         Q. Very good.
     8   understand me, I'll understand you, and we'll get    8              Let me just go back a little bit
     9   through this process as quickly as we can.           9   with some of your background.
    10              The first is that if at any time         10              What's your education and
    11   I ask you a question that you don't understand or   11   training?
    12   it doesn't make sense to you, please tell me that   12         A. Master's degree in manufacturing
    13   and I'll try to rephrase the question or            13   engineering.
    14   otherwise make it understandable. All right?        14         Q. Where did you get that degree?
    15         A. Okay.                                      15         A. In Tashkent State Technical
    16         Q. When you do give me an answer,             16   University.
    17   please make it a yes or a no or a narrative,        17         Q. In the former Soviet Union?
    18   descriptive answer, because there is a court        18         A. Correct.
    19   reporter here taking down the testimony, and she    19         Q. And where did you get your
    20   can't take down gestures like nods of the head      20   undergraduate degree?
    21   and shrugs of the shoulders. And even though you    21         A. Same -- there is no -- there is
    22   may say uh-huh or uh-uh in response to a question   22   no distinction. It was one program that
    23   and we know sitting here today that you mean yes    23   graduated with the master's.
    24   or no, later on when this comes out in transcript   24         Q. Okay. They don't do it in the
                                                                                 5 (Pages 14 to 17)
                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 8 of 182                                 PageID
                                    4849
                                      Anatoly Aleksandrovich
                                               Page 18                                                  Page 20
     1   way we do it in the US where it's undergraduate      1              When did you get that degree?
     2   and then you go to graduate school?                  2         A. In 1993.
     3        A. That is correct.                             3         Q. And did you come to the US right
     4        Q. Okay. Great. By the way, let me              4   after that, or did you work in -- I guess by 1993
     5   go back to something else before we get into your    5   it was then -- the Soviet Union had broken up.
     6   background and your education and training.          6   Right?
     7            You've obviously given prior                7         A. It was about to break up, yes.
     8   deposition testimony on behalf of Medtronic.         8         Q. So did you remain in Russia or
     9   Correct?                                             9   whatever it was that you were in, or did you come
    10        A. I have.                                     10   to the US?
    11        Q. Other than the deposition that              11         A. No. I came to the US in
    12   you gave in the Dennert and Kubicki matters back    12   September of 1993.
    13   in 2015, how many other depositions have you        13         Q. And how did you come to the US?
    14   given on behalf of Medtronic?                       14   What was the arrangement for that? How did you
    15        A. One or two. I don't remember                15   get a job?
    16   exactly.                                            16         A. By -- by how, do you mean how did
    17        Q. Do you recall when the last time            17   I arrive physically or my alien status?
    18   you gave deposition testimony was?                  18         Q. I'm talking about why did you
    19        A. No, I don't recall.                         19   come to the US? Did you have a job here at that
    20        Q. Okay. Do you know whether it was            20   point?
    21   within the last three years?                        21         A. No. The family decided to
    22        A. It was before you took my                   22   immigrate.
    23   deposition last time.                               23         Q. Okay. So when you came in
    24        Q. Okay. So the deposition that I              24   September of 1993, did you -- were you able to
                                               Page 19                                                  Page 21
     1   took of you in 2015 was the last time that you       1   get a job at that point?
     2   testified on behalf of Medtronic?                    2        A. Soon after that.
     3         A. That is correct.                            3        Q. And what did you do?
     4         Q. All right. Are you scheduled to             4        A. Started as an inspector at a
     5   give any deposition testimony on behalf of           5   small manufacturing company in Los Angeles.
     6   Medtronic other than this case or these cases at     6        Q. What was -- what did they
     7   this point?                                          7   manufacture?
     8         A. No, not at this point. No.                  8        A. It was a job shop that
     9         Q. And I don't really remember from            9   specializes in powder and metallurgy technology.
    10   your prior deposition, but the deposition           10        Q. By the way, within the practice
    11   testimony that you gave prior to the 2015           11   of manufacturing engineering, did you have any
    12   depositions, did that have anything to do with      12   particular specialization?
    13   your role in running the CAPA involved with the     13        A. Yes. From an educational
    14   temporary vent block phenomenon?                    14   standpoint, it was -- it was concentrated around
    15         A. I don't remember exactly what the          15   metal cutting technology.
    16   previous deposition was on.                         16        Q. Metal, I'm sorry, metal what?
    17         Q. Okay. Did you give any                     17             COURT REPORTER: Cutting.
    18   deposition testimony concerning the Lot 8 recall?   18             THE WITNESS: Metal cutting.
    19         A. No.                                        19   BY MR. HAVERTY:
    20         Q. Were you involved at all in the            20        Q. Is quality assurance part of
    21   Lot 8 recall or the CAPA, anything like that?       21   manufacturing engineering?
    22         A. No, I was not.                             22        A. It was not by my training.
    23         Q. So you told us that you have a             23        Q. Is it in your practice, though?
    24   master's degree in manufacturing engineering.       24        A. In my practice, yes. Quality
                                                                                 6 (Pages 18 to 21)
                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 9 of 182                                PageID
                                    4850
                                     Anatoly Aleksandrovich
                                               Page 22                                                  Page 24
     1   assurance is a part of anything and everything.      1         A. After that I went to my first
     2         Q. So you were working at this metal           2   medical device company --
     3   company.                                             3         Q. What -- what --
     4              Then what did you do after that?          4         A. -- as an industrial engineer.
     5         A. Then after that, I went to a                5         Q. And what company was that?
     6   company that manufactures turbo generators.          6         A. Advanced Bionics.
     7         Q. Okay. And what did you do there?            7         Q. Event Bionics?
     8         A. A variety of things, progressing            8         A. Advanced Bionics.
     9   from quality inspector to test engineer to           9         Q. Advanced Bionics. Okay.
    10   manufacturing engineer to project manager.          10             And you said you were a
    11         Q. For how long were you with that            11   industrial engineer. How did that differ from a
    12   firm?                                               12   manufacturing engineer?
    13         A. Seven years, I believe.                    13         A. By -- in that particular
    14         Q. So this takes us into the early            14   assignment, mostly by name. Instead of
    15   2000s?                                              15   concentrating on necessarily manufacturing
    16         A. I was laid off from that company           16   processes, my job was to -- to set up the
    17   in the late 2002.                                   17   facility and auxiliary processes to ensure that
    18         Q. Okay. And what did you do after            18   manufacturing happens in the most efficient way.
    19   that?                                               19         Q. It was more of an umbrella type
    20         A. I went to another small company            20   of an assignment rather than a more specific
    21   that made -- worked on the power storage            21   setting up manufacturing processes?
    22   technology.                                         22         A. That is correct, yes.
    23         Q. Okay. And what did you do there?           23         Q. And for how long did you have
    24         A. Manufacturing engineering.                 24   that job?
                                               Page 23                                                  Page 25
     1         Q. And what did -- what did the role           1        A. Until 20 -- late 2008.
     2   of manufacturing engineer involve at that            2        Q. And what did you do then?
     3   company?                                             3        A. Then Medtronic.
     4         A. At that company was to set up a             4        Q. Okay.
     5   manufacturing line for this product that the         5        A. Starting in January 2009.
     6   company was working on and equip it with proper      6        Q. And how did you get the job at
     7   equipment and also establish relationships with a    7   Medtronic in January of 2009?
     8   supplier for a long-term manufacturing plant.        8        A. I applied to an open position,
     9         Q. And for how long did you have               9   posted, I believe, on their website.
    10   that job?                                           10        Q. What was the position?
    11         A. Just one year.                             11        A. I don't remember exactly. It was
    12         Q. And what did you do after that?            12   a senior engineer. I don't remember exactly what
    13         A. Then I went to the aerospace               13   kind of engineer.
    14   company.                                            14        Q. Okay. And what were your -- what
    15         Q. Okay. And what did you do there?           15   were your job duties at that time? What lines
    16         A. I was there trained as a Six               16   were you involved in?
    17   Sigma Black Belt and primarily worked in the        17        A. I'm sorry. I didn't catch
    18   manufacturing field as well.                        18   your -- the last part of the question.
    19         Q. And for how long did you have              19        Q. Yeah.
    20   that job?                                           20        A. What lines I was involved with?
    21         A. Let's see. 2003 -- three years.            21        Q. What products were you involved
    22         Q. And that takes us up to 2006?              22   with when you came to Medtronic?
    23         A. Correct.                                   23        A. Oh. It was a glucose sensor
    24         Q. And what did you do after that?            24   manufacturing line.
                                                                                 7 (Pages 22 to 25)
                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 10 of 182                                 PageID
                                     4851
                                      Anatoly Aleksandrovich
                                                Page 26                                                  Page 28
      1          Q. And what was your job?                    1   industry that you're talking about is something
      2          A. Like I said, senior engineer and          2   that's part of the FDA requirements for medical
      3   working on the manufacturing line, ramping up       3   devices, is it not?
      4   production, setting up.                             4         A. It is.
      5          Q. That was a bad question.                  5         Q. And that's under the Quality
      6               What I meant was, could you give        6   Systems Regulations. Correct?
      7   me some sort of sense of what your job duties       7         A. Correct.
      8   were?                                               8         Q. That's Part 820 of the federal
      9          A. Okay. Validating processes,               9   rules?
     10   procuring new equipment, installing it,            10         A. I don't remember the number of
     11   validating it and bringing it to production        11   the regulation.
     12   state, working on setting up manufacturing lines   12         Q. Okay. But in any event, there's
     13   for newly-introduced products, working with        13   a specific regulation that deals with, among
     14   suppliers to ensure an uninterrupted flow of       14   other things, validation of processes. Correct?
     15   parts.                                             15         A. As far as I understand, yes.
     16          Q. And let me just explore something        16         Q. And we're going to get into this
     17   a little bit.                                      17   in a little bit more detail in a bit, but also
     18               You talked about part of your job      18   part those regulations is a process of corrective
     19   is validating processes.                           19   and preventative actions too. Correct?
     20               Do I understand that to mean that      20         A. I am not sure if this is the same
     21   basically when you're preparing a manufacturing    21   regulation as the validation.
     22   type of a system, you want to understand the       22         Q. No. I'm not suggesting it is,
     23   processes that go into that are -- actually work   23   but I'm saying that within the quality systems
     24   to do what they're supposed to do, and that's      24   regulations, another thing in addition to
                                                Page 27                                                  Page 29
      1   what you call validating them?                      1   validation processes is a requirement to have in
      2         A. That's part of it.                         2   place corrective and preventative action
      3         Q. Okay.                                      3   procedures. Correct?
      4         A. It's a little more than that.              4        A. That is correct.
      5   It's understanding the process and then             5        Q. And those are FDA requirements.
      6   identifying the process and ensuring that the       6   Right?
      7   process produces what's needed reliably and         7        A. Yes.
      8   repeatedly.                                         8        Q. Okay. So when you were -- when
      9         Q. Now, that type of validation               9   you first joined Medtronic in 2009 and you were
     10   practice, is that a specialization within the      10   working on the glucose monitor system, how long
     11   practice of manufacturing engineering?             11   did you do that position?
     12         A. No. I would not call it that,             12        A. For about three years.
     13   no. Because manufacturing engineering covers       13        Q. And then what did you do?
     14   much more than just medical devices, and           14        A. And then I switched to
     15   validation is specific to medical devices.         15   consumables.
     16         Q. Oh, okay. So in other types of            16        Q. And what did the consumables
     17   manufacturing processes, you don't necessarily     17   consist of?
     18   have that type of a validation process?            18        A. Mostly infusion sets and
     19         A. That is correct. Either no                19   accessories to those infusion sets.
     20   validation at all, it's done through a different   20        Q. Did it also include the
     21   way, or not to the extent that it's done in the    21   reservoirs?
     22   medical device industry, so the answer is yes.     22        A. Consumable -- consumables do
     23         Q. Okay. And just so I understand,           23   include reservoirs. I am not involved with
     24   this validation process in the medical device      24   reservoirs.

                                                                                 8 (Pages 26 to 29)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 11 of 182                                  PageID
                                     4852
                                       Anatoly Aleksandrovich
                                                Page 30                                                  Page 32
      1         Q. Were you ever involved with                 1         Q. And that was something that
      2   reservoirs?                                          2   Unomedical also manufactured and then assembled
      3         A. Not to any serious extent.                  3   with the infusion sets to -- or with the
      4         Q. Okay. So what was your job when             4   catheters to create a complete infusion set.
      5   you moved to consumables relating to the infusion    5   Correct?
      6   sets?                                                6         A. That is correct.
      7         A. Basically oversee the                       7         Q. And do you know for how long that
      8   manufacturing relationship with the supplier that    8   system had been in place, that Unomedical
      9   makes infusion sets. We don't make them              9   manufactured both the cap, the connector cap, and
     10   ourselves. And the entire manufacturing site of     10   assembled the completed infusion set?
     11   the infusion set production, if you will.           11         A. No, I don't exactly.
     12         Q. And in 20 -- well, that was about          12         Q. Did you know that it had been
     13   2012 that you moved over to consumables?            13   fairly long-standing at that point?
     14         A. Yes, that is correct.                      14             MS. MARTINEZ: Object to the
     15         Q. Okay. And at the time when you             15         form.
     16   moved to consumables in 2012, who was the           16             THE WITNESS: Yes.
     17   manufacturer of the infusion sets?                  17   BY MR. HAVERTY:
     18         A. Unomedical.                                18         Q. And when you first came over in
     19         Q. And did you, as part of your job,          19   2012 to consumables, do you know whether there
     20   did you develop a relationship with Unomedical      20   were any material changes that were in place or
     21   about the manufacture of the infusion sets?         21   in progress at that time?
     22         A. So the -- the company-to-company           22         A. No. To the best of my knowledge,
     23   relationship were well established by then. I       23   there was no such project at that time.
     24   developed my personal relationship with             24         Q. Was there -- were there any
                                                Page 31                                                  Page 33
      1   Unomedical.                                          1   changes in the manufacturing processes that were
      2         Q. And what kinds of things -- were            2   contemplated or in progress at that time?
      3   there certain projects that you were working on      3         A. No, not that I can remember.
      4   when you moved over to consumables?                  4         Q. So what would your day-to-day job
      5         A. Yes. There is different ones.               5   be in dealing with the consumables that were
      6         Q. Can you give me just some                   6   manufactured by Unomedical?
      7   sampling of some idea of some of the projects        7         A. Mostly documentation change,
      8   that you were working on relating to the infusion    8   updates, review of validation documents provided
      9   sets?                                                9   by Unomedical, things like that.
     10         A. It can be anything. It can be a            10         Q. Okay. And what types of
     11   material change. It can be an equipment setup or    11   validation documents was Unomedical providing to
     12   equipment expansion. It can be capacity increase    12   you relating to the manufacture of the infusion
     13   project. It can be packaging project or branding    13   sets?
     14   project. All kind of things.                        14         A. Unomedical usually supplies a
     15         Q. In 2012 when you first got                 15   summary report of validation activities.
     16   involved with the consumables, what kinds of        16         Q. And what do those validation
     17   projects like you just described did you have       17   activities involve?
     18   going at that time, if any?                         18         A. They involve establishing the
     19         A. Probably all of the above, to              19   manufacturing process and verification that the
     20   some extent, more -- more some than others.         20   process performs consistently within set
     21         Q. The manufacture of the infusion            21   parameters.
     22   sets also included the manufacture of the           22         Q. And were they providing you these
     23   proprietary connector cap. Correct?                 23   summary reports on validation activities on a
     24         A. That is correct.                           24   regular basis?

                                                                                  9 (Pages 30 to 33)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 12 of 182                                 PageID
                                     4853
                                      Anatoly Aleksandrovich
                                                Page 34                                                  Page 36
      1              MS. MARTINEZ: Object to the              1         by a company -- it is manufactured by a
      2         form.                                         2         company called SMC.
      3              THE WITNESS: It depends on               3   BY MR. HAVERTY:
      4         the -- on the project.                        4         Q. Are there any other products that
      5   BY MR. HAVERTY:                                     5   you oversee other than the belt clip and the
      6         Q. So there wasn't anything in place          6   infusion sets?
      7   that said on a monthly basis you will provide us    7         A. Some accessories to the infusion
      8   validation summaries?                               8   set, inserting mechanism, inserting devices. And
      9         A. That is correct. There is no               9   there is also a couple of new products that I got
     10   such schedule.                                     10   involved with that -- that are not part of the
     11         Q. So what would trigger a                   11   consumables product line, if you will.
     12   validation report from Unomedical? Would it be     12         Q. Let me go back a little bit, talk
     13   some change in the manufacturing process or        13   to you about the connector cap for the infusion
     14   some -- some defect or something that was          14   sets.
     15   discovered in the manufacturing process?           15              The purpose of that connector cap
     16              MS. MARTINEZ: Object to the             16   is to connect the catheter which delivers the
     17         form.                                        17   insulin into the body to the reservoir which
     18              THE WITNESS: A change in the            18   holds the insulin. Correct?
     19         manufacturing process, an introduction of    19         A. Correct. And to the pump.
     20         a new piece of equipment, a move of a        20         Q. Right. Well, right. Because
     21         piece of equipment from one place or         21   then you connect it to the reservoir, the
     22         another, things like that.                   22   reservoir goes in the pump, and the pump pumps
     23   BY MR. HAVERTY:                                    23   the insulin through the reservoir into the
     24         Q. And are you still in that same            24   catheter, into the body. Correct?
                                                Page 35                                                  Page 37
     1    position today that you were when you first         1         A. Correct.
     2    joined in 2012?                                     2         Q. And you are aware that that
     3         A. Yes.                                        3   connector cap is a proprietary, patented design
     4         Q. Okay. And what's your title now?            4   of Medtronic. Correct?
     5         A. Senior principal manufacturing              5         A. Correct.
     6    engineer.                                           6         Q. And were you aware that there was
     7         Q. And do you still have                       7   a period of time when Medtronic actually did
     8    responsibility primarily for the infusion set       8   manufacture that connector cap?
     9    consumables?                                        9         A. I am aware of that, yes.
    10         A. Primarily, yes.                            10         Q. And how did you become aware of
    11         Q. Do you have responsibility for             11   that?
    12    any other products associated with the insulin     12         A. By learning the history of a
    13    infusion pumps?                                    13   proprietary cap manufacturing.
    14         A. With the pumps, nothing other              14         Q. And was it your understanding
    15    than the belt clip.                                15   that part of the reason for the design of that
    16         Q. Oh, the belt clip. Okay.                   16   connector cap is because Medtronic was seeking to
    17              Is the belt clip manufactured by         17   make the pump waterproof?
    18    Medtronic too?                                     18         A. No. That's not the main reason
    19         A. No, it is not.                             19   for the proprietary cap.
    20         Q. Okay. Who manufactures that?               20         Q. Okay. What is your understanding
    21              THE WITNESS: Can I disclose it           21   of what the main reason for the proprietary cap
    22         here?                                         22   was?
    23              MR. MERRELL: Yes.                        23         A. Main reason is that Medtronic
    24              THE WITNESS: It is manufactured          24   pump connects only to Medtronic-designed infusion

                                                                               10 (Pages 34 to 37)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 13 of 182                                  PageID
                                     4854
                                      Anatoly Aleksandrovich
                                                Page 38                                                  Page 40
      1   set.                                                 1        Q. You don't remember any CAPAs that
      2          Q. So is it your understanding that           2   you might have been involved in other than the
      3   no other types of infusion sets could be used        3   CAPA involving the temporary vent block. Right?
      4   with a Medtronic pump?                               4        A. Correct.
      5          A. Other than infusion sets equipped          5        Q. And you were aware, though, when
      6   with a proprietary connector, yes.                   6   you came on to the consumables about the Lot 8
      7          Q. So -- and so the reservoirs are            7   recall. Correct?
      8   designed specifically for that connector cap as      8        A. That is correct.
      9   well?                                                9        Q. And were you aware of the Lot 8
     10          A. Correct.                                  10   recall when it first happened? You were working
     11          Q. Can those reservoirs be used with         11   at Medtronic at that time in 2009. Right?
     12   a standard Luer Lock connector?                     12        A. Yes.
     13          A. So we're going to have to be a            13        Q. Okay.
     14   little bit more clear on this.                      14        A. But I was not aware right as it
     15              We do or we used to manufacture a        15   happened, because I was not involved with that
     16   reservoir that will work with the Luer Lock         16   product line at the point -- at the time.
     17   connector. And then there are reservoirs            17        Q. Okay. Because you were doing the
     18   designed and manufactured to work only with a       18   glucose monitors. Right?
     19   proprietary connector.                              19        A. That's correct, yes.
     20          Q. So the reservoirs that are                20        Q. But at some point you became
     21   designed for connection with the proprietary        21   familiar with the details of the Lot 8 recall?
     22   connector will not work with a Luer Lock            22        A. Yes.
     23   connector?                                          23        Q. Was that before or after you
     24          A. That is correct.                          24   headed up the CAPA relating to the vent block?
                                                Page 39                                                  Page 41
      1         Q. Are there reservoirs out there              1         A. Before.
      2   that are not Medtronic reservoirs that would         2         Q. And do you recall how you became
      3   still work in a Medtronic pump?                      3   aware of the details of the Lot 8 recall?
      4         A. No, not to my knowledge.                    4         A. Yeah. By a company-wide
      5         Q. So again, are the reservoirs that           5   announcement.
      6   are designed to connect only to the proprietary      6         Q. And what was your understanding
      7   cap, are they the only reservoirs that will work     7   of what the problem was that led to the Lot 8
      8   in a Medtronic 5 series pump?                        8   recall?
      9         A. Yes. To the best of my                      9         A. It was a manufacturing process
     10   knowledge, yes.                                     10   issue.
     11         Q. And we're going to get into this           11         Q. And what did that manufacturing
     12   in a little bit more detail shortly, but you led    12   process issue do that caused the recall, that led
     13   the corrective and preventative action -- and       13   to the recall?
     14   we're going to call them CAPAs from now on for      14         A. So the manufacturing process
     15   the benefit of the court reporter -- involve --     15   employed at that time included deposition of some
     16   dealing with the temporary vent block phenomenon.   16   silicone oil onto the inner surface of the P-cap
     17   Correct?                                            17   to prevent -- to -- to make the connection easier
     18         A. Correct.                                   18   and to prevent the sounds the two materials were
     19         Q. Other than that CAPA, have you             19   make -- were to make. And that eventually led to
     20   ever been involved with any other CAPAs at          20   some of that silicone oil being deposited onto
     21   Medtronic?                                          21   the membrane and rendering it gas impermeable.
     22         A. I don't remember. Definitely not           22         Q. So that -- and just -- we're
     23   as a lead. As a team member I may have, but I       23   going to talk about this in more detail. But
     24   don't remember.                                     24   that's exactly the same failure mechanism as was

                                                                                11 (Pages 38 to 41)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 14 of 182                                  PageID
                                     4855
                                      Anatoly Aleksandrovich
                                                Page 42                                                  Page 44
      1   discovered in the temporary vent block               1   talk about a little bit.
      2   phenomenon. Correct?                                 2              What is it that would trigger a
      3               MR. MERRELL: Objection to form.          3   CAPA ultimately?
      4               THE WITNESS: No, not the                 4          A. I can't answer that question
      5          mechanism. Failure mode. The failure          5   directly. First of all, I'm not in the quality
      6          itself but not the mechanism.                 6   systems -- I mean, I'm trained on all the quality
      7   BY MR. HAVERTY:                                      7   systems, but there are multiple steps leading to
      8          Q. I stand corrected. Yes. You're             8   a CAPA, and I cannot tell you just one way or the
      9   right.                                               9   other what exactly leads to a CAPA. It's a
     10               The failure mode was the same,          10   complex of -- of activities involving a lot of
     11   and that is blocking of the vents that prevents     11   people from different functions.
     12   equalization of the pressure. Right?                12          Q. But again, that's kind of a --
     13          A. Potentially, yes.                         13   there's a multistep process that leads to a
     14          Q. Okay. So back at the time of the          14   decision about whether to open a CAPA or not open
     15   Lot 8 recall, Medtronic was aware of a problem      15   a CAPA. Correct?
     16   with insulin delivery if the vents in the           16          A. Correct.
     17   proprietary cap got blocked. Right?                 17          Q. And part of that decision-making
     18               MR. MERRELL: Objection to form.         18   is an assessment of the risk to patient safety.
     19               THE WITNESS: Yes. After                 19   Correct?
     20          investigation of Lot 8, yes.                 20          A. That is correct.
     21   BY MR. HAVERTY:                                     21          Q. And again, when we talk about
     22          Q. Let me shift gears a little bit           22   it's a corrective and preventative action, the
     23   and talk about CAPAs. We were touching on this a    23   corrective part of it means that you -- you're
     24   little bit.                                         24   correcting a problem in the near term. Correct?
                                                Page 43                                                  Page 45
      1               CAPAs stand for corrective and           1         A. Not necessarily correct. You can
      2   preventative actions. Correct?                       2   correct it in the near term or in the long term.
      3         A. Correct.                                    3   It depends on the corrective action --
      4         Q. And would you agree with me that            4         Q. Right.
      5   a CAPA is a high-level risk mitigation process?      5         A. -- identified.
      6         A. It's not just the risk mitigation           6         Q. Right. What I'm saying is, is
      7   process, but in general, yes.                        7   that initially you want to correct whatever the
      8         Q. It's not something that you enter           8   perceived problem is and understand what the root
      9   into just because you find some type of a small      9   cause is and then take preventative action to
     10   deviation from something. It's usually where        10   prevent that problem from arising in the future.
     11   there's a hazard that's been identified, and that   11   Right?
     12   hazard poses a risk to patients' health and         12              MR. MERRELL: Object to the form.
     13   safety. Right?                                      13              THE WITNESS: That's -- that's
     14               MR. MERRELL: Objection to form.         14         high level. But again, it's very, very
     15               MS. MARTINEZ: Same objection.           15         specific to an issue at hand.
     16               THE WITNESS: There is a -- there        16   BY MR. HAVERTY:
     17         is a multistep process -- we didn't call      17         Q. Right. I'm just trying to
     18         it a system -- at Medtronic that leads to     18   understand the concept of the process. The
     19         a CAPA. And not every failure identified      19   process -- that's why it's called corrective and
     20         or not every deviation identified results     20   preventative. So first things first is you
     21         in a CAPA. There are many different ways      21   correct the perceived problem, and then you
     22         to address an issue identified.               22   figure out whether there's anything necessary to
     23   BY MR. HAVERTY:                                     23   be done to prevent that problem from arising
     24         Q. Right. And that's what I want to           24   again in the future. Right?

                                                                                12 (Pages 42 to 45)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 15 of 182                                 PageID
                                     4856
                                      Anatoly Aleksandrovich
                                                Page 46                                                  Page 48
      1               MR. MERRELL: Object to the form.        1         A. Correct.
      2               THE WITNESS: Correct.                   2         Q. And then the next most preferable
      3   BY MR. HAVERTY:                                     3   is if you can't design the hazard out, then you
      4         Q. So the corrective action might be          4   guard against it. Correct?
      5   something like a field notification or a recall.    5         A. Correct.
      6   Right?                                              6         Q. And both of those risk mitigation
      7         A. Depending on the situation, might          7   techniques are designed to take out the human
      8   be.                                                 8   factor in risk mitigation. Correct?
      9         Q. Right. And a preventative action           9         A. As much as possible.
     10   might be perhaps a redesign of the product to      10         Q. And then the third risk
     11   mitigate or eliminate whatever hazard is           11   mitigation technique and the least desirable of
     12   perceived. Correct?                                12   the three is if you can't design the hazard out
     13         A. Might be. Again, depending on             13   and you can't guard against it, then you warn
     14   the situation. Correct.                            14   about it. Right?
     15         Q. Okay. And again, we talked about          15               MR. MERRELL: Object to form.
     16   this a little while ago. This is something that    16               THE WITNESS: Yes.
     17   is required by the FDA to be in place. Correct?    17   BY MR. HAVERTY:
     18         A. Yes, it is.                               18         Q. And the problem with warnings is
     19         Q. So -- and are you required to             19   that it still involves the human factor.
     20   report to the FDA when CAPAs are opened and what   20   Correct?
     21   the dispositions of those CAPAs are?               21               MR. MERRELL: Objection to form.
     22         A. I wouldn't be able to -- I don't          22               THE WITNESS: Yes.
     23   know exactly how reporting happens and what        23   BY MR. HAVERTY:
     24   drives reporting.                                  24         Q. And when you open up these CAPAs
                                                Page 47                                                  Page 49
      1        Q. Okay. And let's talk a little               1   where you've identified a particular hazard or
      2   bit about -- we touched on it a little bit, but     2   some issue, is that part of the CAPA process is
      3   risk mitigation as CAPA is one part of that         3   to go down the list of the hierarchy to determine
      4   process.                                            4   whether or not you can design the problem out,
      5              You would agree with me that             5   whether you can guard against it or whether
      6   there is a hierarchy of risk mitigation -- risk     6   you're left with having to warn about it?
      7   mitigation processes, the first being if you        7         A. So the process you're referring
      8   detect a hazard, you try to design that hazard      8   to is not a part of my responsibility at
      9   out. Right?                                         9   Medtronic, and I'm usually not involved in that
     10              MR. MERRELL: Object to form.            10   early stage of the CAPA, so I can't really answer
     11              THE WITNESS: I'm not very clear         11   exactly how it happens and how it's supposed to
     12        on the question.                              12   happen.
     13   BY MR. HAVERTY:                                    13         Q. Right. But part of the CAPA
     14        Q. Okay. It was a terrible                    14   process is, well, we'll just do it, is the first
     15   question, and I apologize.                         15   thing you want to do is you identify the root
     16              You're aware that there's a             16   cause of the problem. Correct?
     17   hierarchy of risk management techniques?           17         A. Once you go into investigation
     18        A. Correct.                                   18   phase of the CAPA, yes.
     19        Q. Or risk mitigation techniques.             19         Q. Okay. And let's go back and talk
     20   Correct?                                           20   specifically about the CAPA that was opened
     21        A. Yes.                                       21   relating to the vent block in 2013.
     22        Q. And the hierarchy -- the                   22              That CAPA arose out of
     23   hierarchy, the most desirable technique for risk   23   complaints, and then there was a situation
     24   mitigation is to design out a hazard. Correct?     24   analysis done and a health hazard evaluation was
                                                                               13 (Pages 46 to 49)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 16 of 182                                  PageID
                                     4857
                                      Anatoly Aleksandrovich
                                                Page 50                                                  Page 52
      1   done and a risk assessment. Correct?                 1   was finally uncovered in 2013. Right?
      2        A. Correct.                                     2             MR. MERRELL: Objection to form.
      3        Q. And based upon those initial                 3             THE WITNESS: Again, I wouldn't
      4   stages of the investigation, there was a             4        call it a design flaw, but yes, it was an
      5   determination that was made to open up a CAPA.       5        issue.
      6   Correct?                                             6   BY MR. HAVERTY:
      7        A. Correct.                                     7        Q. Okay. And in fact, when a
      8        Q. And you would agree with me --               8   determination was made to redesign that material
      9   I'm going to shift gears a little bit -- but that    9   to mitigate the hazard. Correct?
     10   in the spring of 2013, Medtronic uncovered a        10        A. Ultimately, yes.
     11   hazard that was associated with the design of the   11        Q. Okay. So the initial thought
     12   proprietary connector cap. Correct?                 12   process was we've identified a hazard, and were
     13             MR. MERRELL: Objection to form.           13   you tasked with the job of determining whether or
     14             MS. MARTINEZ: Objection.                  14   not in the hierarchy of risk mitigation, that
     15             THE WITNESS: No, no. Incorrect.           15   hazard could be designed out?
     16   BY MR. HAVERTY:                                     16        A. I was tasked eventually with --
     17        Q. What was incorrect about that?              17   yes. With -- to lead the team to figure that
     18   Did Medtronic identify a hazard?                    18   out.
     19        A. The hazard was identified, that             19        Q. Okay. And that's because that
     20   is correct, but it was not connected or due to      20   was Medtronic's preferred method of risk
     21   design issues.                                      21   mitigation?
     22        Q. Well, it was due to a material in           22             MR. MERRELL: Objection to form.
     23   the underside of the connector cap that could       23             THE WITNESS: There is no
     24   become gas impermeable if it got wet. Correct?      24        preferred method to risk mitigation. It
                                                Page 51                                                  Page 53
      1              MR. MERRELL: Objection to form.           1          can consist of a number of different
      2              THE WITNESS: That is correct.             2          things.
      3   BY MR. HAVERTY:                                      3   BY MR. HAVERTY:
      4         Q. And that was -- that was the                4          Q. Well, again, we were talking a
      5   original design of the -- that membrane material     5   little bit earlier about it is if you identify a
      6   in the P-cap, that it would -- it was a two-layer    6   hazard, the most preferable course of action is
      7   membrane. Correct?                                   7   to see if you can design that hazard out. Right?
      8         A. It was the original design, but             8          A. True. But that's not Medtronic
      9   the unit was not designed or not intended to be      9   specific.
     10   used in the environment where any type of liquid    10          Q. Right. But am I correct that
     11   would be present on that surface.                   11   Medtronic made a commitment to the FDA that they
     12         Q. Right. But the fact is, is that            12   would look to see if they could design
     13   you identified a hazard that was associated with    13   alternative membrane material to mitigate that
     14   the design. The design of that connect -- the       14   hazard?
     15   membrane material in that P-cap could give rise     15          A. Okay. I can't speak to the
     16   to a hazard if it got wet on the inside.            16   commitments made to the FDA, and I'm not very
     17   Correct?                                            17   familiar with that correspondence between
     18         A. Correct.                                   18   Medtronic and FDA; but the project team
     19              MR. MERRELL: Objection to form.          19   determined that that -- to redesign or to
     20              THE WITNESS: As a consequence to         20   introduce a new material would be the ultimate
     21         not following instructions.                   21   solution to the problem.
     22   BY MR. HAVERTY:                                     22               MR. HAVERTY: Cliff, do you want
     23         Q. Right. But the fact is, is that            23          to take a real -- like a two-minute break
     24   there was a design flaw in it that, you know, it    24          right here, because --

                                                                                14 (Pages 50 to 53)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 17 of 182                                  PageID
                                     4858
                                      Anatoly Aleksandrovich
                                                Page 54                                                   Page 56
      1            THE WITNESS: That would actually            1   a placeholder for the pumpenfehler video.
      2        be nice.                                        2             MR. MERRELL: Do you want us to
      3            MR. HAVERTY: Would that be                  3        have it out or anything or -- or just
      4        perfect?                                        4        give it to --
      5            MR. MERRELL: Sure.                          5             MR. HAVERTY: No. I just want to
      6            MR. HAVERTY: Okay.                          6        let you know that --
      7            MR. MERRELL: Yeah, that's fine.             7             MR. MERRELL: Okay.
      8            THE VIDEOGRAPHER: We are now                8             MR. HAVERTY: Just so you can
      9        going --                                        9        identify it.
     10            MR. HAVERTY: I'm sorry. Go                 10             MR. MERRELL: Understood.
     11        ahead.                                         11             MR. HAVERTY: This is Exhibit
     12            THE VIDEOGRAPHER: We are now               12        6 -- not this one. No, the other one.
     13        going off the record, and the time is          13                  - - -
     14        10:29 a.m.                                     14             (Deposition Exhibit No. AA-6,
     15                 - - -                                 15        Video file, was marked for
     16            (A recess was taken from 10:29             16        identification.)
     17        a.m. to 10:39 a.m.)                            17                  - - -
     18                 - - -                                 18             MR. HAVERTY: So anyway, Cliff,
     19            THE VIDEOGRAPHER: We are now               19        that is just a placeholder for the video,
     20        going back on the record, and the time is      20        Exhibit 6.
     21        10:39 a.m.                                     21             MR. MERRELL: Understood.
     22   BY MR. HAVERTY:                                     22             MR. HAVERTY: All right. So
     23        Q. Mr. Aleksandrovich, the hazard              23        we're going to play this.
     24   that we were talking about involving the            24   BY MR. HAVERTY:
                                                Page 55                                                   Page 57
      1   temporary vent block, that was first uncovered       1         Q. Okay. Can you see that? Can you
      2   arising out of a complaint from a customer in        2   see the video there of the pump?
      3   September of 2012 about an anomaly during the        3         A. Yes.
      4   priming process of the pump. Correct?                4         Q. Okay. Great. We're going to
      5         A. To the best of my knowledge,                5   play it. So if you can take a look at this,
      6   yeah. I joined the project team much later than      6   Mr. Aleksandrovich.
      7   that.                                                7                 - - -
      8         Q. Right. But your understanding               8               (Video played.)
      9   was that that's what -- that's what set              9                 - - -
     10   everything in motion initially. Correct?            10   BY MR. HAVERTY:
     11         A. Yes.                                       11         Q. Mr. Aleksandrovich, you recognize
     12         Q. And your understanding is that             12   that video as the video from Germany that was --
     13   they provided a video of this phenomenon as well.   13   started this whole process, the investigation?
     14   Correct?                                            14         A. I do.
     15         A. There was a video, yes, correct.           15         Q. Okay. And you've seen that
     16         Q. And you've seen that video.                16   before. Correct?
     17   Correct?                                            17         A. Correct.
     18         A. Correct.                                   18         Q. And I probably will need to play
     19         Q. This is -- I believe it's                  19   it for you again, but I just want to ask you a
     20   Exhibit 6, but let me check here real quickly.      20   couple of questions.
     21             I just want to play that video.           21             Would you agree with me that what
     22   I believe it's Exhibit 6. There's a -- there's a    22   was seen on that video is that the stopper in the
     23   placeholder -- yeah. It's Exhibit 6.                23   reservoir began moving before the slide screw
     24             In the binder there, Cliff. It's          24   engaged the reservoir stopper?
                                                                                15 (Pages 54 to 57)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 18 of 182                                 PageID
                                     4859
                                       Anatoly Aleksandrovich
                                                 Page 58                                                 Page 60
      1         A. That is correct.                            1         A. Yes, but it doesn't mean that
      2         Q. And would you also agree with me            2   they stop pushing it.
      3   that the slide screw seated itself even while the    3         Q. Well, that's what I'm saying, is
      4   reservoir was moving -- reservoir stopper was        4   that the person's finger is still on the "act"
      5   moving on its own?                                   5   button, but the slide screw has stopped on its
      6         A. I don't think I've seen the                 6   own. Correct?
      7   seating mechanism. I think the priming action        7               Do you want to play it again?
      8   was stopped before it seated itself.                 8         A. Yes. Because I don't agree with
      9         Q. Okay. Let's go back and play                9   what you're saying.
     10   that then again. Let's see.                         10               MR. HAVERTY: Back up a little
     11         A. Okay.                                      11         bit.
     12                  - - -                                12               THE WITNESS: Just a couple of
     13               (Video played.)                         13         seconds, not the whole thing.
     14                  - - -                                14                  - - -
     15   BY MR. HAVERTY:                                     15               (Video playing.)
     16         Q. So you can see that it's                   16                  - - -
     17   advancing there. Correct?                           17   BY MR. HAVERTY:
     18         A. Yes, correct.                              18         Q. Yeah. And you'll hear the three
     19         Q. And right about there the                  19   audio beeps, and you'll see that the finger is
     20   reservoir stopper starts to move.                   20   still on it, and yet the slide screw stops.
     21         A. Right?                                     21   Right?
     22         Q. Do you see it?                             22         A. Yep, okay.
     23              And then you hear the three              23         Q. So is it your testimony that you
     24   beeps.                                              24   do not believe that the slide screw there has
                                                 Page 59                                                 Page 61
      1               Isn't that the seated -- the             1   detected that it was seated?
      2   slide screw has seated at that point. Correct?       2        A. Again, I can't answer that
      3          A. I'm not familiar with the -- with          3   question. I'm not that familiar with the pump
      4   the audible signals that the pump makes when it's    4   operation.
      5   seated, but it's clearly not seated.                 5                  - - -
      6          Q. Well, no. My question is a                 6              (A discussion off the record
      7   little bit different.                                7        occurred.)
      8               My question is, is that the slide        8                  - - -
      9   screw advances until it detects a certain            9   BY MR. HAVERTY:
     10   pressure, and then it detects itself as having      10        Q. Now, you would agree with me that
     11   been seated. Correct?                               11   there was also -- in addition to this video,
     12          A. Again, I'm not -- I'm not -- to           12   there were also reports from -- also from
     13   my shame, actually, I'm not that familiar with      13   Germany, and they had returned infusion sets for
     14   the pump operate -- operating, but visually right   14   examination. Correct?
     15   now what I'm seeing in the picture on the screen,   15              MR. MERRELL: Objection to form.
     16   the slide is not engaged with the plunger.          16              THE WITNESS: I don't remember
     17          Q. Right. But that's different than          17        details to that extent.
     18   specifically what seating is. Right?                18   BY MR. HAVERTY:
     19          A. No, I don't think so. Seating             19        Q. Okay.
     20   means that they're connected to the point where     20        A. Again, I joined the team later
     21   therapy can start.                                  21   than -- later -- at a later date.
     22          Q. Right. But that's -- let me ask           22        Q. Right. Okay. So if you could
     23   this question: You see that the person's finger     23   look at Exhibit 2.
     24   is still on the "act" button. Correct?              24                  - - -
                                                                                16 (Pages 58 to 61)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 19 of 182                                PageID
                                     4860
                                     Anatoly Aleksandrovich
                                               Page 62                                                  Page 64
      1              (Deposition Exhibit No. AA-2,           1         A. Correct.
      2         CAPA Full Detail Report with five Family     2         Q. And indeed, it says up there at
      3         Tree Levels - PDF, Bates stamped             3   the top, "PR State: Closed - Done." And
      4         MDT-BRACP-028983 through                     4   underneath it says, "Since: 10-November-2016."
      5         MDT-BRACP-029065, was marked for             5   Correct?
      6         identification.)                             6         A. Yes, correct.
      7                   - - -                              7         Q. So that's when this CAPA was
      8              MR. MERRELL: We have a slight           8   closed out. Correct?
      9         binder malfunction. Sorry. It's bent         9         A. Correct.
     10         now.                                        10         Q. So it was opened for about
     11              MR. HAVERTY: I put a lot of care       11   three-and-a-half years. Right?
     12         into that, Cliff.                           12         A. Yes.
     13              MR. MERRELL: I'm sure you did,         13         Q. Okay. And if you look down under
     14         but unfortunately UPS may not have put      14   the "Description" -- and I assume this CAPA
     15         the same care into it. Oh, it's a           15   document went through multiple iterations over
     16         serious malfunction.                        16   the course of three-and-a-half years. Correct?
     17              It's okay. Let's pull it out.          17         A. Correct.
     18         We'll just have to pull it out.             18         Q. But this one -- this one we're
     19         That's -- which maybe is easier anyway.     19   looking at, this last one should contain all the
     20   BY MR. HAVERTY:                                   20   pertinent information about the CAPA over the
     21         Q. And let me just ask you a couple         21   course of that three-and-a-half years. Right?
     22   of -- are you okay? -- foundational questions,    22         A. Right. It should.
     23   Mr. Aleksandrovich. This Exhibit 2 is captioned   23         Q. So this would be a good source
     24   as a "CAPA Full Detail Report with five Family    24   for the history and the chronology of events that
                                               Page 63                                                  Page 65
      1   Tree Levels."                                      1   took place during the course of this CAPA
      2             Do you see that?                         2   investigation. Right?
      3        A. Yes.                                       3         A. Yes. Correct.
      4        Q. Okay. And underneath that, it              4         Q. And the information that's in
      5   has a -- well, the PR number is 158416. That's     5   here, is this information that you would have put
      6   the CAPA ID number?                                6   into the CAPA, or did you derive information from
      7        A. Correct, yes.                              7   other sources as well?
      8        Q. Okay. And this was created on              8         A. Both. And the information was --
      9   April 30th of 2013. Correct?                       9   that was placed -- at least the initial
     10        A. Looks like it, yes.                       10   information was placed in here, like I said,
     11        Q. And this was the CAPA that you --         11   before I picked it up --
     12   you led. Correct?                                 12         Q. Okay. So the part --
     13        A. Yes, it is.                               13         A. -- as a project lead, yeah.
     14        Q. And it's titled "QIR#13-006 P-cap         14         Q. The part under the "Description,"
     15   Infusion Sets Prime Fill Anomaly." Correct?       15   who would have put that in there?
     16        A. Correct.                                  16         A. I can't answer that question.
     17        Q. And what this report that you're          17   Whoever opened this record.
     18   looking at is -- as Exhibit 2 is actually the     18         Q. Who other than you would have had
     19   CAPA closing document, is it not?                 19   access to the CAPA, the document?
     20        A. It's the entire report on the             20         A. Any number of people. CAPA
     21   CAPA, not necessarily closing. This is the last   21   administrators and quality engineers and -- it's
     22   version of that report, yes.                      22   not something that only person gets record --
     23        Q. Right. Which means that the CAPA          23   access to.
     24   was closed at that point. Correct?                24         Q. So under the "Description," it

                                                                              17 (Pages 62 to 65)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 20 of 182                                  PageID
                                     4861
                                       Anatoly Aleksandrovich
                                                Page 66                                                   Page 68
      1   says that "Medtronic MiniMed received a complaint    1   fact it wasn't until -- I believe it was Mark
      2   call, Service Notification (SVN) 303925131, on       2   Curtis actually noticed some diluent fluid, the
      3   September 18, 2012 by a customer describing an       3   fluid that's used in place of insulin for testing
      4   unusual behavior of the Paradigm insulin delivery    4   purposes, on the inside of the connector cap?
      5   system during manual prime/fill cycle."              5         A. In one of his tests, yes. But I
      6             Do you see that?                           6   don't think they were necessarily the infusion
      7         A. Yes, I do.                                  7   sets returned from the customer.
      8         Q. Okay. And was -- to your                    8         Q. No. You're correct. They
      9   knowledge, is that complaint the one that was        9   weren't. But it was sort of an incidental
     10   associated with the video that we just played?      10   finding by him that he made after he realized
     11         A. I cannot answer that question. I           11   that he probably hadn't filled the reservoir
     12   don't know.                                         12   correctly?
     13         Q. Okay. But there was some                   13         A. Correct. Yes. I remember that.
     14   complaint that triggered it, and it was             14         Q. Right. And that the insulin
     15   associated with the videotape, a video like that.   15   spilled out from the -- or the diluent, the green
     16   Right?                                              16   fluid, spilled out from the vial when he
     17         A. Yes, correct.                              17   disconnected the reservoir while it was
     18         Q. It goes on, "According to the              18   underneath the insulin vial. Right?
     19   customer, after filling the reservoir and           19         A. Yes. While it was still
     20   connecting it to the infusion set," and it          20   connected to a pressurized insulin vial, yes --
     21   identifies that as MMT-8 66 Sure-T, Lot #5002095,   21         Q. So --
     22   "the reservoir was loaded into a model MMT-754      22         A. -- or diluent vial.
     23   insulin pump and a manual prime sequence was        23         Q. So he hypothesized that the
     24   started. The customer noted that the insulin        24   insulin could be blocking the vents if it got
                                                Page 67                                                   Page 69
      1   started flowing through the cannula of the           1   spilled on the inside of the connector cap.
      2   infusion set before the plunger of the pump          2   Right?
      3   physically engaged the stopper of the reservoir      3         A. So if it got spilled on the top
      4   and that the insulin continued flowing after the     4   of the reservoir --
      5   manual prime cycle was aborted by the customer."     5         Q. Right.
      6             Do you see that?                           6         A. -- not removed and after that
      7         A. I do.                                       7   reservoir would be connected to the cap, then
      8         Q. All right. And that's consistent            8   that insulin or fluid would be transferred into
      9   with what we observed in that video, that the        9   the P-cap membrane.
     10   stopper of the reservoir, the plunger, was moving   10         Q. And then he actually went and
     11   ahead of the slide screw. Correct?                  11   made a video demonstrating that phenomenon.
     12         A. Correct.                                   12   Correct?
     13         Q. And is it your understanding that          13         A. That's correct.
     14   there were some infusion sets that were returned    14         Q. And then that triggered a review
     15   for testing that were associated with this          15   of the returned insulin infusion sets where they
     16   complaint?                                          16   developed a test to determine the presence of
     17         A. Again, yes, I think so. I don't            17   residual insulin on the inside of the caps.
     18   remember exactly.                                   18   Correct?
     19         Q. Do you remember that there was             19         A. Yes.
     20   some testing that was done on those returned        20         Q. And when they went back and they
     21   infusion sets and they couldn't reproduce the       21   tested the returned infusion sets that were
     22   phenomenon?                                         22   associated with this phenomenon, this complaint,
     23         A. Yes, I do.                                 23   they found in fact residual insulin on the inside
     24         Q. Okay. And do you recall that in            24   of the connector cap. Correct?
                                                                                18 (Pages 66 to 69)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 21 of 182                                  PageID
                                     4862
                                      Anatoly Aleksandrovich
                                                Page 70                                                   Page 72
      1         A. I don't remember exactly the                1   to a situation analysis concerning the
      2   findings, but yes. The test was developed, and       2   phenomenon?
      3   Mark did some trials, Mark Curtis did some           3         A. Yeah. Again, I'm not exactly
      4   trials. I don't remember the details as to which     4   sure of the sequence of events, but they were
      5   ones he tested and what were the outcomes.           5   able to replicate the phenomenon, yes.
      6         Q. Okay. But do you recall that at             6         Q. And can you tell us what a
      7   some point there were tests for residual insulin     7   situation analysis is?
      8   that came back positive, that they found residual    8         A. A situation analysis, to my
      9   insulin on the inside of the caps?                   9   knowledge, is a set of activities that -- you can
     10         A. Yes.                                       10   call it initial -- initial attempt to a root
     11         Q. And then -- let's show -- this is          11   cause analysis and also a risk assessment when
     12   Exhibit --                                          12   there is something -- something out of the
     13              Do you recall that there was a           13   ordinary happens with the -- with a product,
     14   video that was made to educate people within        14   whether it's done by -- through a complaint from
     15   Medtronic about this phenomenon back in the         15   a customer or something found internally, it's
     16   spring of 2013? Do you recall that?                 16   basically initial risk assessment and initial
     17         A. No, I don't.                               17   data assessment, if you will.
     18         Q. If you could look at -- if just            18         Q. And that's sort of the first step
     19   look at the photograph of Exhibit 14.               19   in the process of an investigation, where you've
     20                  - - -                                20   got a hazard that's potentially identified.
     21              (Deposition Exhibit No. AA-14,           21   Correct?
     22         Video, was marked for identification.)        22         A. Correct.
     23                  - - -                                23         Q. I guess that's why it's called a
     24   BY MR. HAVERTY:                                     24   situational analysis. You want to understand
                                                Page 71                                                   Page 73
      1       Q.     Yeah, you see it on the screen.           1   what it is that you're looking at initially to
      2             Do you recall seeing this video,           2   determine what steps you might want to take to
      3   Mr. Aleksandrovich?                                  3   investigate further. Right?
      4         A. Not at this point. If you show              4         A. That's right.
      5   me the video, maybe it will refresh.                 5         Q. And depending upon what the
      6         Q. I'm going to. So we'll play this            6   initial assessment of the situation analysis is,
      7   right now. This is Exhibit 14.                       7   that could lead to a health hazard evaluation.
      8                 - - -                                  8   Correct?
      9              (Video played.)                           9         A. It can. Like I said, it can lead
     10                 - - -                                 10   to any number of things.
     11   BY MR. HAVERTY:                                     11         Q. Okay. Other than a health hazard
     12         Q. Yes. So have you ever seen that            12   evaluation, what would a situation analysis -- or
     13   video before?                                       13   strike that.
     14         A. Never seen this video. It's a              14              Is a health hazard evaluation an
     15   great video, and I'm ashamed that I've never seen   15   escalation from a situation analysis?
     16   it.                                                 16         A. I can't answer. I'm not super
     17         Q. I was going to ask you, is what's          17   familiar with that procedure, again, which --
     18   depicted on that video consistent with your         18   what is an escalation, what is the -- what leads
     19   understanding of how the vent blockage could        19   into that and what is the consequence of what.
     20   occur and what the consequences of that would be?   20         Q. But you would agree with me,
     21         A. Yes, it is.                                21   though, that opening a CAPA is sort of the
     22         Q. All right. And you were aware              22   ultimate escalation from these types of
     23   that based upon that testing and -- they were       23   complaints. Correct?
     24   able to replicate the phenomenon, that that led     24         A. That I agree with.
                                                                                19 (Pages 70 to 73)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 22 of 182                                  PageID
                                     4863
                                      Anatoly Aleksandrovich
                                                Page 74                                                  Page 76
      1         Q. And as a matter of fact, at                 1   from an over-delivery of insulin.
      2   Medtronic diabetes, is there a CAPA board?           2        Q. Right. So do you recall when it
      3         A. There is a CAPA board.                      3   was that you first did get involved with this
      4         Q. And the purpose of the CAPA board           4   investigation?
      5   is to make decisions as to whether a CAPA is         5        A. I don't exactly, no.
      6   required, given a particular situation. Right?       6        Q. Okay. Well, if you look at
      7         A. Correct.                                    7   Exhibit 2 for identification, it looks like -- we
      8         Q. So you would have these various             8   agreed that the date it was created was April
      9   escalations leading to a decision about whether      9   30th of 2013. And if you look at the second
     10   or not to submit an issue to a CAPA board to        10   page, it has you listed as the owner.
     11   determine whether a CAPA should be opened.          11             Do you see that?
     12   Right?                                              12        A. That's correct.
     13         A. It's -- yes. I guess -- I guess            13        Q. And your team members were Mark
     14   I can agree to that, yes. The situation analysis    14   Curtis, John Duarte, Benjamin Grover, Charlyn Lu
     15   is submitted to the CAPA board to determine         15   and Matt Weiner. Correct?
     16   whether it warrants a CAPA or not.                  16        A. Correct.
     17         Q. And part of the health hazard              17        Q. So the owner means you're the
     18   evaluation that might perhaps be an escalation of   18   leader on this. Right?
     19   a situation analysis is to determine what the       19        A. Yes.
     20   risk is to the patients. Correct?                   20        Q. So when the CAPA is opened, it
     21         A. Yes.                                       21   was assigned to you. Correct?
     22         Q. And I want to look at -- looking           22        A. I don't -- again, I don't
     23   back at Exhibit 2, if you look at page 3 of         23   remember. It doesn't mean -- me being here as an
     24   Exhibit 2, which is Bates stamped 028985 in         24   owner doesn't mean that I was assigned it from
                                                Page 75                                                  Page 77
      1   Brackin. The "Priority Rationale" here for this      1   the beginning. Owners do change on CAPAs, and
      2   CAPA "was set as high due to the following           2   these documents do change.
      3   reasons: Product is in the field" and "Patient       3         Q. Do you recall how it was you
      4   safety risk is high do to the following reasons."    4   first got involved with this CAPA?
      5             Do you see that?                           5         A. I do. Yeah. I got called into a
      6        A. I do.                                        6   meeting to quality -- one of the quality
      7        Q. And did you understand that the              7   directors at the time and was presented with this
      8   evaluation of the risk to patients was the -- the    8   project and asked to -- or assigned to take the
      9   danger was considered to be severe, even if the      9   lead on this.
     10   risk was low that it would occur?                   10         Q. Do you recall anything else you
     11             MR. MERRELL: Objection to form.           11   were told about that?
     12             THE WITNESS: The consequences of          12         A. About what, I'm sorry?
     13        this phenomenon can be severe, yes, I          13         Q. Yeah. Did you -- what did you
     14        will agree to that.                            14   understand the reason the CAPA was being opened?
     15   BY MR. HAVERTY:                                     15         A. The reason for -- for that is the
     16        Q. And that's because it could lead            16   risk is high and despite the occurrence being
     17   to the unintended and unknown -- unintentional      17   low, and there is something that makes this
     18   delivery -- over-delivery of insulin into a         18   happen, and we need to investigate and alleviate
     19   patient's body. Correct?                            19   it.
     20        A. Correct.                                    20         Q. And did you have an understanding
     21        Q. And that could lead to either               21   at that point in time what the problem was, what
     22   coma or death ultimately. Right?                    22   the risk was?
     23        A. Yes. I'm not a medical                      23         A. What the risk was and what the
     24   professional, but yes. Nothing good can come        24   problem was, yes.

                                                                                20 (Pages 74 to 77)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 23 of 182                                 PageID
                                     4864
                                      Anatoly Aleksandrovich
                                                Page 78                                                  Page 80
      1         Q. So at that point when you got               1              (A discussion off the record
      2   involved, had the investigation already been         2          occurred.)
      3   done, they identified the problem, they              3                  - - -
      4   replicated it, they had done all that                4   BY MR. HAVERTY:
      5   investigation, and they realized that a CAPA         5          Q. Do you have that there?
      6   needed to be opened?                                 6          A. I do, yes.
      7         A. Correct.                                    7          Q. Okay. It's a PowerPoint slide
      8         Q. At the time when you got called             8   deck. Correct?
      9   into this meeting, had the CAPA been opened at       9          A. Correct.
     10   that point or would you be -- were you discussing   10          Q. Have you ever seen this
     11   this because there was an intent to submit it to    11   PowerPoint slide deck before?
     12   the CAPA board? Do you recall?                      12          A. I do not remember.
     13         A. I believe it had been opened by            13          Q. You don't know who prepared it,
     14   then.                                               14   do you?
     15         Q. Okay. And do you recall why it             15          A. I don't.
     16   is you were assigned to it?                         16          Q. Do you recall whether there was
     17         A. Because that fell into my direct           17   a -- any type of a presentation, a meeting, about
     18   responsibility from a product and process and       18   the prime/fill anomaly review in March of 2013?
     19   supplier relationship perspective.                  19          A. I don't remember that.
     20         Q. And what did you do initially              20          Q. Okay. Go on to the second --
     21   when you got involved in this CAPA? What steps      21   second page. And it gives a "Background." It
     22   did you take?                                       22   says, "Complaints from Europe on Insulin dripping
     23         A. Hard to remember, but we set               23   out prior to plunger touching the Stopper." And
     24   occurring meetings, and we started looking at       24   it's, "Video sent from a Customer in Germany."
                                                Page 79                                                  Page 81
      1   different things. We started pulling team            1   And then, "Customer's sets arrived for analysis
      2   members in, and essentially started investigating    2   1-31-13." And then, "P-cap Vent flow tested and
      3   in many different directions.                        3   found to be in spec." And then, "Detailed
      4        Q. If you could take a look, please,            4   engineering investigation by Mark Curtis and
      5   at Exhibit 8.                                        5   January Duarte through February."
      6                 - - -                                  6              Do you see that?
      7             (Deposition Exhibit No. AA-8,              7        A. Yes.
      8        PowerPoint, "Prime/Fill Anomaly Review          8        Q. And that's what we were just
      9        3-21-13," Bates stamped MDT-BRACP-0067966       9   talking about a few minutes ago, correct, the
     10        through MDT-BRACP-0067973, was marked for      10   sequence of events that occurred from the
     11        identification.)                               11   complaint in September of 2012. Right?
     12                 - - -                                 12        A. It appears so, yes.
     13             MR. MERRELL: 8.                           13        Q. And is that consistent with your
     14             THE WITNESS: 8, I'm sorry?                14   recollection of the events as they unfolded?
     15   BY MR. HAVERTY:                                     15        A. Again, I have a hard time
     16        Q. 8. Yes, 8.                                  16   remembering this, because I don't think I was
     17        A. 8.                                          17   involved in this project at that time.
     18        Q. Do you have it there?                       18        Q. But at some point when you did
     19        A. Almost.                                     19   get involved in it, you learned about the
     20             MR. MERRELL: Sorry, we're just            20   historical events. Correct?
     21        fiddling with the binder.                      21        A. Correct.
     22             THE WITNESS: Dealing with a               22        Q. And what was just described
     23        malfunctioning binder.                         23   there, is that consistent with what your
     24                 - - -                                 24   understanding was of the history?
                                                                                21 (Pages 78 to 81)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 24 of 182                                  PageID
                                     4865
                                      Anatoly Aleksandrovich
                                                Page 82                                                  Page 84
      1         A. Yes, correct.                               1         Q. And the problem that they had
      2         Q. And then the next page, it's                2   with that is the prime/fill anomaly, the EA05
      3   "Engineering Analysis Results." And it says,         3   code, was generic to more than just one
      4   "Root Cause Identified: Insulin drops wetting        4   particular problem. Correct?
      5   the membrane from inside create temporary block      5               MR. MERRELL: Objection to form.
      6   of membrane. Drops are most likely formed via        6               MS. MARTINEZ: Objection.
      7   improper reservoir filling technique." And           7               THE WITNESS: That is correct.
      8   "Preliminary experiments indicate a wet membrane     8   BY MR. HAVERTY:
      9   may take 5 minutes to over 30 minutes to dry out     9         Q. So that's why it was difficult
     10   while in the pump."                                 10   for them to determine what the actual incidence
     11              Do you see that?                         11   of this phenomenon was based upon the complaints
     12         A. I do.                                      12   and the coding. Right?
     13         Q. And it makes reference to a                13               MR. MERRELL: Objection to form.
     14   video. There was a video that Mark Curtis had       14               THE WITNESS: Yes. That is
     15   made demonstrating this.                            15         correct.
     16              Is that your recollection?               16   BY MR. HAVERTY:
     17         A. Yes, correct.                              17         Q. And we're going to get into this
     18         Q. All right. And then the next               18   in a little bit more detail.
     19   point is, "Confirmation of Customer case." It       19               As a result of that, a new code
     20   was a "Test to detect dry insulin on the membrane   20   was developed that was specific to this temporary
     21   developed." And then "Traces of dried insulin       21   vent blockage phenomenon. Correct?
     22   were identified on the returned sets."              22         A. Correct.
     23              Do you recall we talked about            23         Q. Now, it's captioned at the bottom
     24   that earlier?                                       24   there, it says, "About 20% of complaints" -- this
                                                Page 83                                                  Page 85
      1          A. Yes, I do.                                 1   would be of the EA05 complaint code -- "indicate
      2          Q. So that was consistent with what           2   insulin dripping without plunger touching."
      3   the history was that you learned about this          3             Do you recall that assessment?
      4   phenomenon. Correct?                                 4        A. No, I don't.
      5          A. Yes.                                       5        Q. Do you -- if you note that
      6          Q. And then go to the next page, if           6   there's a beginning upward trend in these
      7   you would.                                           7   complaints beginning it looks like in around
      8               This is a line graph that I              8   January of 2012, peaking in about October of
      9   believe you had -- you had somebody make for you.    9   2012.
     10   Correct?                                            10             Do you see that?
     11          A. Again, I don't remember if it was         11             MR. MERRELL: Objection to form.
     12   made at my request or it was made prior to that.    12             THE WITNESS: I can see that on
     13          Q. Okay. Well, you see that it has           13        the graph, yes.
     14   the "Occurrence Rate" of "Prime Fill Anomaly EA05   14   BY MR. HAVERTY:
     15   Complaint Count" from January 2011 to February      15        Q. Do you have any idea why they
     16   2013.                                               16   would have began that upward trend and peaking
     17               Do you see that?                        17   ultimately in October of 2012?
     18          A. Yes.                                      18        A. No, I don't.
     19          Q. And by the way, let's talk a              19        Q. Okay. If you go to the next
     20   little bit about that.                              20   page, it says, "Patient Risk - Known Cases of
     21               One of the issues that came up          21   Harm." And it says, first bullet point,
     22   was the issue of the coding of these complaints     22   "Reviewed SVNs for the period of January 2011 to
     23   as prime/fill anomaly. Correct?                     23   February 2013, for primary-fill anomaly and Low
     24          A. Correct.                                  24   Blood Glucose (both hospitalized and non

                                                                                22 (Pages 82 to 85)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 25 of 182                                  PageID
                                     4866
                                       Anatoly Aleksandrovich
                                                 Page 86                                                 Page 88
      1   hospitalized) codes."                                1   but five occurrences. Yes.
      2             Next bullet point, "Additional             2         Q. Right. Because two of them don't
      3   legal received from Legal."                          3   have an associated SVN. Correct?
      4             Next bullet point, "5 instances            4         A. Correct.
      5   of customers experiencing inside Low Blood           5         Q. For whatever reason, nobody
      6   Glucose" at -- "(at varying levels of severity)      6   knows, I guess. Right?
      7   were identified during the period." And then,        7         A. Correct.
      8   "Details are tabulated in the next page."            8         Q. But anyway, the first one was
      9             And then it goes on and says,              9   from September of 2012, and it notes that the
     10   last bullet point, "Annual Occurrence is            10   complaint was "Low Blood Glucose Not
     11   estimated at 91 cases per year," and that's "(20%   11   hospitalized, suspected 50 units of over
     12   times 457), or" about "0.02% of Active base         12   delivery."
     13   (425,000), which is a Rare Occurrence."             13             Do you see that?
     14             Do you see that?                          14         A. I do.
     15         A. I do.                                      15         Q. And I think you said, you do
     16         Q. Okay. Were you aware of that               16   remember the -- the information concerning the
     17   information around the time you got involved in     17   five cases that were identified. Right?
     18   this?                                               18         A. That is correct.
     19         A. No. I was aware of the five                19         Q. And then the next one is dated
     20   instances of customers experiencing low BG.         20   5/23/12, "Low Blood Glucose, hospitalized,
     21         Q. Okay.                                      21   Suspected 80 units" of "over-delivery."
     22         A. But not about the rest of the              22             Do you see that?
     23   data here.                                          23         A. I do.
     24         Q. You were not aware of the                  24         Q. And by the way, 50 units or
                                                 Page 87                                                 Page 89
      1   estimate of 91 cases per year, this phenomenon?      1   80 units of over-delivery would be a pretty large
      2        A. No. I don't remember those                   2   dose of insulin, would it not?
      3   numbers.                                             3        A. Not exactly sure about dosage.
      4        Q. Okay. Did you at some point                  4        Q. Okay. It would probably depend
      5   become aware of that?                                5   upon the individual patient. Right?
      6        A. I did, but, again, maybe not                 6        A. Correct. Again, I'm not a
      7   about those numbers exactly.                         7   medical professional, so I cannot really make
      8        Q. Okay. And by the way, going back             8   those assessments.
      9   to where we identified the SVNs, those are           9        Q. Okay. Then the next one is from
     10   service notifications. Correct?                     10   February 22nd of 2011, and it's listed as a "Low
     11        A. Correct.                                    11   Blood Glucose, hospitalized, suspected 200 units"
     12        Q. And those are documents that are            12   of "over-delivery. Deceased a month later,
     13   created when a customer calls in with a             13   correlation to be determined" and "Litigation
     14   complaint. Correct?                                 14   Pending."
     15        A. Correct.                                    15             Do you see that?
     16        Q. And they each have their own                16        A. I do.
     17   unique number. Right?                               17        Q. Do you ever recall any
     18        A. Right.                                      18   conversations about any of these five cases?
     19        Q. If you go to the next page,                 19   Were you ever involved in any discussions?
     20   please, and it lists the five SVNs, correct, that   20        A. These five cases, if I remember,
     21   were identified where patients were hospitalized    21   they're mentioned in the CAPA, and the CAPA was
     22   or had low blood glucose and were either            22   actually opened based on these five cases.
     23   hospitalized or not hospitalized. Right?            23        Q. Okay. And -- okay. That's an
     24        A. Right. I only see three numbers             24   interesting point that you make.

                                                                                23 (Pages 86 to 89)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 26 of 182                                  PageID
                                     4867
                                      Anatoly Aleksandrovich
                                                Page 90                                                  Page 92
     1               What about these five cases drove         1   this CAPA?
     2    the decision to open a CAPA?                         2         A. On some other projects. Anthony
     3          A. The -- I guess the severity of              3   Vicente takes care of SVNs, and sometimes there's
     4    these five cases.                                    4   data needed for this project or that project that
     5          Q. Right. And that's -- in fact,               5   only can come from him or people working in the
     6    you've got one that was hospitalized with            6   same department with him.
     7    200 units of over-delivery who died a month          7         Q. Okay. If you could go to the
     8    later. Right?                                        8   next page on Exhibit 8, so this appears to be a
     9          A. Yes. Suspected 200 units, yes.              9   type of a risk assessment. Correct?
    10          Q. Yeah. And then the fourth case             10         A. Looks like it, yes.
    11    that's listed is from June of 2012, and it has      11         Q. Okay. Are you able to tell from
    12    "Low Blood Glucose, Hospitalized, suspected         12   this matrix what the estimated risk assessment
    13    85 units" of "over-delivery."                       13   was for this prime/fill anomaly? Is there any
    14               Do you see that?                         14   way to tell?
    15          A. Yes.                                       15         A. No, no, not really.
    16          Q. And then the final one is from             16         Q. Okay. If you look up at the top
    17    March of 2013, "Low Blood Glucose not               17   there, it's got "A33 - Loose Cap only Annual
    18    hospitalized, suspected 75 units" of                18   Frequency 0.3%."
    19    "over-delivery."                                    19               Do you know what that's referring
    20               Do you see that?                         20   to?
    21          A. I do.                                      21         A. I do.
    22          Q. Do you recall a situation where a          22         Q. What is it referring to?
    23    customer reported to Anthony Vicente that he        23         A. So A33 is a -- is a failure --
    24    had -- that he had filled his reservoir,            24   let's call it a failure code that is produced by
                                                Page 91                                                  Page 93
      1   attempted to prime his pump, and it only primed a    1   the pump, I assume. And what I remember, there
      2   couple of units when he expected 8 or 9 units,       2   was a -- there was a project around that.
      3   and that he woke up in the middle of the night       3         Q. Was there a CAPA, to your
      4   and saw that his reservoir was empty? Do you         4   knowledge?
      5   recall that?                                         5         A. I think there was a CAPA. And I
      6        A. I recall that somebody made a                6   actually may have been briefly involved in that
      7   complaint directly to Anthony Vicente at some        7   CAPA, very briefly.
      8   social event or sports game. I don't exactly         8         Q. And what was your involvement in
      9   remember the details of the complaint.               9   that CAPA?
     10        Q. Do you know whether that was the            10         A. I did some experiments on that
     11   March 14, 2013 SVN that's listed there as case      11   while -- while they were looking for another
     12   number 5?                                           12   engineer to take that over.
     13        A. No. Like I said, I don't                    13         Q. And what experiments did you do?
     14   remember the exact SVN that that resulted in.       14         A. So a loose cap test has to do
     15        Q. And during the course of your               15   with a portion of a pump housing that may become
     16   work on the CAPA, in the investigation, did you     16   loose, and we did some experiments on different
     17   have interactions with Anthony Vicente?             17   geometry on that.
     18        A. Of course.                                  18         Q. Now, on this risk matrix, it
     19        Q. Prior to this time, your                    19   doesn't look like there's any evaluation of the
     20   involvement in the CAPA, did you have any           20   risk from the prime/fill anomaly. Correct?
     21   interactions with Anthony Vicente?                  21         A. Correct. Not obvious, yes.
     22        A. Yes.                                        22         Q. Okay. If you go to the next
     23        Q. Why would you have a reason to              23   page, again, it doesn't appear to be any analysis
     24   interact with Anthony Vicente other than outside    24   of the risk specific to the prime/fill anomaly.

                                                                                24 (Pages 90 to 93)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 27 of 182                                  PageID
                                     4868
                                       Anatoly Aleksandrovich
                                                 Page 94                                                 Page 96
      1   Correct?                                             1   part of the CAPA, that there would be a
      2        A. Correct.                                     2   preventative process designed to look at how you
      3        Q. And I think you said that you --             3   could mitigate the hazard entirely?
      4   the CAPA had already been open -- you think the      4         A. When you refer to discussions, at
      5   CAPA was already opened by the time you got          5   what point of time and at what -- in what
      6   involved in it?                                      6   settings?
      7        A. That is correct.                             7         Q. Well, when the CAPA was opened,
      8        Q. Do you know who presented to the             8   what was the intent at that point, do you know?
      9   CAPA board in order to get a CAPA open?              9         A. Again, I don't remember, because
     10        A. No, I do not.                               10   I think CAPA was opened before my involvement.
     11        Q. What was the -- anyway, if you              11         Q. Okay. Well, did you come to
     12   could go back to Exhibit 2, to the CAPA -- the      12   understand what the purpose of the CAPA was once
     13   complete CAPA file.                                 13   you got involved?
     14        A. Uh-huh. Yes.                                14         A. Yes.
     15        Q. And look on page 2, the second              15         Q. And what was the purpose of the
     16   page, under "Mitigation Comments," it says, "A      16   CAPA?
     17   Health Hazard Evaluation...2013-03...was            17         A. CAPA -- purpose of the CAPA was
     18   performed to assess the risks and evaluate          18   to investigate and potentially implement
     19   potential risk mitigation methods. The following    19   something that will completely eliminate this
     20   steps were identified to be needed in order to      20   phenomenon from -- from happening, or at least
     21   mitigate the risk at hand."                         21   mitigate it to the point of very, very low
     22             First bullet point, "Customer             22   occurrence.
     23   communication letter-sent to current US Paradigm    23         Q. Right. And what we're talking
     24   pump users."                                        24   about here in the mitigation comments, and we
                                                 Page 95                                                 Page 97
      1              Next bullet point, "Healthcare            1   talked about that's the corrective part of the
      2   Professional Letter-sent to physicians who have      2   process, these would all fall under the category
      3   prescribed Paradigm pumps."                          3   of the type of warnings that you would use for
      4              Next bullet point, "Distributor           4   risk mitigation. Correct?
      5   letter-sent to distributors and payers."             5         A. Correct.
      6              Next bullet point, "Wholesale             6         Q. And again, as we talked about,
      7   letter-sent to wholesale partners."                  7   that's the least preferred method of risk
      8              And last bullet point, "In                8   mitigation, if you can design the hazard out or
      9   addition to all communications, a package insert     9   if you can guard against the hazard. Correct?
     10   is included with shipments of Paradigm pumps,       10              MR. MERRELL: Objection to form.
     11   reservoirs and Paradigm Infusion sets."             11              THE WITNESS: Again, it's -- it's
     12              Do you see that?                         12         depending on the situation. I --
     13         A. I do.                                      13         there's -- I can't -- I can't say whether
     14         Q. Okay. Would you agree with me              14         one is more important or more effective
     15   that that was intended as the corrective            15         than another.
     16   action -- the corrective part of a corrective and   16   BY MR. HAVERTY:
     17   preventative action?                                17         Q. Okay.
     18              MR. MERRELL: Objection to form.          18         A. It really all depended.
     19              THE WITNESS: It was the initial          19         Q. Anyway, going back to the next
     20         corrective action. Yes, I would agree         20   page, we talked about this, I didn't finish up,
     21         with that.                                    21   I'm sorry for jumping around, we talked about the
     22   BY MR. HAVERTY:                                     22   "Priority Rationale...was set as high due to the
     23         Q. And was there a discussion that            23   following reasons: " The "product is in the
     24   in addition to the initial part of the corrective   24   field," which means patients are being exposed to

                                                                                25 (Pages 94 to 97)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 28 of 182                                  PageID
                                     4869
                                       Anatoly Aleksandrovich
                                                Page 98                                                 Page 100
      1   it. Correct?                                         1   large the gap is between the slide screw and the
      2         A. Correct.                                    2   reservoir stopper when the reservoir stopper
      3         Q. And then "Patient safety risk is            3   stops. Right?
      4   high do to the following reasons," and that's        4         A. That is correct.
      5   when we talked about the risk was relatively --      5         Q. Now, one of the things -- if you
      6   the severity of the risk was important. Correct?     6   could look at page 8 of the -- of Exhibit 2.
      7         A. Correct.                                    7              Actually, go back to page 6.
      8         Q. And that's because "The failure             8   Let's go there and lay a better foundation.
      9   can potentially result in over delivery of           9                  - - -
     10   insulin leading to patient hospitalization" and     10              (A discussion off the record
     11   "The failure can potentially result in under        11         occurred.)
     12   delivery of" insulation -- "insulin leading to      12                  - - -
     13   patient hospitalization."                           13   BY MR. HAVERTY:
     14             Do you see that?                          14         Q. Okay. All the way at the bottom,
     15         A. I do.                                      15   do you see that? It says, "It is concluded that
     16         Q. Now, we talked a little bit about          16   based upon the above described testing and
     17   how the over-delivery could occur, based upon the   17   observations," which we talked about a little
     18   videos and what was shown in the videos.            18   earlier, "the prime/fill anomaly is caused by a
     19             Can you describe for us how the           19   blocked membrane and a contributing cause being
     20   failure or the blocking of the vents could          20   the Reservoir filling process where an incorrect
     21   potentially result in an under-delivery of          21   filling process can result in a blocked membrane.
     22   insulin?                                            22   The contributing cause of an incorrect filling
     23         A. To the best of my knowledge, once          23   process will not be addressed as the filling
     24   the phenomenon occurs and then pressure finally     24   process is dependent on the user and when the IFU
                                                Page 99                                                 Page 101
      1   equalizes in the chamber, the pump will continue     1   is followed correctly there should not be any
      2   to drive the piston or the slide, by the slide       2   issues during the reservoir fill process. For
      3   not being engaged to the stopper on the reservoir    3   this reason, this CAPA will only address the
      4   will not result in any delivery of insulin.          4   prime/fill anomaly caused by a blocked membrane.
      5         Q. And that's because when the                 5   The blockage is most likely caused by a liquid
      6   reservoir stopper begins to move on its own and      6   (insulin or other) being present on the polyester
      7   the slide screw has to basically chase -- chase      7   side of the membrane. Liquid, when present on
      8   after it to catch up, there will be a gap between    8   the polyester side of the membrane, seems to
      9   them. Correct?                                       9   render the membrane impermeable to air which, in
     10         A. Correct.                                   10   turn, traps air contained in the reservoir
     11         Q. So --                                      11   compartment of the pump. During a manual
     12         A. There is no physical connection            12   primary/fill cycle, the trapped air inside the
     13   between the -- between the slide of the pump and    13   pump housing gets pressurized and causes a
     14   the plunger or stopper of the reservoir.            14   premature movement of the reservoir plunger.
     15         Q. So what could happen is that the           15   Based on all factors and investigation results,
     16   reservoir moves to a certain point ahead of the     16   the team concluded that the primary root cause
     17   slide screw, stops when the pressure equalizes,     17   for the temporary blocked P-cap membrane is" the
     18   and then there's a lag from the slide screw, and    18   "membrane material itself."
     19   it takes some period of time for it to catch up     19              Do you see that?
     20   before it can continue to deliver insulin.          20         A. I do.
     21   Correct?                                            21         Q. Okay. And that membrane material
     22         A. That is correct.                           22   is part of the design of the P-cap. Correct?
     23         Q. And it all depends upon -- how             23         A. Correct.
     24   long that period of time is all depends upon how    24         Q. So the goal of the CAPA then was

                                                                              26 (Pages 98 to 101)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 29 of 182                                 PageID
                                     4870
                                      Anatoly Aleksandrovich
                                               Page 102                                                Page 104
      1   you were not going to address the IFUs, or the       1   possibility of hazard occurring. Yes.
      2   information for users, which would be sort of        2              MR. HAVERTY: Cliff, do you want
      3   like along the lines of a warning, you were going    3         to take a real quick break here?
      4   to redesign the materials in the connector cap to    4              MR. MERRELL: Sure.
      5   make sure that they could remain gas permeable in    5              THE VIDEOGRAPHER: We are now
      6   the event that someone does fill a reservoir         6         going off the record, and the time is
      7   improperly and insulin gets on the inside of the     7         11:36 a.m.
      8   cap. Right?                                          8                  - - -
      9              MR. MERRELL: Objection to form.           9              (A recess was taken from 11:36
     10              THE WITNESS: Right. So                   10         a.m. to 11:57 a.m.)
     11         partially due to the fact that IFUs had       11              THE VIDEOGRAPHER: We are now
     12         been updated by this point in time with       12         going back on the record, and the time is
     13         warnings and we, team, company, did not       13         11:57 a.m.
     14         believe that that is good enough. So we       14   BY MR. HAVERTY:
     15         decided to take one step further and          15         Q. Mr. Aleksandrovich, if you could
     16         change something design-wise to either        16   look at Exhibit 1, please, pull that up.
     17         completely eliminate this from occurring,     17              I just want to lay a foundation
     18         although you really can't theoretically,      18   for this.
     19         but at least take the possibility of          19                  - - -
     20         occurrence to some minuscule number.          20              (Deposition Exhibit No. AA-1,
     21   BY MR. HAVERTY:                                     21         Slide, "P-cap Infusion Sets Prime Fill
     22         Q. And I think you just said                  22         Anomaly CAPA PR#158416," Bates stamped
     23   something that was important for me to follow up    23         MDT-BRACP-029894, was marked for
     24   on.                                                 24         identification.)
                                               Page 103                                                Page 105
      1              And that is that when you                 1                   - - -
      2   evaluated the mechanism of the failure mode and      2   BY MR. HAVERTY:
      3   you understood how it could occur, you didn't        3         Q. Got that?
      4   believe that updating the IFUs and providing         4         A. Yes, I do.
      5   warnings was sufficient or adequate to mitigate      5         Q. Do you recognize this timeline?
      6   this risk. Correct?                                  6         A. No. I've never seen this
      7              MR. MERRELL: Objection to form.           7   timeline.
      8              THE WITNESS: Not to 100 percent           8              I stand corrected. I recognize
      9         of -- to take care of problem.                 9   the timeline. I've never seen this particular
     10   BY MR. HAVERTY:                                     10   slide.
     11         Q. Right. Because the IFUs and this           11         Q. Okay. So you didn't create this.
     12   filling process, this improper filling process,     12   Correct?
     13   all involved humans who could easily make           13         A. I didn't.
     14   mistakes through inadvertence or inattention.       14         Q. Could you just take a moment to
     15   Right?                                              15   review it, because I want to use this as a
     16         A. Correct.                                   16   foundation for some questioning, you know, along
     17         Q. So what you wanted to do was to            17   the way.
     18   make sure that to the extent you could was to       18              And just take a look at the
     19   design out the hazard entirely. Right?              19   timeline and see if it comports with your
     20         A. That is correct.                           20   recollection of the events related to this CAPA.
     21         Q. And not rely upon --                       21              MR. MERRELL: It's actually
     22         A. But --                                     22         really hard to read --
     23         Q. I'm sorry. Go ahead.                       23              THE WITNESS: Yeah, it is very
     24         A. Correct. To design out the                 24         hard to read.

                                                                            27 (Pages 102 to 105)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 30 of 182                                PageID
                                     4871
                                     Anatoly Aleksandrovich
                                             Page 106                                                 Page 108
      1            MR. HAVERTY: Yeah, I know it is.          1   before May of 2013. Right?
      2            MR. MERRELL: -- Kevin.                    2         A. Correct.
      3            MR. HAVERTY: I know it is, and I          3         Q. And then there's a field
      4       apologize for that, but that's how it          4   corrective action/health hazard evaluation noted
      5       came to me.                                    5   in May of 2013. Right?
      6            MS. MARTINEZ: Here.                       6         A. Correct.
      7            MR. MERRELL: Do you want look --          7         Q. And that's one of the things that
      8       there's another version.                       8   led to -- strike that.
      9            Do you want to look on a                  9              Then it looks like May into --
     10       computer, it might be easier to see?          10   sometime in early May there's an "Extension
     11            MR. HAVERTY: Oh, okay.                   11   Request #1" for the "Investigation Phase,
     12            MR. MERRELL: Would that be               12   Extension to summarize root cause findings in ER.
     13       helpful.                                      13   New due date: 6/28/13."
     14            MR. HAVERTY: I didn't think it           14              Do you recall that?
     15       was easier to see on the computer.            15         A. I don't recall that, but I see
     16            THE WITNESS: I can see most of           16   that and I can understand what this refers to.
     17       it. Some things there's just --               17         Q. I was going to ask you that.
     18            MR. MERRELL: It may not be. I'm          18   What does it refer to? Why was an extension
     19       just offering it. It's at least larger.       19   needed?
     20            MR. HAVERTY: Yeah. You just              20         A. Because sometimes the originally
     21       need to have your prescription checked,       21   planned time for certain tasks is not sufficient
     22       Cliff.                                        22   enough and -- due to many things, possible
     23            THE WITNESS: No, no. It's okay.          23   things.
     24       Resolution gets lost anyways.                 24         Q. Okay. The -- I'm sorry.
                                             Page 107                                                 Page 109
      1              MR. HAVERTY: I spent about a            1             So does that mean that you didn't
      2         half an hour trying to make sure that I      2   anticipate being able to identify the root cause
      3         got the maximum resolution, because I        3   from the engineering report until the end of June
      4         agree, it's terrible.                        4   of 2013?
      5              THE WITNESS: Good to go.                5         A. That means that whoever filed
      6   BY MR. HAVERTY:                                    6   that extension, it might have been me, it might
      7         Q. Yeah, I noted, just for the               7   have been somebody else, I don't recall at this
      8   record, that you made some notes on that copy?     8   moment, that means that whoever did that needed
      9         A. I did.                                    9   more time to finish thorough investigation.
     10         Q. What did you put on there? Just          10         Q. And to determine -- to come to a
     11   so we can have it on the record.                  11   conclusion about what the root cause was of the
     12         A. Just abbreviations -- just               12   problem. Correct?
     13   abbreviations to understand -- so I can           13         A. True, yes.
     14   understand what those blocks are. Not very good   14         Q. Okay. And then it looks like the
     15   to see.                                           15   root cause was identified at the end of June,
     16         Q. Okay. But does that comport with         16   consistent with that extension request. It's a
     17   what your recollection of the timeline was for    17   big yellow box. Right?
     18   the development of the new membrane material?     18         A. Correct.
     19         A. It does.                                 19         Q. And it says -- yeah. It says,
     20         Q. I just want to put that aside for        20   "Root Cause. The primary/fill anomaly is caused
     21   right now but use that as a handy touchstone      21   by a blocked membrane. The blockage is most
     22   for -- for going forward.                         22   probably caused by a liquid (insulin or other)
     23              Before we do that, excuse me, it       23   being present on the polyester side of the
     24   notes that the CAPA start date was sometime       24   membrane. Liquid, when present on the polyester

                                                                          28 (Pages 106 to 109)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 31 of 182                                  PageID
                                     4872
                                      Anatoly Aleksandrovich
                                               Page 110                                                 Page 112
      1   side of the membrane, seems to render the            1   says, "As it was discovered from the
      2   membrane impermeable to air which, in turn, traps    2   investigation during QIR09-006, the blocked
      3   air contained in the reservoir compartment of the    3   membrane was caused by a deposit of silicone
      4   pump. During a manual primary/fill cycle, the        4   oil."
      5   air trapped inside the pump housing gets             5              That's the Lot 8 situation, is it
      6   pressurized and causes a premature movement of       6   not?
      7   the reservoir plunger."                              7         A. It is.
      8               Is that your recollection of what        8         Q. It says, "This oil has been
      9   the root cause was that was ultimately               9   removed from the manufacturing process. Also,
     10   identified?                                         10   all questionable units returned during
     11          A. Yes. As documented.                       11   investigation phase of QIR09-006 remained blocked
     12          Q. Okay. If you could -- and I               12   after return to Medtronic. Contrary to that, all
     13   apologize for bouncing around, but if you could     13   units returned during investigation phases of
     14   go back to Exhibit 2, please, the CAPA report,      14   this project demonstrated acceptable flow through
     15   and I want to direct your attention to page 4.      15   the P-cap membrane when tested in MiniMed's lab.
     16               On the heading it's                     16   However, during the testing, the person
     17   "Investigation Summary."                            17   performing the test noticed a small green diluent
     18               Do you see that?                        18   stain, inside the P-cap, on the polyester layer
     19          A. Yes.                                      19   of the membrane."
     20          Q. And then, "Investigation started          20              And then it goes on to say,
     21   with testing of the returned infusion sets and,     21   "(Green diluent is a test media of choice in
     22   also, some testing of similar products."            22   MiniMed's lab environment.) Upon close review of
     23               You see we talked about that a          23   the stain it was determined that the stain was
     24   little bit earlier, right, the returned products    24   residual diluent spilled onto the reservoir's
                                               Page 111                                                 Page 113
      1   from Europe?                                         1   Snapcap during filling from the insulin vial, and
      2         A. Right.                                      2   when P-cap was attached over the Snapcap, the
      3         Q. And then the next paragraph says,           3   green diluent was transferred onto the membrane
      4   "Based on historic knowledge (CAPA QIR09-006), it    4   inside the P-cap."
      5   is known from the failure like the one reported      5             You recall that was the Mark
      6   by the end user (insulin flow prior to physical      6   Curtis situation. Correct?
      7   engagement between the pump plunger and" the         7        A. Correct.
      8   "reservoir stopper) is caused by a completely or     8        Q. And it resulted from Mark Curtis
      9   partially blocked vent membrane on the P-cap."       9   actually performing the same improper filling
     10             Do you see that?                          10   process as some of the other patients who had
     11         A. I do.                                      11   complained about the prime/fill anomaly.
     12         Q. That -- when you're talking about          12   Correct?
     13   based on historic knowledge and identifying that    13        A. It appears so, yes.
     14   CAPA there from '09, is that -- is that referring   14        Q. So Mark Curtis, one of the -- one
     15   to the Lot 8 CAPA?                                  15   of Medtronic's own engineers, did the same --
     16         A. I'm not sure what this CAPA                16   made the same mistake as customers were making
     17   number refers to and what this CAPA number is       17   that was resulting in this prime/fill anomaly.
     18   assigned to.                                        18   Right?
     19         Q. Are you aware of what the                  19             MR. MERRELL: Objection to form.
     20   historic knowledge is that they're referring to?    20             THE WITNESS: I'm not sure if he
     21         A. Yes. That is Lot 8 related, the            21        made the same mistake during this
     22   historic knowledge, the description of the          22        investigation. He simply observed
     23   failure mode.                                       23        diluent. How it got there remains
     24         Q. Right. Yeah. So it goes on, it             24        unknown at this point.

                                                                            29 (Pages 110 to 113)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 32 of 182                                  PageID
                                     4873
                                       Anatoly Aleksandrovich
                                               Page 114                                                 Page 116
      1   BY MR. HAVERTY:                                      1   the reservoirs in the pump?
      2         Q. Well, but it goes on, it says,              2        A. It was discussed but quickly
      3   "Residual...spilled onto the reservoir's Snapcap     3   discarded.
      4   during filling from the insulin vial."               4        Q. Okay. Why was it quickly
      5             And you know that that was                 5   discarded?
      6   because it was -- the insulin vial -- excuse me,     6        A. Because it's -- it is very, very
      7   the reservoir was disconnected from the transfer     7   challenging from the engineering and
      8   guard while the insulin vial was on top. Right?      8   manufacturing standpoint.
      9         A. Again, I am not -- I cannot                 9        Q. Why was it challenging from an
     10   attest and I have no idea how exactly it happened   10   engineering -- strike that. Let me make sure
     11   during the event described in this particular       11   that we're on the same page.
     12   paragraph.                                          12             What I'm talking about is, was it
     13         Q. Okay. If you could go to -- if             13   discussed that there could be some type of either
     14   you go to page 8 on Exhibit 2.                      14   a redundancy in the pump itself or some type of
     15             Do you have that?                         15   redesign of the pump that would allow venting?
     16         A. Yes.                                       16        A. To my recollection, again, it was
     17         Q. Okay. This page is captioned               17   briefly discussed. And due to the difficulties
     18   "Action Summary." It has "Action Plan: The goal     18   it would present to -- and the time frame it
     19   of the CAPA is to eliminate the possibility of      19   would present to -- and try to implement
     20   the PCAP venting membrane to become temporarily     20   something like this, it was not considered as a
     21   blocked if liquid is introduced to the inside of    21   solution.
     22   the PCAP. Membrane material replacement is          22        Q. What time frame did they estimate
     23   necessary to eliminate such issue. An alternate     23   it would take if you were to pursue a redesign of
     24   membrane material was selected."                    24   the pump itself or create a redundancy in the
                                               Page 115                                                 Page 117
      1               That was the ultimate goal of the        1   pump itself that could eliminate this hazard?
      2   CAPA, was it not?                                    2         A. I don't remember exactly, but
      3               MR. MERRELL: Objection to form.          3   three to five years easy.
      4               THE WITNESS: The ultimate goal           4         Q. And in this particular case with
      5          of the CAPA was to determine a solution       5   the membrane redesign, it took over
      6          to the problem to eliminate the root          6   three-and-a-half years. Correct?
      7          cause. So this particular page states         7         A. To completely implement it, yes.
      8          that solution was identified, yes.            8         Q. Okay. But anyway, according to
      9   BY MR. HAVERTY:                                      9   the action plan on page 8 -- and I'm just -- I'm
     10          Q. And in this particular thing, as          10   not going to go down all of these. We'll follow
     11   least as of the closing of this CAPA, it was --     11   up a little bit later. But the first thing was
     12   the solution that was generated was an              12   to "Identify Alternative Materials" and the due
     13   alternative membrane that could remain gas          13   date for that was estimated, at least as the CAPA
     14   permeable even when wet. Correct?                   14   opened, October 15th of 2013. Right?
     15          A. Correct.                                  15         A. Right.
     16          Q. And we're going to get into this          16         Q. And by the way, who was it that
     17   a little bit, but that wasn't the only              17   set these dates? Was it you as the CAPA leader?
     18   alternative that was explored during the course     18         A. At this point then, it was me,
     19   of this CAPA. Right?                                19   yes.
     20          A. The only alternative explored as          20         Q. Do you know how you settled on
     21   a solution after investigation had completed.       21   October 15, 2013 as an expected due date for
     22          Q. Well, but I'm saying, but during          22   identifying alternative materials?
     23   the course of the CAPA, were there other            23         A. Based on inputs provided by
     24   alternatives that were explored, such as venting    24   various team members and suppliers and my
                                                                            30 (Pages 114 to 117)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 33 of 182                                 PageID
                                     4874
                                        Anatoly Aleksandrovich
                                                  Page 118                                             Page 120
      1   experience and other factors.                       1   we had on hand."
      2         Q. And at this point in time, had             2             And then it goes on a couple
      3   you been in contact with Unomedical concerning      3   sentences later, it says, "As you can see,
      4   the issues and the need for redesign of the         4   somewhere in 2009 we lost the ability to flow any
      5   membrane material?                                  5   air while wet. It is not a design requirement
      6              MS. MARTINEZ: Object to the              6   for the membrane but this is a phenomenon that
      7         form. At which point in time?                 7   we'd like to investigate."
      8              THE WITNESS: Yes. We were in             8             Do you see that?
      9         contact with Unomedical throughout the        9         A. I do.
     10         entirety of this project.                    10         Q. What was your working theory at
     11   BY MR. HAVERTY:                                    11   that point? Did you have any idea why in 2009
     12         Q. And I think, without going into a         12   the ability to flow air even when wet was lost?
     13   whole lot of paperwork on it, but I think you      13         A. Yeah. It was part of the
     14   were concerned about what the basic problem was    14   investigation of the historical samples to
     15   with the membranes, whether it was an aging        15   determine if the -- there was a change in the
     16   process or whether it was the manufacturing        16   material properties that caused such phenomenon.
     17   process that allowed this material to become gas   17         Q. And did you ultimately find that
     18   impermeable if wet. Correct?                       18   there was one or there wasn't?
     19         A. Correct. We considered those.             19         A. We never found if there was one.
     20         Q. You explored a number of                  20         Q. Okay. So do you have any idea
     21   different options. And then you realized that it   21   what it was that was unique to 2009 that you
     22   was the material itself and not any of the         22   began to lose this gas permeability?
     23   manufacturing processes or the age of the          23         A. No. We were never able to
     24   material. Right?                                   24   determine it.
                                                  Page 119                                             Page 121
      1        A.   Right, correct.                          1           Q. Do I understand from that that
      2        Q.   If you could look at Exhibit 15,         2    the historic samples that you tested that were
      3   please.                                            3    from before 2009 were still able to be gas
      4                   - - -                              4    permeable even when wet?
      5               (Deposition Exhibit No. AA-15,         5           A. Some of them were. Yes. If I
      6          Email chain, top one dated May 21, 2013,    6    remember correctly, some -- some samples were
      7          Bates stamped MDT-BRACP-0050917 through     7    able to flow while wet, yes.
      8          MDT-BRACP-0050922, was marked for           8           Q. Okay. And was that sort of
      9          identification.)                            9    random, you know, unpredictable, or were you able
     10                   - - -                             10    to identify any particular characteristics of
     11               THE WITNESS: Okay.                    11    those sets that allowed them to remain gas
     12   BY MR. HAVERTY:                                   12    permeable?
     13          Q. Do you have that?                       13           A. Completely random. There was --
     14          A. Yes.                                    14    there was no correlations determined or anything
     15          Q. It's an email from you to Sara S.       15    in that aspect.
     16   Harboe dated May 21, 2013.                        16           Q. So that would be another factor
     17               Who is Sara Harboe?                   17    that would lead you to want to redesign the
     18          A. She was -- I don't know if she          18    membrane material entirely, to eliminate any
     19   still is, but she was an employee of Unomedical.  19    issue, even though some random samples could
     20          Q. Do you know what her job was?           20    still remain gas permeable. Correct?
     21          A. No, I don't recall.                     21           A. That is correct.
     22          Q. Going to the body of this, you          22           Q. Anyway, going back to Exhibit 2,
     23   noted, "Attached is a graph summarizing the       23    the CAPA report, and back on page 8 --
     24   testing we've done on the historical samples that 24           A. Uh-huh.

                                                                           31 (Pages 118 to 121)
                     Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 34 of 182                                  PageID
                                     4875
                                       Anatoly Aleksandrovich
                                               Page 122                                                 Page 124
      1         Q. Step 2 on the "Action Plan" was,            1   there was a need to do that.
      2   you wanted to validate the assembly process using    2         Q. Did you know at the time when you
      3   new material, and the estimated due date for that    3   were making this plan that there likely would be
      4   was May 30th of 2014.                                4   some type of material out there that could remain
      5             Do you see that?                           5   gas permeable even when wet?
      6         A. I do.                                       6         A. I don't exactly remember the --
      7         Q. Okay. How did you come up with              7   the correlation at which point we determined that
      8   that date of May 30th of 2014?                       8   there is a material out there as compared to this
      9         A. Again, based on inputs from                 9   plan.
     10   customer and my team members and my experience.     10         Q. By the way, I should have laid
     11         Q. Okay. So what would happen is              11   this foundation a little -- a long time ago.
     12   that you would expect or you were hoping to         12              But when talking about the
     13   identify alternative materials by October 15th      13   membrane material which has the vents in it on
     14   and then have them completely validated in the      14   the inside of the cap, it's actually a two-layer
     15   manufacturing process by the end of May of 2014,    15   material, a two-layer membrane. Correct?
     16   about six months later. Right?                      16         A. The material previously used is
     17         A. Correct.                                   17   constructed that way.
     18         Q. And when you talk about                    18              And I would like to correct you.
     19   validating the assembly process, does that mean     19   There's no vents opening in the membrane itself.
     20   actually manufacturing samples of the new           20         Q. Right. The vents are in the cap
     21   material?                                           21   itself. Correct?
     22         A. That's part of validating --               22         A. The vents are in the plastic
     23         Q. What else --                               23   house of the P-cap, yes.
     24         A. -- the process.                            24         Q. And the membrane goes on the
                                               Page 123                                                 Page 125
      1         Q. What else is part of validating?            1   inside of the P-cap. Correct?
      2         A. Part of validating is to                    2         A. Correct.
      3   determine the process -- first of all, whether       3         Q. And it's a two-layer membrane.
      4   there is a process, and then whether that's --       4   The outside layer is a hydrophobic PTFE.
      5   that process is capable of manufacturing             5   Correct?
      6   what's -- what's expected, what in certain ranges    6         A. On the -- we're talking about the
      7   with certain outputs. And also to determine the      7   previously used membrane.
      8   process range within -- within which we can          8         Q. Yes. Yeah, the one -- the one
      9   control that.                                        9   that was in use back in 2013.
     10         Q. And let me ask this question:              10         A. Yes, that is correct.
     11   Did you -- during the course of this CAPA, did      11         Q. Okay. And that's what was called
     12   you have anybody who was a materials science        12   hydrophobic, meaning it repels water, it repels
     13   person involved?                                    13   moisture. Correct?
     14         A. No.                                        14         A. Correct.
     15         Q. Okay. Are there any materials              15         Q. And the bottom layer of the
     16   science people at Medtronic?                        16   membrane which faces inside the cap, it was made
     17         A. I can't answer that question.              17   of an unwoven polyester fiber. Correct?
     18   Probably there are some, but we never involved a    18         A. Correct.
     19   specifically materials science person in this       19         Q. Okay. And that was the issue, it
     20   project.                                            20   was the polyester portion of it that could become
     21         Q. Is there a particular reason why           21   gas impermeable if it got wet. Correct?
     22   you didn't consider consulting a materials          22         A. That is correct.
     23   science person?                                     23         Q. If you could look at -- make sure
     24         A. Because, yeah, we didn't think             24   I find this one. Give me one second, please.

                                                                            32 (Pages 122 to 125)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 35 of 182                                 PageID
                                     4876
                                       Anatoly Aleksandrovich
                                               Page 126                                                Page 128
      1             Exhibit 18, please.                        1         A. Correct. Because these steps can
      2                 - - -                                  2   happen in -- in parallel. That's why.
      3             (Deposition Exhibit No. AA-18,             3         Q. Okay. But you would -- you
      4        Email dated June 08, 2013, Bates stamped        4   would -- you would have to complete your design
      5        MDT-BRACP-0067490, was marked for               5   review of the new material before you would send
      6        identification.)                                6   out for validation, wouldn't you?
      7                 - - -                                  7         A. Not necessary.
      8             THE WITNESS: Go ahead.                     8         Q. Why not?
      9   BY MR. HAVERTY:                                      9         A. Design review is not required to
     10        Q. This is an email from Benjamin              10   initiate a validation. Design -- design review
     11   Grover to you, among other people. Correct?         11   is required to release something new into
     12        A. Yes.                                        12   production.
     13        Q. Dated June 8, 2013. And it looks            13         Q. And for the purposes of
     14   to me, and correct me if I'm wrong, that there      14   validation could be one of those reasons for
     15   was a theory that was tested about whether if you   15   releasing it into production. Right?
     16   flipped the membrane so that the PTFE, the          16         A. I'm sorry. I'm not clear on the
     17   hydrophobic section of the PTFE, was on the         17   question. Can you ask again, please?
     18   inside of the cap, whether you could still --       18         Q. I'm sorry. I'm not an engineer,
     19   whether it would remain gas permeable even if it    19   so I'm trying to wrap my head around this
     20   got wet. Correct?                                   20   process.
     21        A. Correct.                                    21         A. That's -- that's fine.
     22        Q. That was a theory that was                  22         Q. You identify alternative
     23   tested. Right?                                      23   materials in October of 2013. That's your goal.
     24        A. Yes, that is correct.                       24   And then you develop the material. And then you
                                               Page 127                                                Page 129
      1         Q. And I take it from this email               1   want to validate it by actually manufacturing it
      2   from Mr. Grover that that didn't work either.        2   in a process. Correct? And make sure that it
      3   Right?                                               3   meets the specifications that it's designed for.
      4         A. That is correct. It didn't.                 4   Right?
      5         Q. So that was -- that was a                   5         A. Correct, yes.
      6   solution that was basically tested and rejected.     6         Q. But you actually have to design
      7   Correct?                                             7   it before you can create the material, and then
      8         A. Correct.                                    8   create a process to validate it. Right?
      9         Q. Okay. Going back to Exhibit 2,              9         A. That is correct.
     10   again, on the "Action Plan."                        10         Q. And that's what I'm trying to
     11              And you've got number 3 is               11   understand is wouldn't -- wouldn't you be
     12   "Design Review" is due 4/21/2014. Right?            12   reviewing the design of it before you actually
     13         A. Yes.                                       13   tried to put the material into process through
     14         Q. What is the design -- what is the          14   validation?
     15   design review process?                              15         A. So again, there are different
     16         A. Design review is a -- is a                 16   ways to approach this. At this particular case,
     17   procedural process as part of the Medtronics        17   we took a risk and asked supplier to start
     18   quality system where whenever the change is being   18   validating once we've identified the material.
     19   introduced, it needs to be reviewed and agreed      19   And then we did the design review as a formal
     20   upon by a multifunctional team before proceeding    20   conclusion, if you will, for this -- and again,
     21   and needs to be documented as such.                 21   this was not a final design review. This was the
     22         Q. So that, even though it's step 3,          22   final -- this was design review aimed to review
     23   it actually was due a month before the validation   23   the design intent, not to -- not to release the
     24   with the new material. Correct?                     24   material to production.
                                                                            33 (Pages 126 to 129)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 36 of 182                                  PageID
                                     4877
                                      Anatoly Aleksandrovich
                                               Page 130                                                 Page 132
      1         Q. And we're going to get into this            1         A. And then he infusion set tested
      2   in a little bit more detail shortly, but when you    2   as a part of the system to -- to validate the
      3   talked about you took a risk with a manufacturer,    3   changes.
      4   you meant you had actually done some testing on a    4         Q. Got it. So that would be the
      5   number of materials, about five different            5   complete assembly process at that point.
      6   materials. Correct?                                  6   Correct?
      7         A. We started with five and then we            7         A. Correct, correct.
      8   reduced it to three and further reduced it to        8         Q. So by that time you would have --
      9   two, yes.                                            9   you hoped to validate the assembly of the P-cap
     10         Q. And that was based upon the                10   with the new membrane material by itself and then
     11   characteristics of how well they would allow air    11   did the further step of assembling the entire
     12   to flow when wet. Correct?                          12   product. Right?
     13         A. That and also how -- how well              13         A. That's correct.
     14   they behave in a high-volume manufacturing          14         Q. Would there be a separate
     15   environment, considering the machinery we use.      15   validation for that process, or was that just the
     16         Q. Right. I think some of them you            16   qualifying it on the product level?
     17   found that they were too fragile. Even if they      17         A. In this particular case -- and,
     18   were good at remaining gas permeable, they were     18   again, I don't remember how exactly we executed
     19   too fragile to actually undergo the manufacturing   19   that, but in this particular case, it did not
     20   process. Right?                                     20   require a full validation of the process, just
     21         A. That's correct.                            21   to -- how it affected the process with the
     22         Q. But anyway, if we go back to the           22   change.
     23   "Action Plan," you had step 4 to "Qualify New       23         Q. Because you had -- it identifies
     24   Material on the Product Level -- Due:               24   it in step 2 that you've got a highly customized,
                                               Page 131                                                 Page 133
      1   4/28/2015."                                          1   fully automatic machine for assembling these
      2              So that would be a year after you         2   P-caps. Correct?
      3   validated the assembly process. Right?               3         A. Correct.
      4          A. Right.                                     4         Q. So you wanted to make sure that
      5          Q. Meaning when you're qualifying             5   you didn't impact the equipment that's already in
      6   the new material on the product level, you           6   place and have to redesign that or retool it to
      7   validated it, you know that you can manufacture      7   deal with the new material. Correct?
      8   it to the specifications, and then you need to       8         A. Absolutely. Yes.
      9   know whether or not you can do it on a large         9         Q. What you needed to do is make
     10   manufacturing level. Correct?                       10   sure that you had a material that would fit
     11          A. Not exactly like that.                    11   within the already-existing manufacturing
     12              So step 2 in the plan and step 4         12   process. Right?
     13   are two different -- distinctly different           13         A. Correct. At this point, that was
     14   manufacturing processes. Step 2 refers to what      14   the case.
     15   we call the P-cap assembly --                       15         Q. Okay. If you could take a look
     16          Q. Okay.                                     16   at -- strike that.
     17          A. -- where a plastic P-cap housing          17              Before we go there, and then step
     18   is populated, if you will, with the membrane and    18   5 was "Regulatory Submission," and that was
     19   the needle. That's one manufacturing process.       19   estimated at that time to be submitted on or
     20   It needs to be validated separately.                20   about July 17th of 2015. Correct?
     21              And the product level validation         21         A. Correct.
     22   is where the assembled P cap, or P cap assembly,    22         Q. So you were anticipating at this
     23   is assembled onto an infusion set.                  23   point that -- about a two-year process between
     24          Q. Okay.                                     24   identifying the problem and alternative materials
                                                                            34 (Pages 130 to 133)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 37 of 182                                  PageID
                                     4878
                                       Anatoly Aleksandrovich
                                               Page 134                                                 Page 136
      1   and getting FDA approval. Correct?                   1   is Sandra Perez?
      2        A. Correct.                                     2         A. Sandra Perez is a CAPA
      3        Q. And what was the basis or where              3   coordinator or CAPA analyst at Medtronic.
      4   did you derive that date of July 17, 2015 as your    4         Q. Okay. What is the job of a CAPA
      5   expected date for submission to regulatory?          5   analyst?
      6        A. Based on the completion -- on                6         A. To help us to make sure that
      7   estimated completion of the previous steps,          7   CAPAs stay on track and help us with the
      8   validation and validation testing and                8   reporting software, which is very complicated.
      9   verification testing and so on and so forth.         9         Q. And there was another person I
     10        Q. And what you have here, this                10   wanted to ask you about, let me see if I can find
     11   action plan, is that part of your responsibility    11   this, Andreasen, what's his first name?
     12   as the CAPA leader at this point to come up with    12         A. Andy.
     13   these dates?                                        13         Q. Andy Andreasen. Who was Andy
     14        A. That is correct.                            14   Andreasen?
     15        Q. And are these dates submitted to            15         A. Andy Andreasen was a quality
     16   the CAPA board so that they become like deadlines   16   manager back at the time.
     17   for you to -- for them to evaluate how well the     17         Q. Okay. What was his role, if any,
     18   CAPA is moving along?                               18   in this CAPA?
     19        A. That is correct, yes.                       19         A. I think he was one of the initial
     20        Q. And you mentioned before that               20   approvers on the CAPA tasks.
     21   from time to time you may have requested            21         Q. Okay.
     22   extensions of these dates.                          22         A. Reviewer/approvers, if you will.
     23             Would that have to go to the CAPA         23         Q. Meaning what we were just talking
     24   board for approval?                                 24   about, the action plan? Would he be one of the
                                               Page 135                                                 Page 137
      1         A. I think -- there are different              1   approvers on that, do you know?
      2   ways of extension approval process. And each         2        A. Andy Andreasen left the company
      3   subsequent extension requires more strict review     3   while this CAPA was in process, so I don't
      4   and approvals, if you will, than the previous        4   remember if he approved the action plan or it was
      5   one.                                                 5   somebody else.
      6         Q. Okay. So whenever you make your             6        Q. Okay. I just saw his name on the
      7   initial dates, you want to make sure that you        7   documents earlier and wanted to know who he was.
      8   have the maximum amount of leeway in order if an     8        A. Yeah.
      9   extension is going to be needed, because you're      9        Q. Who else were approvers on this
     10   going to have to have increasingly significant      10   CAPA plan?
     11   justifications for an extension. Right?             11        A. They changed during the course of
     12              MR. MERRELL: Objection to form.          12   the CAPA, but various quality managers and
     13              MS. MARTINEZ: Objection to form.         13   functional managers and independent reviewers.
     14              THE WITNESS: When I create --            14        Q. Was there any person in
     15         this is, in essence, a project, and a         15   particular who you would have reported to during
     16         CAPA leader is a project manager. A job       16   the course of this CAPA?
     17         of a project manager is to estimate to        17        A. Are you referring as the one
     18         the best of abilities and knowledge the       18   over -- as a manager to me or --
     19         durations of the test in the project, and     19        Q. Yes, yes.
     20         this is exactly what I attempted on this      20        A. Well, I have my functional
     21         one.                                          21   manager, and I also reported this to CAPA
     22   BY MR. HAVERTY:                                     22   reviews, periodic CAPA reviews, and sometimes
     23         Q. By the way, I meant to ask you             23   even -- even our CEO does a CAPA review.
     24   this, and I should have asked it a while ago, who   24        Q. Your CEO, I'm sorry, did you say?

                                                                            35 (Pages 134 to 137)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 38 of 182                                 PageID
                                     4879
                                       Anatoly Aleksandrovich
                                               Page 138                                                Page 140
      1         A. Yes.                                        1        through MDT-BRACP-0067256, was marked for
      2         Q. Okay.                                       2        identification.)
      3         A. Yes.                                        3                 - - -
      4         Q. Do you know whether the CEO is --           4   BY MR. HAVERTY:
      5   this is of Medtronic Diabetes or MiniMed?            5        Q. Do you have that?
      6         A. Correct.                                    6        A. I do.
      7         Q. Do you know whether the CEO of              7        Q. This is another PowerPoint slight
      8   MiniMed ever reviewed this CAPA?                     8   deck titled "Prime/Fill Anomaly Review" dated
      9         A. Yes. I know that he has. He                 9   April 24, 2013.
     10   had.                                                10             Have you ever seen this slide
     11         Q. Okay. Do you know on more than             11   deck before?
     12   one occasion?                                       12        A. Give me a second, please.
     13         A. On an occasion -- on an occasion           13        Q. Sure.
     14   that there is such thing that is called aging       14        A. I recognize portions of it. I
     15   CAPA, there are -- that have been open for longer   15   cannot say exactly if I've seen this in its
     16   than anticipated, let's put it this way. Yeah.      16   entirety together in this -- in one presentation.
     17         Q. Okay. And what's the purpose of            17        Q. Okay. Let me ask the question
     18   the CEO reviewing an aging CAPA?                    18   this way: During the course of this CAPA, did
     19         A. Because CAPA is a big part of              19   you ever prepare any PowerPoint presentations
     20   reporting to regulatory bodies, and that's          20   that you presented?
     21   important that they stay on time. And they          21        A. Yes, I did.
     22   progress and then they close eventually.            22        Q. How many did you prepare?
     23         Q. And are you aware of the fact              23        A. I can't -- I don't remember.
     24   that the FDA, even in a warning letter that         24        Q. All right if you had done a
                                               Page 139                                                Page 141
      1   they've issued to Medtronic, talked about CAPAs      1   PowerPoint presentation and you prepared it, did
      2   that were open for too long and never closed or      2   you typically put your name on it?
      3   not closed properly? Do you recall that?             3         A. I would, yes.
      4              MR. MERRELL: Objection to form.           4         Q. All right. Well, as of April
      5              THE WITNESS: I'm not familiar             5   24th of 2013, would you have been involved with
      6         with the content on the -- of the warning      6   this prime/fill anomaly review at that point, do
      7         letter.                                        7   you know?
      8   BY MR. HAVERTY:                                      8         A. Again, I don't remember exactly
      9         Q. Okay. Were you aware that there             9   when I was assigned to this.
     10   was a warning letter that was issued in 2013,       10         Q. Okay. We know that the CAPA was
     11   September of 2013?                                  11   opened on April 30th of 2013.
     12         A. I am aware of that, yes.                   12              So you don't remember whether you
     13         Q. Were you involved at all in the            13   had any involvement prior to the opening of the
     14   responses to that warning letter to the FDA?        14   CAPA or not?
     15         A. No, I was not.                             15         A. And even after opening the CAPA.
     16         Q. Did you ever review that warning           16   I don't remember if I was on the CAPA right from
     17   letter?                                             17   the beginning.
     18         A. No, I didn't.                              18         Q. Okay. Well, in any event, if you
     19         Q. If you could look at Exhibit 10,           19   look at page 2 of that, it has a slide that's
     20   please.                                             20   called "Process Flow."
     21                 - - -                                 21         A. Yes.
     22              (Deposition Exhibit No. AA-10,           22         Q. First of all, do you know what
     23         PowerPoint, "Prime/Fill Anomaly Review        23   that's referring to?
     24         4-24-13," Bates stamped MDT-BRACP-0069182     24         A. This particular refers to some

                                                                            36 (Pages 138 to 141)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 39 of 182                                  PageID
                                     4880
                                       Anatoly Aleksandrovich
                                               Page 142                                                 Page 144
      1   process, that -- the steps of the process and        1        A. Correct.
      2   sequence of those.                                   2        Q. All right. And then the next
      3         Q. So the first one is, it's "Event            3   step after the submission to the CAPA decision --
      4   Notification."                                       4             And by the way, the QIT board is
      5             I assume that refers to -- or              5   the quality improvement team board?
      6   correct me if I'm wrong, that refers to the first    6        A. Correct.
      7   complaint about this phenomenon. Right? That's       7        Q. Is that the same thing as what
      8   how Medtronic was notified?                          8   we've been referring to as the CAPA board?
      9         A. It looks like this. I wouldn't              9        A. No, it's not.
     10   like to assume. This looks like a process flow      10        Q. Okay. So that's a separate board
     11   for a CAPA creation and CAPA reporting.             11   then. Right?
     12         Q. Right. And so step 2, it looks             12        A. Correct, yes.
     13   like "Obtain product from Customer." We talked      13        Q. So do these decisions about
     14   about that, where there were some returned          14   whether to open a CAPA go to both the CAPA board
     15   infusion sets. Right?                               15   and the QIT board?
     16         A. Right.                                     16        A. I don't exactly know how the
     17         Q. And then the third step,                   17   process works.
     18   "Standard Failure Analysis and/or Engineering       18        Q. Okay.
     19   Study."                                             19        A. The QIT is the first line of
     20             We talked about that, there was           20   defense, if you will, and then CAPA board.
     21   an engineering study, they identified what the      21        Q. Got it.
     22   issue was. Right?                                   22             So if it goes to the CAPA board,
     23         A. Uh-huh, yes.                               23   that means it's already gone through the QIT
     24         Q. And then the next step is                  24   board?
                                               Page 143                                                 Page 145
      1   "Confirm Failure/Understand                          1         A. Yes. That's -- it does.
      2   Implications/Understand Root Cause."                 2         Q. And that means that the QIT board
      3               We -- that was identified as             3   felt that the situation merited a decision about
      4   well. Correct?                                       4   whether to open a CAPA. Right?
      5          A. Correct.                                   5         A. Right. QIT board made a decision
      6          Q. And then it has "Risk Analysis             6   that there is an anomaly that's worth looking
      7   and/or...(Health Hazard Evaluation)."                7   into in that aspect.
      8               That -- was that done by the time        8         Q. The next step is field
      9   you got involved in the CAPA, do you know?           9   correction -- "Field Corrective Action
     10          A. It was, yes.                              10   Decision -- Quality Assurance plus Regulatory
     11          Q. Okay. And then the next step is           11   Affairs plus QIT Board." Correct?
     12   "CAPA decision -- QIT board."                       12         A. Yes.
     13               So from what you said -- told us        13         Q. And a field corrective action is
     14   a little bit earlier, all of these steps            14   something like a "dear healthcare provider"
     15   ultimately led to a decision because of the         15   letter? That's one thing?
     16   information that was gained from it to submit       16         A. One of the things. Can be a
     17   this issue to a CAPA board to see whether a CAPA    17   number of things.
     18   was appropriate to be opened. Correct?              18         Q. What else could constitute a
     19          A. Correct.                                  19   field corrective action?
     20          Q. And because you got involved in           20         A. It could be a recall. It could
     21   it ultimately, and we saw from the Exhibit 2, a     21   be -- it could be a product hold. It could be a
     22   CAPA -- a decision was made that the situation      22   seizing of shipments. Many different things.
     23   was significant enough to warrant a CAPA.           23         Q. Okay. All right. Then the next
     24   Correct?                                            24   step was to create a "Field Corrective Action
                                                                            37 (Pages 142 to 145)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 40 of 182                                  PageID
                                     4881
                                      Anatoly Aleksandrovich
                                               Page 146                                                 Page 148
      1   Plan."                                               1   headquarters. Right?
      2              And I guess -- I'm assuming that          2         A. Correct.
      3   was assigned to regulatory affairs, do you know?     3         Q. All right. Let's skip ahead a
      4         A. From this process flow, it looks            4   number of pages, because a lot of this is
      5   like that.                                           5   redundant of an earlier one.
      6         Q. By the way, over to the right               6              So if you could go to the page,
      7   there, it says vice president -- right between       7   the last three numbers are 192 down at the bottom
      8   confirming and understanding the root cause and      8   right.
      9   the risk analysis and HHE, there's a step to the     9         A. Which page, I'm sorry?
     10   right that says, "VP Quality Assurance to inform    10              MS. MARTINEZ: 192.
     11   Corporate ASAP on potential field corrective        11              THE WITNESS: I'm getting there.
     12   action items."                                      12   BY MR. HAVERTY:
     13              Do you see that?                         13         Q. It says "Next Steps."
     14         A. I do.                                      14         A. One second, please.
     15         Q. Do you know what that's referring          15              Uh-huh, yes.
     16   to?                                                 16         Q. Okay. And the next page after
     17         A. Referring to corporate                     17   that is captioned "P-cap wet flow spec
     18   communication means?                                18   development."
     19         Q. Yeah. Do you know why the VP of            19              Do you see that?
     20   quality assurance was to inform corporate as soon   20         A. Yes.
     21   as possible on potential field corrective action    21         Q. Could you tell us what that
     22   items?                                              22   refers to?
     23         A. No, I don't know why.                      23         A. This refers to development of a
     24         Q. And by the way, in referring to            24   specification for the P-cap assembly that will
                                               Page 147                                                 Page 149
      1   corporate, are they referring to corporate at        1   govern, if you will, how much fluid -- to
      2   MiniMed or corporate in Minneapolis?                 2   determine how much fluid can be deposited inside
      3         A. Can't answer that question from             3   the P-cap while remaining functionality of the
      4   here.                                                4   P-cap or the P-cap vent.
      5         Q. When they use the shorthand                 5          Q. Just --
      6   corporate, do you know what they're referring to?    6          A. The maximum amount of fluid
      7         A. Corporate usually is referred to            7   allowed -- safely allowed that -- at which the
      8   Minneapolis.                                         8   P-cap membrane or P-cap venting properties will
      9         Q. Okay.                                       9   function as designed.
     10         A. To Medtronic corporate.                    10          Q. Right. And so you actually did a
     11         Q. All right. Okay. And then the              11   study with people, did you not, that examined
     12   last step in the process flow was "Approve Plan."   12   them misfilling the reservoirs and determining
     13   And that was assigned to the vice president of      13   how much on average was deposited, the insulin.
     14   quality assurance, general manager of diabetes      14   Correct?
     15   and SVP international, vice president quality       15          A. That is correct. We did a study
     16   assurance corporate.                                16   with 60 people who were given knowingly incorrect
     17              What is SVP international --             17   instructions on how to fill the reservoir, and
     18         A. Senior vice president.                     18   then whenever spillage would occur, we would
     19         Q. -- do you know?                            19   measure how much was spilled.
     20              Okay. Of international. And              20          Q. And if you look to the next page,
     21   then vice president of quality assurance at         21   it's a slide that says, "How wet does the
     22   corporate.                                          22   membrane get?"
     23              And you said you believe that            23               Do you see that?
     24   refers typically to Minneapolis, Medtronic          24          A. Yes.

                                                                            38 (Pages 146 to 149)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 41 of 182                                  PageID
                                     4882
                                       Anatoly Aleksandrovich
                                               Page 150                                                 Page 152
      1         Q. And this dot plot, is this                  1   What does the data mean just generally?
      2   derived from the data from the study that you did    2         A. The first thing it tells us, that
      3   with people who deliberately improperly filled       3   the membrane that was in production at that time
      4   the reservoirs?                                      4   gets saturated very quickly with very little and
      5         A. Yes. Correct.                               5   stops being permeable, and it also tells us that
      6         Q. And from that, you were trying to           6   three materials -- at this point, we were down to
      7   determine in actual practice what you might          7   three materials selected for further testing,
      8   expect in terms of if someone makes this mistake,    8   that any of those three can fulfill the design
      9   how much -- what's the maximum amount of insulin     9   requirement.
     10   that could get spilled onto the reservoir and       10         Q. And what was the -- meaning what,
     11   then contaminate the membrane. Right?               11   that it would still allow air to flow even when
     12         A. Correct.                                   12   wet at -- maximally?
     13         Q. And from that, then you -- your            13         A. To -- to a certain point.
     14   goal was to develop a membrane material that        14         Q. Okay.
     15   could remain gas permeable even if the maximum      15         A. There is no membrane out there
     16   amount of insulin was deposited on the reservoir    16   that can continue flow with -- with an infinite
     17   and then contaminated the membrane. Correct?        17   amount of fluid deposited.
     18         A. Yes, but these studies were kind           18         Q. Right. And looking over to the
     19   of independent.                                     19   right on the legend there, on this chart, it has
     20         Q. Well, but you needed some data             20   the current membrane, then it has PM22S, Supor
     21   points. Right? You needed to develop -- because     21   450R and Versapor 450R. Right?
     22   the next thing that you developed was the wet       22         A. Correct.
     23   flow specification. Correct?                        23         Q. Okay. And there's three -- those
     24         A. Correct. So -- but it has not --           24   other three, PMS -- PM22S, the Supor 450R, and
                                               Page 151                                                 Page 153
      1   it had nothing to do with the material selection.    1   the Versapor 450R, were the three remaining
      2   We needed to determine how much -- how much fluid    2   candidates of the original five that you
      3   can be produced during the incorrect -- incorrect    3   developed. Correct?
      4   filling of the reservoir and whether -- then         4         A. Correct.
      5   whether our material can withstand that or not.      5         Q. And you may have told me, but I
      6         Q. Right. I thought that's what                6   forgot, what was the reason that two of them were
      7   I -- maybe I said it incorrectly.                    7   eliminated initially?
      8              But the idea was you were                 8         A. Due to the -- due to their
      9   collecting -- you needed to have a baseline of       9   physical -- physical properties, they were too
     10   data for how much contamination are we talking      10   brittle and too thin to handle in the machine
     11   about in the first place. Right?                    11   environment.
     12         A. Correct.                                   12         Q. Okay. The PM22S, who is the
     13         Q. Okay. And then if you go to the            13   manufacturer of that?
     14   next slide -- and then we're going to break         14         A. Porex.
     15   here -- but "Wet Flow vs. Applied Insulin," what    15         Q. And the Supor 450R, who is the
     16   does that mean? What's that referring to?           16   manufacturer of that?
     17         A. That means that there was a study          17         A. Pall Corporation.
     18   done on I believe four materials at this point to   18         Q. P-A-L-L?
     19   determine -- to determine the correlation of a      19         A. P-A-L-L.
     20   flow versus amount of, in this case, insulin        20         Q. Okay. And the Versapor 450R, who
     21   deposited onto the membrane.                        21   is the manufacturer of that?
     22         Q. Okay. And it's impossible to               22         A. That is made by Pall as well.
     23   read that scatter plot.                             23         Q. All right.
     24              But what does that tell you?             24             COURT REPORTER: Excuse me, by

                                                                            39 (Pages 150 to 153)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 42 of 182                                 PageID
                                     4883
                                      Anatoly Aleksandrovich
                                               Page 154                                                Page 156
      1         who?                                           1         Q. -- if you look to the legend, it
      2             MR. HAVERTY: Pall, Pall as well.           2   has the various materials. And then in
      3   BY MR. HAVERTY:                                      3   parentheses it has numbers, 0.21/100, 0.20 --
      4         Q. And how did you get to these                4   what is that referring to? Is that a
      5   suppliers of these materials? How did you select     5   quantitative analysis?
      6   them?                                                6         A. That's quantitative analysis and
      7         A. So Ben Grover, who was a -- an              7   probably some projections, mathematical
      8   engineer assigned to the project, he reached out,    8   projections as to how many units will get
      9   so, naturally, first to Pall Corporation, who is     9   blocked -- how many units of a sampled -- sample
     10   the manufacturer of the original membrane, if we    10   size of 100 will get blocked --
     11   can refer to that, the membrane that was used in    11         Q. Right.
     12   the P-cap prior to change.                          12         A. -- when certain amount of fluid
     13         Q. That was --                                13   is introduced to them.
     14         A. And --                                     14         Q. Got it. So the PM22S was .21 out
     15         Q. Before you go there, that was the          15   of 100 or 0.21 out of 100. The Supor was about
     16   Emflon material. Right?                             16   the same, 0.20 out of 100. And the Versapor 450R
     17         A. I think it called Emflon, yes.             17   was 0.14 out of 100. Right?
     18             MR. HAVERTY: E-M-F-L-O-N.                 18         A. Correct.
     19   BY MR. HAVERTY:                                     19         Q. That was compared to the current
     20         Q. Yes. Okay.                                 20   Emflon membrane, which is 5.35 out of 100.
     21         A. It was only natural to reach out           21   Correct?
     22   to a current supplier to seek help on this. And     22         A. Correct.
     23   so two materials came from them.                    23         Q. So that number is way in excess
     24             And he also, through this                 24   of the numbers for the other three materials.
                                               Page 155                                                Page 157
      1   research, found this company named Porex that        1   Correct?
      2   specializes in filtration and membrane               2         A. Correct.
      3   manufacturing.                                       3         Q. And then if you go to the next
      4        Q. Okay. And if you go to the next              4   page, it looks like it's essentially just a
      5   page -- oh, I'm sorry. I interrupted you, and I      5   different version of the same data. Right?
      6   meant to follow up.                                  6         A. Different -- different
      7             The Versapor, how did you -- how           7   presentation of the same data, yeah.
      8   did you get to them?                                 8         Q. And then if you go to the next
      9        A. Both Versapor and Supor came from            9   page, it has "Estimated Blockages per Million
     10   Pall Corporation, who were the supplier at the      10   Spills."
     11   time.                                               11              Do you see that?
     12        Q. Okay. And then how did you get              12              And it looks like it has ranges.
     13   to Porex then?                                      13   Right?
     14        A. Ben found them through his                  14         A. Correct.
     15   engineering research. I'm not sure how.             15         Q. So for the PM22S, the low was
     16        Q. Then the next page has "Blockages           16   2,132, and the high was 5,289.
     17   per 100 spills."                                    17              The Supor was 2,020 for a low and
     18             What's that referring to?                 18   5,184 for a high.
     19        A. Okay. These I don't remember                19              And the Versapor 450R was 1,395
     20   exactly. These are -- and it's hard to judge        20   for a low and 4,425 for a high, as compared to
     21   what these are from black-and-white graphs.         21   the Emflon membrane, the current membrane, which
     22        Q. Yeah, I know.                               22   was a low of 53,490 and a high of 63,227.
     23             But if you look --                        23   Correct?
     24        A. Yeah.                                       24         A. Correct.

                                                                            40 (Pages 154 to 157)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 43 of 182                                  PageID
                                     4884
                                       Anatoly Aleksandrovich
                                               Page 158                                                 Page 160
      1         Q. So that's also, again, vastly in            1   candidate to reduce the risk of the blocked
      2   excess of the other three materials. Right?          2   membrane?
      3         A. That is correct.                            3              MR. MERRELL: Objection --
      4         Q. If you go to the next page real             4         objection to form.
      5   quickly, it says, "No Effect on FMEA." That's        5              THE WITNESS: At that point, yes.
      6   failure modes and effects analysis. Correct?         6   BY MR. HAVERTY:
      7         A. Yes.                                        7         Q. Okay. And it talks about the wet
      8         Q. What is that referring to, are              8   flow spec. Again, we're going back to this.
      9   you able to tell?                                    9              Was that something -- we're going
     10         A. Failure mode and effect analysis           10   to talk about this after the break.
     11   is an analytic tool that allows us to -- to         11              Is that something that you
     12   predict and judge the potential risk of a certain   12   ultimately developed, because you said there is
     13   failure.                                            13   no known membrane cable of eliminating the risk,
     14         Q. Right.                                     14   but you develop a spec that says that the -- must
     15         A. And also the occurrence and how            15   be gas permeable at a certain level depending
     16   well that potential failure can be detected and     16   upon an exposure to the contaminant --
     17   prevented.                                          17         A. Correct.
     18         Q. Right. And if you go to the                18         Q. -- that was what the wet flow
     19   bottom there, it's got the arrows talking about     19   spec was?
     20   the vent membrane being blocked. Right?             20              MR. HAVERTY: All right. Why
     21             And it says, the "Current Design          21         don't we take a break here, and then we
     22   Controls" for that is "Patient training" and        22         can pick up, and we'll talk about the
     23   "instructions for use." Correct?                    23         development of the wet flow spec after
     24         A. Correct.                                   24         the break. All right?
                                               Page 159                                                 Page 161
      1         Q. So what is this referring to?               1             MR. MERRELL: Okay.
      2   How does it -- when it says it has no effect on      2             MR. HAVERTY: Great.
      3   failure modes and effect analysis, what does that    3             THE VIDEOGRAPHER: We are now
      4   mean?                                                4        going off the record, and the time is
      5         A. Because the introduction of a new           5        12:57 p.m.
      6   membrane does not change the potential failure or    6                 - - -
      7   potential for a failure. It may reduce the           7             (A luncheon recess was taken from
      8   occurrence, but it does not completely prevent it    8        12:57 p.m. to 1:41 p.m.)
      9   from happening. So again, this is an analytical      9                 - - -
     10   tool that assesses the potential of a failure and   10             THE VIDEOGRAPHER: We are now
     11   that stays present.                                 11        going back on the record, and the time is
     12         Q. And lastly, if you go to the next          12        1:41 p.m.
     13   page, it says, "Based on current data Versapor      13   BY MR. HAVERTY:
     14   450R provides the greatest risk reduction for our   14        Q. Mr. Aleksandrovich, could you
     15   customers."                                         15   take a look at Exhibit 19, please.
     16             Next bullet point, "No known              16                 - - -
     17   membrane is capable of eliminating the risk."       17             (Deposition Exhibit No. AA-19,
     18             Three, "We need to find a way to          18        Field Corrective Action Plan - Paradigm
     19   monitor the level of protection provided by the     19        Insulin Infusion Sets Potential for Fluid
     20   membrane going forward (wet flow spec?)"            20        to Block Tubing Connector Vent Membranes
     21             Do you see that?                          21        DFCAP 2013-03 Rev 2 May 22, 2013, Bates
     22         A. I do.                                      22        stamped MDT-BRACP-029780 through
     23         Q. Is that your recollection in the           23        MDT-BRACP-029809, was marked for
     24   course of this CAPA about Versapor being the best   24        identification.)

                                                                            41 (Pages 158 to 161)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 44 of 182                                 PageID
                                     4885
                                      Anatoly Aleksandrovich
                                              Page 162                                                 Page 164
      1                 - - -                                 1   less when the infusion set cannula is inserted
      2             MR. MERRELL: Corrective action            2   into a patients subcutaneous tissue, the results
      3         plan. Okay.                                   3   of testing performed to date suggest there is a
      4   BY MR. HAVERTY:                                     4   potential for significant insulin over-delivery
      5         Q. You have it? Okay.                         5   if the tubing connector membranes are completely
      6             That's the field corrective               6   blocked. Significant insulin over-delivery can
      7   action plan from May 22, 2013.                      7   lead to death or serious injury if not treated
      8             Do you see that?                          8   immediately."
      9         A. Yes.                                       9              And that was consistent with the
     10         Q. Have you seen this field                  10   testing that was done and the root cause analysis
     11   corrective action plan before?                     11   and everything. Correct?
     12         A. I have.                                   12         A. Correct.
     13         Q. And by the way, let me go back to         13         Q. Okay. And by the way, were you
     14   something I should have asked you way, way back    14   consulted at all about this field corrective
     15   at the beginning of this deposition.               15   action?
     16             What documents, if any, did you          16         A. No. In what aspect?
     17   review in preparation for this deposition today?   17         Q. In any aspect. Were you asked to
     18         A. So a copy of the CAPA report and          18   offer any insights? Did you review it before it
     19   whatever the attachments were to that and --       19   became final or --
     20   including this.                                    20         A. No.
     21         Q. Including the field --                    21         Q. All right.
     22         A. This --                                   22         A. No, I was not.
     23         Q. -- the field corrective action?           23         Q. The next paragraph goes -- says
     24         A. The field corrective action               24   that "In addition there is also a risk of
                                              Page 163                                                 Page 165
      1   report. And that's pretty much it.                  1   significant insulin under-delivery associated
      2         Q. And when you said you reviewed             2   with blocked tubing connector vents. Preliminary
      3   the CAPA report, did you review the CAPA report     3   testing suggests that if the infusion set is
      4   that we've identified as Exhibit 2?                 4   inserted after insulin stops flowing in
      5         A. That is correct.                           5   situations where the tubing connector vents are
      6         Q. That is the one that was --                6   blocked, insulin delivery will not resume
      7   that's the -- the last one, the one that was        7   immediately."
      8   closed and should contain all of the synthesized    8             That's what we talked about
      9   information. Right?                                 9   earlier where there is a gap between the slide
     10         A. Correct.                                  10   screw and the reservoir stopper. Correct?
     11         Q. Anyway, if you could turn to              11         A. Correct.
     12   page -- it's the page at the bottom that's         12         Q. Okay. And then underneath that,
     13   marked 29 -- the last three numbers are 784.       13   it says, "Distribution Information. As of the
     14         A. Okay.                                     14   end of March 2013 a total of 428,000 current
     15         Q. In the upper third of the field           15   Paradigm insulin infusion pump users are
     16   corrective action, it notes a potential health     16   registered in our database."
     17   hazard relating to this blocked vent. It says,     17             So that -- those would be the
     18   "The most significant hazard associated with       18   users actually, presumed users. Correct?
     19   tubing connector vent blocking is the potential    19         A. Correct.
     20   for insulin over-delivery. This behavior could     20         Q. And then it notes the proposed
     21   also result in temporary under-delivery of         21   field correction plan was to send communications
     22   insulin.                                           22   "to inform patients to dry any spilled fluid that
     23              "Although it is not clear whether       23   may come into contact with the inside of the
     24   or not the amount of insulin delivered will be     24   tubing connector." So they were going to send

                                                                           42 (Pages 162 to 165)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 45 of 182                                 PageID
                                     4886
                                      Anatoly Aleksandrovich
                                              Page 166                                                 Page 168
      1   out a customer letter, a healthcare professional    1   of, as we talked about a little bit earlier, a
      2   letter, a distributor letter, a wholesale letter    2   form of warning to the patients to instruct them
      3   and "In addition to the communications provided     3   how to avoid getting the insulin spilled on the
      4   to existing Paradigm pump users, a package          4   reservoir top. Correct?
      5   insert...is being included with shipments of        5         A. Yes. Correct.
      6   Paradigm insulin...reservoirs and Paradigm"         6         Q. So this was one of the corrective
      7   insulin "infusion sets."                            7   actions in the corrective and preventative action
      8              Do you see that?                         8   program. Correct?
      9         A. I do.                                      9              MR. MERRELL: Objection to form.
     10         Q. And do you know what the package          10              THE WITNESS: Again, I wouldn't
     11   insert was that was attached to it?                11         bucketize these actions that we take as
     12         A. No. I do not recall this. This            12         part of CAPA to -- into corrective and
     13   package insert is utilized in our warehouse in     13         preventative. This -- the entire goal of
     14   Kentucky, and I don't think I've ever seen that    14         the CAPA is to provide a solution to keep
     15   insert.                                            15         the patient safe.
     16         Q. Okay. And by the way, am I                16   BY MR. HAVERTY:
     17   correct, to short-circuit this a little bit, but   17         Q. Right. But this was a -- this
     18   ultimately the FDA characterized this corrective   18   was a near-term solution, because you didn't know
     19   action as a Class 1 recall, did it not?            19   how long it was going to take or if you even
     20         A. That is correct.                          20   could design out the hazard that you had
     21         Q. And the reason for that was               21   identified. Correct?
     22   because of the severity of the risk. Correct?      22         A. That is --
     23         A. I can't speak to FDA's reasons.           23              MR. MERRELL: Objection to form.
     24         Q. But you know that they                    24              THE WITNESS: That is correct.
                                              Page 167                                                 Page 169
      1   specifically identified it as a Class 1 recall.     1         It was an immediate solution, yes.
      2   Right?                                              2   BY MR. HAVERTY:
      3        A. That I do, yes.                             3         Q. But I think you told us a little
      4        Q. Okay. And if you turn to the                4   bit earlier that the people who were involved in
      5   page numbered 793. This is patient --               5   the CAPA did not think it was a satisfactory
      6        A. Go ahead.                                   6   solution because of the possibility of the human
      7        Q. This is an "Urgent Medical Device           7   error leading to this over-delivery of insulin.
      8   Safety Notification" relating to the "Potential     8   Correct?
      9   for Over or Under Delivery of Insulin if Insulin    9              MR. MERRELL: Objection to form.
     10   or Other Fluids Contact the Inside of Medtronic    10              THE WITNESS: That is correct.
     11   Paradigm Infusion Set Connectors."                 11         We wanted to -- to ensure that we take
     12             Do you see that?                         12         even the possibility of this thing
     13        A. Yes.                                       13         happening away from patient as much as we
     14        Q. This was the letter that was sent          14         can.
     15   to patients in early June of 2013, is it not?      15   BY MR. HAVERTY:
     16        A. I'm not sure when it was sent to           16         Q. If you could go back to
     17   patients, but yes, it is a letter that was sent    17   Exhibit 10, please.
     18   to patients.                                       18                  - - -
     19        Q. And in it here, there's a                  19              (A discussion off the record
     20   pictograph with some text that shows how to        20         occurred.)
     21   properly disconnect the reservoir -- the           21                  - - -
     22   reservoir from the transfer guard. Correct?        22   BY MR. HAVERTY:
     23        A. Correct.                                   23         Q. Yeah, and I think -- and
     24        Q. And this was sent in the manner            24   actually, I will represent to you I think that
                                                                           43 (Pages 166 to 169)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 46 of 182                                  PageID
                                     4887
                                      Anatoly Aleksandrovich
                                               Page 170                                                 Page 172
      1   these are -- were intended to be two separate        1         Q. Would you -- do you recall
      2   exhibits, but they got mashed together for some      2   whether you were involved in any type of
      3   reason. So the numbering may be a little bit         3   presentation in July of 2013 regarding the
      4   confusing.                                           4   Paradigm CAPA?
      5              But, you know, let me ask you, if         5         A. July 2013 -- could you please ask
      6   you could go to the page marked 242. It's near       6   me that question again?
      7   the back. It's about ten pages from the end or       7         Q. Sure. Let me make it a little
      8   so.                                                  8   bit easier for you.
      9        A. 242.                                         9         A. Uh-huh.
     10        Q. 242?                                        10         Q. Let me do it this way.
     11              MS. MARTINEZ: NO.                        11             Hold that page open and go to
     12              THE WITNESS: 0069242 (sic).              12   Exhibit 17, if you would.
     13        Right?                                         13                  - - -
     14   BY MR. HAVERTY:                                     14             (Deposition Exhibit No. AA-17,
     15        Q. Yeah. But I said, there are                 15         Meeting Invitation, 6/3/2013, Bates
     16   actually two things together. The numbering is      16         stamped MDT-BRACP-0054646, was marked for
     17   not in sequence, so go all the way towards the      17         identification.)
     18   end first.                                          18                  - - -
     19              MR. MERRELL: 0067242.                    19             THE WITNESS: Okay.
     20              MS. MARTINEZ: Oh.                        20   BY MR. HAVERTY:
     21              MR. HAVERTY: Yeah.                       21         Q. Do you have that?
     22              THE WITNESS: 7247. I'm lost.             22         A. Yes.
     23              MR. MERRELL: It's not in                 23         Q. This is an email from Juan
     24        sequence.                                      24   Alderete to, among other people, you, Benjamin
                                               Page 171                                                 Page 173
      1             THE WITNESS: Oh, there we go.              1   Grover and Mark Curtis.
      2             7242. Yes.                                 2              These are part of your CAPA team.
      3   BY MR. HAVERTY:                                      3   Correct?
      4        Q. Got it. Okay. And it's a slide               4         A. Some people are. Some are just
      5   deck called "Prime/Fill Anomaly - Paradigm CAPA"?    5   R&D people.
      6        A. Correct.                                     6         Q. Yeah. No, no. But the ones that
      7        Q. And it's from Juan Alderete?                 7   I identified, Benjamin Grover, Mark Curtis, you,
      8   Yeah. It's dated July 5, 2013?                       8   they were all -- you were part of that CAPA team.
      9        A. Uh-huh.                                      9   Right?
     10        Q. Right?                                      10         A. Correct.
     11        A. Yes. That's it.                             11         Q. And I also note, there is another
     12        Q. Have you -- if you just take a              12   person in there, Afshin Bazargan.
     13   quick look at this, have you seen this slide deck   13              Who is Afshin Bazargan?
     14   before?                                             14         A. He's an R&D director --
     15        A. I don't remember exactly.                   15         Q. Okay. Is he still with
     16        Q. Who is Juan Alderete?                       16   Medtronic?
     17        A. He is an R&D engineer at                    17         A. -- at Medtronic.
     18   Medtronic.                                          18         Q. Is he still with Medtronic?
     19        Q. Was he part of the CAPA team?               19         A. He is.
     20        A. No, he was not.                             20         Q. Okay. Anyway, this -- it looks
     21        Q. Do you know why he was giving a             21   like this was a meeting invitation for a meeting
     22   presentation on the "Prime/Fill Anomaly -           22   for "Concept Generation for Venting Reservoir"
     23   Paradigm CAPA"?                                     23   Component -- "Compartment" for June 3rd of 2013.
     24        A. No, I don't remember exactly why.           24              Do you recall going to such a

                                                                            44 (Pages 170 to 173)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 47 of 182                                  PageID
                                     4888
                                      Anatoly Aleksandrovich
                                              Page 174                                                  Page 176
      1   meeting?                                             1         A. I participated in a couple of
      2        A. Yes, I do.                                   2   meetings and, like I said, idea generations.
      3        Q. Okay. What was the purpose of                3         Q. Okay. And then the "Project
      4   the meeting?                                         4   Scope" involves the Paradigm/NGP infusion sets
      5        A. To potentially generate a                    5   and reservoirs, the 1.8 and 3.0 milliliter and
      6   hardware solutions to prevent -- or to provide       6   the Paradigm/NGP pumps 5X -- 5 series and the 7
      7   venting through the pump or some other means of      7   series. Correct?
      8   venting the reservoir compartment.                   8         A. Correct.
      9        Q. Okay. All right. So if you go                9         Q. And, by the way, all of the stuff
     10   back to Exhibit 10, that page we were on, and you   10   that we've been talking about, there are
     11   go to 243, which is the next page after that, it    11   two models of pump back in this time. There was
     12   says, "Project Charter," and it has a "Problem      12   the 5 series and the 7 series. Correct?
     13   Statement, The P-Cap membrane can become occluded   13         A. Correct.
     14   and effect the pressure equalization of the         14         Q. The only difference between the 5
     15   System." That's identified as the "Issue            15   series and the 7 series was the size of the
     16   Statement."                                         16   reservoirs. Correct?
     17             Then it says, "Through Design,            17         A. Correct. And the size of the
     18   our tube based systems should equalize the          18   pump itself. Yeah.
     19   reservoir compartment pressure under typical use    19         Q. But all of the issues that we're
     20   conditions," and that's "Vision."                   20   talking about with the blocked vents and all
     21             And "We will use the DMAIC                21   that, they apply equally to the 7 series as they
     22   process to evaluate potential design solutions in   22   do to the 5 series. Correct?
     23   order to reduce/mitigate the risk." And that's      23         A. Correct. It's pump independent.
     24   identified as the "Method."                         24   Yes.
                                              Page 175                                                  Page 177
      1              Can you tell us what these things         1        Q. Okay. Anyway, if you go ahead to
      2   are, the Statement, the Vision and the Method,       2   the page marked 252, okay, this looks like some
      3   what does that refer to?                             3   conceptual discussions about different ways of
      4         A. This was a project -- conceptual            4   mitigating the risk, does it not?
      5   project to try to generate some of the solutions     5        A. Am I looking at the proper slide,
      6   via hardware to provide venting to the reservoir     6   "Improved Membrane (Hydrophobic on both sides)"?
      7   compartment.                                         7        Q. Yes. As a matter of fact --
      8         Q. Or -- or otherwise prevent the              8        A. Okay.
      9   hazard from occurring. Right? Even it was not        9        Q. Right. If you look at the next
     10   necessarily through venting. Right?                 10   five pages or so, or four pages, after that, do
     11         A. Well, I wouldn't agree with that.          11   these look all like conceptual -- concepts for
     12   It's all about venting. It's all about letting      12   how to mitigate the risk from the venting being
     13   air out of the compartment.                         13   blocked?
     14         Q. Okay. We'll get to that in a               14        A. Yes. That's what they look like.
     15   second.                                             15        Q. Okay. So the first one is
     16              Anyway, in any event, it notes           16   "Improved Membrane (Hydrophobic on both sides)."
     17   that the "Project Goal" was to "Perform root        17   And then it looks to me like it talks about the
     18   cause analysis to determine failure modes and       18   benefits and -- or the pluses and the minuses of
     19   propose solutions to reduce/mitigate the            19   each approach.
     20   failures." Right?                                   20             And in this case, the plus of it
     21         A. Yes.                                       21   was that it "Mitigates the membrane from becoming
     22         Q. And do you recall -- you recall            22   obstructed," but the -- it looks like the con
     23   this project at all? Were you involved in this      23   would be "Development would be heavy on process
     24   project?                                            24   and automation."

                                                                            45 (Pages 174 to 177)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 48 of 182                                 PageID
                                     4889
                                      Anatoly Aleksandrovich
                                              Page 178                                                 Page 180
      1              What does that mean?                     1   that was supposed to work?
      2        A. That means that what we talked              2         A. It basically means that in the
      3   about earlier then, big concern with -- in          3   event where uncontrolled delivery would happen,
      4   selecting the new material was how was it going     4   it would empty into -- no, I'm sorry. Strike
      5   to act in the high-volume manufacturing             5   that. I'm wrong. No, I don't remember this
      6   environment being used in our automated assembly    6   concept. Uh-uh.
      7   systems.                                            7         Q. Okay. And the next bullet point
      8        Q. And then it says, "Proof of                 8   is "Reliability Testing needed to determine
      9   Concept demonstrated acceptable Wet Flow            9   performance over 4 years."
     10   Capability."                                       10              Is that relating to the life of
     11              And was that what we talked about       11   the -- the life expectancy of the pump?
     12   before the break, where you had these three        12         A. Yes, that is correct.
     13   materials that all performed vastly better than    13         Q. So that would have a long lead
     14   the Emflon material?                               14   time in order to validate it and test that
     15        A. Right. This basically                      15   particular methodology. Correct?
     16   demonstrated that there are materials on the       16         A. That is correct.
     17   market that can withstand a certain amount of      17         Q. And I assume that was considered
     18   fluid and remain permeable.                        18   to be a major con for this work-around. Right?
     19        Q. Okay. If you turn to the next              19         A. Yes.
     20   page, please.                                      20         Q. All right. But then it noted the
     21        A. Yes.                                       21   "Proof of Concept demonstrated acceptable
     22        Q. Is this another concept that was           22   capabilities with obstructed membrane."
     23   discussed, "Reservoir to Electronics Chamber       23              How is a proof of concept done
     24   Venting"?                                          24   for that particular methodology?
                                              Page 179                                                 Page 181
      1       A.    Yes.                                     1          A. I cannot speculate on this,
      2       Q.    Can you explain what that concept        2    because I have not seen that proof of concept.
      3   was?                                               3          Q. Okay. If you go to the next
      4         A. I don't remember exactly, but the         4    page, please, this one is titled "Reservoir
      5   idea was to vent the reservoir compartment,        5    Removal Prevention Feature." Okay.
      6   instead of venting it to the atmosphere or         6               Basically this would prevent the
      7   environment, as is done currently, to implement    7    user from making that error of removing the
      8   some kind of valve that would let the air go       8    reservoir while it's underneath a pressurized
      9   inside the -- essentially housing of the pump.     9    insulin vial. Correct?
     10         Q. Okay. So it notes that the pros          10          A. Correct.
     11   are that it "Mitigates the over-pressurization of 11          Q. And it notes that the major pro
     12   the Reservoir Compartment." And it says, "Small 12      for this is that it "Mitigates the root cause
     13   reservoir frictions retire large volume to        13    (insulin getting on membrane): locks Reservoir
     14   prevent stopper movement."                        14    while the Vial is attached."
     15              What does that mean?                   15               Then it says, it "Only impacts
     16         A. "Small reservoir frictions" --           16    the Transfer Guard Tooling."
     17   I'm not sure what it means.                       17               So that would have been a major
     18         Q. Okay. And then the next point            18    plus as well, because it sounds like you wouldn't
     19   under it is, "End result is that reservoir could  19    have had to do a whole major redesign of the
     20   empty before seating is triggered (no             20    transfer guard. Right?
     21   over-delivery). Pump would seat with stopper      21               MR. MERRELL: Objection to form.
     22   bottomed out and would be followed by a Low       22               THE WITNESS: Well, it's still a
     23   Reservoir Alert."                                 23          major redesign considering the tooling we
     24              Do you -- can you explain how          24          use.
                                                                           46 (Pages 178 to 181)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 49 of 182                                  PageID
                                     4890
                                       Anatoly Aleksandrovich
                                               Page 182                                                 Page 184
      1   BY MR. HAVERTY:                                      1   seating -- when actual seating occurs versus air
      2         Q. Okay. But --                                2   incursion.
      3         A. And -- yeah. Still is.                      3         Q. And that's because actual seating
      4         Q. And the con that was noted there            4   occurs when the slide screw detects a certain
      5   is "Would not prevent the membrane from getting      5   level of pressure. Right? And then it stops.
      6   wetted in other typical use cases." Right?           6   Correct?
      7         A. Uh-huh, yes.                                7         A. That was the idea.
      8         Q. What were the other -- what were            8         Q. Do you know what were the
      9   the other typical use cases that were foreseen       9   major -- what was a -- the negative about this
     10   that could lead to the wetting of the membrane      10   concept, if you know?
     11   other than detaching it -- detaching the            11         A. No, I don't.
     12   reservoir from the transfer guard while it was      12         Q. Okay. Do you know whether that
     13   underneath a pressurized insulin vial?              13   was explored any further than this concept here?
     14         A. Again, hard to answer at this              14         A. I'm not aware, no.
     15   point. I don't remember. But one was doing this     15         Q. Do you know whether those
     16   within -- within short distance of water source,    16   work-arounds were actually rejected, or were they
     17   running faucet, shower, something like that.        17   just -- they just were never pursued any further?
     18         Q. Okay. Was this, the reservoir              18         A. I don't think -- yeah. I don't
     19   removal prevention feature, ever explored any       19   remember how -- how we stopped those -- that
     20   further than this apparent conceptual slide, do     20   development. But yeah, to my knowledge, they
     21   you know?                                           21   were not pursued any further.
     22         A. Not to my knowledge.                       22         Q. Okay. If you could look at
     23         Q. Was there anybody who advocated            23   Exhibit 22, please.
     24   for it, that thought that it was a viable           24                  - - -
                                               Page 183                                                 Page 185
      1   possible risk mitigation?                            1             (Deposition Exhibit No. AA-22,
      2        A. Don't remember.                              2        Engineering Reports, ER13-8302 Version A,
      3        Q. Okay. And then if you turn to                3        06/28/2013, Bates stamped
      4   the next page, please. This looks like it's          4        MDT-BRACP-029066 through
      5   another concept, "Detection of Increasing            5        MDT-BRACP-029082, was marked for
      6   Pressure." And it says, "Detection of whether        6        identification.)
      7   the force increase during seating is caused by       7                 - - -
      8   contacting the stopper or compression of air.        8   BY MR. HAVERTY:
      9   Development would be heavy on testing and aging      9        Q. Do you have that?
     10   of devices." And "Review of preliminary data        10        A. Yes.
     11   demonstrates a capability to develop an algorithm   11        Q. Okay. And this is an engineering
     12   for both Paradigm and NGP.                          12   report that you prepared at the end of June of
     13             By the way, what is NGP?                  13   2013. Correct? And it basically was a
     14        A. It's an abbreviation for new                14   synopsis --
     15   generation pump.                                    15        A. Looks like it.
     16        Q. All right. Can you -- and as                16        Q. I'm sorry.
     17   best you can, explain it to people who are not      17        A. Yes.
     18   engineers, can you explain what this concept is     18        Q. Okay. And it basically is a
     19   discussing?                                         19   synopsis of the events that occurred from the
     20        A. To the best of my knowledge, this           20   original complaint back in the fall of 2012
     21   was a software approach to -- to embed into the     21   through the investigation, the engineering
     22   pumps software that will detect -- it will be       22   investigation and the other analyses that were
     23   able to tell the difference between when it's --    23   done. Correct?
     24   when the occlusion is caused -- or when it's        24        A. Correct.

                                                                            47 (Pages 182 to 185)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 50 of 182                                 PageID
                                     4891
                                      Anatoly Aleksandrovich
                                              Page 186                                                 Page 188
      1        Q. So this would be a good -- a good           1         A. She's still with Medtronic in a
      2   summary of all the events that occurred up          2   different capacity.
      3   through the end of June 2013. Right?                3         Q. Okay. What is she doing now?
      4        A. Right.                                      4         A. She is a senior quality director.
      5        Q. Okay. And actually, it contains             5         Q. Okay. And it looks like it lists
      6   most of the events that we discussed already.       6   five meeting action items.
      7   Correct?                                            7             And it's -- it was "Medtronic to
      8        A. That is correct.                            8   advise FDA on the decision related to the updated
      9        Q. All right. If you could take a              9   keypad and the installed base of 510(k) pumps.
     10   look at Exhibit 23, please.                        10   With a further discussion on the issue of how to
     11                 - - -                                11   incorporate improvements into all pumps in the
     12            (Deposition Exhibit No. AA-23,            12   marketplace."
     13        Memo dated July 31, 2013, Bates stamped       13             Do you know anything about what
     14        MDT-BRACP-0051047 through                     14   that discussion was about?
     15        MDT-BRACP-0051050, was marked for             15         A. No, I don't.
     16        identification.)                              16         Q. Do you know what it's referring
     17                 - - -                                17   to as "the installed base of 510(k) pumps"?
     18            THE WITNESS: Okay.                        18         A. No, I don't.
     19   BY MR. HAVERTY:                                    19         Q. Do you know what a 510(k) pump
     20        Q. Do you have that?                          20   is?
     21        A. I do.                                      21         A. No, I don't.
     22        Q. Okay. Do you see this appears to           22         Q. Do you know what the 510(k)
     23   be a summary of meeting minutes between            23   process is? Do you know what that refers to?
     24   representatives from Medtronic and the FDA, July   24         A. I do know what it refers to. I'm
                                              Page 187                                                 Page 189
      1   31st of 2013. It was held at the FDA Office of      1   not sure how the process actually works.
      2   Compliance.                                         2        Q. Okay. Well, what does it -- what
      3             You're not listed as an attendee,         3   does it refer to? What's your understanding of
      4   but did you ever interact with the FDA over any     4   it? What's the 510(k) referring to there?
      5   of the issues relating to the prime/fill anomaly    5        A. It's a -- it's a type of
      6   CAPA?                                               6   submission that FDA would require in certain new
      7        A. No, I never did.                            7   products or changes or whatever else happens in
      8        Q. Did you ever provide any                    8   our business. It's an FDA submission, a type of.
      9   information to anybody at Medtronic who was then    9        Q. And in fact -- and we're going to
     10   interacting with the FDA regarding issues          10   get to this in a little while, but there was a
     11   surrounding the prime/fill anomaly?                11   510(k) submission related to the new membrane
     12        A. Yes.                                       12   material for the P-cap connector. Right?
     13        Q. Okay. Who did you provide                  13        A. That is correct.
     14   information to?                                    14        Q. All right. Then the second one
     15        A. Norma Ojeda.                               15   is "Medtronic Diabetes to inform FDA related to
     16        Q. She's listed as one of the                 16   the effectiveness of product update cards in
     17   attendees here. Correct?                           17   disposable shipments."
     18        A. Correct.                                   18             Do you know what that's referring
     19        Q. And she's listed as a senior               19   to?
     20   engineering manager.                               20        A. No, I don't.
     21             Was she your supervisor?                 21        Q. Do you know what the product
     22        A. Correct. She was at the time.              22   update cards are?
     23        Q. Okay. Is she no longer with                23        A. Not really, no.
     24   Medtronic?                                         24        Q. Medtronic -- third item,

                                                                           48 (Pages 186 to 189)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 51 of 182                                  PageID
                                     4892
                                      Anatoly Aleksandrovich
                                               Page 190                                                 Page 192
      1   "Medtronic Diabetes to share with FDA how we get     1            Do you know what that's referring
      2   information related to product updates to            2   to?
      3   physicians who do not receive product."              3        A. No, I actually don't.
      4             Do you know what that's referring          4        Q. All right.
      5   to?                                                  5        A. Not in this context.
      6        A. Nope.                                        6        Q. Okay.
      7        Q. Okay. Fourth item, "Medtronic to             7        A. Not in this context.
      8   update procedure to include completed Health         8        Q. The next one, "Field Corrective
      9   Hazard Assessments in 806 notifications to" the      9   Action-Motor support disc," do you know what
     10   "FDA."                                              10   issues were surrounding the motor support disc?
     11             Do you know what that's referring         11        A. Not really.
     12   to?                                                 12        Q. Then the next one, turn to the
     13        A. No, I don't.                                13   next page, if you would. It has the "Field
     14        Q. Do you know what 806                        14   Corrective Action-Vent Block."
     15   notifications are?                                  15            You do know about that. Right?
     16        A. No, I don't.                                16        A. I do.
     17        Q. Okay. Do you know anything about            17        Q. And then it goes on to say, "John
     18   medical device reporting?                           18   Diehl and Carl Fischer asked if a health hazard
     19        A. No, nothing specific.                       19   assessment was done and if so was it provided?"
     20        Q. Okay. Then Item 5, "Medtronic to            20            We know that a health hazard
     21   update field communication matrix and schedule a    21   assessment was done. Correct?
     22   follow up meeting discussing the risk definitions   22        A. It was done. I don't know a time
     23   and frequency levels with" the "FDA."               23   reference between this and -- when this meeting
     24             Do you see that? Do know what             24   occurred and when the HHA was done for this
                                               Page 191                                                 Page 193
      1   that's referring to?                                 1   particular case.
      2         A. No, I don't.                                2         Q. Okay. We saw that the health
      3         Q. Okay. All right. In any event,              3   hazard evaluation was done in the spring of 2013.
      4   if you turn to the next page, please. It lists a     4   Right?
      5   number of issues that were discussed, apparently     5         A. I don't remember from the
      6   were discussed at this meeting, the first being      6   documents.
      7   the "Keypad Improvement slide."                      7         Q. And then it says, "Mr. Fischer
      8              Do you know what that's referring         8   further clarified that going forward whenever
      9   to?                                                  9   Medtronic Diabetes submits an 806, FDA would
     10         A. No.                                        10   appreciate if you would provide a health hazard
     11         Q. Then the second one is "Motor              11   assessment."
     12   Error Phase II slide."                              12              Do you know what that's referring
     13              Do you know what that is                 13   to?
     14   referring to?                                       14         A. No.
     15         A. No, I don't.                               15         Q. And then the next bullet point,
     16         Q. Do you know what the motor error           16   it says, "Dr. Beaston inquired if Medtronic
     17   is dealing with?                                    17   Diabetes is planning a better correction than
     18         A. No.                                        18   just telling patients what to avoid?"
     19         Q. Do you know -- and if you look at          19              Were you aware of that, that the
     20   the next one, "Motor Support Disc," do you know     20   FDA was interested in whether or not FDA --
     21   what that's referring to?                           21   Medtronic was going to do more than simply send
     22         A. Nope, I don't.                             22   out the "dear healthcare provider" letters or the
     23         Q. The next one is "Moisture                  23   "dear patient" letters?
     24   Ingress."                                           24         A. No, I'm not aware of the

                                                                            49 (Pages 190 to 193)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 52 of 182                                 PageID
                                     4893
                                      Anatoly Aleksandrovich
                                              Page 194                                                 Page 196
      1   communication.                                      1        A. That slide probably led to that
      2         Q. Okay. But then Jeff Hubauer --             2   report. I don't exactly remember when we
      3   who is Jeff Hubauer?                                3   released that.
      4         A. Jeff Hubauer was -- I don't know           4        Q. Okay. Beyond doing the blocked
      5   at the time, vice president of Medtronic            5   vent testing, and you found that Versapor was the
      6   Diabetes.                                           6   best risk mitigator of all the materials tested,
      7         Q. All right. He informed the FDA             7   did you then -- or what did you do next at that
      8   people "that design changes are being evaluated     8   point?
      9   and that we expect to go to new vent membrane to    9             MR. MERRELL: Objection to form.
     10   eliminate this issue."                             10             THE WITNESS: Are you asking me
     11             So that was the thinking -- that         11        what were the steps we took after
     12   was Medtronic's approach at that time. Correct?    12        identifying Versapor 450 as a replacement
     13         A. Yes.                                      13        material? Did I understand you
     14         Q. Okay. If you could look at                14        correctly?
     15   Exhibit 24, please.                                15   BY MR. HAVERTY:
     16                  - - -                               16        Q. Yes. I mean, when did you make
     17             (Deposition Exhibit No. AA-24,           17   the decision to pursue Versapor as your basic
     18         Email chain, top one dated August 08,        18   solution?
     19         2013, Bates stamped MDT-BRACP-0067708 and    19        A. Upon completion -- upon
     20         MDT-BRACP-0067709, was marked for            20   completion of the comparison testing for three
     21         identification.)                             21   materials.
     22                  - - -                               22        Q. We talked --
     23   BY MR. HAVERTY:                                    23        A. It was basically -- yes.
     24         Q. Do you have that?                         24   Correct. It was determined that any of those
                                              Page 195                                                 Page 197
      1         A. I do.                                      1   three will be a good candidate as a replacement,
      2         Q. Okay. Who is Amichai Vardi?                2   but we choose Versapor 450.
      3         A. Amichai Vardi was a quality                3         Q. Okay. And that was a product
      4   director at that time.                              4   that was made by Pall, who was the current
      5         Q. Okay. And the second email on              5   manufacturer -- or current supplier of the Emflon
      6   this chain is from Amichai Vardi to a number of     6   material that was currently in the P-caps.
      7   people, including you, dated August 6, 2013.        7   Right?
      8   Correct?                                            8         A. Correct, yes.
      9         A. Uh-huh. Correct.                           9         Q. So what was the next step then
     10         Q. And at this point, in August of           10   once you settled on Versapor as your material of
     11   2013, had you -- had you made a decision to go     11   choice? What did you do next?
     12   ahead and explore the Versapor 450 more fully at   12         A. Next high-level step was to see
     13   that point?                                        13   how it would act in the -- in the assembly
     14         A. I don't remember. I need to               14   machine and then subsequently validate it.
     15   refer to the -- to our engineering report          15         Q. Okay. How did you go about that
     16   documentation.                                     16   process? You had to obtain --
     17         Q. Of the engineering -- your                17         A. We created a -- we created a part
     18   engineering report from the end of June?           18   number specific to the form that we needed to
     19         A. No, no, not my engineering                19   receive that material in, and then we commenced
     20   report. It's from Benjamin Grover, the report      20   or commissioned our supplier to -- that possessed
     21   that -- where he compares the materials.           21   one of the cap assembly -- we refer to them as
     22         Q. Okay. But do you recall around            22   cap assembly machines, the assembly cells that
     23   when that was -- is that that slide deck we were   23   assembled P-caps, to create and develop a process
     24   talking about?                                     24   for the Versapor 450 with a subsequent ID to go

                                                                           50 (Pages 194 to 197)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 53 of 182                                  PageID
                                     4894
                                       Anatoly Aleksandrovich
                                               Page 198                                                 Page 200
      1   into validation.                                     1   the materials on the machine to determine what
      2          Q. Okay. How, if at all, did the              2   width you needed Pall to manufacture it to?
      3   manufacturer of the membrane with the Versapor on    3        A. No. We -- we knew the -- the
      4   this CAM machine differ from the Emflon?             4   width never changed from Emflon to Versapor 450.
      5          A. I'm sorry. I'm not clear on the            5   What we needed to do is to develop -- so the
      6   question.                                            6   membrane material is welded via ultrasonic
      7          Q. Yeah. I probably need to lay a             7   welding process to the plastic housing. We
      8   better foundation.                                   8   needed to develop a new --
      9             So was the idea that you're going          9        Q. I'm sorry, what --
     10   to use the Versapor as a single-membrane            10        A. And we needed to develop a new --
     11   material, or were you going to use the Versapor     11        Q. I missed the last part of that.
     12   in combination with the hydrophobic PTFE that was   12        A. I'm sorry.
     13   already in the membrane?                            13        Q. My fault.
     14          A. No. Versapor 450 is a material            14        A. We needed to develop a new
     15   of its own that is hydrophobic and would provide    15   welding process for the new material, because the
     16   enough -- enough protection that we were looking    16   old process wouldn't work for it.
     17   for.                                                17        Q. And how did the old process not
     18          Q. So you're only going now with a           18   work? What was the problem?
     19   single-layer membrane. Right?                       19        A. It would burn holes in the new
     20          A. It's single material of membrane.         20   material, as one of the examples.
     21   I don't remember -- I don't think Versapor is       21        Q. Anything else?
     22   constructed with a single layer of material. But    22        A. Not at that point.
     23   it's a material as the supplier makes it.           23        Q. Okay. So sometime in the spring
     24          Q. Let me go back then.                      24   or early summer of 2013, you settled on the
                                               Page 199                                                 Page 201
      1             Because what you would have to do          1   Versapor, and you attempted to get materials from
      2   with the Emflon membrane was you had to weld or      2   Pall so that you could test it out on the -- on
      3   you had to join the polyester and the PTFE,          3   your manufacturing equipment and figure out how
      4   correct, as part of the manufacturing process?       4   it would work with the CAM machines. Correct?
      5         A. This is proprietary to Pall -- to           5        A. Correct.
      6   Pall corporation. I have no idea how they -- in      6        Q. So do you recall the period of
      7   fact, we wanted to see how they manufactured it,     7   time when that type of validation was going on in
      8   and they wouldn't allow us.                          8   terms of the sonic welding and whatever else you
      9         Q. So just so I understand, the                9   needed to do to get that membrane into the cap?
     10   material came to you already as a two-layer --      10        A. No. I don't remember the exact
     11   the PTFE and the woven -- nonwoven polyester from   11   time frame when that was happening.
     12   Pall. Correct?                                      12        Q. But was that going on during the
     13         A. Correct.                                   13   summer and the fall of 2013?
     14         Q. And that's what I'm trying to              14        A. Again, I don't remember. It's
     15   understand. The Versapor then, whatever             15   all documented in our reports, but I don't
     16   component -- constituent parts it has in it, came   16   remember exactly off the top of my head right
     17   to you from Pall as a finished product, a           17   now.
     18   finished membrane. Correct?                         18        Q. Okay. If you could look at
     19         A. Correct. The only customization            19   Exhibit 25, please.
     20   of that material will be -- would be the width to   20                 - - -
     21   which it was slit to fit the machine.               21             (Deposition Exhibit No. AA-25,
     22         Q. Okay. And that's what I was                22        Engineering Change Form, ECR/ECO:
     23   trying to understand.                               23        5-46903, Bates stamped MDT-BRACP-0062972
     24             So you needed to validate or test         24        through MDT-BRACP-0062976, was marked for

                                                                            51 (Pages 198 to 201)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 54 of 182                                 PageID
                                     4895
                                      Anatoly Aleksandrovich
                                               Page 202                                                Page 204
      1        identification.)                                1          A. Yes.
      2                 - - -                                  2          Q. It starts off with -- it starts
      3             THE WITNESS: Okay.                         3   off with "Indications For Use."
      4   BY MR. HAVERTY:                                      4          A. Yes.
      5        Q. This is an Engineering Change                5          Q. Right? And then underneath that,
      6   Form dated 9/18/2013. And it notes that the          6   it says "Warnings." Right?
      7   summary of the change is "FDA required update to     7          A. Yes.
      8   infusion set artwork to add caution and warnings     8          Q. And if you go over to the next
      9   regarding blocked vents issue. Release prototype     9   column, on the second paragraph, it says, "If
     10   and production versions of artwork required to      10   insulin, or any liquid," gels -- excuse me --
     11   ensure patient safety." And it says the "Reason     11   "gets inside the tubing connector, it can
     12   For Change, FDA required update for patient         12   temporarily block the vents that allow the pump
     13   safety."                                            13   to properly fill the infusion set. This may
     14             And then it says,                         14   result in the delivery of too" much -- "too
     15   "Qualifying/Validation, No new claims. Changes      15   little or too much insulin, which can cause
     16   are required per FDA to ensure patient safety and   16   hyperglycemia or hypoglycemia. If this occurs,
     17   warnings about potential harm if blocked vents      17   start over with a new reservoir and infusion
     18   occur."                                             18   set."
     19             Do you see that?                          19               Is that the updated warning that
     20        A. Yes, I do.                                  20   you recall the FDA required?
     21        Q. Do you recall what those                    21          A. That is.
     22   instructions were, what the warnings were?          22          Q. And if you go over to the first
     23        A. Yes.                                        23   column there, the very top of it, it says on
     24        Q. What were they?                             24   there, "Refer to pump and infusion set user
                                               Page 203                                                Page 205
      1         A. This -- we were -- within this              1   guides for installation and filling."
      2   change form, we were adding to the warnings          2             Do you see that?
      3   section of every IFU of an infusion set. We were     3         A. Yes.
      4   adding a wording against presence of insulin or      4         Q. Do you recall whether that was a
      5   any other fluid. I don't remember the exact          5   new instruction on this information for users?
      6   verbiage, but that's the essence.                    6         A. No, I don't recall.
      7         Q. Okay. If you could, please, look            7         Q. By the way, just so we're clear
      8   at Exhibit 26.                                       8   for the record, this Exhibit 26 is the IFU for
      9                  - - -                                 9   the MiniMed reservoirs. Correct?
     10              (Deposition Exhibit No. AA-26,           10         A. Correct.
     11         MiniMed Reservoir Instructions for Use,       11         Q. And the IFUs are the documents
     12         Bates stamped MDT-BRACP-028899 and            12   that accompany the disposables in the boxes in
     13         MDT-BRACP-028900, was marked for              13   which they're shipped to consumers. Correct?
     14         identification.)                              14         A. Correct.
     15                  - - -                                15         Q. If you then could look at
     16              THE WITNESS: Go ahead.                   16   Exhibit 27, please.
     17   BY MR. HAVERTY:                                     17                  - - -
     18         Q. You have it. Okay.                         18             (Deposition Exhibit No. AA-27,
     19              If you could go to the second            19         Medtronic Quick-set Instructions for Use,
     20   page of that.                                       20         Bates stamped MDT-BRACP-028901 and
     21         A. Okay.                                      21         MDT-BRACP-028902, was marked for
     22         Q. All right. Up at the top left,             22         identification.)
     23   like first column -- second column over, do you     23                  - - -
     24   see there's a thing in English? Do you see that?    24   BY MR. HAVERTY:
                                                                            52 (Pages 202 to 205)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 55 of 182                                  PageID
                                     4896
                                      Anatoly Aleksandrovich
                                               Page 206                                                 Page 208
      1         Q. And this is the IFU for the                 1   for the Quick-sets, so why is it depicting a Luer
      2   Medtronic Quick-set infusion sets. Correct?          2   Lock in addition to a P-cap connector, if you
      3         A. Correct. One of them, yes.                  3   know?
      4         Q. And if you look at the --                   4         A. Because -- because Medtronic
      5   underneath the Medtronic logo, there is a -- in      5   markets Quick-set infusion sets with both
      6   that black-lined box there, there is the first       6   connectors.
      7   thing, it says, "Refer to pump and reservoir user    7         Q. And by the way, the Luer Lock
      8   guides for installation and priming."                8   connector wouldn't suffer from the same problem
      9              Do you see that?                          9   as the proprietary connector because it doesn't
     10         A. Yes, I do.                                 10   rely upon venting. Correct?
     11         Q. Okay. Do you know whether that             11         A. Correct. It's completely
     12   was new information, a change in these labels?      12   different physics, yes.
     13         A. I don't remember if it was new             13         Q. Was there any consideration given
     14   information.                                        14   to developing a Luer Lock connector for the
     15         Q. Okay. And if you look at the               15   reservoirs that would not have the venting
     16   pictograph number 3, do you see that?               16   problem that the P-cap had?
     17         A. Yes, I do.                                 17         A. Not that I remember.
     18         Q. It looks like it has two                   18         Q. Do you remember any discussion
     19   connectors depicted there. One on the left top      19   about it at all?
     20   part, it appears to be a P-cap being connected to   20         A. I don't.
     21   a reservoir.                                        21         Q. If you could turn to the second
     22              Do you see that?                         22   page, please.
     23         A. Yes.                                       23         A. Okay.
     24         Q. And in the one to the right, in            24         Q. All right. If you go down --
                                               Page 207                                                 Page 209
      1   the lower portion of it, it looks like a             1   never mind.
      2   different type of connector onto the reservoir,      2             If you can go to Exhibit 28,
      3   does it not?                                         3   please.
      4         A. Correct. It does.                           4                 - - -
      5         Q. Is that -- is that a Luer Lock              5             (Deposition Exhibit No. AA-28,
      6   connector?                                           6        Medtronic MiniMed Paradigm Reservoir
      7         A. It is a Luer Lock connector, yes.           7        Instructions for Use, Bates stamped
      8         Q. So are you able to tell what type           8        MDT-BRACP-028897 and MDT-BRACP-028898,
      9   of reservoir that is that's being depicted there     9        was marked for identification.)
     10   that can be used with a Luer Lock connector?        10                 - - -
     11         A. There's only one reservoir that            11             THE WITNESS: Okay.
     12   Medtronic manufactures that can be connected to a   12   BY MR. HAVERTY:
     13   Luer Lock connector.                                13        Q. All right. You recognize this as
     14         Q. And what was that?                         14   an IFU for MiniMed reservoirs?
     15         A. I don't remember the model                 15        A. Okay.
     16   number.                                             16        Q. Do you recognize this as the IFU
     17         Q. Well, would that reservoir work            17   that was in use prior to the discovery of the
     18   in a MiniMed pump?                                  18   prime/fill anomaly or the temporary vent block?
     19         A. No, it wouldn't.                           19        A. I am not sure which one was used
     20         Q. Okay. What pumps would it --               20   when in reference to reservoirs.
     21   would it only work in?                              21        Q. Okay. If you could take a look
     22         A. Whichever pumps by other                   22   at page 2.
     23   manufactures that can utilize such reservoir.       23        A. Okay.
     24         Q. Well, this is -- this is an IFU            24        Q. Do you agree with me that the

                                                                            53 (Pages 206 to 209)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 56 of 182                                  PageID
                                     4897
                                       Anatoly Aleksandrovich
                                               Page 210                                                 Page 212
      1   warning that was in -- I guess it was Exhibit 26,    1   to, somewhere in 2009 we lost the ability to pass
      2   about insulin or anything getting on the             2   air through the membranes. Correct?
      3   reservoir top is not contained in this reservoir     3         A. Yeah. Actually, even earlier
      4   IFU?                                                 4   than then.
      5         A. I would agree, yes.                         5         Q. Where does it appear on this
      6         Q. Okay. And in fact, at the bottom            6   graph?
      7   there, after pictograph number 10 to the right of    7         A. I think it has a stamp -- it's
      8   that, it says differently than the one in            8   very blurry here, but I think it has a stamp of
      9   Exhibit 26, "Refer to Paradigm Pump User Guide       9   2000 -- October of 2008.
     10   for inserting reservoir, priming pump, and          10         Q. Okay. And the top line graph,
     11   inserting infusion set." Correct?                   11   what is that depicting? What is that referring
     12         A. Correct.                                   12   to?
     13         Q. The new -- newer warning, the              13         A. That's air flow through the
     14   updated warning, referred the user to the user      14   membrane in the dry condition.
     15   guide for the filling instructions as well.         15         Q. Okay. So as it goes off to the
     16   Correct? If you want to take a look at it.          16   right -- and then it goes way up to 80 --
     17         A. Yes.                                       17   what's -- SCCM and above that, what is that -- is
     18         Q. If you could take a look at                18   that saying that's good air flow in the dry
     19   Exhibit 30, please.                                 19   membrane?
     20                  - - -                                20         A. That's very good air flow, yes.
     21              (Deposition Exhibit No. AA-30,           21         Q. Okay. And then the one that's
     22         PowerPoint, "Temporary Vent Block During      22   underneath of it reflects the air flow through a
     23         Prime CAPA (QIT13-006)," Bates stamped        23   wet membrane. Correct?
     24         MDT-BRACP-0054462 through                     24         A. Correct.
                                               Page 211                                                 Page 213
      1         MDT-BRACP-0054469, was marked for              1         Q. And what it shows is that at some
      2         identification.)                               2   point, it was as high as 22 or so. And then it
      3                  - - -                                 3   dropped to under 10 and continued on its way down
      4             THE WITNESS: Okay.                         4   to where it got to basically 0. Correct?
      5   BY MR. HAVERTY:                                      5         A. Correct.
      6         Q. This is a PowerPoint slide deck             6         Q. If you turn to the next page,
      7   titled "Temporary Vent Block During Prime CAPA...    7   please.
      8   Project Summary," and it's got your name on it,      8         A. Okay.
      9   from December 12, 2013. Correct?                     9         Q. And what is this slide meant to
     10         A. Yes.                                       10   depict?
     11         Q. And I take it from that, this was          11         A. This shows -- this shows how we
     12   a presentation that you made to explain where you   12   utilize -- how the team utilized a tool cause --
     13   were in the CAPA process as of the end of 2013.     13   called root cause investigation analysis or root
     14   Correct?                                            14   cause analysis to determine potential causes of
     15         A. Correct.                                   15   an issue and to kind of evaluate them as to which
     16         Q. If you could look at second page           16   are more probable or more important to go after
     17   of this.                                            17   and separate them from the ones that we deemed
     18         A. Okay.                                      18   insignificant at that point.
     19         Q. What is that graph meant to                19         Q. Okay. So what does this tell you
     20   depict?                                             20   about what the root causes were and what things
     21         A. This graph shows the testing of            21   were most significant?
     22   historical samples of hardware that we could        22         A. So it tells -- tells us that the
     23   obtain that we spoke about earlier today.           23   most significant were the membrane material
     24         Q. Okay. And that's where you refer           24   itself, the CAM machine, as in what could CAM

                                                                            54 (Pages 210 to 213)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 57 of 182                                 PageID
                                     4898
                                       Anatoly Aleksandrovich
                                               Page 214                                                Page 216
      1   machine -- could it have altered the material in     1   filling technique. Correct?
      2   any shape or form during manufacturing to create     2         A. That is correct.
      3   such condition.                                      3         Q. If you turn to the next page
      4         Q. Right.                                      4   then.
      5         A. And then the weld horn design,              5              So you talk about the "Material,
      6   that's going into more details within CAM            6   5 potential materials identified (3 from
      7   machine. Weld horn is not -- weld horn is a          7   current supplier and 2 from a potentially new
      8   tool -- one of the tools that is used inside the     8   supplier)."
      9   CAM machine to attach the membrane to the plastic    9              You eliminated two of those.
     10   P-cap housing.                                      10   Correct?
     11         Q. Okay. And were you ultimately              11         A. Correct.
     12   able to determine whether the CAM was responsible   12         Q. Well, you noted "PCAP assembly
     13   or the weld horn design was responsible?            13   samples built using 5 prospective materials and
     14         A. No. We eventually ruled both of            14   3 times sterilized." And then "Preliminary
     15   those out.                                          15   testing eliminated 2 materials."
     16         Q. So it got down to the point where          16              What was the preliminary testing
     17   you realized it was purely a function of the        17   that was done that eliminated two of the
     18   membrane material. Right?                           18   materials?
     19         A. Correct. Yes.                              19         A. If I remember correctly, both wet
     20         Q. All right. If you go to the next           20   and -- wet -- dry and wet flow.
     21   slide, please.                                      21         Q. Okay. The wet flow was
     22         A. Okay.                                      22   unacceptable?
     23         Q. You've got -- you described the            23         A. I don't remember exactly the
     24   problem, the membrane becomes gas impermeable       24   cause that we eliminated for the first two
                                               Page 215                                                Page 217
      1   when liquid is deposited on it and how that          1   materials, but yeah. One of them was a wet flow.
      2   happens.                                             2   Wet flow unacceptable or inconsistent.
      3             And then you note that "Membrane           3         Q. Okay. If you turn to the next
      4   material needs to be replaced with material that     4   page, please.
      5   will remain gas permeable when temporary wet."       5              You note "New Material
      6   Right?                                               6   Selection." The "3 Remaining materials underwent
      7         A. Right.                                      7   array of functional testing."
      8         Q. And that was at that point, at              8              And "Per results of preliminary
      9   least as of the end of 2013, that was the            9   testing all 3 materials are promising for
     10   direction that the CAPA was headed. Correct?        10   production." Correct?
     11         A. Correct.                                   11         A. Correct.
     12         Q. And then you note that the                 12         Q. So then if you turn to the next
     13   "Amount of liquid permitted on membrane needs to    13   slide, as of December of 2013, your plan was to
     14   be determined." Right?                              14   finalize the reports for the mechanical testing
     15         A. Correct.                                   15   and wet flow spec development. And then Develop
     16         Q. And that ultimately became the             16   and document specification for wet flow. Create
     17   wet flow spec. Right?                               17   part numbers for all 3 materials. Procure
     18         A. That is correct.                           18   'validation' quantity of all 3 materials. And
     19         Q. If you turn to the next slide,             19   Develop preliminary welding process window.
     20   please.                                             20   Develop a validation plan and schedule. Right?
     21             That's the "'Wet' Spec                    21         A. Right.
     22   Development." We talked about that earlier.         22         Q. And so based upon this report in
     23   This is determining how much insulin would get      23   December of 2013, were you pretty much on
     24   deposited if somebody followed an improper          24   schedule with the projected schedule that we

                                                                            55 (Pages 214 to 217)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 58 of 182                                 PageID
                                     4899
                                        Anatoly Aleksandrovich
                                                 Page 218                                              Page 220
      1   discussed from the CAPA report?                      1       A. Okay.
      2         A. I don't remember. I need to                 2       Q. Do you know why that was pushed
      3   refer back to the schedule.                          3   back?
      4         Q. Okay. You were -- the original              4       A. No. I don't remember why.
      5   plan from Exhibit 2 on page 42 said that you were    5       Q. All right. If you could look at
      6   getting -- you expected to identify alternative      6   Exhibit 32, please.
      7   materials as of October 15, 2013.                    7                - - -
      8             So you were on schedule with               8            (Deposition Exhibit No. AA-32,
      9   that. Right?                                         9       PowerPoint, "Temporary Vent Block During
     10         A. We were on schedule for that,              10       Prime CAPA (QIT13-006)," Bates stamped
     11   yes.                                                11       MDT-BRACP-0069836 through
     12         Q. And then -- I'm sorry. I was               12       MDT-BRACP-0069847, was marked for
     13   looking at the wrong page. Page 8, by the way.      13       identification.)
     14             MS. MARTINEZ: Of what exhibit?            14                - - -
     15             THE WITNESS: Number 2.                    15   BY MR. HAVERTY:
     16             MR. HAVERTY: Page 8.                      16       Q. You've got that?
     17             THE WITNESS: I lost it. Sorry.            17       A. I do, yes.
     18         One second. Right here.                       18       Q. This is another PowerPoint slide
     19   BY MR. HAVERTY:                                     19   deck entitled "Temporary Vent Block During Prime
     20         Q. Yeah.                                      20   CAPA...Project Summary 1/28/2014," about six
     21         A. Here, page 8. I got it.                    21   weeks after the one that you did in December.
     22         Q. Okay. As of December of 2013,              22   Correct?
     23   were you on schedule to validate the assembly       23       A. Correct.
     24   process using new material?                         24       Q. Is this a PowerPoint slide deck
                                                 Page 219                                              Page 221
      1       A.   Yes.                                      1     that you created?
      2       Q.   And let me qualify that a little          2           A. Yes.
      3   bit.                                               3           Q. All right. And it looks pretty
      4              If you look back at page 42 as          4     much the same as the one from December. As a
      5   well, is this a more updated action plan           5     matter of fact, it looks exactly the same as the
      6   because -- I mean, sorry.                          6     one from December.
      7              Was this the original action plan       7               Do you know why there was another
      8   from August of 2013?                               8     PowerPoint slide deck that was created six weeks
      9              And the reason I ask is because         9     after the other one that didn't really contain
     10   number 2, "Validate Assembly Process Using New 10        any new information?
     11   Material" had a due date at that point as of      11           A. No, I don't remember why.
     12   February 14, 2014.                                12           Q. Do you know what stage the
     13              Did that get moved? Did that get       13     process of developing the new membrane material
     14   pushed up?                                        14     was at that point?
     15         A. It may have been.                        15           A. No, I don't remember exactly.
     16         Q. Okay. Do you know why it was             16           Q. Okay. But you would -- were you
     17   moved from February of 2004 to May of 2004? Or 17        in the process at that point of developing the
     18   '14, excuse me.                                   18     wet flow spec?
     19         A. Probably we -- no. I don't               19           A. Again, I can't remember without
     20   remember exactly why it got moved.                20     referring to documentation.
     21         Q. Okay. And then because the               21               MR. HAVERTY: Can we take a real
     22   design review on page 8 was due on 4/24/2014, and 22           quick break here?
     23   it looks like the original schedule was for that  23               MR. MERRELL: Sure.
     24   to be in February of 2014?                        24               MR. HAVERTY: I'm going to shift

                                                                            56 (Pages 218 to 221)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 59 of 182                                  PageID
                                     4900
                                      Anatoly Aleksandrovich
                                               Page 222                                                 Page 224
      1        gears.                                          1   Office via US Postal Service. I addressed the
      2            THE WITNESS: Okay.                          2   letter to the Recall Coordinator (rather than you
      3            MR. HAVERTY: Thanks.                        3   personally) so that it will be delivered to
      4            THE VIDEOGRAPHER: We are now                4   whoever is filling in for you in the event you
      5        going off the record, and the time is           5   are out of the office."
      6        2:47 p.m.                                       6              And then Mr. Tupper goes on to
      7                 - - -                                  7   say, "At this point" -- and this is as of
      8            (A recess was taken from 2:47               8   December 11, 2013. "At this point, we believe
      9        p.m. to 2:58 p.m.)                              9   that we have taken all steps within reason to
     10                 - - -                                 10   ensure that all affected patients have been
     11            THE VIDEOGRAPHER: We are now               11   notified. In light of this, we are also
     12        going back on the record, and the time is      12   requesting that FDA consider changing the status
     13        2:58 p.m.                                      13   of this recall to completed."
     14   BY MR. HAVERTY:                                     14              Were you aware of the fact that
     15        Q. Mr. Aleksandrovich, if you could            15   Medtronic made a request of the FDA in December
     16   look at Exhibit 52, please.                         16   of 2013 to change the status of the recall to
     17        A. 52?                                         17   complete?
     18        Q. 52, yeah.                                   18         A. Yes, I was.
     19                 - - -                                 19         Q. Okay.
     20            (Deposition Exhibit No. AA-52,             20         A. Yes, I was.
     21        Email chain, top one dated February 06,        21         Q. Did you provide information to
     22        2014, Bates stamped MDT-BRACP-0050992          22   anybody that was communicated -- that went into
     23        through MDT-BRACP-0050994, was marked for      23   that communication with the FDA requesting that
     24        identification.)                               24   the recall be determined to be completed?
                                               Page 223                                                 Page 225
      1                  - - -                                 1         A. I provided information to Chris
      2              THE WITNESS: 62?                          2   Tupper on a regular basis when -- whenever he
      3              MR. HAVERTY: 52.                          3   would ask for -- for it, but I don't know how he
      4              THE WITNESS: Okay.                        4   used that information in those communications.
      5   BY MR. HAVERTY:                                      5         Q. Okay. And if you go back to page
      6         Q. First of all, who is Mark -- who            6   1.
      7   is Chris Tupper, do you know?                        7         A. Yes.
      8         A. Chris Tupper, I'm not sure what             8         Q. All right. In the middle of the
      9   his -- what his position exactly was, but he was     9   page there, there is an email from Mr. Thanh -- I
     10   in the -- I think it was maybe in the risk          10   assume it's Mr., I don't want to be -- make any
     11   assessment department, and he communicated with     11   assumptions, but to Chris Tupper dated
     12   the FDA.                                            12   January 31, 2014, about six weeks after the
     13         Q. Okay. If you can turn to the               13   initial request. And Mr. Thanh writes, "Hi
     14   second page, all the way at the bottom.             14   Chris, the Center For Device and Radiological
     15         A. Okay.                                      15   Health does not concur with the termination of
     16         Q. This is an email from Chris                16   this recall due to:
     17   Tupper to Thanh B. Tran at the FDA, and it begins   17              "1. In Medtronic's CAPA, the
     18   on page 2 there and continues on to the next page   18   firm indicated that it was attempting to find a
     19   where Mr. Tupper says to Mr. Thanh -- or Thanh, I   19   replacement membrane for the infusion sets. The
     20   don't know -- "The attached documents includes a    20   firm appears to still be in the process of
     21   description of the current status of our recall     21   performing this action. The firm has not
     22   of the Paradigm insulin pump, the request for       22   provided any updated information to verify that a
     23   closure document and, the closure request form.     23   new membrane was acquired, validated, and
     24   The documents will be mailed to the District        24   implemented. Without this information, it cannot
                                                                            57 (Pages 222 to 225)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 60 of 182                                 PageID
                                     4901
                                       Anatoly Aleksandrovich
                                               Page 226                                                Page 228
      1   be confirmed that the firm has adequately            1         Q. At that point, is it fair to say
      2   mitigated the risk to health caused by this          2   that you were only focused on Versapor as your
      3   issue."                                              3   material, replacement material?
      4             Do you -- were you aware of that           4         A. Yes.
      5   email response or that response from the FDA to      5         Q. If you could look at Exhibit 33,
      6   Mr. Tupper's request for -- to have the recall       6   please.
      7   deemed complete?                                     7         A. 33?
      8         A. Yes, I was.                                 8         Q. 33, yeah.
      9         Q. Okay. And then Mr. Tupper                   9                  - - -
     10   responds about a week later saying, "Hi Thanh,      10             (Deposition Exhibit No. AA-33,
     11   This CAPA is currently in the 'action' phase.       11         PowerPoint, "February CAPA Review FEB 12
     12   Replacement membrane materials have been            12         Status," Bates stamped MDT-BRACP-0054350
     13   identified and are being tested, validated and      13         through MDT-BRACP-0054366, was marked for
     14   qualified on the product level. The 'action'        14         identification.)
     15   phase is planned to be completed by March 2015.     15                  - - -
     16   Upon successful completion of the 'action' phase,   16             THE WITNESS: Okay.
     17   a 510(k) submission to FDA may be required prior    17   BY MR. HAVERTY:
     18   to the implementation of the replacement membrane   18         Q. This is a PowerPoint slide deck
     19   material. If no FDA submission is required, the     19   entitled "February CAPA Review February 12
     20   new material will be implemented into production    20   Status, Insulin Delivery by Norma Ojeda."
     21   at the end of the 'action' phase; in case a new     21             And we've already established
     22   510(k) is required, the implementation will         22   that Ms. Ojeda was your supervisor. Correct?
     23   immediately follow the FDA clearance (planned for   23         A. She was at some point. At this
     24   July of 2015)."                                     24   point she may have moved on, but I don't
                                               Page 227                                                Page 229
      1               At that point in February of             1   remember.
      2   2014, were you in the process of testing,            2        Q. And I wanted to ask you that
      3   validating and qualifying a replacement membrane     3   question.
      4   material on the product level at that point?         4             It doesn't really tell you what
      5         A. Again, I don't remember exactly             5   year this is. It just says "February 12 Status."
      6   at which point of the process we were at that        6             Are you able to tell when this
      7   time frame without looking at documents.             7   would have been referencing?
      8         Q. Okay. Well, if we go back to                8        A. Not without looking at more
      9   Exhibit 2, we note that on page 8, which is          9   documentation inside.
     10   the -- it indicates that the validation was         10        Q. Okay all right. Well, if you
     11   expected to take place in May of 2014, and the      11   look at the second page, it has six items on the
     12   design review was due in April of 2014. Correct?    12   agenda. Right?
     13         A. Correct.                                   13        A. Right.
     14         Q. So what was the action phase?              14        Q. So the first one is "Bergquist,"
     15   The action phase is what? The testing and           15   B-E-R-G-Q-U-I-S-T, "on Donatelle."
     16   validation of the product?                          16             What's that referring to, do you
     17         A. Among other things.                        17   know?
     18         Q. Okay. What else is included in             18        A. Well, it's a CAPA to replace a
     19   the action phase?                                   19   part on a pump.
     20         A. Identification and then testing            20        Q. Okay. What pump was it looking
     21   and validation, procurement, recommendation         21   to replace?
     22   packages. That's the most involved --               22        A. I don't know exactly, but it was
     23         Q. Okay.                                      23   a Paradigm pump. I don't know if it was model
     24         A. -- phase of all the CAPA.                  24   specific or not.
                                                                            58 (Pages 226 to 229)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 61 of 182                                 PageID
                                     4902
                                      Anatoly Aleksandrovich
                                               Page 230                                                Page 232
      1         Q. Then the next one is the "7xx               1   membrane material replacement project. Right?
      2   Phillips."                                           2        A. Correct.
      3               What is that referring to?               3        Q. So it looks like as of July of
      4         A. Phillips is a supplier that                 4   2013, you had completed the milestone of
      5   provides cases for the pumps, so -- and 7 refers     5   procuring samples. Correct?
      6   to the series. So there was some work going on       6        A. Right.
      7   there.                                               7        Q. And then it says, the next step
      8         Q. Okay. And then the next one is              8   was to "Execute initial testing (functional,
      9   "5xx Phillips."                                      9   environment, manufacturing, human, etc.)," as of
     10               Is that related to the 7xx above        10   January 15, 2014. Correct?
     11   it, just a different pump size?                     11        A. Correct.
     12         A. Yes, yes.                                  12        Q. And then if you go all the way
     13         Q. All right. And then the next one           13   over to the "Comments," it indicates as of
     14   is the "A33 Motor Support Phase II."                14   January 15th of 2014, "All testing completed
     15               What is that referring to?              15   resulting in 3 materials left for production
     16         A. That was, if I remember                    16   consideration."
     17   correctly, a redesign for the motor support disc    17             And those were the three
     18   for the motor support cap in the pump housing.      18   materials that we talked about, the PM22S, the
     19         Q. And what was the issue with the            19   Supor and the Versapor. Correct?
     20   motor support cap?                                  20        A. Correct.
     21         A. It would occasionally become               21        Q. And then the next milestone is
     22   loose and fall out of the pump.                     22   "Update documentation (Specifications and
     23         Q. And what was the hazard, if any,           23   Drawings) and procure material for validation."
     24   related to that?                                    24   That was -- had a due date of February 10th of
                                               Page 231                                                Page 233
      1         A. The hazard was, if I remember               1   2014. And at that -- as of this presentation,
      2   correctly, if a patient tries to push it back in,    2   the status was moved to March 28th of 2014.
      3   it could initiate an uncontrolled delivery of        3   Right?
      4   insulin.                                             4         A. Correct.
      5         Q. And the next one is the "Prime              5         Q. And then it has -- the "Comments"
      6   Fill Anomaly."                                       6   are "Membrane Spec is in Doc Control."
      7              So we know that this would have           7             What does that mean?
      8   had to have come in the February after the           8         A. That means -- so there is a
      9   prime/fill anomaly was detected. Correct?            9   document we call materials specification that
     10         A. Correct.                                   10   needed to be updated to create new part numbers
     11         Q. You just don't know -- you can't           11   for these new three selected membranes, part
     12   tell just looking at it whether it was February     12   numbers specific to Medtronic. It's a necessary
     13   of 2014 or February of 2015. Right?                 13   step in the process like this.
     14         A. I cannot really.                           14         Q. So that it's unique to that
     15         Q. If you go to the page -- and skip          15   particular part number. Correct?
     16   over -- and by the way, those -- those six bullet   16         A. Correct. Yes.
     17   points are referring to different CAPAs that were   17         Q. And that would -- it would have
     18   open. Correct?                                      18   the part number, and it would have all of the
     19         A. Correct, yes.                              19   specifications that are associated with that
     20         Q. Okay. If you go to the page                20   unique part number. Correct?
     21   that's marked last three numbers 364.               21         A. That is correct.
     22         A. Okay.                                      22         Q. All right. So does that mean
     23         Q. And this is a slide deck -- or             23   that as of March 28th, you expected to have at
     24   slide pertaining to your CAPA for the P-cap         24   least the wet flow spec completed at that point
                                                                            59 (Pages 230 to 233)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 62 of 182                                  PageID
                                     4903
                                      Anatoly Aleksandrovich
                                               Page 234                                                 Page 236
      1   if you hadn't already?                               1        Q. Got it.
      2        A. Not necessarily corrected --                 2        A. It will make it easier.
      3   connected events. And could have been done           3        Q. Okay. So that was planned to be
      4   internal, but I don't remember exactly the timing    4   done sometime in May, be completed as of May of
      5   again.                                               5   2014. Correct?
      6        Q. Would the wet flow spec have been            6        A. At this point in time, this was
      7   part of the membrane spec?                           7   the plan, yes.
      8        A. No, no.                                      8        Q. Okay. And then at this point,
      9        Q. Okay. All right. So what kind                9   the next one is "Qualify new material on the
     10   of specifications would be part of the membrane     10   product level." And its due date was December
     11   spec that was in document control at that point?    11   10th of 2014.
     12        A. Okay. So membrane spec intent is            12             That was pushed back
     13   to document -- document specifications of unique    13   substantially from the original date of April
     14   materials so it can be procured.                    14   28th of 2015. Correct?
     15        Q. Okay. So the dimensions, those              15        A. Correct.
     16   types of things. Right?                             16        Q. Do you know why that was pushed
     17        A. It is basically a drawing for               17   back?
     18   something that's purchased off shelf, that is not   18        A. I don't remember exactly why, but
     19   made specifically for Medtronic or not customized   19   there was a number of factors that caused delays.
     20   significantly to Medtronic.                         20        Q. Can you remember what some of
     21        Q. Got it. Okay. Then the next                 21   them were?
     22   milestone listed is the "Validate 2 materials on    22        A. In documentation processing and
     23   CAM 5."                                             23   procurement process and sometimes testing
     24             And that has a due date -- had a          24   process, all of those accumulated to the -- to
                                               Page 235                                                 Page 237
      1   due date of May 14th -- or May 15th of 2014.         1   the major delay.
      2             And I assume that means since              2         Q. Okay. And then the -- at that
      3   there's no status date, that it was expected to      3   point, the submission receipt was -- let me go
      4   be on schedule?                                      4   back before I forget.
      5        A. It's -- at this point, it's on               5              When we talk about qualifying the
      6   schedule, but it hasn't started.                     6   new material on the product level, the "Comments"
      7        Q. Okay. And what is "CAM 5 will be             7   say, "Aging data is being reviewed. Major time
      8   used for initial validation"? What does that         8   contributor."
      9   mean?                                                9              What does that mean?
     10        A. So "CAM" stands for cap                     10         A. Our infusion sets marketed by us,
     11   acceptably machine. We operate three of them.       11   made by Unomedical, marketed by us, have a shelf
     12   They're named CAM 3, CAM 4 and CAM 5. At this       12   life of three years, basically meaning that unit
     13   point of time, CAM 3 and CAM 4 are located at       13   can be stored for three years while remaining
     14   Unomedical's facility in Denmark and are            14   functional and, most importantly, sterile.
     15   production qualified machines and running           15              Whenever there is a major
     16   production almost 100 percent of the time.          16   material change like we're talking about on the
     17             CAM 5 is the newest machine.              17   product like that, we need to prove that that new
     18   They're all identical. CAM 5 is the newest          18   material will keep sterile and functional all the
     19   machine, and it's housed at our other supplier      19   way up to the end of the duration of the shelf
     20   called TECH Group in Phoenix, Arizona, and it's     20   life, so we need to test it as such. Usually for
     21   not qualified for production at that point.         21   the reasons of expediency, this testing is
     22             So the decision was to use that           22   performed via so-called accelerated aging, where
     23   machine for validation due to its not being busy    23   material is stored at elevated temperature and
     24   with production and proximity to Medtronic.         24   sometimes pressure and humidity to simulate

                                                                            60 (Pages 234 to 237)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 63 of 182                                  PageID
                                     4904
                                      Anatoly Aleksandrovich
                                               Page 238                                                 Page 240
      1   aging.                                               1         A. We were, to reduce the risk of
      2             For example, at the -- at the              2   one not passing and then not having to start
      3   accelerated rate, one year of aging equals to 50     3   over.
      4   or 52 days in the environmental chamber. So to       4         Q. Okay. What was the other one
      5   simulate -- just to simulate three years' worth      5   that you were working on simultaneously?
      6   of aging test, we needed close to six months of      6         A. So it was Versapor 450R and the
      7   time.                                                7   PM22S from Porex.
      8        Q. Okay. The next action item is                8         Q. When did you make the decision to
      9   "Submission Receipt." That was expected for          9   work on both of them simultaneously?
     10   August 19th of 2015. And it says it's "Under        10         A. I don't remember exactly when.
     11   review. Submission may not be required."            11         Q. If you could look at Exhibit
     12             Meaning that you might not have           12   A34 -- or Exhibit 34, please.
     13   to get the FDA's approval for that?                 13                  - - -
     14        A. Correct. At this point we are               14             (Deposition Exhibit No. AA-34,
     15   not sure whether it -- we need to submit it to      15         Engineering Reports, ER14-9258 Version A,
     16   FDA for approval or we can utilize the material     16         04/25/2014, Bates stamped
     17   without such approval.                              17         MDT-BRACP-0054857 through
     18        Q. What determining factors were               18         MDT-BRACP-0054865, was marked for
     19   there about whether or not it would require FDA     19         identification.)
     20   approval or not?                                    20                  - - -
     21        A. I can't answer that question.               21             THE WITNESS: Uh-huh.
     22   That would be a question for regulatory affairs.    22   BY MR. HAVERTY:
     23        Q. Okay. And then the next action              23         Q. Okay.
     24   item, milestone, was a "Closing Memo" expected in   24         A. Okay.
                                               Page 239                                                 Page 241
      1   September of 2015.                                   1         Q. And this is an engineering report
      2             That would be when you would               2   for P-cap membrane. The design verification
      3   expect to close out the CAPA?                        3   testing of P-caps with the Versapor 450R, and
      4        A. Yes, that's correct.                         4   it's dated April 25th of 2014.
      5        Q. All right. If you could turn to              5              What is this report about?
      6   the next page, please. This has a "P-Cap             6         A. This report summarizes the
      7   Update."                                             7   results of the testing performed on P-cap
      8             And I think you told us that the           8   assemblies with Versapor 450R material in them
      9   Versapor that you were working with in 2014 you      9   manufactured by CAM 5 machine at Tech Group.
     10   were focused on was from Pall. Right?               10         Q. Did you have -- did you prepare a
     11        A. Correct.                                    11   similar engineering report around this time for
     12        Q. And this one, on this slide, it             12   the Porex product?
     13   talks "About actions due Last Week. Receive         13         A. No. Porex was not -- to the best
     14   material from Porex." And material was shipped      14   of my knowledge, Porex was not done at the same
     15   on February 24th of '14.                            15   time yet.
     16             What is it that you were getting          16         Q. Okay. Do you know why?
     17   from Porex?                                         17         A. No, I don't, but you cannot do
     18        A. Material for production                     18   two materials at the same time. One needs to
     19   validation.                                         19   take natural priority over the other.
     20        Q. Okay. So it was other than                  20         Q. Okay. And if you turn to page 8.
     21   Versapor?                                           21   Okay.
     22        A. Correct.                                    22              In your "Conclusions," you wrote,
     23        Q. So were you working on two                  23   "It is a conclusion of this report that Versapor
     24   membrane materials simultaneously?                  24   450R membrane...is a suitable replacement for the

                                                                            61 (Pages 238 to 241)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 64 of 182                                PageID
                                     4905
                                      Anatoly Aleksandrovich
                                              Page 242                                                Page 244
      1   currently used membrane to be used in production    1   requirements for us. And that test -- initial
      2   of the PCAP connector assembly. Moreover, the       2   testing was successful. And it was
      3   testing captured in this report proved that the     3   commercially -- it commercially made sense as
      4   ultrasonic welding process developed by the         4   well.
      5   supplier for the Versapor 450R membrane may be      5         Q. If you could look at Exhibit 35,
      6   used in production.                                 6   please.
      7             "Although introduction of insulin         7                  - - -
      8   to the surface of the membrane reduces the flow     8             (Deposition Exhibit No. AA-35,
      9   characteristics of the material, the membrane       9         PowerPoint, "Replacement Membrane for
     10   remains gas permeable and demonstrated the air     10         PCAP Assembly CAPA QIR 13-006 Design
     11   flow that is higher than a required minimum of     11         Review May 9, 2014," Bates stamped
     12   5 SCCM."                                           12         MDT-BRACP-0054546 through
     13             So this engineering testing, was         13         MDT-BRACP-0054423, was marked for
     14   this considered -- was this part of the            14         identification.)
     15   validation?                                        15                  - - -
     16         A. It's a part of verification, yes.         16             THE WITNESS: Okay.
     17         Q. Okay. So at least as far as your          17   BY MR. HAVERTY:
     18   engineering testing in April of 2014, the          18         Q. This is another PowerPoint slide
     19   Versapor 450 was suitable for membrane material.   19   deck entitled "Replacement Membrane for PCAP
     20   Correct?                                           20   Assembly Design Review May 9, 2014."
     21         A. Correct.                                  21             Do you see that?
     22         Q. And what was the next step that           22         A. Yes.
     23   was planned with the Versapor as of April of       23         Q. Okay. Was this the design review
     24   2014?                                              24   that you were talking about back in the action
                                              Page 243                                                Page 245
      1         A. The next steps were to validate            1   plan in the CAPA?
      2   the same -- to -- to repeat the same validation     2        A. Yes. Yes, that is correct?
      3   testing for CAM 3 and CAM 4 at Unomedical           3        Q. Okay. Did you participate -- did
      4   followed by the production level validation.        4   you participate in this design review?
      5         Q. Okay. Were you also at that same           5        A. I conducted this design review.
      6   time anticipating putting the Porex material        6        Q. Okay. If you look at the second
      7   through the same process?                           7   page --
      8         A. Yes, but not at this time, at a            8        A. Yes.
      9   later date.                                         9        Q. -- you talk about 5 membranes
     10         Q. Were you holding that in reserve          10   were initially selected, 3 were chosen for
     11   in case the Versapor didn't work out?              11   detailed evaluation, and then you note, "1 was
     12         A. Not only that, it was a                   12   selected for production validation based on test
     13   constraint -- constraint on the resources and      13   results," the "VERSAPOR 450R membrane
     14   other factors.                                     14   manufactured by PALL." Right?
     15         Q. Okay. So let me understand this           15        A. Correct.
     16   part about it.                                     16        Q. Okay. And you talk -- and the
     17             Why was it that initially you            17   next thing you talk about is the specification
     18   selected the Versapor as primary over the Porex    18   for how much fluid may be deposited on the
     19   product?                                           19   membrane based upon that human factors testing.
     20         A. Because it was made by the same           20   Correct?
     21   manufacturer and same supplier to us, so that      21        A. Correct.
     22   relationship was already established and the       22        Q. And then if you go to the next
     23   supplier was qualified. It seemed to -- it         23   page, you describe all the steps that have been
     24   seemed promising to fulfill the design             24   taken up to this point as of May of 2014.
                                                                           62 (Pages 242 to 245)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 65 of 182                                 PageID
                                     4906
                                       Anatoly Aleksandrovich
                                                Page 246                                               Page 248
      1   Correct?                                            1   July of 2014, it was noted that "A new membrane
      2          A. Correct.                                  2   material, Versapor 450R, has been identified."
      3          Q. And if you go to the next page,           3   "Uno-Medical and TECH Group are in the process of
      4   so you talk about the validation and                4   validating the new membrane on the current
      5   qualification plan. And you talk about the          5   production machines."
      6   testing on the CAM 5 machine. Right?                6             So do you take from that that
      7          A. Correct.                                  7   Unomedical was in the process of validating the
      8          Q. And then underneath that you have         8   material on the CAM 3 and CAM 4 machines?
      9   "CAM 3 and CAM 4" at "UNO."                         9             MS. MARTINEZ: Objection to form.
     10              Had this testing been done at           10             THE WITNESS: That is correct.
     11   Unomedical at this point, or was it anticipated?   11   BY MR. HAVERTY:
     12          A. It's anticipated.                        12        Q. And then it goes on, it says, "At
     13          Q. Do you have any idea when it was         13   the same" -- "at the same time, UNO discovered
     14   anticipated to be done?                            14   inconsistencies in the Ultrasonic Welding process
     15          A. No, I don't remember exactly.            15   and suspended PQs to...work" for -- "further work
     16          Q. Okay. At this point, as of May           16   on Process development."
     17   of 2014, were you still on target to get the       17             What is that referring to?
     18   closing memo done by September of 2015, do you     18        A. That's referring to that during
     19   know?                                              19   the validation runs -- or actually, PQ run is a
     20          A. I don't remember.                        20   mimic of a production run. They discovered some
     21          Q. But based upon the information           21   challenges in processing of this material through
     22   that you have, though, as of May of 2014, did      22   CAM machines and stopped the validation to go
     23   it -- does it look like you were on target to      23   back and look one more time at their processes
     24   close out the CAPA as of September of 2015?        24   and try to make it work.
                                                Page 247                                               Page 249
      1        A.   It did.                                1           Q. The PQ refers to product
      2        Q.   If you could look at Exhibit 36,       2      qualification. Correct?
      3   please.                                          3           A. Production qualification.
      4                  - - -                             4           Q. Excuse me. And what was -- what
      5              (Deposition Exhibit No. AA-36,        5      were the inconsistencies that were found?
      6         Email chain, top one dated July 08, 2014,  6           A. There were voids in the materials
      7         Bates stamped MDT-BRACP-005460 through 7          and inconsistencies in the welding process that
      8         MDT-BRACP-005462, was marked for           8      resulted in leakage.
      9         identification.)                           9           Q. What was the understanding, if
     10                  - - -                            10      there was any, about how these inconsistencies
     11   BY MR. HAVERTY:                                 11      were occurring in the manufacturing process?
     12         Q. Okay. This is an email dated           12           A. Can you -- can you ask me again,
     13   July 8, 2014 from you to Hubert Yeung regarding 13      please? I wasn't clear.
     14   the CAPA status.                                14           Q. Yeah. We're all getting tired
     15              Do you see that?                     15      here. Right?
     16         A. Yes.                                   16                What were the inconsistencies
     17         Q. And you note, "I added a few           17      that were -- that were being -- excuse me.
     18   words about TECH group. I hope this still       18                What was hypothesized about why
     19   works."                                         19      these inconsistencies were occurring? Was it
     20              What was it you were trying to       20      something to do with the manufacturing process?
     21   do?                                             21      Was it something to do with the material, or was
     22         A. I don't remember exactly               22      it something to do with both?
     23   clarification on what we were doing at Tech.    23           A. So at --
     24         Q. Okay. So as of July of 2014,           24                MS. MARTINEZ: Object to form.
                                                                           63 (Pages 246 to 249)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 66 of 182                                  PageID
                                     4907
                                       Anatoly Aleksandrovich
                                               Page 250                                                 Page 252
      1              THE WITNESS: So at this point,            1   being used to manufacture your proprietary cap?
      2        it's both.                                      2         A. With --
      3   BY MR. HAVERTY:                                      3              MS. MARTINEZ: Object to the
      4        Q. Okay. But you didn't notice                  4         form.
      5   these inconsistencies in the validation on the       5              THE WITNESS: With material they
      6   CAM 5 equipment. Correct?                            6         disclosed, yes. Material presented some
      7        A. That is correct.                             7         challenges, but process they wouldn't.
      8        Q. So were -- was anybody able to               8   BY MR. HAVERTY:
      9   have -- come to an understanding about why the       9         Q. Okay. Do you know that even
     10   CAM 5 machine could produce the material            10   though they wouldn't disclose it to you, do you
     11   successfully but the CAM 3 and CAM 4 machines       11   know how the processes on the CAM 3 and CAM 4
     12   were having difficulty with inconsistent quality    12   machines differed from the CAM 5 machine that you
     13   or inconsistent results?                            13   were utilizing at Tech Group?
     14              MS. MARTINEZ: Object to the              14         A. No, I don't.
     15        form.                                          15         Q. Okay. If you could look at --
     16              THE WITNESS: It was attributed           16   strike that.
     17        to volume runs. So it was very short           17              So when Unomedical decided to go
     18        runs at CAM 5, and we ran significantly        18   back and look at the different -- relook at it,
     19        more parts at CAM 3 and CAM 4. And then        19   did the Porex material then come up to the fore
     20        Unomedical is much more experienced with       20   for validation?
     21        running these machines than anybody else       21              MS. MARTINEZ: Object to the
     22        in the world today. In fact, they              22         form.
     23        possess now all three machines. And they       23              THE WITNESS: Not at that point,
     24        didn't feel comfortable seeing what they       24         but Porex come up back to validation when
                                               Page 251                                                 Page 253
      1         saw with proceeding to production with         1        it was determined by everybody that 450R,
      2         this, and they wanted to take it back to       2        Versapor 450R, will be very challenging
      3         reevaluate.                                    3        in a high-volume manufacturing
      4   BY MR. HAVERTY:                                      4        environment.
      5         Q. And was it -- did they deem it              5   BY MR. HAVERTY:
      6   was a material issue or was it a -- that it was      6        Q. So do you know when that decision
      7   not suitable for the equipment?                      7   was made?
      8         A. It was a combination of, and they           8        A. No. I don't remember exactly.
      9   tried to modify it by trying different things on     9        Q. Well, do you recall whether it
     10   the equipment and processing -- process             10   was in the summer of 2014 when we note that issue
     11   parameters, rather.                                 11   in that email, or was it later, like in the fall,
     12         Q. Okay. And you said they went               12   winter?
     13   back and they were trying some different things.    13        A. Somewhere in that time frame,
     14              What kind of different things did        14   somewhere around fall of 2014.
     15   they do?                                            15        Q. Okay. If you could look at
     16         A. They would not disclose. Process           16   Exhibit 37, please.
     17   parameters with which they run the machines is      17                 - - -
     18   proprietary information to Uno.                     18             (Deposition Exhibit No. AA-37,
     19         Q. Okay. But they're producing your           19        Email chain, top one dated July 28, 2014,
     20   patented proprietary connector cap to your          20        Bates stamped MDT-BRACP-0051355 through
     21   specifications. Correct?                            21        MDT-BRACP-0051357, was marked for
     22         A. Correct.                                   22        identification.)
     23         Q. So why would they not disclose to          23                 - - -
     24   you what the issue was with the material that was   24   BY MR. HAVERTY:

                                                                            64 (Pages 250 to 253)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 67 of 182                                  PageID
                                     4908
                                      Anatoly Aleksandrovich
                                               Page 254                                                 Page 256
      1          Q. Do you have that?                          1        Q. If you could take a look at
      2          A. Yes, I do.                                 2   Exhibit 40, please.
      3          Q. Okay. This is an email chain.              3                  - - -
      4   The top one on page 1 is from Yu Zhao to, among      4             (Deposition Exhibit No. AA-40,
      5   other people, you dated July 28th of 2014. And       5        Extension Request Form, 04/13/15, Bates
      6   in it, it appears to indicate that the FDA has       6        stamped MDT-BRACP-029887 and
      7   expressed its belief that a 510(k) submission        7        MDT-BRACP-029888, was marked for
      8   would be necessary for the new material.             8        identification.)
      9   Correct?                                             9                  - - -
     10          A. Correct.                                  10   BY MR. HAVERTY:
     11          Q. Okay. So this was at the time             11        Q. And this is captioned as an
     12   when you were sort of revisiting the Versapor       12   "Extension Request Form."
     13   material.                                           13             Is this requesting an extension
     14               Were you looking at the prospect        14   for deadlines in the CAPA?
     15   of perhaps going back to the drawing board on       15        A. Correct.
     16   these materials?                                    16        Q. And this is indicated that a new
     17          A. Correct.                                  17   due date is requested for 11/13/2015.
     18          Q. Okay. Did you have any type of a          18             And what does that due date
     19   timeline in your mind about how long it was going   19   require? Is that the estimated date of closing
     20   to take to go through this process again to         20   out the CAPA?
     21   qualify the Porex and get it ready for production   21        A. No. That's just the estimated
     22   development?                                        22   date to closing of an action phase of the CAPA.
     23          A. Yes, I did.                               23        Q. And what's the next step after
     24          Q. Okay. What was your thinking at           24   the action phase? Is it the actual production?
                                               Page 255                                                 Page 257
      1   that time?                                           1         A. From the CAPA standpoint, it's
      2          A. As far as -- as far as how long            2   the collecting data that will be required in
      3   is it going to take?                                 3   order to close the CAPA. It can be different
      4          Q. Yes.                                       4   things.
      5          A. I don't remember exactly right             5         Q. Okay. And you note in the
      6   now, but I would use the same methods and            6   request for extension that "The alternate
      7   technique that I planned for originally with         7   material qualification has been completed,
      8   Versapor 450, because the workload would be the      8   however due to various constraints and complexity
      9   same exactly.                                        9   of the testing it was not completed in projected
     10          Q. Okay. So it basically took you            10   time. Therefore, the FDA submission was not
     11   about a year with the Versapor from the time the    11   prepared in time that it was originally planned
     12   material was selected and then shown to be          12   for. The FDA submission will be prepared and
     13   acceptable till you got to the validation testing   13   executed by UNO Medical. Medtronic will provide
     14   and the qualification by Unomedical. Correct?       14   all test documentation so it can be included with
     15          A. A little less than a year, but            15   submission."
     16   yes, about nine months.                             16              So is the FDA submission the date
     17          Q. So were you looking at -- in your         17   on which you're requesting the extension as the
     18   mind, was it about the same process, that it        18   projected date? November --
     19   would take you another nine months or more to get   19         A. It's a projected date.
     20   the new material validated?                         20         Q. Okay. And then you justify it by
     21          A. Yes.                                      21   "The submission preparation requires more time as
     22          Q. Okay. So you were looking at              22   the testing required consumed more time than
     23   that point into 2015. Correct?                      23   originally planned and FDA Submission preparation
     24          A. Correct.                                  24   requires coordination between Medtronic and UNO

                                                                            65 (Pages 254 to 257)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 68 of 182                                  PageID
                                     4909
                                      Anatoly Aleksandrovich
                                               Page 258                                                 Page 260
      1   Medical. UNO Medical owns all regulatory             1   high volume production environment. This
      2   submissions on infusion set products."               2   resulted in a decision to switch to an alternate
      3              Was this extension of time                3   membrane material... This change has resulted in
      4   necessitated by the fact that the Versapor           4   a delay in the overall" projected "schedule to
      5   material didn't work out and you had to go back      5   complete material qualification activities and
      6   to the drawing board with the Porex?                 6   implementation."
      7         A. I don't remember without looking            7              And it now it looks like the new
      8   at documentation exactly by this time what had --    8   due date being requested is about six months
      9   what had happened by the time I requested this       9   later, of May of 2016. Correct?
     10   extension.                                          10          A. Correct.
     11         Q. Okay. But you knew that sometime           11          Q. So this was -- you were in the
     12   in the fall -- summer/fall of 2014, that you were   12   process then of qualifying the Porex material?
     13   going to have to go with the Porex material at      13          A. That is correct.
     14   that point. Correct?                                14          Q. And the new due date that was
     15         A. That's correct.                            15   requested, 5/5 of '16, is that the projected
     16         Q. And you were looking at another            16   submission to the FDA?
     17   nine months, as you said, probably to recomplete    17          A. This is projected completion
     18   the process. So that would have put you sometime    18   date.
     19   into the spring of 2015, correct, when you were     19          Q. Okay. In your justification for
     20   making this request?                                20   the extension, you note, "Although the failure
     21         A. That is correct.                           21   that may be caused by a temporarily blocked
     22         Q. Okay. If you could take a look             22   venting membrane may be critical, the occurrence
     23   at Exhibit 41.                                      23   still remains very low. In addition to the
     24                   - - -                               24   rarity of the potential failure, instructions for
                                               Page 259                                                 Page 261
      1              (Deposition Exhibit No. AA-41,            1   all Paradigm infusion sets have been updated with
      2         Extension Request Form, 10/26/15, Bates        2   warnings and special instructions pertaining to
      3         stamped MDT-BRACP-029889 through               3   the temporary block issue."
      4         MDT-BRACP-029891, was marked for               4             Was it your understanding that
      5         identification.)                               5   those warnings were the ones that we looked at
      6                  - - -                                 6   earlier that were in the IFUs?
      7   BY MR. HAVERTY:                                      7         A. Correct, yes. I am understanding
      8         Q. This is another CAPA extension              8   that.
      9   request dated October 26, '15, about six months      9         Q. Okay.
     10   after the last one we saw. Right?                   10             "There have been no new
     11         A. Yes.                                       11   observations of the blocked membrane since the
     12         Q. Then it goes on to say, the                12   instruction update. There are no new product
     13   reason for the extension is, "During the            13   safety risks in extending this CAPA."
     14   execution of the action phase at our supplier       14             Where did you get the information
     15   (Unomedical), the originally selected replacement   15   that there were "no new observations of the
     16   membrane material...was found to be difficult to    16   blocked membrane since the instruction"
     17   process in large quantities. This resulted in us    17   upgrade -- "update"?
     18   stopping the material validation activity at        18         A. I don't remember exactly where,
     19   Unomedical. Although the membrane material...had    19   but I would get this information generally from
     20   already been qualified by the second P-CAP          20   our reporting department.
     21   assembly supplier (TECH Group), discussion with     21         Q. Okay. And you were aware that as
     22   both suppliers and our internal team determined     22   a result of this prime/fill anomaly
     23   that due to manufacturability issues, the"          23   investigation, that there was a new code that was
     24   earlier "material would not be suitable for a       24   entered into the system specifically dedicated to

                                                                            66 (Pages 258 to 261)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 69 of 182                                 PageID
                                     4910
                                      Anatoly Aleksandrovich
                                               Page 262                                                Page 264
      1   the blocked vent phenomenon. Correct?                1        Q. When did you first start seeing
      2        A. Correct. I was.                              2   ConvaTec logos on documentation from Unomedical?
      3        Q. Okay. If you could take a look               3        A. I don't remember.
      4   at Exhibit 43, please.                               4        Q. In any event, this was the
      5                 - - -                                  5   CAM 3 -- is this the production qualification
      6             (Deposition Exhibit No. AA-43,             6   report for the new membrane material?
      7        Validation Summary Report for CAM 3,            7        A. Yes.
      8        Bates stamped MDT-BRACP-029574 through          8        Q. Okay. And it's dated December
      9        MDT-BRACP-029578, was marked for                9   16th of 2015. Correct?
     10        identification.)                               10        A. The initial signature, yes. But
     11                 - - -                                 11   it wasn't approved until January 4th, I see.
     12             THE WITNESS: Okay.                        12        Q. Okay.
     13   BY MR. HAVERTY:                                     13        A. Completely approved, yes.
     14        Q. This is a "Validation Summary               14        Q. Oh, I see what you're talking
     15   Report for CAM 3" with new P-cap material --        15   about there, in the middle there, quality
     16   P-cap membrane material.                            16   assurance -- "Quality Engineering/Assurance"?
     17             Do you see that?                          17        A. Right.
     18        A. I do.                                       18        Q. And if you could -- just put that
     19        Q. And there is something that                 19   aside and look at Exhibit 44 as well.
     20   struck me when I saw this report is that was this   20                 - - -
     21   the validation that was supposed to be done by      21             (Deposition Exhibit No. AA-44,
     22   Unomedical?                                         22        Validation Summary Report for CAM 4,
     23        A. This is Unomedical, yes.                    23        Bates stamped MDT-BRACP-029767 through
     24        Q. Yes. Because it's the CAM 3.                24        MDT-BRACP-029771, was marked for
                                               Page 263                                                Page 265
      1   Correct?                                             1         identification.)
      2         A. Correct.                                    2                  - - -
      3         Q. All the way up at the top there,            3             THE WITNESS: Okay.
      4   right next to where it says "Validation Summary      4   BY MR. HAVERTY:
      5   Report for CAM 3," it has the name ConvaTec and a    5         Q. Okay. And this is the same
      6   logo there.                                          6   validation summary report but for the CAM 4
      7             Do you see that?                           7   machine. Correct?
      8         A. I do.                                       8         A. That is correct.
      9         Q. Who is ConvaTec?                            9         Q. Why did you need to do a
     10         A. As far as I know, ConvaTec is a            10   validation on both the CAM 3 and CAM 4 machines?
     11   parent company to Unomedical.                       11         A. That's a procedural requirement.
     12         Q. Okay. Had you ever seen                    12   Every equipment needs to be -- every piece of
     13   materials come by in a -- with a ConvaTec logo      13   equipment needs to be validated separately.
     14   before dealing -- in your dealings with             14         Q. Those machines, though, are
     15   Unomedical?                                         15   identical, are they not?
     16         A. I'm sorry. Did I see materials             16         A. Yes. To the -- for the most
     17   you asked me?                                       17   part.
     18         Q. Yeah. Have you ever seen -- have           18         Q. Okay. So this was testing that
     19   you ever seen that before, that logo on materials   19   was done then sometime in December of 2015 with
     20   that you were dealing with Unomedical on?           20   the new Porex material. Correct?
     21         A. When you refer to materials, do            21         A. Correct.
     22   you mean the product or documentation or both?      22         Q. So you had been able to get
     23         Q. Documentation.                             23   through all of the testing and the manufacturing
     24         A. Yes, I have.                               24   issues with the Porex material that you couldn't

                                                                            67 (Pages 262 to 265)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 70 of 182                                  PageID
                                     4911
                                       Anatoly Aleksandrovich
                                               Page 266                                                 Page 268
      1   get with the Versapor. Correct?                      1   BY MR. HAVERTY:
      2         A. That is true, yes.                          2         Q. All right. This is -- the top
      3         Q. So at this point you were getting           3   one is an email from Henrik Nielsen to you, among
      4   ready to put it together and submit it to the        4   others, dated March 4th of -- no. I guess, is
      5   FDA. Correct?                                        5   this April or March 4th, because I know in Europe
      6         A. No.                                         6   they do it backwards. They do it differently.
      7         Q. Okay.                                       7             MS. MARTINEZ: Yes.
      8         A. No, not yet.                                8   BY MR. HAVERTY:
      9         Q. What was the next step?                     9         Q. Is it --
     10         A. This next step would be                    10         A. This is March. If you look at
     11   qualification on the product level and also all     11   the second email, it says 3rd March --
     12   the verification testing, including aging testing   12         Q. March.
     13   at Medtronic.                                       13         A. -- in Danish.
     14         Q. Okay. And how does aging testing           14         Q. Got it. So it's March 4th of
     15   take place? How is that done?                       15   2016 indicating that the 510(k) submission were
     16         A. Sample units are placed -- again,          16   sent to the FDA as of that date. Correct?
     17   this is as we talked -- as we talked earlier,       17         A. Correct.
     18   this is an accelerated aging test. Sample units     18         Q. Okay. So at that point
     19   are placed in the oven at the determined            19   everything had been done and it was ready for the
     20   parameters, temperature, usually temperature,       20   FDA's review. Correct?
     21   sometimes pressure or humidity. And they're kept    21         A. Correct.
     22   there for a determined -- predetermined period of   22         Q. Okay. If you could look at
     23   time, after which they're pulled out and            23   Exhibit 47, please.
     24   subjected to functional testing.                    24                 - - -
                                               Page 267                                                 Page 269
      1        Q. Okay. How long does that                     1             (Deposition Exhibit No. AA-47,
      2   typically take for this -- for that material?        2        Unomedical A/S Medtronic Subcutaneous
      3        A. In this particular case, it took             3        Infusion Sets with P-Cap Premarket
      4   about 50 or 52 days to represent each year of        4        Notification Special 510(k), Bates
      5   aging.                                               5        stamped MDT-BRACP-028752 through
      6        Q. 52 days?                                     6        MDT-BRACP-028857, was marked for
      7        A. 50 or 52 days.                               7        identification.)
      8        Q. Okay. Once the aging was                     8                  - - -
      9   completed, would that be the last step before        9   BY MR. HAVERTY:
     10   submitting to the FDA?                              10        Q. You got that?
     11        A. After completion and release of a           11        A. I got it.
     12   report summarizing the results of all the testing   12        Q. Okay. And this is a copy of the
     13   and providing that report to Unomedical, at that    13   original initial 510(k) submission to the FDA for
     14   point it was in Unomedical's hands to submit.       14   the Medtronic subcutaneous infusion sets with
     15        Q. Okay. If you could take a look              15   P-cap premarket notification special 510(k).
     16   at Exhibit 46, please.                              16   Correct?
     17                 - - -                                 17        A. I never seen this document
     18             (Deposition Exhibit No. AA-46,            18   before, but looks like it.
     19        Email chain, top one dated 3/4/2016,           19        Q. Okay. Would you typically have
     20        Bates stamped MDT-BRACP-029773 and             20   seen the 510(k) submission?
     21        MDT-BRACP-029774, was marked for               21        A. No.
     22        identification.)                               22        Q. Why not?
     23                 - - -                                 23        A. To be honest, I don't know -- I
     24             THE WITNESS: Okay.                        24   don' t know how to answer to this question, but
                                                                            68 (Pages 266 to 269)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 71 of 182                                    PageID
                                     4912
                                       Anatoly Aleksandrovich
                                               Page 270                                                   Page 272
      1   it's not a part of my responsibility, so I leave     1         Q. And that was consistent with the
      2   it with my regulatory affairs partners to take       2   entire CAPA process that you followed from 2013
      3   care of this.                                        3   through 2016. Correct?
      4         Q. Okay. If you could turn to                  4         A. Correct.
      5   page 4, page 4.                                      5         Q. All right. If you could turn to
      6         A. Okay.                                       6   page -- the last three numbers are 759.
      7         Q. And this is a letter addressed to           7         A. Okay.
      8   the US Food and Drug Administration on, again,       8         Q. And in paragraph 1.9 there, it
      9   ConvaTec letterhead. Correct?                        9   lists company contacts. And over on the right,
     10         A. Correct.                                   10   one of the contacts is listed as a Lee Leichter,
     11         Q. Okay.                                      11   president of P/L Biomedical in Fort Myers,
     12              MS. MARTINEZ: Object to form.            12   Florida.
     13   BY MR. HAVERTY:                                     13             Do you know who Mr. Leichter is?
     14         Q. Okay. Well, would you agree with           14         A. I do.
     15   me, Mr. Aleksandrovich, that at the top             15         Q. Who is he?
     16   right-hand side of the letter is a logo and         16         A. He is a person that represents
     17   underneath of it is the name ConvaTec. Correct?     17   Unomedical or helps Unomedical in the affairs
     18         A. Correct.                                   18   with FDA.
     19         Q. And it's dated March 1st of 2016.          19         Q. Okay. And what is P/L
     20   Correct?                                            20   Biomedical?
     21         A. Correct.                                   21         A. I'm not sure what P/L Biomedical
     22         Q. Okay. If you look down at the              22   is.
     23   bottom there, where it says "Reason for Change."    23         Q. Is he a consultant, to your
     24              Do you see that?                         24   knowledge?
                                               Page 271                                                   Page 273
      1         A. Yes.                                        1          A.   Yes, he is a consultant.
      2         Q. Okay. And this is represented to            2          Q.   Okay. If you could go to page
      3   the FDA, "This submission describes the change in    3   765.
      4   material made to the P-Cap membrane. This change     4         A. Okay.
      5   is a part of the corrective action commitments       5         Q. Paragraph 5.1. 5.1.1.
      6   made by Medtronic related to the Class I Field       6         A. Okay.
      7   Corrective Action."                                  7         Q. "Change Description. The only
      8              Did you -- do you recall that             8   change to the device was a change in the material
      9   Medtronic made corrective action commitments to      9   of the P-Cap membrane. The change in the
     10   the FDA as a part of the Class I recall from June   10   membrane material was a direct outcome of a
     11   of 2013?                                            11   recall issued by Medtronic June 2013 during which
     12         A. Yes. In the letter previously              12   Medtronic committed to the FDA to source a new
     13   discussed Jeff Hubauer made that commitment to      13   membrane material to reduce the potential for the
     14   the FDA.                                            14   membrane to become occluded when wet. The
     15         Q. Okay. And then it says                     15   current Membrane material, a Pall Emflon PTFE
     16   "Medtronic communicated to FDA a short term and     16   Membrane that is laminated to non-woven polyester
     17   long term plan of action as part of the recall,     17   support material, will be replaced with a Porex
     18   where the immediate action taken was addition of    18   100% PTFE material." Right?
     19   a warning to the infusion set IFUs and the longer   19         A. Right.
     20   term action which was to source and implement a     20         Q. Now, what about the Porex? We
     21   replacement membrane that is able to remain gas     21   went back and we talked about when Mr. Grover did
     22   permeable with certain amount of liquid deposited   22   the testing where you turned the PTFE layer of
     23   in the P-cap." Correct?                             23   the membrane inward and you still couldn't
     24         A. Correct.                                   24   maintain air flow.

                                                                               69 (Pages 270 to 273)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 72 of 182                                  PageID
                                     4913
                                       Anatoly Aleksandrovich
                                               Page 274                                                 Page 276
      1             What was different about the               1   BY MR. HAVERTY:
      2   Porex material made of PTFE that would still         2        Q. Okay. This looks like the
      3   allow air flow, gas permeability?                    3   packaging of the infusion sets, does it not? It
      4        A. Because Porex is nothing but                 4   indicates Med --
      5   PTFE. There is no polyester layer, and it            5        A. This is -- this is a back page of
      6   doesn't matter which way Porex is attached to the    6   an IFU.
      7   P-cap. It will remain hydrophobic, and it will       7        Q. Okay. And it indicates at the
      8   remain gas permeable.                                8   top there, it has "Medtronic" and then underneath
      9        Q. Okay. But that's what I'm trying             9   of that it has a logo, it says, "Unomedical, A
     10   to understand is, is that how come if you turn      10   ConvaTec Company."
     11   the PTFE layer in on the Emflon material, the       11              Do you see that?
     12   PTFE layer still would not be gas permeable if it   12        A. I do.
     13   got wet as Mr. Grover's testing showed?             13        Q. Let's see. We saw that email
     14        A. So if Emflon material is                    14   where you were informed that the 510(k) had been
     15   inverted, then it will be become gas impermeable    15   submitted to the FDA in March of 2016.
     16   when liquid is introduced from the outside of the   16              But you said a copy of that was
     17   pump.                                               17   not sent to you. Correct?
     18        Q. From the outside.                           18        A. I did not say that.
     19             But did they -- did you test air          19        Q. Okay.
     20   flow by introducing liquid on the inside of the     20        A. I was not interested in a copy.
     21   cap with the inverted PTFE layer?                   21        Q. Why were you not interested in a
     22        A. I don't remember exactly how Ben            22   copy?
     23   did this.                                           23        A. Like I said, I will -- this is a
     24        Q. Okay. I'm just trying to                    24   regulatory affairs document, and I don't think I
                                               Page 275                                                 Page 277
      1   understand, because it seemed to me, the             1   have any business in that document. I provided
      2   impression that I got was that the purpose for       2   all the information requested, and that's where
      3   inverting it was to seeing if going with the PTFE    3   it stops.
      4   layer would be adequate to preserve the gas          4         Q. Okay. And is today the first
      5   permeability, and it didn't sound like that          5   time that you've ever seen this submission?
      6   worked?                                              6         A. Correct.
      7         A. Again, I need to look at exactly            7         Q. Okay. Once the submission was
      8   what Ben did with that experiment.                   8   made to the FDA, did you not have any involvement
      9         Q. Okay. And in any event, it                  9   or follow-up on anything after that at all?
     10   indicates what the current material is, is Pall     10         A. I did.
     11   Corporation, it's the Emflon PTFE membrane which    11         Q. What did you do?
     12   was going to be replaced by the Porex porous PTFE   12         A. So the FDA responded with some
     13   materials. Correct?                                 13   questions for -- and asked for additional
     14         A. Correct.                                   14   informations -- information on that submission,
     15         Q. Okay. By the way, if you could             15   and that's where I got involved. I helped
     16   turn to the page that ends in 805.                  16   Unomedical to develop answers to those questions
     17         A. 805? These are not numbered.               17   that FDA provided.
     18             MS. MARTINEZ: Look right here.            18         Q. If you could look at Exhibit 48,
     19                 - - -                                 19   please.
     20             (A discussion off the record              20                 - - -
     21         occurred.)                                    21              (Deposition Exhibit No. AA-48,
     22                 - - -                                 22         Deficiency List, Bates stamped
     23             THE WITNESS: Okay.                        23         MDT-BRACP-028858 through
     24                                                       24         MDT-BRACP-028860, was marked for

                                                                            70 (Pages 274 to 277)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 73 of 182                                PageID
                                     4914
                                      Anatoly Aleksandrovich
                                              Page 278                                                Page 280
      1         identification.)                              1   Exhibit 50, please.
      2                  - - -                                2             Oh, before you do that, looking
      3             THE WITNESS: I got it.                    3   back at Exhibit 49, so it looks like the new
      4   BY MR. HAVERTY:                                     4   target date for completing the CAPA was November
      5         Q. Is this the FDA deficiency list            5   18th of 2016. Correct?
      6   that you helped Unomedical to respond to?           6         A. Correct.
      7         A. Yes.                                       7         Q. Okay. If you could look at
      8         Q. Okay. And I love this with the             8   Exhibit 50, please.
      9   FDA, they never seem to date anything.              9                  - - -
     10         A. Never noticed.                            10             (Deposition Exhibit No. AA-50,
     11         Q. Do you know when this deficiency          11         Porex FDA Questions Response, Bates
     12   letter was generated?                              12         stamped MDT-BRACP-028861 through
     13         A. No. I don't remember exactly              13         MDT-BRACP-028889, was marked for
     14   when.                                              14         identification.)
     15         Q. Okay. All right. Then if you              15                  - - -
     16   can look at Exhibit 49, please.                    16   BY MR. HAVERTY:
     17                  - - -                               17         Q. If you can go through this just
     18             (Deposition Exhibit No. AA-49,           18   real quickly and tell me which responses you
     19         Extension Request Form, 04/13/16, Bates      19   assisted Unomedical with, just by number.
     20         stamped MDT-BRACP-029892 and                 20         A. Yeah. 11, 12 questions, yeah.
     21         MDT-BRACP-029893, was marked for             21             No, no. I remember that there
     22         identification.)                             22   was 11 or 12 questions. I helped on some of
     23                  - - -                               23   them.
     24             THE WITNESS: Okay.                       24             It's not going to be an easy task
                                              Page 279                                                Page 281
      1   BY MR. HAVERTY:                                     1   to do this.
      2         Q. All right. This is another CAPA            2         Q. Because they're kind of enmeshed?
      3   extension request dated April 13th of 2016,         3         A. They're meshed together, and the
      4   signed by you. Correct?                             4   wording that I provided may have been changed to
      5         A. Correct.                                   5   be more suitable for FDA submission.
      6         Q. And you note that the reason for           6         Q. Okay. Did you do any additional
      7   the extension was "The special 510(k) submission    7   testing or any type of validation, or is it
      8   was prepared by and sent to FDA by Unomedical...    8   simply responding with documentation or
      9   however it was rejected by the FDA. FDA             9   explanations?
     10   requested that the submission be converted to a    10         A. It's the latter. Yeah. There
     11   traditional 510(k) submission. Such submission     11   was no additional testing required.
     12   requires a review period of up to 90 days as       12         Q. Okay.
     13   opposed to originally planned 30 days for the      13         A. It was mostly clarification work.
     14   special 510(k) submission. A resubmission will     14         Q. Okay. Do you remember how much
     15   be required thus further expanding the action      15   time you spent on this?
     16   phase."                                            16         A. Probably back and forth, around
     17              And then you note the                   17   two weeks.
     18   justification was because of the FDA's             18         Q. And do you know when the -- when
     19   requirement that the special 510(k) be             19   this was submitted to the FDA?
     20   committed -- converted to a traditional 510(k).    20         A. No, I don't remember.
     21              Do you know what the reasons were       21         Q. Were you provided a copy of the
     22   for the FDA requiring that?                        22   submission to the FDA?
     23         A. No, I don't recall.                       23         A. I don't remember.
     24         Q. Okay. If you could look at                24         Q. If you could take a look at

                                                                           71 (Pages 278 to 281)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 74 of 182                                  PageID
                                     4915
                                       Anatoly Aleksandrovich
                                               Page 282                                                 Page 284
      1   Exhibit 51, please.                                  1         Q. I take it from your answer, do
      2                  - - -                                 2   you do that today?
      3             (Deposition Exhibit No. AA-51,             3         A. Yes. Due to the -- due to the
      4         Letter dated August 10, 2016, Bates            4   systemic change that Medtronic has implemented.
      5         stamped MDT-BRACP-028890 and                   5         Q. When did Medtronic implement this
      6         MDT-BRACP-028891, was marked for               6   systemic change?
      7         identification.)                               7         A. In August of 2017, I believe.
      8                  - - -                                 8         Q. Do you know what it was --
      9             THE WITNESS: Okay.                         9         A. Or a little earlier.
     10   BY MR. HAVERTY:                                     10         Q. Do you know what it was that
     11         Q. And this is a letter -- the FDA            11   prompted this systemic change?
     12   dated this one -- a letter dated August 10, 2016    12         A. It was just the modern
     13   from the FDA to Unomedical indicating that they     13   technology. We implemented a paper-free system.
     14   reviewed the 510(k) premarket notification and      14         Q. So at the time the FDA approved
     15   found that the device was substantially             15   this, you did not have in place the mechanisms by
     16   equivalent to legally marketed predicate devices    16   which you could expedite getting into production.
     17   marketed in interstate commerce.                    17   Right?
     18             So this is basically the date of          18         A. We didn't. Correct.
     19   the approval or the substantial equivalency         19         Q. Okay. So you expected that that
     20   letter from the FDA. Correct?                       20   could take another month or so?
     21         A. Correct.                                   21         A. Yeah. Yes.
     22         Q. So it was at this point that               22         Q. So we're talking about
     23   Unomedical could begin production of the            23   mid-September at that point?
     24   materials contained in the new membrane.            24         A. Somewhere -- something to that
                                               Page 283                                                 Page 285
      1   Correct?                                             1   extent.
      2         A. No, not exactly, this is not last           2        Q. It would have been at that point
      3   point. There are a few steps to be taken before      3   that Unomedical would have been in a position to
      4   that.                                                4   begin production of the membranes, the P-caps?
      5         Q. Okay. What needed to be done at             5        A. No.
      6   that point?                                          6             MS. MARTINEZ: Object to the
      7         A. It's -- it's a documentation                7        form.
      8   release from so-called prototype status to           8             THE WITNESS: No.
      9   production status.                                   9   BY MR. HAVERTY:
     10         Q. And what does that involve?                10        Q. What would have to happen
     11         A. In this case, changing drawings            11   before -- before that?
     12   mostly and a few bill of -- bills of materials      12        A. Medtronic providing complete set
     13   and processing and engineering change order at      13   of production release documentation to Unomedical
     14   Medtronic.                                          14   and I would assume a properly executed purchase
     15         Q. Okay. How long would that                  15   orders.
     16   process ordinarily be expected to take?             16        Q. Okay. How long do you think that
     17         A. Normally three, four weeks. I              17   process would take?
     18   don't remember how long this one -- this exact      18             MS. MARTINEZ: Object to the
     19   one took.                                           19        form.
     20         Q. Would you have begun that process          20             THE WITNESS: Which one? If you
     21   or at least put it in place in anticipation of      21        can clarify, please.
     22   getting FDA approval so that you could move on to   22   BY MR. HAVERTY:
     23   production as expeditiously as possible?            23        Q. Well, we've established that
     24         A. Not back then.                             24   there were certain documentation that would need

                                                                            72 (Pages 282 to 285)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 75 of 182                                  PageID
                                     4916
                                      Anatoly Aleksandrovich
                                               Page 286                                                 Page 288
      1   to be done and it would take about a month, so       1   BY MR. HAVERTY:
      2   we're into September now of 2016. Then you said      2        Q. Okay. If you go back to
      3   there were additional documentation that would       3   Exhibit 2, please, and look on page 61.
      4   have to be done and purchase orders and all that.    4        A. I'm sorry, 61?
      5             How long would you expect that             5        Q. 61. Yes. I think it's 61.
      6   process to take before Unomedical would be in a      6             MS. MARTINEZ: 61?
      7   position to begin manufacturing the new P-caps?      7             MR. HAVERTY: 61.
      8        A. Okay.                                        8             THE WITNESS: Okay. Yes.
      9             MS. MARTINEZ: Object to the                9   BY MR. HAVERTY:
     10        form.                                          10        Q. This is from the final CAPA
     11             THE WITNESS: So as far as                 11   report, and it's under the "Result," it says.
     12        providing production documentation,            12   And it says, "The Action Phase for this CAPA has
     13        that's literally one email from me. I          13   been completed as planned."
     14        cannot speak to the length that it takes       14             And by the way, it's dated
     15        purchase orders to be executed. And then       15   November 9th of 2016. Correct?
     16        upon that, Unomedical would be -- would        16        A. Correct.
     17        be free to procure new material, which         17        Q. It says, "The Action Phase for
     18        has its own lead time. And only then,          18   this CAPA has been completed as planned. Upon
     19        after receipt of said material, they can       19   identifying possible alternative materials that
     20        start production.                              20   could be suitable for replacement of the
     21   BY MR. HAVERTY:                                     21   currently used PCAP membrane material, those
     22        Q. And again, there were no                    22   possible alternatives were thoroughly tested.
     23   processes in place to expedite that process once    23   Testing revealed that membrane material
     24   the FDA approval was achieved. Right?               24   manufactured by POREX in a clear choice for
                                               Page 287                                                 Page 289
      1        A.    Not --                                    1   replacement of the currently used PCAP material.
      2             MS. MARTINEZ: Object to the                2   The membrane spec document and PCAP assembly
      3        form.                                           3   drawing...were up" and -- "were updated with
      4             THE WITNESS: Not to my                     4   prototype versions of the Membrane material
      5        knowledge.                                      5   itself...as well as PCAP assembly version
      6   BY MR. HAVERTY:                                      6   featuring new POREX material."
      7        Q. So everything was going to be                7               That was basically, you were just
      8   done in the normal, ordinary sort of bureaucratic    8   describing that the CAPA phase of the project is
      9   process that you would do for any other type of      9   complete at that point. Correct?
     10   procedure. Correct?                                 10         A. Correct.
     11             MS. MARTINEZ: Object to form.             11         Q. If you go down to the last -- the
     12             MR. MERRELL: Objection to form.           12   last paragraph on that, it says, "Upon successful
     13             THE WITNESS: That is correct.             13   completion of all testing, the material change
     14   BY MR. HAVERTY:                                     14   was submitted to FDA for review and the approval
     15        Q. Given the hazard of the old                 15   to implement new membrane material into
     16   material, was there any sense of urgency in         16   production was granted. All documentation was
     17   getting the new material onto the market?           17   updated to production status (...released on
     18             MR. MERRELL: Objection to form.           18   10-10-16)."
     19             MS. MARTINEZ: Object to the               19               Do you see that?
     20        form.                                          20         A. I do.
     21             THE WITNESS: There was no new             21         Q. That was -- that's ECO. That's
     22        urgency introduced at this point after --      22   an engineering change order. Correct?
     23        after mitigating it with wordings and --       23         A. Correct.
     24        and everything else that we've done.           24         Q. Is that the last step that's

                                                                            73 (Pages 286 to 289)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 76 of 182                                  PageID
                                     4917
                                      Anatoly Aleksandrovich
                                               Page 290                                                 Page 292
      1   necessary for the manufacturer to begin the          1         Q. Okay. Did anybody express any
      2   manufacturing process?                               2   dissent with that, that they should get the Porex
      3              MS. MARTINEZ: Object to the               3   material into production as soon as possible?
      4         form.                                          4         A. No, not that I remember.
      5              THE WITNESS: Yes. It's a                  5         Q. Okay. And in fact, correct me if
      6         trigger for supplier to start executing.       6   I'm wrong, but the infusion sets containing the
      7   BY MR. HAVERTY:                                      7   new Porex material didn't actually come to market
      8         Q. Okay. And then it goes on, it               8   until about April of 2017. Correct?
      9   says, "and the supplier was notified to phase new    9         A. That is correct.
     10   material into production as soon as the stock of    10         Q. When did production of those sets
     11   current material is depleted."                      11   actually begin?
     12              Was that referring to the current        12         A. I cannot answer that question,
     13   stock of Emflon material?                           13   because that is internal Unomedical scheduling.
     14         A. That is correct.                           14         Q. Okay. So you have no idea when
     15         Q. So do I -- so it says,                     15   it happened. Right?
     16   "Production is scheduled to start January of        16         A. That is correct.
     17   2017." Correct?                                     17         Q. But it had to have happened
     18         A. Right.                                     18   sometime before April 2017. Correct?
     19         Q. So it was anticipated that from            19         A. Yes.
     20   at least October, if not from earlier than that,    20         Q. Did you have any sense of how
     21   until January of 2017, Unomedical was going to      21   long the lead time was between Unomedical
     22   continue to manufacture infusion sets with the      22   beginning production of the new infusion sets and
     23   connector cap with the Emflon membrane still in     23   them getting them over to Medtronic to put them
     24   it. Correct?                                        24   out onto the market?
                                               Page 291                                                 Page 293
      1         A. Correct.                                    1        A. Yes, I did.
      2         Q. And that was in order to deplete            2        Q. What was the lead time?
      3   the supply that was already remaining before         3        A. So I just want to clarify. It's
      4   beginning the production with the new material.      4   not the beginning of production of the infusion
      5   Correct?                                             5   sets. It's the beginning of production of P-cap
      6         A. Correct.                                    6   assemblies.
      7         Q. Who made that decision, that you            7        Q. Right. What I'm trying to
      8   should deplete the current stock of material         8   understand is --
      9   before beginning production with the new             9        A. Which is a -- which is a step --
     10   material?                                           10   which is a step previous to the -- to the
     11         A. Medtronic.                                 11   manufacturing of the infusion set. The regular
     12         Q. Who at Medtronic made that                 12   lead time for something like this is around four
     13   decision?                                           13   months.
     14         A. I don't remember exactly who held          14        Q. You mean -- what I'm trying to
     15   that discussion.                                    15   understand is, is that Unomedical was expected to
     16         Q. Okay. Were you a part of it?               16   begin producing the new P-caps with the membrane
     17         A. At some point or the other, yes.           17   in January of 2017. Correct?
     18   At least I presented this to -- to my management.   18        A. Correct.
     19         Q. Okay. Did you concur in the                19        Q. And then you think the -- between
     20   conclusion that you should deplete -- that          20   the manufacturing of the P-caps and the assembly
     21   Unomedical should deplete the Emflon material       21   of the completed infusion set and return to
     22   before beginning production with the new Porex      22   Medtronic, you think the lead time would be about
     23   material?                                           23   four months; is that correct?
     24         A. Yes, I did.                                24        A. That is correct.

                                                                            74 (Pages 290 to 293)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 77 of 182                                 PageID
                                     4918
                                       Anatoly Aleksandrovich
                                               Page 294                                                Page 296
      1        Q. So that would indicate, if we                1   consumables portion for Medtronic that these
      2   were working backward, that if the materials came    2   infusion sets are set to be changed about every
      3   to market in April of 2017, that that would mean     3   three days. Correct?
      4   that Unomedical began production of the P-caps in    4         A. That's correct.
      5   January of 2017. Correct?                            5         Q. Okay. So that means that, if I
      6        A. Around January of 2017.                      6   do the math correctly, a user would make about
      7        Q. Okay. And you were aware that it             7   121 infusion set changes in a year. Right?
      8   was in September of 2017 that it's a little more     8   Every three days, divided by 365, so that would
      9   than a year after the FDA approved the new           9   be 121 infusion set changes. Correct?
     10   material that Medtronic issued a recall for the     10         A. That's a good approximation,
     11   infusion sets containing the Emflon material.       11   yeah.
     12   Correct?                                            12         Q. So that would -- right. So that
     13        A. Correct.                                    13   would be 121 infusion set changes times 428,000
     14        Q. Did you know that that recall was           14   users. Right?
     15   coming?                                             15         A. Right.
     16        A. No.                                         16         Q. That would mean in a given year,
     17        Q. Do you know why the recall wasn't           17   there would be about just under 52,000 infusion
     18   issued in 20 -- in April of 2017 when the new       18   sets sold. Correct?
     19   infusion sets became available and on the market?   19         A. 52 million.
     20        A. No, I don't. I was not involved             20         Q. Excuse me. 52 million.
     21   in that project.                                    21             MS. MARTINEZ: Million.
     22             MR. HAVERTY: Okay. Let's go off           22             THE WITNESS: Million. The
     23        the record for a second. I just want to        23         actual number is closer to 65 --
     24        pull one thing up, and we're going to          24
                                               Page 295                                                Page 297
      1         wrap this up.                                  1   BY MR. HAVERTY:
      2             THE VIDEOGRAPHER: We are now               2         Q. Okay.
      3         going off the record, and the time is          3         A. -- million units sold.
      4         4:16 p.m.                                      4         Q. Okay.
      5                 - - -                                  5         A. Yeah.
      6             (A recess was taken from 4:16              6         Q. Okay. So it's 65 million units
      7         p.m. to 7:24 p.m. )                            7   sold.
      8                 - - -                                  8              And it took approximately four
      9             THE VIDEOGRAPHER: We are now               9   years from the time the temporary vent block
     10         going back on the record, and the time is     10   phenomenon was discovered until the new membrane
     11         4:24 p.m.                                     11   material went on the market for users. Correct?
     12   BY MR. HAVERTY:                                     12         A. That is correct.
     13         Q. Mr. Aleksandrovich, just a couple          13         Q. So if there is 65 million
     14   of things, and hopefully I'm going to wrap this     14   infusion set changes a year and over four years,
     15   up very quickly.                                    15   that would mean that there were 260 million
     16             You saw a little bit earlier when         16   infusion sets sold over that four-year period
     17   we were talking about the original recall with      17   that had that Emflon material in it. Correct?
     18   the "dear healthcare provider" letter back in       18         A. Correct.
     19   June of 2013, and they indicated that the           19         Q. And part of Medtronic's rationale
     20   installed base of users was about 428,000 people.   20   for its proprietary connector in its pump is so
     21             Do you remember that?                     21   that they could exclude other generic companies
     22         A. I do.                                      22   from marketing infusion sets and reservoirs that
     23         Q. Okay. And you're aware of the              23   could be used with Medtronic pumps. Correct?
     24   fact because you run the disposables, the           24              MR. MERRELL: Objection to form.

                                                                            75 (Pages 294 to 297)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 78 of 182                                 PageID
                                     4919
                                      Anatoly Aleksandrovich
                                              Page 298                                                 Page 300
      1             THE WITNESS: I cannot comment as          1        A. Yes.
      2        to the commercial strategy of Medtronic        2        Q. Okay. And if we keep going on,
      3        as a company.                                  3   each page adds another month. So in August of
      4   BY MR. HAVERTY:                                     4   2013, there are about 85 complaints under GA50.
      5        Q. But we know they are looking at             5   Correct?
      6   65 million units a year of these infusion sets.     6        A. Correct.
      7   Correct?                                            7        Q. And then the next one is
      8        A. Yes.                                        8   September of 2013. It looks like it's about 62
      9        Q. Okay. Real quickly, if you could            9   complaints recorded?
     10   take a look at Exhibit 53, please.                 10        A. Correct.
     11                 - - -                                11        Q. And then October of 2013, it
     12             (Deposition Exhibit No. AA-53,           12   looks like 59, just under 60?
     13        PowerPoint Slides, Bates stamped              13        A. Right.
     14        MDT-BRACP-0081696 through                     14        Q. Okay. And by the way, just so
     15        MDT-BRACP-0081716, was marked for             15   we're clear, this GA50 complaint code starts
     16        identification.)                              16   right at the time where Medtronic had issued the
     17                 - - -                                17   "dear healthcare provider" letter and the "dear
     18   BY MR. HAVERTY:                                    18   patient" letter warning about the getting insulin
     19        Q. Okay. Have you seen this chart             19   on the reservoirs. Correct?
     20   before, by the way?                                20        A. Correct. When that code was
     21        A. Yes.                                       21   specifically created for this.
     22        Q. Okay. When was the first time              22        Q. Right. So all of the data is
     23   you saw this?                                      23   following that warning. Correct?
     24        A. A couple of days ago.                      24        A. Correct.
                                              Page 299                                                 Page 301
      1         Q. Okay. And did you understand               1        Q. So now in November of 2013, we've
      2   this to be an analysis of complaints and returns    2   got recorded as 60 complaints. Correct?
      3   related to the possible temp vent blockage          3        A. Correct.
      4   complaints that were now coded GA50?                4        Q. And then December it's about 61.
      5         A. Yes. But I wouldn't call it an             5   Right?
      6   analysis. It's just a pure data collection.         6        A. Yes.
      7         Q. They were just raw numbers.                7        Q. And then in January, it looks
      8   Correct?                                            8   about 42, 43?
      9         A. Correct.                                   9        A. Right.
     10         Q. But in any event, these -- all            10        Q. And then in February, it's 40?
     11   these pages that go, beginning in June of 2013     11        A. That's right.
     12   and they continue on reporting both complaints     12        Q. March, it's 41?
     13   and returns coded under the GA50 possible temp     13        A. Correct.
     14   vent blockage complaints through May of 2014.      14        Q. And then in April, it's 40 --
     15   Correct?                                           15   about 45?
     16         A. Correct.                                  16        A. Yeah, about that.
     17         Q. It's about a year. Right?                 17        Q. Okay. And then in May, it is
     18         A. Right.                                    18   about 58 or so?
     19         Q. So if you look at June of 2013,           19        A. Correct.
     20   it looks like there are about 110 complaints       20        Q. Now, I went and I added all those
     21   coded under the GA50 complaint code?               21   up, and the number that I got was that in the
     22         A. Correct.                                  22   11-month period between June of 2013 and May of
     23         Q. And then in July it looks like            23   2014, there were 750 complaints that were coded
     24   there are about 85, 83 to 85 complaints?           24   under the GA50 possible temp vent blockage code.

                                                                           76 (Pages 298 to 301)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 79 of 182                                  PageID
                                     4920
                                      Anatoly Aleksandrovich
                                               Page 302                                                 Page 304
      1            Does that seem -- does that seem            1              THE WITNESS: Again, I cannot
      2   fair?                                                2         conclude or make that statement based on
      3         A. It does.                                    3         what I'm -- what I'm looking at, without
      4         Q. Okay. So that would be contrary             4         going into further details on the
      5   to what you put in that note, that in your           5         analysis.
      6   extension request for the CAPA, that there were      6   BY MR. HAVERTY:
      7   no new reports of this phenomenon at the time.       7         Q. Okay. And that would be part of
      8   Correct?                                             8   the quality improvement team, I guess, would it
      9             MR. MERRELL: Objection to form.            9   not?
     10             THE WITNESS: Okay.                        10         A. That is correct. And speaking of
     11   BY MR. HAVERTY:                                     11   that, just to add to that, we -- quality
     12         Q. Is that fair?                              12   improvement team works in -- in percentages, and
     13         A. It's fair --                               13   signal needs to make it to a certain percentage
     14         Q. We know that --                            14   of failures as compared to units sold before it
     15         A. We didn't know that -- I meant             15   becomes a real issue.
     16   that there were no hospitalization or some          16              So if you look at the -- at the
     17   serious complications recorded.                     17   right side of the chart, we're talking
     18         Q. Okay. But we know that at a                18   about .001 -- between .001 and .00 -- at maximum
     19   minimum, there were about 750 complaints that       19   3 percent of units sold at 65 units -- at 65
     20   were coded under GA50?                              20   million units a year.
     21         A. Again, according to this -- to             21         Q. Right. And that -- I'm sure that
     22   this chart, without doing any analysis, yes.        22   Medtronic thought that that was a very comforting
     23         Q. Right. But putting aside whether           23   number.
     24   there were hospitalizations or any injuries, per    24              However, if you're looking at 110
                                               Page 303                                                 Page 305
      1   se, would the fact that there are 750 complaints     1   complaints of this temporary vent blockage in
      2   about this phenomenon of the insulin coming out      2   June of 2013, after the warnings had come out,
      3   on its own indicate that the problem you were --     3   any one of those 110 could have resulted in an
      4   that you had initially anticipated was still         4   injury or death. Right?
      5   there, that patients were getting insulin on the     5              MR. MERRELL: Objection to form.
      6   reservoir caps and somehow contaminating the         6              THE WITNESS: Can't -- can't make
      7   connector caps. Correct?                             7         that assumption, because I don't know
      8         A. Again, I cannot make that                   8         what was reported and what the patient
      9   assumption or conclusion judging from this data      9         saw and how the report was taken and what
     10   without looking at actual complaints.               10         would be the result of the analysis of
     11         Q. But the GA50 code was                      11         that particular infusion set.
     12   specifically created to capture those types of      12   BY MR. HAVERTY:
     13   complaints. Correct?                                13         Q. But all I'm saying is, is that if
     14         A. That is correct.                           14   a temporary vent blockage occurs, Medtronic was
     15         Q. Okay. So would you infer from              15   aware that that could lead to the over-infusion
     16   that that regardless of whether there are           16   or under-infusion of insulin. Correct?
     17   hospitalizations or injuries, that the underlying   17              MR. MERRELL: Object to the form.
     18   problem which the membrane redesign was intended    18              THE WITNESS: That is correct.
     19   to correct was still there and some patients were   19   BY MR. HAVERTY:
     20   still doing the incorrect filling procedure,        20         Q. Okay. And that was the entire
     21   regardless of whether they were injured or not?     21   purpose of redesigning the membrane material so
     22         A. Again --                                   22   that you wouldn't get 110 complaints or 60
     23              MR. MERRELL: Object -- objection         23   complaints in a month of this temporary vent
     24         to the form.                                  24   blockage phenomenon. You were going to eliminate

                                                                            77 (Pages 302 to 305)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 80 of 182                                  PageID
                                     4921
                                       Anatoly Aleksandrovich
                                               Page 306                                                 Page 308
      1   that phenomenon. Correct?                            1             MR. MERRELL: I know. Because it
      2              MR. MERRELL: Objection.                   2         may be hard to find it. Just a few
      3   BY MR. HAVERTY:                                      3         questions.
      4          Q. Or at least reduce it to the               4                 - - -
      5   lowest possible.                                     5                EXAMINATION
      6          A. That we would eliminate that               6                 - - -
      7   phenomenon, but that doesn't mean that we will       7   BY MR. MERRELL:
      8   stop receiving complaints.                           8         Q. When did you begin your
      9          Q. What else could cause a temporary          9   involvement with the temporary vent block CAPA
     10   vent blockage phenomenon other than --              10   again?
     11          A. Again -- so a person -- and I             11         A. Around summer -- spring/summer of
     12   don't want to say anything bad about people, but    12   2013. I don't remember exactly when.
     13   I need to see -- me personally, I need to see the   13         Q. And how many years ago was that
     14   report exactly to understand whether it's a valid   14   from today?
     15   report or it's a misunderstanding of the issue or   15         A. Five already.
     16   if it's a misrecording of an issue, a               16         Q. Do you recall all of the details
     17   misclassification on the issue on the Medtronic     17   from the CAPA sitting here today four, five years
     18   side. That's possible as well.                      18   later?
     19              So again, that chart that we just        19         A. No. I can't possibly remember
     20   discussed, it's completely inconclusive to me as    20   everything.
     21   part of the real failure and the real issue at      21         Q. Okay. Was the temporary -- was
     22   hand.                                               22   the temporary vent blockage issue a result of a
     23          Q. And just -- and this probably             23   design problem?
     24   will be my last question.                           24         A. No, it was not.
                                               Page 307                                                 Page 309
      1              Are you aware one way or the              1         Q. Were --
      2   another of whether the help line employees were      2         A. Or it is not.
      3   trained on utilizing this new GA50 code for the      3         Q. Was the temporary vent block
      4   precise purpose of trending what this phenomenon     4   issue a result of a design flaw with the -- with
      5   was -- how it was occurring out in actual use?       5   the infusion set?
      6         A. I'm sure there were trained to              6         A. No, it's not.
      7   some extent. I don't know exactly the extent of      7              MR. HAVERTY: Objection.
      8   the training and the detail of the training.         8              Are you -- Cliff, are you
      9   Again, that is out of realm of my responsibility,    9         producing him as an expert witness?
     10   and I cannot answer for that department.            10              MR. MERRELL: I haven't decided
     11              MR. HAVERTY: Right. Mr.                  11         yet, but I'm just simply asking the
     12         Aleksandrovich, I don't have anything         12         questions as it stands now.
     13         further for you. Thank you.                   13              What ws --
     14              THE WITNESS: Thank you.                  14              MR. HAVERTY: Well, I think --
     15              MR. MERRELL: I have a few                15         cliff, let me note my objection.
     16         questions. I assume Marlene doesn't have      16              If you intend to qualify him as
     17         any questions?                                17         an expert witness, then I'm entitled to a
     18              MS. GOLDENBERG: Not for now, no.         18         report.
     19              MR. MERRELL: Okay.                       19              MR. MERRELL: Okay. I understand
     20              THE WITNESS: Are we going to             20         your position.
     21         refer to any of this?                         21   BY MR. MERRELL:
     22              MR. MERRELL: We may. If it's             22         Q. What was the temporary vent block
     23         not organized, you can use my copy.           23   issue a result of?
     24              THE WITNESS: Sorry.                      24         A. An incorrect filling process of
                                                                            78 (Pages 306 to 309)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 81 of 182                                 PageID
                                     4922
                                      Anatoly Aleksandrovich
                                               Page 310                                                Page 312
      1   reservoir, which is basically advertently or not     1   preventative?
      2   advertently not following the instruction.           2         A. No, I wouldn't.
      3         Q. And has that been documented in             3         Q. And with respect to the material
      4   the various documents we looked through today        4   change in the membrane, would you characterize
      5   from the CAPA?                                       5   that as a corrective or preventative measure?
      6         A. Yes, it was.                                6         A. No, I wouldn't. They all have
      7         Q. And as a result of the improper             7   the ultimate goal, the same ultimate goal.
      8   reservoir filling, did Medtronic and did you,        8         Q. You testified that it took I
      9   were you looking for a potential design solution     9   guess between three-and-a-half and four years to
     10   to address this user error?                         10   change the membrane material; is that correct?
     11         A. Yes.                                       11         A. That's correct.
     12         Q. And you testified earlier that --          12         Q. Did you have any concerns that it
     13   about the instructions and the warnings alone       13   took three-and-a-half years to four years to
     14   were not a good enough solution for you with        14   change the membrane?
     15   respect to the CAPA.                                15         A. No.
     16             Can you explain that?                     16         Q. And can you explain that?
     17         A. Right. Not necessarily. I may              17         A. Yes. Because the warnings that
     18   have used the wrong term. Not that they're not      18   we issued and the steps that we took with those
     19   good enough, but we wanted to follow through and    19   warnings to our understanding and best knowledge
     20   create something even more robust that will not     20   were significant enough and robust enough to
     21   only prevent but eliminate the potential of         21   carry us through the design change.
     22   failure.                                            22         Q. And did you believe that those
     23         Q. And why is that?                           23   efforts were sufficient to carry through the
     24         A. Because as a company, Medtronic,           24   design change?
                                               Page 311                                                Page 313
      1   our patients are of the utmost concern to us, and    1          A. Yes, we did.
      2   we make them as safe as possible.                    2          Q. Can you explain why did it take
      3        Q. And there's a testimony earlier,             3   three-and-a-half years to make the membrane
      4   questions earlier about CAPA and there being a       4   change from the beginning of the CAPA?
      5   corrective and then preventative component of it.    5          A. It's due to multiple reasons. So
      6             Do you recall that?                        6   first, obviously, we had material. We selected
      7        A. I do.                                        7   material that looked good at the beginning and
      8        Q. Do you compartmentalize the                  8   fulfilled the design requirements at the
      9   various actions taken in the CAPA between a          9   beginning but proved to be not very usable in a
     10   corrective versus preventative action?              10   high volume manufacturing. Also, since we are in
     11        A. No, I don't.                                11   the very regulated industry, we have to follow
     12        Q. Can you explain that?                       12   certain step and take certain -- certain
     13        A. A CAPA is merely a name of a                13   precautions and certain documentation steps and
     14   process that's intended to improve upon             14   sequences, sometimes directed by government that
     15   something, and any actions taken in there are all   15   just cannot simply do -- get done faster than
     16   towards the success, but that's ultimately          16   they can.
     17   success of the project. And I wouldn't              17          Q. Can you take a look at Exhibit 2
     18   categorize them one are -- some are more            18   on page 8 again.
     19   important, some are less, some are corrective,      19          A. Yes.
     20   some are preventative. It's all -- it's all         20          Q. And if you look on page 8 through
     21   leading to.                                         21   9, are there 16 various action steps and phases
     22        Q. So for example, with the                    22   that are listed here?
     23   warnings, the notification, would you categorize    23          A. Yes, there are 16.
     24   those just in a specific bucket of corrective or    24          Q. And can you explain, are these

                                                                            79 (Pages 310 to 313)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 82 of 182                                 PageID
                                     4923
                                       Anatoly Aleksandrovich
                                               Page 314                                                 Page 316
      1   required for you to be able to make this decision    1         Q. And in the Lot 8 CAPA, did that
      2   change for the P-cap?                                2   address the failure mechanism there?
      3         A. Yes, they are.                              3         A. For the -- identified for Lot 8?
      4         Q. And why is that?                            4         Q. Yes.
      5         A. Again, because we need to adhere            5         A. Yes, it did.
      6   to certain procedures and certain rules and          6         Q. Was the temporary vent blockage
      7   regulations and also need to do a fair amount of     7   CAPA that you worked on, was that an important
      8   testing and other activities that are involved.      8   project for Medtronic?
      9         Q. In replacing the material                   9         A. It was.
     10   membrane for the P-cap, is there a risk or          10         Q. Did Medtronic expend a
     11   concern that the solution could actually cause      11   significant amount of resources on that CAPA?
     12   more problems than the original membrane?           12         A. Every required resource was at my
     13             MR. HAVERTY: Objection.                   13   disposal.
     14             THE WITNESS: No, there is not.            14         Q. Why is that?
     15         There is no such concern.                     15         A. Because it was important to
     16   BY MR. MERRELL:                                     16   patient safety ultimately.
     17         Q. And why is that?                           17         Q. Has the FDA ever been critical at
     18         A. Because we proved by it testing            18   all regarding the amount of time it took to
     19   and verification that there is not.                 19   implement the membrane material change under the
     20         Q. To be able to eliminate that               20   CAPA?
     21   concern, did you have to go through these           21         A. Not that I'm aware of.
     22   processes?                                          22         Q. You discussed different materials
     23         A. Yes, we did.                               23   that were evaluated for changing the membrane for
     24         Q. And are these processes part of            24   the P-cap.
                                               Page 315                                                 Page 317
      1   the quality system at Medtronic?                     1              What was the original choice for
      2         A. That is correct.                            2   Medtronic?
      3         Q. Is that quality system required             3         A. The original was a Versapor 450R
      4   by FDA regulations?                                  4   material manufactured by Pall Corporation.
      5         A. Among other things.                         5         Q. And why ultimately did you have
      6         Q. You were asked earlier about Lot            6   to switch to a different choice?
      7   8.                                                   7         A. Because despite the fact that it
      8             Was Lot 8 and then the temporary           8   produced acceptable results on the functional
      9   vent block CAPA you worked on, was it the same       9   side, it demonstrated prohibitive -- prohibitive
     10   failure mode?                                       10   behavior to be used in the high volume
     11         A. They were the same failure --              11   manufacturing environment.
     12   they produced the same failure mode, yes.           12         Q. And would that -- does that
     13         Q. Was it the same failure                    13   indicate that there could have been quality
     14   mechanism?                                          14   issues if you tried to manufacture it?
     15         A. Not at all.                                15         A. Yes.
     16         Q. Can you explain that?                      16         Q. You -- as I understand, did you
     17         A. Yes. Lot 8 failure mechanism was           17   identify three -- ultimately three potential
     18   connected to a manufacturing process utilized       18   materials that were tested?
     19   back at that time with the production of silicone   19         A. That is correct.
     20   oil for lubrication of the inside of the P-cap.     20         Q. And how would you characterize
     21   And once that oil was removed, the problem went     21   the wet flow of those three potential options?
     22   away; whereas temporary vent block failure          22         A. As acceptable.
     23   mechanism has to do with accidental introduction    23         Q. And was there a specification you
     24   of any fluid onto the P-cap membrane.               24   were looking at and measuring them against?
                                                                            80 (Pages 314 to 317)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 83 of 182                                  PageID
                                     4924
                                      Anatoly Aleksandrovich
                                               Page 318                                                 Page 320
      1        A. I don't remember what came first,            1        A. Percentage-wise?
      2   the wet flow spec or the material themselves that    2        Q. Yes.
      3   were tried.                                          3        A. Less than half -- than
      4        Q. Okay. But did you find that                  4   significantly less than half a percent.
      5   those three materials, that they met the             5        Q. Without the benefit of the
      6   requirements for Medtronic?                          6   individual complaints, are you able to draw any
      7        A. Yes, absolutely.                             7   conclusions based on this data?
      8        Q. You were asked earlier about the             8        A. No, I cannot.
      9   continuation of manufacturing the membrane           9             MR. MERRELL: Those are all the
     10   using -- utilizing the Emflon membrane.             10        questions I have.
     11             Do you recall that?                       11             MS. MARTINEZ: I have one
     12        A. Yes.                                        12        question.
     13        Q. And as I understand it, the                 13                 - - -
     14   manufacturer utilizing the newer membrane, that     14                EXAMINATION
     15   began in January of 2017?                           15                 - - -
     16        A. Correct.                                    16   BY MS. MARTINEZ:
     17        Q. Did you testify you were involved           17        Q. Mr. Aleksandrovich, you were
     18   in that decision?                                   18   asked about certain things that Unomedical did in
     19        A. I was not involved in that                  19   connection with Medtronic's decision to change
     20   decision. I provided information.                   20   the membrane to a Porex membrane.
     21        Q. But you testified that you                  21             Did Unomedical act with the due
     22   concurred with that decision?                       22   diligence that you expected and do everything
     23        A. Correct.                                    23   that Unomedical was asked?
     24        Q. Why is that?                                24        A. Absolutely.
                                               Page 319                                                 Page 321
      1         A. Because it was safe enough                  1            MR. HAVERTY: Objection,
      2   to deplete the material given the precautions --     2        objection.
      3             (Court reporter clarification.)            3            MS. MARTINEZ: Thank you.
      4   BY MR. MERRELL:                                      4            MR. HAVERTY: Note my objection.
      5         Q. Why did you concur with that --             5        You're asking him expert witness -- do
      6   why did you concur with that decision?               6        you want him to produce a report, Ileana?
      7         A. Because it felt -- it felt safe             7        I move to strike that as an expert --
      8   to continue depleting and using the Emflon           8            MS. MARTINEZ: Again, this is --
      9   material due to the steps that we as a company       9            MR. HAVERTY: I move --
     10   took to prevent the potential failure in the        10   BY MS. MARTINEZ:
     11   field with warnings and IFUs and such.              11        Q. Just for the record, let me
     12         Q. You were asked just a few                  12   repeat again, you dealt with Unomedical and asked
     13   questions at the end regarding Exhibit 53.          13   Unomedical to do certain things in connection
     14             Do you recall that?                       14   with Medtronic's decision to change the current
     15         A. I do.                                      15   membrane or the then-existing membrane to a Porex
     16         Q. And there is a -- there's a list           16   membrane.
     17   of numerically the number of GA50 complaints at     17            I'm asking you as an employee of
     18   the end.                                            18   Medtronic that dealt with Unomedical, did
     19             Do you see that?                          19   Unomedical exhibit due diligence in its actions
     20         A. I do.                                      20   and do everything that you asked --
     21         Q. How would you characterize the             21            MR. HAVERTY: Objection.
     22   rate of those complaints?                           22            MR. MERRELL: -- Unomedical to
     23         A. As extremely low.                          23        do?
     24         Q. What was the range of the rates?           24            THE WITNESS: Yes, they did.

                                                                            81 (Pages 318 to 321)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 84 of 182                                 PageID
                                     4925
                                      Anatoly Aleksandrovich
                                               Page 322                                                Page 324
      1             MR. HAVERTY: Objection. Again,             1   you believe they were robust, and they were --
      2        I move to strike. That's an expert              2   they were substantial enough to prevent the
      3        witness question.                               3   problem. Correct?
      4             Ileana, if you want to ask him --          4        A. Correct.
      5        by the way, Marlene, if you want to jump        5        Q. And as we saw from that email
      6        in on this.                                     6   from the FDA, the FDA did not concur with that
      7             If you want to ask him whether or          7   assessment, did they?
      8        not they did everything he expected them        8              MR. MERRELL: Objection to form.
      9        to do, then that's a different question,        9              THE WITNESS: Okay. I'll agree
     10        but you just asked him a standard of care      10        to that.
     11        question.                                      11   BY MR. HAVERTY:
     12             MS. MARTINEZ: I didn't. No, no.           12        Q. And you want to talk about -- you
     13        I did ask him what --                          13   talked about the distinction between the failure
     14             MR. HAVERTY: Exercising --                14   mode and the failure mechanism between the Lot 8
     15             MS. MARTINEZ: -- if they did              15   and the temporary vent block.
     16        everything that he expected them to do.        16              In fact, the mechanism of failure
     17             THE WITNESS: Yes, they did.               17   is exactly the same. It's the blocking of the
     18             MR. HAVERTY: No. You asked                18   vents, is it not?
     19        whether they acted with due diligence.         19              MR. MERRELL: Objection to form.
     20        Ileana, you asked --                           20              THE WITNESS: That's what you're
     21             MS. GOLDENBERG: And Ileana, I'll          21        referring -- in this case, in our
     22        just note that Kevin has been objecting        22        industry, judging -- going from the rules
     23        on behalf of both of us, even though           23        how we do the failure mode and effect
     24        technically you're only appearing in the       24        analysis, that's the failure effect.
                                               Page 323                                                Page 325
      1         Eklund case, so that objection applies to      1        Blocked membrane is a failure effect.
      2         both.                                          2   BY MR. HAVERTY:
      3   BY MS. MARTINEZ:                                     3        Q. Isn't the failure effect the
      4         Q. Let me ask it again, just so the            4   over-infusion or under-infusion of insulin?
      5   record is clear.                                     5   That's the failure effect. Correct?
      6             In your dealings with Unomedical           6             MR. MERRELL: Objection to form.
      7   in connection with Medtronic's decision to change    7             THE WITNESS: On the system
      8   the then-existing membrane in the P-cap to a         8        level, maybe. But if we're talking only
      9   Porex membrane, did Unomedical do everything that    9        about the P-cap, it's the blocked
     10   you asked?                                          10        membrane.
     11         A. Yes, they did.                             11   BY MR. HAVERTY:
     12         Q. Did they do it in the time frame           12        Q. Right. And that's the mechanism
     13   that you asked them to do it?                       13   by which the failure effect can occur, is the
     14         A. For the most part they did.                14   membrane gets blocked, and that can cause an
     15             MS. MARTINEZ: Okay. Thank you.            15   over-infusion or under-infusion of insulin,
     16             MR. HAVERTY: I just have a                16   whether it's from excess silicone oil or from
     17         couple follow-ups, Mr. Aleksandrovich.        17   insulin. Correct?
     18                 - - -                                 18        A. Okay. Yes.
     19                EXAMINATION                            19        Q. The only real difference between
     20                 - - -                                 20   the two is one was an identifiable manufacturing
     21   BY MR. HAVERTY:                                     21   defect while the other one deals with a
     22         Q. You said that you believe that             22   vulnerability in the design of the membrane in
     23   the warnings that were put in place after the       23   the connector cap, the venting membrane.
     24   temporary vent block process was found were --      24   Correct?
                                                                            82 (Pages 322 to 325)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 85 of 182                                  PageID
                                     4926
                                       Anatoly Aleksandrovich
                                               Page 326                                                 Page 328
      1             MR. MERRELL: Objection to form.            1   proved that it was feasible to have a membrane
      2             THE WITNESS: No, I don't agree             2   that could remain gas permeable, even if
      3         with that. One was the identifiable            3   contacted by fluid. Correct?
      4         manufacturing process issue. The other         4         A. Potentially, yes.
      5         one is -- we can call it a human factor        5         Q. Well, that's what you
      6         issue.                                         6   represented --
      7   BY MR. HAVERTY:                                      7              MS. MARTINEZ: Kevin we're
      8         Q. Right. But my point is --                   8         getting a --
      9         A. But it's not -- it's not a design           9              MR. HAVERTY: Okay. I just have
     10   issue.                                              10         one quick question.
     11         Q. Well, it is a design issue                 11   BY MR. HAVERTY:
     12   because that's exactly what you did in this CAPA,   12         Q. You believe that your mitigation
     13   was you redesigned that membrane material to        13   prior to the putting the redesigned membrane on
     14   prevent this hazard. Correct?                       14   the market was good enough.
     15         A. We redesigned to -- to provide a           15              Would you agree with me then that
     16   mistake-proof, if you will, ability for users.      16   if someone suffered an injury from an
     17         Q. Right. Because you know that               17   over-infusion of insulin that could be traced
     18   humans can make mistakes. And so the hierarchy      18   back to a blocked vent situation, that that would
     19   of risk mitigation is to design out a hazard if     19   prove that your system of risk mitigation was not
     20   you can. Correct?                                   20   adequate?
     21         A. That is correct. But the hazard            21              MR. MERRELL: Objection to form.
     22   occurred in this case due to the human factor       22              THE WITNESS: It's -- it's
     23   interaction only.                                   23         speculation, so we have -- we have
     24         Q. Right. But if the membrane could           24         proof -- we have proof statistical that
                                               Page 327                                                 Page 329
      1   remain gas permeable, the human factors aspect of    1        it hasn't occurred.
      2   it wouldn't have mattered. So it was a design        2   BY MR. HAVERTY:
      3   issue, was it not?                                   3        Q. Well, what you have are
      4        A. No, it was not.                              4   complaints that are received by Medtronic. If
      5        Q. Okay. So why did you                         5   someone was injured by this and didn't report it
      6   undertake to --                                      6   to Medtronic, you wouldn't know about it.
      7        A. It's not considered a design                 7   Correct?
      8   issue.                                               8        A. That is correct.
      9        Q. Okay. But you will agree with me             9              MR. HAVERTY: That's all I have.
     10   that what you did in the CAPA was you redesigned    10        Thank you.
     11   the membrane. Correct?                              11              THE WITNESS: Thank you.
     12        A. Yes, yes. I agree with that.                12              MS. GOLDENBERG: I just have a
     13        Q. Okay. And therefore, what you               13        few questions, if you don't mind. Sorry.
     14   did was you proved that it was feasible to design   14        I'll keep it close. I know you guys are
     15   out this hazard of the over-infusion or             15        getting a signal from the videographer.
     16   under-infusion of insulin due to vent block, the    16                  - - -
     17   blocked vents. Correct?                             17                EXAMINATION
     18             MR. MERRELL: Objection to form.           18                  - - -
     19             THE WITNESS: Not very clear on            19   BY MS. GOLDENBERG:
     20        the question.                                  20        Q. Mr. Aleksandrovich, my name is
     21   BY MR. HAVERTY:                                     21   Marlene Goldenberg. We haven't had a chance to
     22        Q. By virtue of the fact that you              22   formally meet yet, but I'm here on behalf of the
     23   were able to achieve a redesign, put it into        23   plaintiffs in this case also.
     24   manufacturing and put it out on the market, you     24              And I believe that you testified

                                                                            83 (Pages 326 to 329)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 86 of 182                                 PageID
                                     4927
                                      Anatoly Aleksandrovich
                                              Page 330                                                 Page 332
      1   that safety is the most important thing at          1         injury is not a regular complaint.
      2   Medtronic; is that right?                           2   BY MR. HAVERTY:
      3         A. That is correct.                           3         Q. These 700 -- these roughly 700
      4         Q. And that's more important than             4   complaints that came in were all specific to the
      5   profits. Right?                                     5   new code that had been created after the letter
      6         A. Of course, yes.                            6   went out to patients. Right?
      7              (Court reporter clarification.)          7         A. They were recorded under that
      8              MS. GOLDENBERG: My question was          8   code, yes.
      9         that safety is more important than            9         Q. Okay. And in order to be
     10         profits, and he agreed.                      10   recorded under that code, health line
     11   BY MS. GOLDENBERG:                                 11   representatives had to have been trained to
     12         Q. Mr. Aleksandrovich, I apologize,          12   recognize that that was the effect that was
     13   we need a verbal answer.                           13   occurring. Right?
     14         A. Yes, it is, of course.                    14         A. Right.
     15         Q. Okay. And in putting patient              15              MR. MERRELL: Objection to form.
     16   safety first, that means complying with all        16              THE WITNESS: Probably.
     17   regulatory requirements. Right?                    17   BY MR. HAVERTY:
     18         A. Right.                                    18         Q. Okay. And if those complaints
     19         Q. But even beyond that, it means            19   are still recorded in the reports that we were
     20   that, you know, you don't have to wait for the     20   referring to earlier, those complaints presumably
     21   FDA to catch a problem, that Medtronic should be   21   had been validated by someone working at the help
     22   proactive when they're aware that something is     22   line or one of their supervisors. Right?
     23   wrong that could compromise patient safety.        23         A. Presumably, yes.
     24   Right?                                             24         Q. Okay. And Medtronic indicated in
                                              Page 331                                                 Page 333
      1              MR. MERRELL: Objection to form.          1   its dear patient and "dear doctor" letters that
      2              THE WITNESS: Absolutely.                 2   the most likely effect of the over-delivery or
      3   BY MS. GOLDENBERG:                                  3   under-delivery of insulin was hyper- or
      4         Q. Okay. And you also testified               4   hypoglycemia. Right?
      5   that the number of complaints that had been         5         A. Correct.
      6   reported after the 2013 warning letter went out     6         Q. And you testified earlier that
      7   to patients was an acceptable level; is that        7   nothing good can come from an over-delivery of
      8   right?                                              8   insulin. Right?
      9              MR. MERRELL: Objection, form.            9         A. I'm sorry, I wasn't -- you broke
     10              THE WITNESS: Yeah. Acceptable           10   up a little bit.
     11         to the method that we measured them with,    11         Q. I believe you testified earlier
     12         yes.                                         12   that nothing good can come from an over-delivery
     13   BY MS. GOLDENBERG:                                 13   of insulin; is that right?
     14         Q. Okay. And what is the threshold           14         A. I can hear nothing good can come?
     15   of how many severe injuries or death is            15   Yes. I said that. Of course, yes.
     16   acceptable to Medtronic?                           16         Q. I'm sorry.
     17              MR. MERRELL: Objection to form.         17              Okay. And so I guess what I'm
     18              THE WITNESS: So we're not               18   wondering is how is Medtronic making -- strike
     19         talking about severe injuries. None of       19   that.
     20         these resulted in severe injuries. It        20              What is Medtronic's definition of
     21         would have been treated completely           21   a serious injury?
     22         different. And to answer your question,      22         A. I don't know. I can't answer
     23         I am not sure what a threshold for           23   that question.
     24         certain failures, but again, severe          24         Q. Okay. But suffice it to say,

                                                                           84 (Pages 330 to 333)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 87 of 182                                        PageID
                                     4928
                                      Anatoly Aleksandrovich
                                               Page 334                                                       Page 336
      1   your position is that these roughly 700 cases        1       Q. Okay. So you're not holding
      2   were not classified to be serious despite the        2   yourself out to be an expert in warnings?
      3   fact that nothing good can come from an              3       A. Not at all.
      4   over-delivery of insulin?                            4            MS. GOLDENBERG: Okay. Those are
      5         A. To what I know at this point                5       all the questions I have. Thank you for
      6   without looking at each report individually, yes.    6       your time.
      7         Q. Okay. Switching topics a little             7            THE WITNESS: Thank you. Thank
      8   bit, you had testified that at one point,            8       you very much.
      9   Medtronic manufactured a reservoir that would go     9            MR. HAVERTY: I guess we're
     10   with a Luer Lock infusion set that was not made     10       getting the bum's rush.
     11   by Medtronic; is that right?                        11            THE VIDEOGRAPHER: That
     12         A. That's not what I said. I said             12       concludes -- okay? This concludes the
     13   Medtronic manufactured a reservoir with a Luer      13       video deposition of Anatoly
     14   Lock interconnection, but the intent of course is   14       Aleksandrovich consisting of four DVDs.
     15   to use it with the infusion sets manufactured by    15       We are now going off the record, and the
     16   Unomedical and marketed by Medtronic with Luer      16       time is 5:00 p.m.
     17   Lock connection as well.                            17            (Deposition adjourned at
     18         Q. Okay. Could a different infusion           18       approximately 5:00 p.m.)
     19   set have been used with that reservoir?             19
     20         A. Yes.                                       20
     21         Q. Okay. And was that type of                 21
     22   reservoir available in 2014?                        22
     23         A. I believe so.                              23
     24         Q. Was it available in 2016?                  24
                                               Page 335                                                       Page 337
      1         A. I am not sure when we stopped               1
      2   manufacturing that reservoir.                        2              CERTIFICATE
                                                               3
      3         Q. While the new P-cap was being               4
      4   designed, was there ever any thought given to        5             I HEREBY CERTIFY that the witness
      5   advising patients to use different infusion sets?        was duly sworn by me and that the deposition is a
                                                               6   true record of the testimony given by the
      6         A. I cannot answer to that question,               witness.
      7   but it is impossible to use a different infusion     7
      8   set with a Paradigm pump or NGP pump.                             It was requested before
                                                               8   completion of the deposition that the witness,
      9         Q. Okay. So let me just make sure I
                                                                   ANATOLY ALEKSANDROVICH, have the opportunity to
     10   understand, because I may be misconstruing what      9   read and sign the deposition transcript.
     11   you're saying.                                      10
     12              The reservoir that works with the        11
                                                              12
     13   Luer Lock, that would allow other infusion sets     13
     14   not being manufactured by Medtronic to be used               __________________________________
     15   with that reservoir. Right?                         14       ANN MARIE MITCHELL, a Federally
                                                                       Approved Certified Realtime
     16         A. Correct.                                   15       Reporter, Registered Diplomate
     17         Q. And that combination products                       Reporter, Registered Merit Reporter and
     18   could have been used with the Paradigm pump?        16       Notary Public
                                                              17
     19         A. No, it could not have.
                                                              18
     20         Q. Okay. I understand.                        19             (The foregoing certification of
     21              You testified that you didn't            20   this transcript does not apply to any
     22   really have much to do with the FDA or regulatory   21   reproduction of the same by any means, unless
                                                              22   under the direct control and/or supervision of
     23   issues. Right?                                      23   the certifying reporter.)
     24         A. Correct.                                   24

                                                                              85 (Pages 334 to 337)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 88 of 182                                          PageID
                                     4929
                                      Anatoly Aleksandrovich
                                               Page 338                                                         Page 340
      1           INSTRUCTIONS TO WITNESS                      1
      2                                                        2          ACKNOWLEDGMENT OF DEPONENT
      3             Please read your deposition over           3
                                                               4             I,_____________________, do
      4   carefully and make any necessary corrections.
                                                               5   hereby certify that I have read the foregoing
      5   You should state the reason in the appropriate
                                                               6   pages, 1 - 340, and that the same is a correct
      6   space on the errata sheet for any corrections        7   transcription of the answers given by me to the
      7   that are made.                                       8   questions therein propounded, except for the
      8             After doing so, please sign the            9   corrections or changes in form or substance, if
      9   errata sheet and date it.                           10   any, noted in the attached Errata Sheet.
     10             You are signing same subject to           11
     11   the changes you have noted on the errata sheet,     12
     12   which will be attached to your deposition.          13   ________________________________________________
     13             It is imperative that you return          14   ANATOLY ALEKSANDROVICH                DATE
     14   the original errata sheet to the deposing           15
                                                              16
     15   attorney within thirty (30) days of receipt of
                                                              17   Subscribed and sworn
     16   the deposition transcript by you. If you fail to
                                                                   to before me this
     17   do so, the deposition transcript may be deemed to
                                                              18   _____ day of ______________, 20____.
     18   be accurate and may be used in court.               19   My commission expires:______________
     19                                                       20
     20                                                            ____________________________________
     21                                                       21   Notary Public
     22                                                       22
     23                                                       23
     24                                                       24

                                               Page 339
      1           - - - - - -
                   ERRATA
      2           - - - - - -
      3
      4   PAGE LINE CHANGE
      5   ____ ____ _____________________________________
      6    REASON: _____________________________________
      7   ____ ____ _____________________________________
      8    REASON: _____________________________________
      9   ____ ____ _____________________________________
     10    REASON: _____________________________________
     11   ____ ____ _____________________________________
     12    REASON: _____________________________________
     13   ____ ____ _____________________________________
     14    REASON: _____________________________________
     15   ____ ____ _____________________________________
     16    REASON: _____________________________________
     17   ____ ____ _____________________________________
     18    REASON: _____________________________________
     19   ____ ____ _____________________________________
     20    REASON: _____________________________________
     21   ____ ____ _____________________________________
     22    REASON: _____________________________________
     23   ____ ____ _____________________________________
     24    REASON: _____________________________________

                                                                              86 (Pages 338 to 340)
                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 89 of 182                 PageID
                                     4930
                                Anatoly Aleksandrovich
                                                                                     Page 341

            A          aa53 9:17          achieve 327:23     activities 33:15   advising 335:5
     a33 92:17,23        298:12           achieved 286:24      33:17,23 44:10   advocated
       230:14          aa6 5:19 56:14     acknowledgm...       72:9 260:5         182:23
     a34 240:12        aa8 5:20 79:7        340:2              314:8            aerospace 23:13
     aa1 5:13 104:20   abbreviation       acquired 225:23    activity 259:18    affairs 145:11
     aa10 6:1 139:22     183:14           act 59:24 60:4     actual 84:10         146:3 238:22
     aa14 6:4 70:21    abbreviations        178:5 197:13       150:7 184:1,3      270:2 272:17
     aa15 6:5 119:5      107:12,13          320:21             256:24 296:23      276:24
     aa17 6:7 172:14   abilities 135:18   acted 322:19         303:10 307:5     afshin 173:12,13
     aa18 6:9 126:3    ability 120:4,12   action 1:4 6:11    add 12:18 202:8    age 118:23
     aa19 6:11           212:1 326:16       29:2 39:13         304:11           agenda 229:12
       161:17          able 20:24 46:22     44:22 45:3,9     added 247:17       aging 118:15
     aa2 5:16 62:1       71:24 72:5         46:4,9 53:6        301:20             138:14,18
     aa22 6:16 185:1     92:11 109:2        58:7 95:16,17    adding 203:2,4       183:9 237:7,22
     aa23 6:19           120:23 121:3,7     95:20 108:4      addition 28:24       238:1,3,6
       186:12            121:9 158:9        114:18,18          61:11 95:9,24      266:12,14,18
     aa24 6:21           183:23 207:8       117:9 122:1        164:24 166:3       267:5,8
       194:17            214:12 229:6       127:10 130:23      208:2 260:23     ago 14:24 46:16
     aa25 7:1 201:21     250:8 265:22       134:11 136:24      271:18             81:9 124:11
     aa26 7:3 203:10     271:21 314:1       137:4 145:9,13   additional 86:2      135:24 298:24
     aa27 7:6 205:18     314:20 320:6       145:19,24          277:13 281:6       308:13
     aa28 7:8 209:5      327:23             146:12,21          281:11 286:3     agree 13:8 43:4
     aa30 7:11         aborted 67:5         161:18 162:2,7   address 43:22        47:5 50:8
       210:21          absolutely 133:8     162:11,23,24       101:3 102:1        57:21 58:2
     aa32 7:14 220:8     318:7 320:24       163:16 164:15      310:10 316:2       60:8 61:10
     aa33 7:17           331:2              166:19 168:7     addressed            73:20,24 74:14
       228:10          accelerated          188:6 219:5,7      100:23 224:1       75:14 95:14,20
     aa34 7:20           237:22 238:3       225:21 226:11      270:7              107:4 175:11
       240:14            266:18             226:14,16,21     adds 300:3           209:24 210:5
     aa35 8:1 244:8    acceptable           227:14,15,19     adequate 103:5       270:14 324:9
     aa36 8:4 247:5      112:14 178:9       238:8,23           275:4 328:20       326:2 327:9,12
     aa37 8:7 253:18     180:21 255:13      244:24 256:22    adequately           328:15
     aa40 8:9 256:4      317:8,22 331:7     256:24 259:14      226:1            agreed 12:16
     aa41 8:12 259:1     331:10,16          271:5,7,9,17     adhere 314:5         76:8 127:19
     aa43 8:14 262:6   acceptably           271:18,20        adjourned            330:10
     aa44 8:17           235:11             279:15 288:12      336:17           agreement
       264:21          access 65:19,23      288:17 311:10    administration       12:23 13:2
     aa46 8:19         accessories          313:21             270:8            ahead 54:11
       267:18            29:19 36:7       actionmotor        administrators       67:11 99:16
     aa47 9:1 269:1    accidental           192:9              65:21              103:23 126:8
     aa48 9:5 277:21     315:23           actions 28:19      advanced 24:6,8      148:3 167:6
     aa49 9:7 278:18   accompany            43:2 168:7,11      24:9               177:1 195:12
     aa50 9:9 280:10     205:12             239:13 311:9     advances 59:9        203:16
     aa51 9:12 282:3   accumulated          311:15 321:19    advancing 58:17    aimed 129:22
     aa52 9:14           236:24           actionvent         advertently        air 101:9,10,12
       222:20          accuracy 16:2        192:14             310:1,2            110:2,3,5
                       accurate 338:18    active 86:12       advise 188:8         120:5,12

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 90 of 182                 PageID
                                     4931
                                 Anatoly Aleksandrovich
                                                                                     Page 342

       130:11 152:11    alternatives        79:8 80:18         130:22 163:11      137:1,9
       175:13 179:8       115:24 288:22     83:14,23 84:2      173:20 175:16    approximately
       183:8 184:1      amichai 195:2,3     85:23 92:13        177:1              297:8 336:18
       212:2,13,18,20     195:6             93:20,24          anyways 106:24    approximating
       212:22 242:10    amount 135:8        100:18 101:4      apologize 47:15     17:2
       273:24 274:3       149:6 150:9,16    104:22 109:20      106:4 110:13     approximation
       274:19             151:20 152:17     113:11,17          330:12             16:24 296:10
     al 1:8 14:2          156:12 163:24     139:23 140:8      apparent 182:20   april 63:9 76:8
     alderete 171:7       178:17 215:13     141:6 145:6       apparently          140:9 141:4,11
       171:16 172:24      271:22 314:7      171:5,22 187:5     191:5              227:12 236:13
     aleksandrovich       316:11,18         187:11 209:18     appear 93:23        241:4 242:18
       1:21 2:3 5:5     analyses 185:22     231:6,9 261:22     212:5              242:23 268:5
       14:6,13,20       analysis 49:24     answer 10:4        appearances 3:1     279:3 292:8,18
       54:23 57:6,11      72:1,7,8,11,24    15:16,18 16:1      4:1                294:3,18
       62:23 71:3         73:6,12,15        16:4,8,15,22      appearing 11:3      301:14
       104:15 161:14      74:14,19 81:1     17:4 27:22         11:10,11         arising 45:10,23
       222:15 270:15      82:3 93:23        44:4 49:10         322:24             55:2
       295:13 307:12      142:18 143:6      61:2 65:16        appears 81:12     arizona 235:20
       320:17 323:17      146:9 156:5,6     66:11 73:16        92:8 113:13      arose 49:22
       329:20 330:12      158:6,10 159:3    123:17 147:3       186:22 206:20    arrangement
       336:14 337:8       164:10 175:18     182:14 238:21      225:20 254:6       20:14
       340:14             213:13,14         269:24 284:1      applied 25:8      array 217:7
     alert 179:23         299:2,6 302:22    292:12 307:10      151:15           arrive 20:17
     algorithm            304:5 305:10      330:13 331:22     applies 323:1     arrived 81:1
       183:11             324:24            333:22 335:6      apply 176:21      arrows 158:19
     alien 20:17        analyst 136:3,5    answers 277:16      337:20           artwork 202:8
     alleviate 77:18    analytic 158:11     340:7             appreciate          202:10
     alliance 4:9       analytical 159:9   anthony 90:23       193:10           asap 146:11
     allow 116:15       anatoly 1:21 2:3    91:7,17,21,24     approach          ashamed 71:15
       130:11 152:11      5:5 14:6,13       92:2               129:16 177:19    aside 107:20
       199:8 204:12       336:13 337:8     anticipate 109:2    183:21 194:12      264:19 302:23
       274:3 335:13       340:14           anticipated        appropriate       asked 77:8
     allowed 118:17     andreasen           138:16 246:11      143:18 338:5       129:17 135:24
       121:11 149:7,7     136:11,13,14      246:12,14         approval 134:1      162:14 164:17
     allows 158:11        136:15 137:2      290:19 303:4       134:24 135:2       192:18 263:17
     alreadyexisting    andy 136:12,13     anticipating        238:13,16,17       277:13 315:6
       133:11             136:13,15         133:22 243:6       238:20 282:19      318:8 319:12
     altered 214:1        137:2            anticipation        283:22 286:24      320:18,23
     alternate 114:23   angeles 21:5        283:21             289:14             321:12,20
       257:6 260:2      ann 2:6 14:9       anybody 123:12     approvals 135:4     322:10,18,20
     alternative          337:14            182:23 187:9      approve 147:12      323:10,13
       53:13 115:13     announcement        224:22 250:8      approved 2:7      asking 16:7
       115:18,20          41:5              250:21 292:1       137:4 264:11       196:10 309:11
       117:12,22        annual 86:10       anyway 56:18        264:13 284:14      321:5,17
       122:13 128:22      92:17             62:19 88:8         294:9 337:14     aspect 121:15
       133:24 218:6     anomaly 5:14,20     94:11 97:19       approvers           145:7 164:16
       288:19             6:1 55:3 63:15    117:8 121:22       136:20,22          164:17 327:1

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 91 of 182                  PageID
                                     4932
                                 Anatoly Aleksandrovich
                                                                                      Page 343

     assembled 32:2       307:16             178:6             225:5 227:8        134:3 225:2
       32:10 131:22     assuming 146:2     automatic 133:1     231:2 236:12      bates 5:14,17,21
       131:23 197:23    assumption         automation          236:17 237:4       6:2,5,8,10,14
     assemblies           303:9 305:7        177:24            244:24 248:23      6:17,19,22 7:1
       241:8 293:6      assumptions        auxiliary 24:17     251:2,13           7:4,6,9,12,15
     assembling           225:11           available 294:19    252:18,24          7:18,21 8:2,5,7
       132:11 133:1     assurance 21:20      334:22,24         254:15 258:5       8:10,12,15,17
     assembly 8:1         22:1 145:10      avenue 3:15         273:21 276:5       8:20 9:3,5,7,10
       122:2,19 131:3     146:10,20        average 149:13      280:3 281:16       9:12,15,17
       131:15,22          147:14,16,21     avoid 168:3         283:24 288:2       62:3 74:24
       132:5,9 148:24     264:16,16          193:18            295:10,18          79:9 104:22
       178:6 197:13     assure 16:13       aware 37:2,6,9      315:19 328:18      119:7 126:4
       197:21,22,22     atlanta 3:21        37:10 40:5,9      background          139:24 161:21
       216:12 218:23      4:10              40:14 41:3         17:9 18:6          172:15 185:3
       219:10 242:2     atmosphere          42:15 47:16        80:21              186:13 194:19
       244:10,20          179:6             71:22 86:16,19    backward 294:2      201:23 203:12
       259:21 289:2,5   attach 214:9        86:24 87:5        backwards           205:20 209:7
       293:20           attached 113:2      111:19 138:23      268:6              210:23 220:10
     assess 94:18         119:23 166:11     139:9,12          bad 26:5 306:12     222:22 228:12
     assesses 159:10      181:14 223:20     184:14 193:19     base 86:12 188:9    240:16 244:11
     assessment           274:6 338:12      193:24 224:14      188:17 295:20      247:7 253:20
       44:18 50:1         340:10            226:4 261:21      based 11:8,13       256:5 259:2
       72:11,16,17      attachments         294:7 295:23       50:3 71:23         262:8 264:23
       73:6 85:3 92:9     162:19            305:15 307:1       84:11 89:22        267:20 269:4
       92:12 192:19     attempt 72:10       316:21 330:22      98:17 100:16       277:22 278:19
       192:21 193:11    attempted 91:1                         101:15 111:4       280:11 282:4
       223:11 324:7       135:20 201:1             B           111:13 117:23      298:13
     assessments        attempting         b 5:10 223:17       122:9 130:10      bazargan
       89:8 190:9         225:18           back 15:5 17:8      134:6 159:13       173:12,13
     assigned 76:21     attendee 187:3       18:5,12 36:12     174:18 217:22     beaston 193:16
       76:24 77:8       attendees            42:14 49:19       245:12,19         becoming
       78:16 111:18       187:17             54:20 58:9        246:21 304:2       177:21
       141:9 146:3      attention 110:15     60:10 69:20       320:7             beeps 58:24
       147:13 154:8     attest 114:10        70:8,15 74:23    baseline 151:9      60:19
     assignment         attorney 338:15      87:8 94:12       basic 118:14       began 57:23
       24:14,20         attributed           97:19 100:7       196:17             85:16 120:22
     assisted 280:19      250:16             104:12 110:14    basically 26:21     294:4 318:15
     associated 35:12   audible 59:4         121:22,23         30:7 72:16        beginning 2:5
       50:11 51:13      audio 16:19          125:9 127:9       99:7 127:6         77:1 85:6,7
       66:10,15 67:15     60:19              130:22 136:16     178:15 180:2       141:17 162:15
       69:22 88:3       august 6:22 9:12     160:8 161:11      181:6 185:13       291:4,9,22
       163:18 165:1       194:18 195:7       162:13,14         185:18 196:23      292:22 293:4,5
       233:19             195:10 219:8       169:16 170:7      213:4 234:17       299:11 313:4,7
     assume 64:14         238:10 282:4       174:10 176:11     237:12 255:10      313:9
       93:1 142:5,10      282:12 284:7       185:20 198:24     282:18 289:7      begins 99:6
       180:17 225:10      300:3              218:3 219:4       310:1              223:17
       235:2 285:14     automated            220:3 222:12     basis 33:24 34:7   begun 283:20

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 92 of 182                 PageID
                                     4933
                                 Anatoly Aleksandrovich
                                                                                     Page 344

     behalf 11:4,11     bill 283:12          316:6             110:13             39:14 43:17
       11:24 12:8       bills 283:12       blockages          box 109:17          52:4 66:2
       18:8,14 19:2,5   binder 55:24         155:16 157:9      206:6              72:10 92:24
       322:23 329:22      62:9 79:21,23    blocked 42:17      boxes 205:12        131:15 233:9
     behave 130:14      biomedical           100:19,21        brackin 1:4,6       299:5 326:5
     behavior 66:4        272:11,20,21       101:4,17          3:6,12 11:9,12   called 36:2
       163:20 317:10    bionics 24:6,7,8     109:21 111:9      12:22 13:13        45:19 72:23
     belief 254:7         24:9               112:2,11          14:2 75:1          77:5 78:8
     believe 12:2,13    bit 16:18 17:8       114:21 156:9     branding 31:13      125:11 138:14
       22:13 25:9         26:17 28:17,17     156:10 158:20    break 13:11         141:20 154:17
       55:19,22 60:24     36:12 38:14        160:1 163:17      20:7 53:23         171:5 213:13
       68:1 78:13         39:12 42:22,24     164:6 165:2,6     104:3 151:14       235:20
       83:9 102:14        44:1 47:2,2        176:20 177:13     160:10,21,24     calls 87:13
       103:4 147:23       50:9 53:5 59:7     196:4 202:9,17    178:12 221:22    cam 8:15,17
       151:18 224:8       60:11 83:20        260:21 261:11    briefly 93:6,7      198:4 201:4
       284:7 312:22       84:18 98:16        261:16 262:1      116:17             213:24,24
       323:22 324:1       110:24 115:17      325:1,9,14       bringing 26:11      214:6,9,12
       328:12 329:24      117:11 130:2       327:17 328:18    brittle 153:10      234:23 235:7
       333:11 334:23      143:14 166:17    blocking 42:11     broke 333:9         235:10,12,12
     belt 23:17 35:15     168:1 169:4        68:24 98:20      broken 20:5         235:12,13,13
       35:16,17 36:5      170:3 172:8        163:19 324:17    bryan 1:4           235:17,18
     ben 154:7            219:3 295:16     blocks 107:14      bucket 311:24       241:9 243:3,3
       155:14 274:22      333:10 334:8     blood 85:24 86:5   bucketize           246:6,9,9
       275:8            black 23:17          87:22 88:10,20    168:11             248:8,8,22
     benefit 39:15      blackandwhite        89:11 90:12,17   built 216:13        250:6,10,11,11
       320:5              155:21           blurry 212:8       bullet 85:21        250:18,19,19
     benefits 177:18    blacklined         board 74:2,3,4      86:2,4,10          252:11,11,12
     benjamin 76:14       206:6              74:10,15 78:12    94:22 95:1,4,6     262:7,15,24
       126:10 172:24    block 6:13 7:12      94:9 134:16,24    95:8 159:16        263:5 264:5,22
       173:7 195:20       7:15 19:14         143:12,17         180:7 193:15       265:6,10,10
     bent 62:9            39:16 40:3,24      144:4,5,8,10      231:16           campbell 3:9
     bergquist            42:1 49:21         144:14,15,20     bums 336:10       candidate 160:1
       229:14,15          55:1 82:5          144:22,24        bureaucratic        197:1
     best 32:22 39:9      161:20 192:14      145:2,5,11        287:8            candidates
       55:5 98:23         204:12 209:18      254:15 258:6     burn 200:19         153:2
       135:18 159:24      210:22 211:7     bodies 138:20      business 189:8    cannula 67:1
       183:17,20          220:9,19 261:3   body 36:17,24       277:1              164:1
       196:6 241:13       297:9 308:9        75:19 119:22     busy 235:23       cant 15:20 16:10
       312:19             309:3,22 315:9   bottom 84:23       button 59:24        16:11 44:4
     better 100:8         315:22 323:24      100:14 125:15     60:5               48:3,12,13
       178:13 193:17      324:15 327:16      148:7 158:19                         49:10 53:15
       198:8            blockage 71:19       163:12 210:6            C            61:2 65:16
     beyond 196:4         84:21 101:5        223:14 270:23    c 1:17              73:16 97:13,13
       330:19             109:21 299:3     bottomed           cable 160:13        102:18 123:17
     bg 86:20             299:14 301:24      179:22           california 2:5      140:23 147:3
     big 109:17           305:1,14,24      boulevard 2:5        14:1              166:23 221:19
       138:19 178:3       306:10 308:22    bouncing           call 27:1,12        231:11 238:21

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 93 of 182                PageID
                                     4934
                               Anatoly Aleksandrovich
                                                                                     Page 345

       305:6,6 308:19   111:17 114:19      180:22           catch 25:17 99:8     320:18 321:13
       333:22           115:2,5,11,19    capability           99:19 330:21       331:24
     cap 31:23 32:9,9   115:23 117:13      178:10 183:11    categorize         certainly 12:12
       36:13,15 37:3    117:17 121:23    capable 123:5        311:18,23        certificate 337:2
       37:8,13,16,19    123:11 134:12      159:17           category 97:2      certification
       37:21 38:8       134:16,18,23     capacity 1:5       catheter 36:16       337:19
       39:7 42:17       135:16 136:2,3     31:12 188:2        36:24            certified 2:7
       50:12,23 68:4    136:4,18,20      capas 39:14,20     catheters 32:4       337:14
       69:1,7,24        137:3,10,12,16     40:1 42:23       cause 45:9 49:16   certify 337:5
       92:17 93:14      137:21,22,23       43:1 46:20,21      72:11 82:4         340:5
       102:4,8 124:14   138:8,15,18,19     48:24 77:1         100:19,22        certifying
       124:20 125:16    140:18 141:10      136:7 139:1        101:16 108:12      337:23
       126:18 131:22    141:14,15,16       231:17             109:2,11,15,20   chain 6:5,21 8:4
       131:22 197:21    142:11,11        caps 69:17 70:9      110:9 115:7        8:7,19 9:14
       197:22 201:9     143:9,12,17,17     303:6,7            143:2 146:8        119:6 194:18
       230:18,20        143:22,23        captioned 62:23      164:10 175:18      195:6 222:21
       235:10 251:20    144:3,8,14,14      84:23 114:17       181:12 204:15      247:6 253:19
       252:1 274:21     144:20,22          148:17 256:11      213:12,13,14       254:3 267:19
       290:23 325:23    145:4 159:24     capture 303:12       216:24 306:9     challenges
     capa 5:14,16       162:18 163:3,3   captured 242:3       314:11 325:14      248:21 252:7
       7:12,15,17 8:2   168:12,14        cards 189:16,22    caused 41:12       challenging
       19:13,21 39:19   169:5 171:5,19   care 62:11,15        100:18 101:4,5     116:7,9 253:2
       40:3,24 43:5     171:23 172:4       92:3 103:9         109:20,22        chamber 99:1
       43:19,21 44:3    173:2,8 187:6      270:3 322:10       111:8 112:3        178:23 238:4
       44:8,9,14,15     210:23 211:7     carefully 338:4      120:16 183:7     chance 329:21
       47:3 49:2,10     211:13 215:10    carl 192:18          183:24 226:2     change 7:1
       49:13,18,20,22   218:1 220:10     carry 312:21,23      236:19 260:21      31:11 33:7
       50:5 62:2,24     220:20 225:17    case 11:5,8,9,12   causes 101:13        34:13,18 77:1
       63:6,11,19,21    226:11 227:24      12:6 19:6          110:6 213:14       77:2 102:16
       63:23 64:7,14    228:11,19          82:19 90:10        213:20             120:15 127:18
       64:20 65:1,6     229:18 231:24      91:11 117:4      caution 202:8        132:22 154:12
       65:19,20 73:21   239:3 244:10       129:16 132:17    cedar 3:3            159:6 201:22
       74:2,3,4,5,10    245:1 246:24       132:19 133:14    cells 197:22         202:5,7,12
       74:11,15,16      247:14 256:14      151:20 177:20    center 4:4,9         203:2 206:12
       75:2 76:20       256:20,22          193:1 226:21       225:14             224:16 237:16
       77:4,14 78:5,9   257:1,3 259:8      243:11 267:3     ceo 137:23,24        260:3 270:23
       78:12,21 89:21   261:13 272:2       283:11 323:1       138:4,7,18         271:3,4 273:7
       89:21 90:2       279:2 280:4        324:21 326:22    certain 31:3         273:8,8,9
       91:16,20 92:1    288:10,12,18       329:23             59:9 99:16         283:13 284:4,6
       93:3,5,7,9 94:4  289:8 302:6      cases 12:22          108:21 123:6,7     284:11 289:13
       94:5,9,9,12,13   308:9,17 310:5     13:14 14:3         152:13 156:12      289:22 312:4
       96:1,7,10,12     310:15 311:4,9     19:6 85:20         158:12 160:15      312:10,14,21
       96:16,17,17      311:13 313:4       86:11 87:1         178:17 184:4       312:24 313:4
       101:3,24         315:9 316:1,7      88:17 89:18,20     189:6 271:22       314:2 316:19
       104:22 105:20    316:11,20          89:22 90:1,4       285:24 304:13      320:19 321:14
       107:24 110:14    326:12 327:10      182:6,9 230:5      313:12,12,12       323:7 339:4
       111:4,14,15,16 capabilities         334:1              313:13 314:6,6   changed 137:11

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 94 of 182                 PageID
                                     4935
                                 Anatoly Aleksandrovich
                                                                                     Page 346

       200:4 281:4      classified 334:2   collection 299:6   commitments         66:1,9,14
       296:2            clear 38:14        column 203:23        53:16 271:5,9     67:16 69:22
     changes 32:20        47:11 128:16       203:23 204:9     committed           72:14 81:11
       33:1 132:3         163:23 198:5       204:23             273:12 279:20     83:15 85:1
       189:7 194:8        205:7 249:13     com 2:23 3:6,11    communicated        87:14 88:10
       202:15 296:7,9     288:24 300:15      3:17,22 4:6,11     223:11 224:22     91:7,9 142:7
       296:13 297:14      323:5 327:19     coma 75:22           271:16            185:20 299:21
       338:11 340:9     clearance          combination        communication       300:15 332:1
     changing 224:12      226:23             198:12 251:8       94:23 146:18    complaints
       283:11 316:23    clearly 59:5         335:17             190:21 194:1      49:23 73:23
     characteristics    cliff 3:20 53:22   come 20:3,9,13       224:23            80:22 83:22
       121:10 130:11      55:24 56:18        20:19 75:24      communicatio...     84:11,24 85:7
       242:9              62:12 104:2        92:5 96:11         95:9 165:21       299:2,4,12,14
     characterize         106:22 309:8       109:10 122:7       166:3 225:4       299:20,24
       312:4 317:20       309:15             134:12 165:23    companies           300:4,9 301:2
       319:21           clip 35:15,16,17     231:8 250:9        297:21            301:23 302:19
     characterized        36:5               252:19,24        company 21:5        303:1,10,13
       166:18           close 112:22         263:13 274:10      22:3,6,16,20      305:1,22,23
     charles 1:12         138:22 238:6       292:7 305:2        23:3,4,6,14       306:8 319:17
     charlyn 76:14        239:3 246:24       333:7,12,14        24:2,5 36:1,2     319:22 320:6
     chart 152:19         257:3 329:14       334:3              102:13 137:2      329:4 331:5
       298:19 302:22    closed 63:24       comes 15:24          155:1 263:11      332:4,18,20
       304:17 306:19      64:3,8 139:2,3   comfortable          272:9 276:10    complete 32:4
     charter 174:12       163:8              250:24             298:3 310:24      94:13 128:4
     chase 99:7,7       closely 16:6       comforting           319:9             132:5 224:17
     check 55:20        closer 296:23        304:22           companytoco...      226:7 260:5
     checked 106:21     closing 63:19,21   coming 294:15        30:22             285:12 289:9
     choice 112:21        115:11 238:24      303:2            companywide       completed 32:10
       197:11 288:24      246:18 256:19    commenced            41:4              115:21 190:8
       317:1,6            256:22             197:19           compared 124:8      224:13,24
     choose 197:2       closure 223:23     comment 298:1        156:19 157:20     226:15 232:4
     chosen 245:10        223:23           comments 13:4        304:14            232:14 233:24
     chris 223:7,8,16   code 84:3,19         94:16 96:24      compares            236:4 257:7,9
       225:1,11,14        85:1 92:24         232:13 233:5       195:21            267:9 288:13
     chronology           261:23 299:21      237:6            comparison          288:18 293:21
       64:24              300:15,20        commerce             196:20          completely
     civil 1:4            301:24 303:11      282:17           compartment         96:19 102:17
     claims 202:15        307:3 332:5,8    commercial           101:11 110:3      111:8 117:7
     clarification        332:10             298:2              173:23 174:8      121:13 122:14
       247:23 281:13    coded 299:4,13     commercially         174:19 175:7      159:8 164:5
       319:3 330:7        299:21 301:23      244:3,3            175:13 179:5      208:11 264:13
     clarified 193:8      302:20           commission           179:12            306:20 331:21
     clarify 285:21     codes 86:1           340:19           compartment...    completing
       293:3            coding 83:22       commissioned         311:8             280:4
     clarity 16:2         84:12              197:20           complained        completion
     class 166:19       collecting 151:9   commitment           113:11            134:6,7 196:19
       167:1 271:6,10     257:2              53:11 271:13     complaint 55:2      196:20 226:16

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 95 of 182                 PageID
                                     4936
                                 Anatoly Aleksandrovich
                                                                                     Page 347

       260:17 267:11      19:18 72:1       connector 6:13     constitute        contaminated
       289:13 337:8       88:16 118:3        31:23 32:9         145:18            150:17
     complex 44:10      concerns 312:12      36:13,15 37:3    constraint        contaminating
     complexity         conclude 304:2       37:8,16 38:6,8     243:13,13         303:6
       257:8            concluded            38:12,17,19,22   constraints       contamination
     compliance           100:15 101:16      38:23 50:12,23     257:8             151:10
       187:2            concludes            68:4 69:1,24     constructed       contemplated
     complicated          336:12,12          102:4 161:20       124:17 198:22     33:2
       136:8            conclusion           163:19 164:5     consultant        content 139:6
     complications        109:11 129:20      165:2,5,24         272:23 273:1    context 192:5,7
       302:17             241:23 291:20      189:12 204:11    consulted         continuation
     complying            303:9              207:2,6,7,10       164:14            318:9
       330:16           conclusions          207:13 208:2,8   consulting        continue 99:1,20
     component            241:22 320:7       208:9,14 242:2     123:22            152:16 290:22
       173:23 199:16    concur 225:15        251:20 290:23    consumable          299:12 319:8
       311:5              291:19 319:5,6     297:20 303:7       29:22           continued 67:4
     comport 107:16       324:6              325:23           consumables         213:3
     comports           concurred          connectors           29:15,16,22     continues
       105:19             318:22             167:11 206:19      30:5,13,16        223:18
     compression        condition            208:6              31:4,16 32:19   contrary 112:12
       183:8              212:14 214:3     connects 37:24       33:5 35:9         302:4
     compromise         conditions         consequence          36:11 40:6      contributing
       330:23             174:20             51:20 73:19        296:1             100:19,22
     computer           conducted 245:5    consequences       consumed          contributor
       106:10,15        confer 12:12         71:20 75:12        257:22            237:8
     con 177:22         confirm 143:1      consider 123:22    consumers         control 123:9
       180:18 182:4     confirmation         224:12             205:13            233:6 234:11
     concentrated         82:19            consideration      cont 4:1            337:22
       21:14            confirmed 226:1      208:13 232:16    contact 118:3,9   controls 158:22
     concentrating      confirming         considered 75:9      165:23 167:10   convatec 263:5
       24:15              146:8              116:20 118:19    contacted 328:3     263:9,10,13
     concept 45:18      confusing 170:4      180:17 242:14    contacting          264:2 270:9,17
       173:22 178:9     connect 36:16        327:7              183:8             276:10
       178:22 179:2       36:21 39:6       considering        contacts 272:9    conversations
       180:6,21,23        51:14              130:15 181:23      272:10            89:18
       181:2 183:5,18   connected 50:20    consist 29:17      contain 64:19     converted
       184:10,13          59:20 68:20        53:1               163:8 221:9       279:10,20
     concepts 177:11      69:7 206:20      consistent 67:8    contained         coordination
     conceptual           207:12 234:3       71:18 81:13,23     101:10 110:3      257:24
       175:4 177:3,11     315:18             83:2 109:16        210:3 282:24    coordinator
       182:20           connecting           164:9 272:1      containing          136:3 224:2
     concern 178:3        66:20            consistently         292:6 294:11    copy 107:8
       311:1 314:11     connection           33:20            contains 186:5      162:18 269:12
       314:15,21          38:21 41:17      consisting         contaminant         276:16,20,22
     concerned            99:12 320:19       336:14             160:16            281:21 307:23
       118:14             321:13 323:7     constituent        contaminate       corporate
     concerning 15:3      334:17             199:16             150:11            146:11,17,20

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 96 of 182              PageID
                                     4937
                                 Anatoly Aleksandrovich
                                                                                  Page 348

       147:1,1,2,6,7     81:9,20,21        157:1,2,14,23    242:20,21          312:10,11
       147:10,16,22      82:1,17 83:4      157:24 158:3,6   245:2,15,20,21     315:2 317:19
     corporation         83:10,23,24       158:23,24        246:1,2,7          318:16,23
       1:15 153:17       84:4,7,15,21      160:17 163:5     248:10 249:2       324:3,4 325:5
       154:9 155:10      84:22 87:10,11    163:10 164:11    250:6,7 251:21     325:17,24
       199:6 275:11      87:14,15,20       164:12 165:10    251:22 254:9       326:14,20,21
       317:4             88:3,4,7,18       165:11,18,19     254:10,17          327:11,17
     correct 17:18       89:6 92:9         166:17,20,22     255:14,23,24       328:3 329:7,8
       18:3,9 19:3       93:20,21 94:1     167:22,23        256:15 258:14      330:3 333:5
       23:23 24:22       94:2,7 97:4,5,9   168:4,5,8,21     258:15,19,21       335:16,24
       27:19 28:6,7      98:1,2,6,7 99:9   168:24 169:8     260:9,10,13        340:6
       28:14,19 29:3     99:10,21,22       169:10 171:6     261:7 262:1,2    corrected 42:8
       29:4 30:14        100:4 101:22      173:3,10 176:7   263:1,2 264:9      105:8 234:2
       31:23,24 32:5     101:23 103:6      176:8,12,13,16   265:7,8,20,21    correcting 44:24
       32:6 34:9         103:16,20,24      176:17,22,23     266:1,5 268:16   correction 145:9
       36:18,19,24       105:12 108:2,6    180:12,15,16     268:17,20,21       165:21 193:17
       37:1,4,5 38:10    109:12,18         181:9,10 184:6   269:16 270:9     corrections
       38:24 39:17,18    113:6,7,12        185:13,23,24     270:10,17,18       338:4,6 340:9
       40:4,7,8,19       115:14,15         186:7,8 187:17   270:20,21        corrective 6:11
       42:2 43:2,3       117:6 118:18      187:18,22        271:23,24          28:18 29:2
       44:15,16,19,20    118:19 119:1      189:13 192:21    272:3,4 275:13     39:13 43:1
       44:24 45:1,2,7    121:20,21         194:12 195:8,9   275:14 276:17      44:22,23 45:3
       45:21 46:2,12     122:17 124:15     196:24 197:8     277:6 279:4,5      45:19 46:4
       46:14,17 47:18    124:18,21         199:4,12,13,18   280:5,6 282:20     95:15,16,16,20
       47:20,24 48:1     125:1,2,5,10      199:19 201:4,5   282:21 283:1       95:24 97:1
       48:4,5,8,20       125:13,14,17      205:9,10,13,14   284:18 287:10      108:4 145:9,13
       49:16 50:1,2,6    125:18,21,22      206:2,3 207:4    287:13 288:15      145:19,24
       50:7,12,20,24     126:11,14,20      208:10,11        288:16 289:9       146:11,21
       51:2,7,17,18      126:21,24         210:11,12,16     289:10,22,23       161:18 162:2,6
       52:9 53:10        127:4,7,8,24      211:9,14,15      290:14,17,24       162:11,23,24
       55:4,10,14,15     128:1 129:2,5     212:2,23,24      291:1,5,6          163:16 164:14
       55:17,18 57:16    129:9 130:6,12    213:4,5 214:19   292:5,8,9,16       166:18 168:6,7
       57:17 58:1,17     130:21 131:10     215:10,11,15     292:18 293:17      168:12 192:8
       58:18 59:2,11     132:6,7,7,13      215:18 216:1,2   293:18,23,24       192:14 271:5,7
       59:24 60:6        133:2,3,7,13      216:10,11        294:5,12,13        271:9 311:5,10
       61:14 63:7,9      133:20,21         217:10,11        296:3,4,9,18       311:19,24
       63:12,15,16,24    134:1,2,14,19     220:22,23        297:11,12,17       312:5
       64:1,5,6,8,9,16   138:6 142:6       227:12,13        297:18,23        correctly 68:12
       64:17 65:3        143:4,5,18,19     228:22 231:9     298:7 299:8,9      101:1 121:6
       66:17 67:11,12    143:24 144:1,6    231:10,18,19     299:15,16,22       196:14 216:19
       68:8,13 69:12     144:12 145:11     232:2,5,10,11    300:5,6,10,19      230:17 231:2
       69:13,18,24       148:2 149:14      232:19,20        300:20,23,24       296:6
       72:21,22 73:8     149:15 150:5      233:4,15,16,20   301:2,3,13,19    correlation
       73:23 74:7,20     150:12,17,23      233:21 236:5     302:8 303:7,13     89:13 124:7
       75:19,20 76:12    150:24 151:12     236:14,15        303:14,19          151:19
       76:15,16,21       152:22 153:3,4    238:14 239:4     304:10 305:16    correlations
       78:7 80:8,9       156:18,21,22      239:11,22        305:18 306:1       121:14

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 97 of 182               PageID
                                     4938
                                 Anatoly Aleksandrovich
                                                                                   Page 349

     correspondence       14:3            157:5,7 159:13     338:15            44:17
       53:17            current 94:23     183:10 237:7      daytoday 33:4     decisions 74:5
     couldnt 67:21        152:20 154:22   257:2 299:6       de 1:17            144:13
       265:24 273:23      156:19 157:21   300:22 303:9      deadlines         deck 80:8,11
     counsel 14:7         158:21 159:13   320:7              134:16 256:14     140:8,11 171:5
     count 83:15          165:14 197:4,5 database 165:16    deal 133:7         171:13 195:23
     county 1:11          216:7 223:21   date 2:6 13:22     dealing 33:5       211:6 220:19
     couple 12:9 36:9     248:4 273:15    61:21 76:8         39:16 79:22       220:24 221:8
       57:20 60:12        275:10 290:11   107:24 108:13      191:17 263:14     228:18 231:23
       62:21 91:2         290:12 291:8    117:13,21          263:20            244:19
       120:2 176:1        321:14          122:3,8 134:4     dealings 263:14   dedicated
       295:13 298:24    currently 179:7   134:5 164:3        323:6             261:24
       323:17             197:6 226:11    219:11 232:24     deals 28:13       deem 251:5
     course 53:6          242:1 288:21    234:24 235:1,3     325:21           deemed 213:17
       64:16,21 65:1      289:1           236:10,13         dealt 321:12,18    226:7 338:17
       91:15,18         curtis 68:2 70:3  243:9 256:17      dear 145:14       defect 34:14
       115:18,23          76:14 81:4      256:18,19,22       193:22,23         325:21
       123:11 137:11      82:14 113:6,8   257:16,18,19       295:18 300:17    defendant 11:5
       137:16 140:18      113:14 173:1,7  260:8,14,18        300:17 333:1,1    11:7,12
       159:24 330:6     customer 55:2     268:16 278:9      death 75:22       defendants 1:9
       330:14 333:15      66:3,19,24      280:4 282:18       164:7 305:4       1:18 12:20,21
       334:14             67:5 68:7       338:9 340:14       331:15           defense 144:20
     court 1:1 12:24      72:15 80:24    dated 6:5,9,19     deceased 1:6      deficiency 9:5
       14:5,9 15:18       82:19 87:13     6:21 8:4,7,19      89:12             277:22 278:5
       16:9 21:17         90:23 94:22     9:12,14 88:19     december 211:9     278:11
       39:15 153:24       122:10 142:13   119:6,16 126:4     217:13,23        definitely 39:22
       319:3 330:7        166:1           126:13 140:8       218:22 220:21    definition
       338:18           customers 81:1    171:8 186:13       221:4,6 224:8     333:20
     courts 11:9          86:5,20 113:16  194:18 195:7       224:15 236:10    definitions
     covers 27:13         159:15          202:6 222:21       264:8 265:19      190:22
     create 32:4 82:5   customization     225:11 241:4       301:4            degree 17:12,14
       105:11 116:24      199:19          247:6,12          decided 20:21      17:20 19:24
       129:7,8 135:14   customized        253:19 254:5       102:15 252:17     20:1
       145:24 197:23      132:24 234:19   259:9 264:8        309:10           delay 237:1
       214:2 217:16     cutting 21:15,17  267:19 268:4      decision 44:14     260:4
       233:10 310:20      21:18           270:19 279:3       74:9 90:2        delays 236:19
     created 63:8       cycle 66:5 67:5   282:4,12,12        143:12,15,22     deliberately
       76:8 87:13         101:12 110:4    288:14             144:3 145:3,5     150:3
       197:17,17                         dates 117:17        145:10 188:8     deliver 99:20
       221:1,8 300:21           D         134:13,15,22       195:11 196:17    delivered
       303:12 332:5     d 4:1 5:2 171:17  135:7              235:22 240:8      163:24 224:3
     creation 142:11      173:5,14       david 4:15 13:20    253:6 260:2      delivers 36:16
     critical 260:22    danger 75:9      day 340:18          291:7,13 314:1   delivery 42:16
       316:17           danish 268:13    days 238:4          318:18,20,22      66:4 75:18
     crossnotice        data 72:17 86:23  267:4,6,7          319:6 320:19      88:12 98:9,12
       12:19              92:4 150:2,20   279:12,13          321:14 323:7      99:4 165:6
     crossnoticed         151:10 152:1    296:3,8 298:24    decisionmaking     167:9 180:3

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 98 of 182                 PageID
                                     4939
                                Anatoly Aleksandrovich
                                                                                     Page 350

      204:14 228:20     13:1,11,24        design 8:2 37:3      41:3 61:17       developing
      231:3             15:3 18:8,11       37:15 47:8,24       70:4 86:8 91:9     208:14 221:13
     demonstrated       18:18,23,24        48:3,12 49:4        214:6 304:4        221:17
      112:14 178:9      19:5,10,10,16      50:11,21 51:5       308:16           development
      178:16 180:21     19:18 41:15        51:8,14,14,24      detect 47:8         107:18 148:18
      242:10 317:9      56:14 62:1         52:4 53:7,12        82:20 183:22       148:23 160:23
     demonstrates       70:21 79:7         97:8 101:22        detected 61:1       177:23 183:9
      183:11            104:20 119:5       103:19,24           158:16 231:9       184:20 215:22
     demonstrating      126:3 139:22       120:5 127:12       detection 183:5     217:15 248:16
      69:11 82:15       161:17 162:15      127:14,15,16        183:6              254:22
     denmark 235:14     162:17 172:14      128:4,9,10,10      detects 59:9,10   developments
     dennert 18:12      185:1 186:12       129:6,12,19,21      184:4              15:4
     department         194:17 201:21      129:22,23          determination     deviation 43:10
      92:6 223:11       203:10 205:18      152:8 158:21        50:5 52:8          43:20
      261:20 307:10     209:5 210:21       168:20 174:17      determine 49:3    device 24:2
     depend 89:4        220:8 222:20       174:22 194:8        69:16 73:2         27:22,24 167:7
     depended 97:18     228:10 240:14      214:5,13            74:11,15,19        190:18 225:14
     dependent          244:8 247:5        219:22 227:12       84:10 109:10       273:8 282:15
      100:24            253:18 256:4       241:2 243:24        115:5 120:15     devices 1:16
     depending 46:7     259:1 262:6        244:10,20,23        120:24 123:3,7     11:17 27:14,15
      46:13 73:5        264:21 267:18      245:4,5 308:23      149:2 150:7        28:3 36:8
      97:12 160:15      269:1 277:21       309:4 310:9         151:2,19,19        183:10 282:16
     depends 34:3       278:18 280:10      312:21,24           175:18 180:8     dfcap 6:13
      45:3 99:23,24     282:3 298:12       313:8 325:22        200:1 213:14       161:21
     depict 211:20      336:13,17          326:9,11,19         214:12           diabetes 74:2
      213:10            337:5,8,9          327:2,7,14         determined          138:5 147:14
     depicted 71:18     338:3,12,16,17    designed 38:8        53:19 89:13        189:15 190:1
      206:19 207:9     depositions 15:1    38:18,21 39:6       112:23 121:14      193:9,17 194:6
     depicting 208:1    18:13 19:12        48:7 51:9           124:7 196:24     didnt 25:17
      212:11           deps 2:23           52:15 96:2          215:14 224:24      43:17 97:20
     deplete 291:2,8   derive 65:6         129:3 149:9         253:1 259:22       103:3 105:11
      291:20,21         134:4              335:4               266:19,22          105:13 106:14
      319:2            derived 150:2      designwise          determining         109:1 123:22
     depleted 290:11   describe 98:19      102:16              52:13 149:12       123:24 127:2,4
     depleting 319:8    245:23            desirable 47:23      215:23 238:18      133:5 139:18
     deponent 14:6     described 31:17     48:11              develop 30:20       168:18 221:9
      340:2             81:22 100:16      despite 77:16        128:24 150:14      243:11 250:4
     deposing 338:14    114:11 214:23      317:7 334:2         150:21 160:14      250:24 258:5
     deposit 112:3     describes 271:3    detaching            183:11 197:23      275:5 284:18
     deposited 41:20   describing 66:3     182:11,11           200:5,8,10,14      292:7 302:15
      149:2,13          289:8             detail 5:16 28:17    217:15,19,20       322:12 329:5
      150:16 151:21    description 5:12    39:12 41:23         277:16             335:21
      152:17 215:1      64:14 65:14,24     62:2,24 84:18      developed 30:24   died 90:7
      215:24 245:18     111:22 223:21      130:2 307:8         69:16 70:2       diehl 192:18
      271:22            273:7             detailed 81:3        82:21 84:20      differ 24:11
     deposition 1:21   descriptive         245:11              150:22 153:3       198:4
      2:3 10:2 12:4     15:18 16:3        details 40:21        160:12 242:4     differed 252:12

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 99 of 182                   PageID
                                     4940
                                  Anatoly Aleksandrovich
                                                                                        Page 351

     difference          director 173:14    dispositions         193:6 205:11       189:20 190:13
       176:14 183:23       188:4 195:4        46:21              223:20,24          190:16 191:2
       325:19            directors 77:7     dissent 292:2        227:7 310:4        191:15,22
     different 27:20     disc 191:20        distance 182:16     doesnt 15:12        192:3,22 193:5
       31:5 43:21          192:9,10         distinct 16:24       60:1 76:23,24      194:4 195:14
       44:11 53:1          230:17           distinction          93:19,23 208:9     196:2 198:21
       59:7,17 79:1,3    discarded 116:3      17:22 324:13       229:4 274:6        198:21 201:10
       93:16 118:21        116:5            distinctly           306:7 307:16       201:14,15
       129:15 130:5      disclose 35:21       131:13            doing 40:17         203:5 205:6
       131:13,13           251:16,23        distribution         182:15 188:3       206:13 207:15
       135:1 145:22        252:10             165:13             196:4 247:23       208:20 216:23
       157:5,6,6         disclosed 252:6    distributor 95:4     302:22 303:20      218:2 219:19
       177:3 188:2       disconnect           166:2              338:8              220:4 221:11
       207:2 208:12        167:21           distributors        don 269:24          221:15 223:20
       230:11 231:17     disconnected         95:5              donatelle 229:15    225:3,10 227:5
       251:9,13,14         68:17 114:7      district 1:1,1,11   dont 12:2,5,13      228:24 229:22
       252:18 257:3      discovered           14:4,5 223:24      13:10 15:11        229:23 231:11
       274:1 316:22        34:15 42:1       divided 296:8        16:22 17:24        234:4 236:18
       317:6 322:9         112:1 248:13     division 1:2,16      18:15,19 19:9      240:10 241:17
       331:22 334:18       248:20 297:10    dmaic 174:21         19:15 25:11,12     246:15,20
       335:5,7           discovery          doc 233:6            27:17 28:10        247:22 252:14
     differently           209:17           doctor 333:1         30:9 32:11         253:8 255:5
       210:8 268:6       discussed 116:2    document 63:19       39:22,24 40:1      258:7 261:18
     difficult 84:9        116:13,17          64:15 65:19        46:22 58:6         264:3 269:23
       259:16              178:23 186:6       217:16 223:23      59:19 60:8         274:22 276:24
     difficulties          191:5,6 218:1      233:9 234:11       61:16 66:12        278:13 279:23
       116:17              271:13 306:20      234:13,13          67:17 68:6         281:20,23
     difficulty 250:12     316:22             269:17 276:24      70:1,4,17 76:5     283:18 291:14
     diligence 320:22    discussing 12:19     277:1 289:2        76:22,22 80:13     294:20 305:7
       321:19 322:19       78:10 183:19     documentation        80:15,19 81:16     306:12 307:7
     diluent 68:2,15       190:22             33:7 195:16        83:11 85:4,18      307:12 308:12
       68:22 112:17      discussion 13:16     221:20 229:9       87:2 88:2 91:8     311:11 318:1
       112:21,24           61:6 80:1          232:22 236:22      91:13 96:9         326:2 329:13
       113:3,23            95:23 100:10       257:14 258:8       108:15 109:7       330:20 333:22
     dimensions            169:19 188:10      263:22,23          117:2 119:18      dosage 89:3
       234:15              188:14 208:18      264:2 281:8        119:21 124:6      dose 89:2
     diplomate 2:8         259:21 275:20      283:7 285:13       132:18 137:3      dot 150:1
       337:15              291:15             285:24 286:3       140:23 141:8      dr 193:16
     direct 78:17        discussions          286:12 289:16      141:12,16         draw 320:6
       110:15 273:10       89:19 96:4         313:13             144:16 146:23     drawing 234:17
       337:22              177:3            documented           155:19 160:21      254:15 258:6
     directed 313:14     dismiss 11:13        110:11 127:21      166:14 171:15      289:3
     direction 10:4      disposable           201:15 310:3       171:24 179:4      drawings
       215:10              189:17           documents 10:9       180:5 182:15       232:23 283:11
     directions 79:3     disposables          12:5 33:8,11       183:2 184:11      dried 82:21
     directly 44:5         205:12 295:24      77:2 87:12         184:18,18         dripping 80:22
       91:7              disposal 316:13      137:7 162:16       188:15,18,21       85:2

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 100 of 182                  PageID
                                     4941
                                 Anatoly Aleksandrovich
                                                                                      Page 352

     drive 99:2           143:14 148:5       12:21 13:13        179:20 180:4       305:20
     drives 46:24         165:9 168:1        323:1            encino 2:5 13:23   entirely 96:3
     dropped 213:3        169:4 178:3      electronics          14:1               103:19 121:18
     drops 82:4,6         211:23 212:3       178:23           ends 275:16        entirety 118:10
     drove 90:1           215:22 259:24    elevated 237:23    engaged 57:24        140:16
     drug 270:8           261:6 266:17     eliminate 46:11      59:16 67:3       entitled 220:19
     dry 82:9,20          284:9 290:20       96:19 102:17       99:3               228:19 244:19
      165:22 212:14       295:16 310:12      114:19,23        engagement           309:17
      212:18 216:20       311:3,4 315:6      115:6 117:1        111:7            environment
     duarte 76:14         318:8 332:20       121:18 194:10    engineer 22:9,10     51:10 112:22
      81:5                333:6,11           305:24 306:6       23:2 24:4,11       130:15 153:11
     due 50:20,22       early 22:14          310:21 314:20      24:12 25:12,13     178:6 179:7
      75:2 97:22          49:10 108:10     eliminated           26:2 35:6          232:9 253:4
      102:11 108:13       167:15 200:24      153:7 216:9,15     93:12 128:18       260:1 317:11
      108:22 116:17     easier 41:17         216:17,24          154:8 171:17     environmental
      117:12,21           62:19 106:10     eliminating        engineering          238:4
      122:3 127:12        106:15 172:8       159:17 160:13      6:16 7:1,20      equalization
      127:23 130:24       236:2            email 6:5,9,21       17:13 19:24        42:12 174:14
      153:8,8 219:11    easily 103:13        8:4,7,19 9:14      21:11,21 22:24   equalize 174:18
      219:22 225:16     easy 117:3           119:6,15 126:4     27:11,13 81:4    equalizes 99:1
      227:12 232:24       280:24             126:10 127:1       82:3 109:3         99:17
      234:24 235:1      eco 7:1 201:22       172:23 194:18      116:7,10         equally 176:21
      235:23 236:10       289:21             195:5 222:21       142:18,21        equals 238:3
      239:13 256:17     ecr 7:1 201:22       223:16 225:9       155:15 185:2     equip 23:6
      256:18 257:8      educate 70:14        226:5 247:6,12     185:11,21        equipment 23:7
      259:23 260:8      education 17:10      253:11,19          187:20 195:15      26:10 31:11,12
      260:14 284:3,3      18:6               254:3 267:19       195:17,18,19       34:20,21 133:5
      313:5 319:9       educational          268:3,11           201:22 202:5       201:3 250:6
      320:21 321:19       21:13              276:13 286:13      240:15 241:1       251:7,10
      322:19 326:22     effect 158:5,10      324:5              241:11 242:13      265:12,13
      327:16              159:2,3 174:14   embed 183:21         242:18 264:16    equipped 38:5
     duly 14:14 337:5     324:23,24        emflon 154:16        283:13 289:22    equivalency
     duration 237:19      325:1,3,5,13       154:17,18        engineers 65:21      282:19
     durations            332:12 333:2       156:20 157:21      113:15 183:18    equivalent
      135:19            effective 97:14      178:14 197:5     english 203:24       282:16
     duties 25:15       effectiveness        198:4 199:2      enmeshed 281:2     er 108:12
      26:7                189:16             200:4 273:15     ensure 24:17       er138302 6:16
     dvds 336:14        effects 158:6        274:11,14          26:14 169:11       185:2
                        efficient 24:18      275:11 290:13      202:11,16        er149258 7:20
             E          efforts 312:23       290:23 291:21      224:10             240:15
     e 4:3 5:2,10       either 27:19         294:11 297:17    ensuring 27:6      errata 338:6,9
       339:1              75:21 87:22        318:10 319:8     enter 43:8           338:11,14
     ea05 83:14 84:2      102:16 116:13    employed 41:15     entered 13:13        340:10
       85:1               127:2            employee             261:24           error 169:7
     earlier 53:5       eklund 1:12          119:19 321:17    entire 30:10         181:7 191:12
       82:24 100:18       3:17 4:12 11:4   employees 307:2      63:20 132:11       191:16 310:10
       110:24 137:7       11:8,24 12:6     empty 91:4           168:13 272:2     escalation 73:15

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 101 of 182                  PageID
                                     4942
                                 Anatoly Aleksandrovich
                                                                                      Page 353

       73:18,22 74:18     72:4 81:10,14      311:22             220:8 222:16       250:20
     escalations 74:9     81:20 105:20     examples             222:20 227:9     experiencing
     esquire 3:3,9,14     185:19 186:2,6     200:20             228:5,10           86:5,20
       3:20 4:3,9         234:3            excess 156:23        240:11,12,14     experiment
     essence 135:15     eventually 41:19     158:2 325:16       244:5,8 247:2      275:8
       203:6              52:16 138:22     exclude 297:21       247:5 253:16     experiments
     essentially 79:2     214:14           excuse 16:10         253:18 256:2,4     82:8 93:10,13
       157:4 179:9      everybody            107:23 114:6       258:23 259:1       93:16
     establish 23:7       253:1              153:24 204:10      262:4,6 264:19   expert 309:9,17
     established        exact 16:22          219:18 249:4       264:21 267:16      321:5,7 322:2
       30:23 228:21       91:14 201:10       249:17 296:20      267:18 268:23      336:2
       243:22 285:23      203:5 283:18     execute 232:8        269:1 277:18     expires 340:19
     establishing       exactly 18:16      executed 132:18      277:21 278:16    explain 179:2,24
       33:18              19:15 25:11,12     257:13 285:14      278:18 280:1,3     183:17,18
     estimate 87:1        32:11 41:24        286:15             280:8,10 282:1     211:12 310:16
       116:22 135:17      44:9 46:23       executing 290:6      282:3 288:3        311:12 312:16
     estimated 86:11      49:11 67:18      execution            298:10,12          313:2,24
       92:12 117:13       70:1 72:3 76:5     259:14             313:17 319:13      315:16
       122:3 133:19       87:7 89:3 91:8   exercising           321:19           explanations
       134:7 157:9        114:10 117:2       322:14           exhibits 170:2       281:9
       256:19,21          124:6 131:11     exhibit 55:20,22   existing 166:4     explore 26:16
     estimating 17:2      132:18 135:20      55:23 56:11,14   expanding            195:12
     estimation           140:15 141:8       56:20 61:23        279:15           explored 115:18
       16:24              144:16 155:20      62:1,23 63:18    expansion 31:12      115:20,24
     et 1:8 14:2          171:15,24          70:12,19,21      expect 122:12        118:20 182:19
     europe 80:22         179:4 196:2        71:7 74:23,24      150:8 194:9        184:13
       111:1 268:5        201:16 216:23      76:7 79:5,7        239:3 286:5      exposed 97:24
     evaluate 94:18       219:20 221:5       92:8 94:12       expectancy         exposure 160:16
       134:17 174:22      221:15 223:9       100:6 104:16       180:11           express 292:1
       213:15             227:5 229:22       104:20 110:14    expected 91:2      expressed 254:7
     evaluated 103:2      234:4 236:18       114:14 119:2,5     117:21 123:6     extending
       194:8 316:23       240:10 246:15      121:22 126:1,3     134:5 218:6        261:13
     evaluation           247:22 253:8       127:9 139:19       227:11 233:23    extension 8:9,12
       49:24 73:7,12      255:5,9 258:8      139:22 143:21      235:3 238:9,24     9:7 108:10,12
       73:14 74:18        261:18 274:22      161:15,17          283:16 284:19      108:18 109:6
       75:8 93:19         275:7 278:13       163:4 169:17       293:15 320:22      109:16 135:2,3
       94:17 108:4        283:2 291:14       172:12,14          322:8,16           135:9,11 256:5
       143:7 193:3        306:14 307:7       174:10 184:23    expediency           256:12,13
       245:11             308:12 324:17      185:1 186:10       237:21             257:6,17 258:3
     event 24:7 28:12     326:12             186:12 194:15    expedite 284:16      258:10 259:2,8
       91:8 102:6       examination          194:17 201:19      286:23             259:13 260:20
       114:11 141:18      14:17 61:14        201:21 203:8     expeditiously        278:19 279:3,7
       142:3 175:16       308:5 320:14       203:10 205:8       283:23             302:6
       180:3 191:3        323:19 329:17      205:16,18        expend 316:10      extensions
       224:4 264:4      examined 14:14       209:2,5 210:1    experience           134:22
       275:9 299:10       149:11             210:9,19,21        118:1 122:10     extent 27:21
     events 64:24       example 238:2        218:5,14 220:6   experienced          30:3 31:20

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 102 of 182                   PageID
                                     4943
                                 Anatoly Aleksandrovich
                                                                                       Page 354

       61:17 103:18       304:14 331:24      277:12,17           164:14 165:21    finding 68:10
       285:1 307:7,7    fair 228:1 302:2     278:5,9 279:8       190:21 192:8     findings 70:2
     extremely            302:12,13          279:9,9,22          192:13 271:6       108:12
       319:23             314:7              280:11 281:5        319:11           fine 13:7 54:7
                        fairly 32:13         281:19,22        figure 45:22          128:21
              F         fall 97:2 185:20     282:11,13,20        52:17 201:3      finger 59:23
     faces 125:16         201:13 230:22      283:22 284:14    file 5:19 56:15       60:4,19
     facility 24:17       253:11,14          286:24 289:14       94:13            finish 16:7 97:20
       235:14             258:12,12          294:9 315:4      filed 12:24 109:5     109:9
     fact 51:12,23      familiar 40:21       316:17 324:6,6   fill 5:14,20 6:1    finished 199:17
       52:7 68:1          53:17 59:3,13      330:21 335:22       63:15 66:5         199:18
       69:23 74:1         61:3 73:17       fdas 166:23           79:8 80:18       firm 3:8 22:12
       90:5 102:11        139:5              238:13 268:20       83:14,23 84:2      225:18,20,21
       138:23 177:7     family 5:16          279:18              92:13 93:20,24     226:1
       189:9 199:7        11:24 20:21      feasible 327:14       100:18 101:2,4   first 15:10 24:1
       210:6 221:5        62:2,24            328:1               101:12 102:6       29:9 31:15
       224:14 250:22    far 28:15 242:17   feature 181:5         104:21 109:20      32:18 35:1
       258:4 292:5        255:2,2 263:10     182:19              110:4 113:11       40:10 44:5
       295:24 303:1       286:11           featuring 289:6       113:17 139:23      45:20,20 47:7
       317:7 324:16     fargo 4:4          feb 7:18 228:11       140:8 141:6        49:14 55:1
       327:22 334:3     faster 313:15      february 7:17         149:17 171:5       72:18 76:3
     factor 16:17       faucet 182:17        9:15 81:5           171:22 187:5       77:4 85:21
       48:8,19 121:16   fault 200:13         83:15 85:23         187:11 204:13      88:8 94:22
       326:5,22         fda 9:9 28:2         89:10 219:12        209:18 231:6,9     117:11 123:3
     factors 101:15       29:5 46:17,20      219:17,24           261:22             136:11 141:22
       118:1 236:19       53:11,16,18        222:21 227:1     filled 68:11          142:3,6 144:19
       238:18 243:14      134:1 138:24       228:11,19,19        90:24 150:3        151:11 152:2
       245:19 327:1       139:14 166:18      229:5 231:8,12   filling 66:19         154:9 170:18
     fail 338:16          186:24 187:1,4     231:13 232:24       82:7 100:20,21     177:15 191:6
     failure 41:24        187:10 188:8       239:15 301:10       100:22,23          203:23 204:22
       42:5,5,10          189:6,8,15       federal 28:8          103:12,12          206:6 216:24
       43:19 92:23,24     190:1,10,23      federally 2:7         113:1,9 114:4      223:6 229:14
       98:8,11,20         193:9,20,20        337:14              151:4 205:1        264:1 277:4
       103:2 111:5,23     194:7 202:7,12   feel 250:24           210:15 216:1       298:22 313:6
       142:18 143:1       202:16 204:20    fell 78:17            224:4 303:20       318:1 330:16
       158:6,10,13,16     223:12,17        felt 145:3 319:7      309:24 310:8     fischer 192:18
       159:3,6,7,10       224:12,15,23       319:7            filtration 155:2      193:7
       175:18 260:20      226:5,17,19,23   fiber 125:17       final 90:16         fit 133:10
       260:24 306:21      238:16,19        fiddling 79:21        129:21,22          199:21
       310:22 315:10      254:6 257:10     field 6:11 23:18      164:19 288:10    five 5:16 62:2,24
       315:11,12,13       257:12,16,23       46:5 75:3        finalize 217:14       86:19 87:20
       315:17,22          260:16 266:5       97:24 108:3      finally 52:1          88:1,17 89:18
       316:2 319:10       267:10 268:16      145:8,9,13,19       98:24              89:20,22 90:1
       324:13,14,16       269:13 271:3       145:24 146:11    find 43:9 120:17      90:4 117:3
       324:23,24          271:10,14,16       146:21 161:18       125:24 136:10      130:5,7 153:2
       325:1,3,5,13       272:18 273:12      162:6,10,21,23      159:18 225:18      177:10 188:6
     failures 175:20      276:15 277:8       162:24 163:15       308:2 318:4        308:15,17

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 103 of 182                    PageID
                                     4944
                                  Anatoly Aleksandrovich
                                                                                        Page 355

     flaw 51:24 52:4       75:2,4 94:19       324:19 325:6     fulfill 152:8         150:15 160:15
        309:4              97:23 98:4         326:1 327:18       243:24              214:24 215:5
     flipped 126:16        300:23 310:2       328:21 331:1,9   fulfilled 313:8       242:10 271:21
     florida 272:12      follows 14:15        331:17 332:15    full 5:16 62:2,24     274:3,8,12,15
     flow 13:11 26:14    followup 277:9       340:9              132:20              275:4 327:1
        81:2 111:6       followups          formal 129:19      fully 133:1           328:2
        112:14 120:4       323:17           formally 329:22      195:12            gears 42:22 50:9
        120:12 121:7     food 270:8         formed 82:6        function 149:9        222:1
        130:12 141:20    force 183:7        former 17:17         214:17            gels 204:10
        142:10 146:4     fore 252:19        fort 272:11        functional          general 43:7
        147:12 148:17    foregoing          forth 134:9          137:13,20           147:14
        150:23 151:15      337:19 340:5       281:16             217:7 232:8       generally 152:1
        151:20 152:11    foreseen 182:9     forum 3:9            237:14,18           261:19
        152:16 159:20    forget 237:4       forward 107:22       266:24 317:8      generate 174:5
        160:8,18,23      forgot 153:6         159:20 193:8     functionality         175:5
        178:9 212:13     form 7:1 8:9,12    found 69:23          149:3             generated
        212:18,20,22       9:7 16:1 32:15     70:8 72:15       functions 44:11       115:12 278:12
        215:17 216:20      34:2,17 42:3       81:3 120:19      further 73:3        generation
        216:21 217:1,2     42:18 43:14        130:17 155:1       102:15 130:8        173:22 183:15
        217:15,16          45:12 46:1         155:14 196:5       132:11 152:7      generations
        221:18 233:24      47:10 48:15,21     249:5 259:16       182:20 184:13       176:2
        234:6 242:8,11     50:13 51:1,19      282:15 323:24      184:17,21         generators 22:6
        273:24 274:3       52:2,22 61:15    foundation           188:10 193:8      generic 84:3
        274:20 317:21      75:11 84:5,13      100:8 104:17       248:15 279:15       297:21
        318:2              85:11 95:18        105:16 124:11      304:4 307:13      geometry 93:17
     flowing 67:1,4        97:10 102:9        198:8            future 12:13        georgia 3:21
       165:4               103:7 113:19     foundational         45:10,24            4:10
     fluid 6:12 68:2,3     115:3 118:7        62:22                                germany 57:12
       68:16 69:8          135:12,13        four 151:18                G             61:13 80:24
       149:1,2,6           139:4 160:4        177:10 283:17    ga50 299:4,13       gestures 15:20
       151:2 152:17        168:2,9,23         293:12,23          299:21 300:4        16:10
       156:12 161:19       169:9 181:21       297:8,14           300:15 301:24     getting 134:1
       165:22 178:18       196:9 197:18       308:17 312:9       302:20 303:11       148:11 168:3
       203:5 245:18        201:22 202:6       312:13 336:14      307:3 319:17        181:13 182:5
       315:24 328:3        203:2 214:2      fourth 1:11        gained 143:16         210:2 218:6
     fluids 167:10         223:23 248:9       90:10 190:7      game 91:8             239:16 249:14
     fmea 158:5            249:24 250:15    fouryear 297:16    gap 99:8 100:1        266:3 283:22
     focused 228:2         252:4,22 256:5   fragile 130:17       165:9               284:16 287:17
       239:10              256:12 259:2       130:19           gary 1:4 3:8          292:23 300:18
     follow 102:23         270:12 278:19    frame 116:18,22    garyksmithlaw         303:5 328:8
       117:10 155:6        285:7,19           201:11 227:7       3:11                329:15 336:10
       190:22 226:23       286:10 287:3       253:13 323:12    gas 41:21 50:24     give 15:6,16
       310:19 313:11       287:11,12,18     free 286:17          102:5 115:13        16:3,14 19:5
     followed 101:1        287:20 290:4     frequency 92:18      118:17 120:22       19:17 26:6
       179:22 215:24       297:24 302:9       190:23             121:3,11,20         31:6 51:15
       243:4 272:2         303:24 305:5     frictions 179:13     124:5 125:21        56:4 125:24
     following 51:21       305:17 324:8       179:16             126:19 130:18       140:12

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 104 of 182               PageID
                                     4945
                               Anatoly Aleksandrovich
                                                                                    Page 356

     given 12:14 18:7   246:3 248:22       255:3 258:13     greenberg 3:19      40:10,15
       18:14 74:6       252:17 254:20      275:3,12         ground 15:2         114:10 258:9
       149:16 208:13    258:5,13 273:2     280:24 287:7     group 235:20        292:15,17
       287:15 296:16    280:17 288:2       290:21 294:24      241:9 247:18     happening
       319:2 335:4      289:11 294:22      295:3,10,14        248:3 252:13      96:20 159:9
       337:6 340:7      299:11 314:21      300:2 304:4        259:21            169:13 201:11
     gives 80:21        334:9              305:24 307:20    grover 76:14       happens 24:18
     giving 171:21    goal 101:24          324:22 336:15      126:11 127:2      46:23 49:11
     glucose 25:23      114:18 115:1,4   goldenberg 3:14      154:7 173:1,7     72:13 189:7
       29:10 40:18      128:23 150:14      3:14 5:7 11:21     195:20 273:21     215:2
       85:24 86:6       168:13 175:17      11:23 307:18     grovers 274:13     harboe 119:16
       87:22 88:10,20   312:7,7            322:21 329:12    grueling 15:1       119:17
       89:11 90:12,17 goes 36:22 66:18     329:19,21        gtlaw 3:22         hard 78:23
     go 11:22 17:8      86:9 111:24        330:8,11 331:3   guard 48:4,13       81:15 105:22
       18:2,5 26:23     112:20 114:2       331:13 336:4       49:5 97:9         105:24 155:20
       36:12 49:3,17    120:2 124:24     goldenberglaw        114:8 167:22      182:14 308:2
       49:19 54:10      144:22 164:23      3:17               181:16,20        hardware 174:6
       58:9 80:20       192:17 212:15    golkow 2:22,23       182:12            175:6 211:22
       83:6 85:19       212:16 224:6       13:21            guess 17:1 20:4    harm 85:21
       87:19 92:7       248:12 259:12    good 14:20,22        72:23 74:13,13    202:17
       93:22 94:12      290:8              17:7 64:23         88:6 90:3        hasnt 235:6
       100:7,8 103:23 going 12:2 15:1      75:24 102:14       146:2 210:1       329:1
       107:5 110:14     28:16 31:18        107:5,14           268:4 304:8      havent 309:10
       114:13,14        38:13 39:11,14     130:18 186:1,1     312:9 333:17      329:21
       117:10 126:8     41:23 50:9         197:1 212:18       336:9            haverty 3:3 5:6
       130:22 133:17    54:9,13,20         212:20 296:10    guide 210:9,15      13:6,8 14:19
       134:23 144:14    56:23 57:4         310:14,19        guides 205:1        21:19 32:17
       148:6 151:13     71:6,17 84:17      313:7 328:14       206:8             34:5,23 36:3
       154:15 155:4     87:8 97:19         333:7,12,14      guys 329:14         42:7,21 43:23
       157:3,8 158:4    102:1,3 104:6      334:3                                45:16 46:3
       158:18 159:12    104:12 107:22    govern 149:1              H            47:13 48:17,23
       162:13 167:6     108:17 115:16    government         h 5:10              50:16 51:3,22
       169:16 170:6     117:10 118:12      313:14           hadnt 68:11         52:6 53:3,22
       170:17 171:1     119:22 121:22    graduate 18:2        234:1             54:3,6,10,22
       172:11 174:9     127:9 130:1      graduated 17:23    half 107:2 320:3    56:5,8,11,18
       174:11 177:1     135:9,10         granted 289:16       320:4             56:22,24 57:10
       179:8 181:3      151:14 159:20    graph 83:8         hand 45:15          58:15 60:10,17
       194:9 195:11     160:8,9 161:4      85:13 119:23       94:21 120:1       61:9,18 62:11
       197:15,24        161:11 165:24      211:19,21          306:22            62:20 70:24
       198:24 203:16    168:19 173:24      212:6,10         handle 153:10       71:11 75:15
       203:19 204:8     178:4 189:9      graphs 155:21      hands 267:14        79:15 80:4
       204:22 208:24    193:8,21 198:9   great 18:4 57:4    handy 107:21        84:8,16 85:14
       209:2 213:16     198:11,18          71:15 161:2      happen 49:12        95:22 97:16
       214:20 225:5     201:7,12 214:6   greatest 159:14      77:18 99:15       100:13 102:21
       227:8 231:15     221:24 222:5     green 68:15          122:11 128:2      103:10 104:2
       231:20 232:12    222:12 230:6       112:17,21          180:3 285:10      104:14 105:2
       237:3 245:22     254:15,19          113:3            happened 15:4       106:1,3,11,14

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 105 of 182                 PageID
                                     4946
                                 Anatoly Aleksandrovich
                                                                                     Page 357

       106:20 107:1,6    324:11 325:2     hear 58:23         hold 145:21         198:15 274:7
       114:1 115:9       325:11 326:7       60:18 333:14      172:11            hyper 333:3
       118:11 119:12     327:21 328:9     heavy 177:23       holding 243:10     hyperglycemia
       126:9 135:22      328:11 329:2,9     183:9             336:1              204:16
       139:8 140:4       332:2,17 336:9   held 2:4 187:1     holds 36:18        hypoglycemia
       148:12 154:2,3   hazard 43:11,12     291:14           holes 200:19        204:16 333:4
       154:18,19         46:11 47:8,8     help 136:6,7       honest 269:23      hypothesized
       160:6,20 161:2    47:24 48:3,12      154:22 307:2     hope 247:18         68:23 249:18
       161:13 162:4      49:1,24 50:11      332:21           hoped 132:9
       168:16 169:2      50:18,19 51:13   helped 277:15      hopefully 15:1,7           I
       169:15,22         51:16 52:9,12      278:6 280:22      16:19 295:14      id 63:6 197:24
       170:14,21         52:15 53:6,7     helpful 106:13     hoping 122:12      idea 31:7 85:15
       171:3 172:20      53:14 54:23      helps 272:17       horn 214:5,7,7       114:10 120:11
       182:1 185:8       72:20 73:7,11    hennepin 1:11       214:13              120:20 151:8
       186:19 194:23     73:14 74:17      henrik 268:3       hospitalization      176:2 179:5
       196:15 202:4      94:17 96:3       hes 173:14          98:10,13            184:7 198:9
       203:17 205:24     97:8,9 103:19    hha 192:24          302:16              199:6 246:13
       209:12 211:5      104:1 108:4      hhe 146:9          hospitalizations     292:14
       218:16,19         117:1 143:7      hi 225:13 226:10    302:24 303:17     identical 235:18
       220:15 221:21     163:17,18        hierarchy 47:6     hospitalized         265:15
       221:24 222:3      168:20 175:9       47:17,22,23       85:24 86:1        identifiable
       222:14 223:3,5    190:9 192:18       49:3 52:14        87:21,23,23         325:20 326:3
       228:17 240:22     192:20 193:3       326:18            88:11,20 89:11    identification
       244:17 247:11     193:10 230:23    high 45:14 75:2     90:6,12,18          56:16 62:6
       248:11 250:3      231:1 287:15       75:4 77:16       hour 107:2           70:22 76:7
       251:4 252:8       326:14,19,21       97:22 98:4       house 124:23         79:11 104:24
       253:5,24          327:15             157:16,18,20     housed 235:19        119:9 126:6
       256:10 259:7     head 15:20          157:22 213:2     housing 93:15        140:2 161:24
       262:13 265:4      128:19 201:16      260:1 313:10      101:13 110:5        172:17 185:6
       268:1,8 269:9    headed 40:24        317:10            131:17 179:9        186:16 194:21
       270:13 276:1      215:10           higher 242:11       200:7 214:10        202:1 203:14
       278:4 279:1      heading 110:16    highlevel 43:5      230:18              205:22 209:9
       280:16 282:10    headquarters        197:12           hubauer 194:2,3      211:2 220:13
       285:9,22          148:1            highly 132:24       194:4 271:13        222:24 227:20
       286:21 287:6     health 43:12      highvolume         hubert 247:13        228:14 240:19
       287:14 288:1,7    49:24 73:7,11      130:14 178:5     human 48:7,19        244:14 247:9
       288:9 290:7       73:14 74:17        253:3             169:6 232:9         253:22 256:8
       294:22 295:12     94:17 108:4      hine 4:8 11:3       245:19 326:5        259:5 262:10
       297:1 298:4,18    143:7 163:16     historic 111:4      326:22 327:1        265:1 267:22
       302:11 304:6      190:8 192:18       111:13,20,22     humans 103:13        269:7 278:1,22
       305:12,19         192:20 193:2       121:2             326:18              280:14 282:7
       306:3 307:11      193:10 225:15    historical 81:20   humidity 237:24      298:16
       309:7,14          226:2 332:10       119:24 120:14     266:21            identified 43:11
       314:13 321:1,4   healthcare 95:1     211:22           hydrophobic          43:19,20,22
       321:9,21 322:1    145:14 166:1     history 37:12       125:4,12            45:5 49:1
       322:14,18         193:22 295:18      64:24 81:24       126:17 177:6        50:19 51:13
       323:16,21         300:17             83:3              177:16 198:12       52:12 72:20


                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 106 of 182                  PageID
                                     4947
                                 Anatoly Aleksandrovich
                                                                                      Page 358

        78:3 82:4,22      54:10 59:3,12      41:21 50:24      incidental 68:9      232:13 275:10
        86:7 87:9,21      59:12,13,15        101:9 110:2      include 29:20,23     276:4,7
        88:17 94:20       60:3 61:3          118:18 125:21      190:8            indicating
        109:15 110:10     62:13 71:6,15      214:24 274:15    included 31:22       268:15 282:13
        115:8 129:18      72:3 73:16       implement            41:15 95:10      indications
        142:21 143:3      75:23 77:12        96:18 116:19       166:5 227:18       204:3
        163:4 167:1       79:14 89:6         117:7 179:7        257:14           individual 89:5
        168:21 173:7      97:21 103:23       271:20 284:5     includes 223:20      320:6
        174:15,24         106:18 108:24      289:15 316:19    including          individually 1:4
        216:6 226:13      111:16 113:20    implementation       162:20,21          334:6
        248:2 316:3       115:22 116:12      226:18,22          195:7 266:12     industrial 24:4
     identifies 66:21     117:9,9 126:14     260:6            inconclusive         24:11
        132:23            128:16,16,18     implemented          306:20           industry 27:22
     identify 49:15       128:18,19          225:24 226:20    inconsistencies      28:1 313:11
        50:18 53:5        129:10 137:24      284:4,13           248:14 249:5,7     324:22
        56:9 109:2        139:5 142:6      implications         249:10,16,19     infer 303:15
        117:12 121:10     146:2 148:9,11     143:2              250:5            infinite 152:16
        122:13 128:22     155:5,15         important 16:8     inconsistent       inform 146:10
        218:6 317:17      167:16 170:22      97:14 98:6         217:2 250:12       146:20 165:22
     identifying 27:6     179:17 180:4,5     102:23 138:21      250:13             189:15
        111:13 117:22     184:14 185:16      213:16 311:19    incorporate        information
        133:24 196:12     188:24 193:24      316:7,15 330:1     188:11             64:20 65:4,5,6
        288:19            198:5,5 199:14     330:4,9          incorrect 50:15      65:8,10 86:17
     ifu 100:24 203:3     200:9,12         importantly          50:17 100:20       88:16 102:2
        205:8 206:1       218:12 221:24      237:14             100:22 149:16      143:16 163:9
        207:24 209:14     223:8 263:16     impossible           151:3,3 303:20     165:13 187:9
        209:16 210:4      272:21 274:9       151:22 335:7       309:24             187:14 190:2
        276:6             274:24 288:4     impression         incorrectly          205:5 206:12
     ifus 102:1,11        292:6 293:7,14     275:2              151:7              206:14 221:10
        103:4,11          295:14 304:3,3   improper 82:7      increase 31:12       224:21 225:1,4
        205:11 261:6      304:21 305:13      103:12 113:9       183:7              225:22,24
        271:19 319:11     307:6 309:11       215:24 310:7     increasing 183:5     246:21 251:18
     ii 191:12 230:14     309:17 316:21    improperly         increasingly         261:14,19
     iii 3:9              321:17 329:22      102:7 150:3        135:10             277:2,14
     ileana 4:9,11        333:9,16,17      improve 311:14     incursion 184:2      318:20
        11:2 321:6      immediate          improved 177:6     independent        informations
        322:4,20,21       169:1 271:18       177:16             137:13 150:19      277:14
     ill 15:8,13        immediately        improvement          176:23           informed 194:7
        322:21 324:9      164:8 165:7        144:5 191:7      index 10:2           276:14
        329:14            226:23             304:8,12         indicate 82:8      infusion 5:13
     im 13:20 14:23     immigrate          improvements         85:1 254:6         6:12 9:1 29:18
        15:1 20:18        20:22              188:11             294:1 303:3        29:19 30:5,9
        21:16 25:17     impact 133:5       inadvertence         317:13             30:11,17,21
        28:22,23 44:5   impacts 181:15       103:14           indicated            31:8,21 32:3,4
        44:6 45:6,17    imperative         inattention          225:18 256:16      32:10 33:12
        47:11 49:9        338:13             103:14             295:19 332:24      35:8,13 36:6,7
        50:9 53:16      impermeable        incidence 84:10    indicates 227:10     36:13 37:24

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 107 of 182                  PageID
                                     4948
                                 Anatoly Aleksandrovich
                                                                                      Page 359

       38:3,5 61:13       303:17 331:15      51:21 149:17     intent 78:11         50:4 57:13
       63:15 66:20        331:19,20          158:23 202:22      96:8 129:23        65:2 72:19
       67:2,14,21       injury 164:7         203:11 205:19      234:12 334:14      76:4 78:2,5
       68:6 69:15,21      305:4 328:16       209:7 210:15     interact 91:24       81:4 91:16
       95:11 104:21       332:1 333:21       260:24 261:2       187:4              101:15 108:11
       110:21 131:23    inner 41:16          310:13 338:1     interacting          109:9 110:17
       132:1 142:15     inputs 117:23      insulation 98:12     187:10             110:20 112:2
       161:19 164:1       122:9            insulin 6:12       interaction          112:11,13
       165:3,15 166:7   inquired 193:16      35:12 36:17,18     326:23             113:22 115:21
       167:11 176:4     insert 95:9          36:23 42:16      interactions         120:14 185:21
       202:8 203:3        166:5,11,13,15     66:4,23,24         91:17,21           185:22 213:13
       204:13,17,24     inserted 164:1       67:4 68:3,14     interconnection      261:23
       206:2 208:5        165:4              68:18,20,24        334:14           invitation 6:7
       210:11 225:19    inserting 36:8,8     69:8,15,17,23    interested           172:15 173:21
       237:10 258:2       210:10,11          70:7,9 75:18       193:20 276:20    involve 23:2
       261:1 269:3,14   inside 51:16         76:1 80:22         276:21             33:17,18 39:15
       271:19 276:3       68:4 69:1,17       82:4,20,21       interesting          283:10
       290:22 292:6       69:23 70:9         85:2 89:2          89:24            involved 19:13
       292:22 293:4       82:5 86:5          98:10,12,22      internal 234:4       19:20 25:16,20
       293:11,21          101:12 102:7       99:4,20 101:6      259:22 292:13      25:21 29:23
       294:11,19          110:5 112:18       102:7 109:22     internally 72:15     30:1 31:16
       296:2,7,9,13       113:4 114:21       111:6 113:1      international        36:10 39:20
       296:17 297:14      124:14 125:1       114:4,6,8          147:15,17,20       40:2,15 49:9
       297:16,22          125:16 126:18      149:13 150:9     interrupted          76:3 77:4 78:2
       298:6 305:11       149:2 165:23       150:16 151:15      155:5              78:21 81:17,19
       309:5 334:10       167:10 179:9       151:20 161:19    interstate           86:17 89:19
       334:15,18          204:11 214:8       163:20,22,24       282:17             93:6 94:6
       335:5,7,13         229:9 274:20       164:4,6 165:1    introduce 53:20      96:13 103:13
     ingress 191:24       315:20             165:4,6,15       introduced           123:13,18
     initial 50:3       insights 164:18      166:6,7 167:9      114:21 127:19      139:13 141:5
       52:11 65:9       insignificant        167:9 168:3        156:13 274:16      143:9,20 169:4
       72:10,10,16,16     213:18             169:7 181:9,13     287:22             172:2 175:23
       73:6 95:19,24    inspector 21:4       182:13 203:4     introducing          227:22 277:15
       135:7 136:19       22:9               204:10,15          274:20             294:20 314:8
       225:13 232:8     installation         210:2 215:23     introduction         318:17,19
       235:8 244:1        205:1 206:8        223:22 228:20      34:19 159:5      involvement
       264:10 269:13    installed 188:9      231:4 242:7        242:7 315:23       91:20 93:8
     initially 45:7       188:17 295:20      300:18 303:2,5   inverted 274:15      96:10 141:13
       55:10 73:1       installing 26:10     305:16 325:4       274:21             277:8 308:9
       78:20 153:7      instances 86:4       325:15,17        inverting 275:3    involves 48:19
       243:17 245:10      86:20              327:16 328:17    investigate 73:3     176:4
       303:4            instruct 168:2       333:3,8,13         77:18 96:18      involving 40:3
     initiate 128:10    instruction          334:4              120:7              44:10 54:24
       231:3              205:5 261:12     intend 309:16      investigating      inward 273:23
     injured 303:21       261:16 310:2     intended 51:9        79:2             isnt 59:1 325:3
       329:5            instructions 7:4     95:15 170:1      investigation      issue 12:3 16:20
     injuries 302:24      7:6,9 15:7         303:18 311:14      42:20 49:17        41:10,12 43:22

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 108 of 182             PageID
                                     4949
                               Anatoly Aleksandrovich
                                                                                  Page 360

       45:15 49:2       271:13           k 3:8 9:2 188:9   147:6,19          287:5 312:19
       52:5 74:10     job 20:15,19         188:17,19,22    155:22 166:10    known 85:20
       83:22 114:23     21:1,8 23:10       189:4,11        166:24 168:18     111:5 159:16
       121:19 125:19    23:20 24:16,24     226:17,22       170:5 171:21      160:13
       142:22 143:17    25:6,15 26:1,7     254:7 268:15    182:21 184:8     knows 88:6
       174:15 188:10    26:18 30:4,19      269:4,13,15,20  184:10,12,15     kubicki 18:12
       194:10 202:9     33:4 52:13         276:14 279:7    188:13,16,19
       213:15 226:3     119:20 135:16      279:11,14,19    188:22,23,24              L
       230:19 251:6     136:4              279:20 282:14   189:18,21        l 272:11,19,21
       251:24 253:10  john 76:14         keep 168:14       190:4,11,14,17   lab 112:15,22
       261:3 304:15     192:17             237:18 300:2    190:24 191:8     labels 206:12
       306:15,16,17   join 199:3           329:14          191:13,16,19     lag 16:18 99:18
       306:21 308:22  joined 29:9 35:2   kentucky          191:20 192:1,9   laid 22:16
       309:4,23 326:4   55:6 61:20         166:14          192:15,20,22        124:10
       326:6,10,11    juan 171:7,16      kept 266:21       193:12 194:4     laminated
       327:3,8          172:23           kevin 3:3 106:2   206:11 208:3        273:16
     issued 139:1,10  judge 155:20         322:22 328:7    219:16 220:2     large 89:1 100:1
       273:11 294:10    158:12           keypad 188:9      221:7,12 223:7      131:9 179:13
       294:18 300:16  judging 303:9        191:7           223:20 225:3        259:17
       312:18           324:22           khaverty 3:6      229:17,22,23     larger 106:19
     issues 50:21     judicial 1:11      kim 4:15 13:20    231:7,11         lasalle 3:15
       83:21 101:2    july 6:19 8:5,7    kind 25:13        236:16 241:16    lastly 159:12
       118:4 176:19     133:20 134:4       31:14 44:12     246:19 252:9     late 22:17 25:1
       187:5,10 191:5   171:8 172:3,5      150:18 179:8    252:11 253:6     law 3:8,14
       192:10 259:23    186:13,24          213:15 234:9    263:10 268:5     lay 100:8 104:17
       265:24 317:14    226:24 232:3       251:14 281:2    269:23,24           198:7
       335:23           247:6,13,24      kinds 31:2,16     272:13 278:11    layer 112:18
     item 189:24        248:1 253:19     kirby 3:10        279:21 281:18       125:4,15
       190:7,20 238:8   254:5 299:23     knew 200:3        284:8,10            198:22 273:22
       238:24         jump 322:5           258:11          294:14,17           274:5,11,12,21
     items 146:12,22  jumping 97:21      know 12:11,18     298:5 302:14        275:4
       188:6 229:11   june 6:9 90:11       15:23 18:20     302:15,18        lead 39:23 52:17
     iterations 64:15   109:3,15 126:4     32:7,12,19      305:7 307:7         65:13 73:7,9
     ive 58:6 71:15     126:13 167:15      46:23 51:24     308:1 326:17        75:16,21 77:9
       105:6,9 140:15   173:23 185:12      56:6 66:12      329:6,14            121:17 164:7
       166:14           186:3 195:18       80:13 91:10     330:20 333:22       180:13 182:10
                        271:10 273:11      92:19 94:8      334:5               286:18 292:21
             J          295:19 299:11      96:8 105:16    knowingly            293:2,12,22
     january 25:5,7     299:19 301:22      106:1,3 114:5   149:16              305:15
       81:5 83:15       305:2              117:20 119:18 knowledge          leader 76:18
       85:8,22 225:12 justification        119:20 121:9    32:22 39:4,10       117:17 134:12
       232:10,14        260:19 279:18      124:2 131:7,9   55:5 66:9 72:9      135:16
       264:11 290:16 justifications        137:1,7 138:4   93:4 98:23       leading 44:7
       290:21 293:17    135:11             138:7,9,11      111:4,13,20,22      74:9 98:10,12
       294:5,6 301:7 justify 257:20        141:7,10,22     135:18 182:22       169:7 311:21
       318:15                              143:9 144:16    183:20 184:20    leads 43:18 44:9
     jeff 194:2,3,4           K            146:3,15,19,23  241:14 272:24       44:13 73:18


                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 109 of 182                  PageID
                                     4950
                                   Anatoly Aleksandrovich
                                                                                       Page 361

     leakage 249:8          243:4 266:11       60:10 83:20      79:4 92:16         298:5 303:10
     learned 81:19          325:8 331:7        84:18 98:16      93:19 94:15        304:3,24 310:9
       83:3              levels 5:16 62:3      100:17 110:24    96:2 100:6         317:24 334:6
     learning 37:12         63:1 86:6          115:17 117:11    104:16 105:18    looks 63:10 76:7
     leave 12:3 270:1       190:23             124:11 130:2     106:7,9 119:2      85:7 92:10
     led 39:12 41:7      life 180:10,11        143:14 152:4     125:23 133:15      108:9 109:14
       41:12,19 63:12       237:12,20          166:17 168:1     139:19 141:19      126:13 142:9
       71:24 108:8       light 224:11          169:3 170:3      149:20 155:23      142:10,12
       143:15 196:1      likewise 14:22        172:7 189:10     156:1 161:15       146:4 157:4,12
     lee 272:10          limitations 17:3      204:15 219:2     171:13 177:9       173:20 177:2
     leeway 135:8        line 10:5,10,14       255:15 284:9     177:11,14          177:17,22
     left 49:6 137:2        10:19 23:5         294:8 295:16     184:22 186:10      183:4 185:15
       203:22 206:19        25:24 26:3         333:10 334:7     191:19 194:14      188:5 206:18
       232:15               36:11 40:16      llc 3:3            201:18 203:7       207:1 219:23
     legal 86:3,3           83:8 144:19      llp 3:19 4:3,8     205:15 206:4       221:3,5 232:3
     legally 282:16         212:10 307:2     loaded 66:22       206:15 209:21      260:7 269:18
     legend 152:19          332:10,22        located 235:13     210:16,18          276:2 280:3
       156:1                339:4            lock 38:12,16,22   211:16 219:4       299:20,23
     leichter 272:10     lines 25:15,20        207:5,7,10,13    220:5 222:16       300:8,12 301:7
       272:13               26:12 102:3        208:2,7,14       228:5 229:11     loose 92:17
     length 286:14       liquid 51:10          334:10,14,17     240:11 244:5       93:14,16
     lenox 4:10             101:5,7 109:22     335:13           245:6 246:23       230:22
     letter 9:12            109:24 114:21    locks 181:13       247:2 248:23     los 21:5
       138:24 139:7         204:10 215:1     logo 206:5 263:6   252:15,18        lose 120:22
       139:10,14,17         215:13 271:22      263:13,19        253:15 256:1     lost 106:24
       145:15 166:1,2       274:16,20          270:16 276:9     258:22 262:3       120:4,12
       166:2,2 167:14    list 9:5 49:3       logos 264:2        264:19 267:15      170:22 212:1
       167:17 224:2         277:22 278:5     long 22:11 23:9    268:10,22          218:17
       270:7,16             319:16             23:19 24:23      270:22 275:7     lot 19:18,21 40:6
       271:12 278:12     listed 76:10          29:10 32:7       275:18 277:18      40:9,21 41:3,7
       282:4,11,12,20       89:10 90:11        45:2 99:24       278:16 279:24      42:15,20 44:10
       295:18 300:17        91:11 187:3,16     124:11 139:2     280:7 281:24       62:11 66:21
       300:18 331:6         187:19 234:22      168:19 180:13    288:3 298:10       111:15,21
       332:5                272:10 313:22      254:19 255:2     299:19 304:16      112:5 118:13
     letterhead 270:9    lists 87:20 188:5     267:1 271:17     313:17,20          148:4 315:6,8
     letters 193:22,23      191:4 272:9        283:15,18      looked 261:5         315:17 316:1,3
       333:1             literally 286:13      285:16 286:5     310:4 313:7        324:14
     lettersent 94:23    litigation 2:22       292:21         looking 63:18      love 278:8
       95:2,5,7             4:12 13:21       longer 138:15      64:19 73:1       low 75:10 77:17
     letting 175:12         89:13              187:23 271:19    74:22 78:24        85:23 86:5,20
     level 45:14         little 16:18 17:8   longstanding       93:11 145:6        87:22 88:10,20
       130:24 131:6         26:17 27:4         32:13            152:18 177:5       89:10 90:12,17
       131:10,21            28:17 36:12      longterm 23:8      198:16 218:13      96:21 157:15
       132:16 159:19        38:14 39:12      look 53:12 57:5    227:7 229:8,20     157:17,20,22
       160:15 184:5         42:22,24 44:1      61:23 64:13      231:12 254:14      179:22 260:23
       226:14 227:4         46:16 47:1,2       70:18,19 74:22   255:17,22          319:23
       236:10 237:6         50:9 53:5 59:7     74:23 76:6,9     258:7,16 280:2   lower 207:1

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 110 of 182               PageID
                                     4951
                                 Anatoly Aleksandrovich
                                                                                    Page 362

     lowest 306:5        258:20 333:18     22:10,24 23:2     161:23 163:13      287:2,11,19
     lu 76:14           malfunction        23:5,8,18         170:6 172:16       288:6 290:3
     lubrication         62:9,16           24:12,15,18,21    177:2 185:5        296:21 320:11
       315:20           malfunctioning     25:24 26:3,12     186:15 194:20      320:16 321:3,8
     luer 38:12,16,22    79:23             26:21 27:11,13    201:24 203:13      321:10 322:12
       207:5,7,10,13    management         27:17 30:8,10     205:21 209:9       322:15 323:3
       208:1,7,14        47:17 291:18      33:1,19 34:13     211:1 220:12       323:15 328:7
       334:10,13,16     manager 22:10      34:15,19 35:5     222:23 228:13     mashed 170:2
       335:13            135:16,17         37:13 41:9,11     231:21 240:18     maslon 4:3,6
     luncheon 161:7      136:16 137:18     41:14 112:9       244:13 247:8      masters 17:12
                         137:21 147:14     116:8 118:16      253:21 256:7       17:23 19:24
            M            187:20            118:23 122:15     259:4 262:9       material 31:11
     m 2:6 3:9 13:23    managers           122:20 123:5      264:24 267:21      32:20 50:22
      54:14,17,17,21     137:12,13         129:1 130:14      269:6 277:24       51:5,15 52:8
      104:7,10,10,13    manner 167:24      130:19 131:10     278:21 280:13      53:13,20
      161:5,8,8,12      manual 66:5,23     131:14,19         282:6 298:15       101:18,21
      222:6,9,9,13       67:5 101:11       133:11 155:3     market 3:4          107:18 114:22
      295:4,7,7,11       110:4             178:5 199:4       178:17 287:17      114:24 118:5
      336:16,18         manufacturab...    201:3 214:2       292:7,24 294:3     118:17,22,24
     machine 133:1       259:23            232:9 249:11      294:19 297:11      120:16 121:18
      153:10 197:14     manufacture        249:20 253:3      327:24 328:14      122:3,21 124:4
      198:4 199:21       21:7 30:21        265:23 286:7     marketed            124:8,13,15,16
      200:1 213:24       31:21,22 33:12    290:2 293:11      237:10,11          127:24 128:5
      214:1,7,9          37:8 38:15        293:20 313:10     282:16,17          128:24 129:7
      235:11,17,19       131:7 200:2       315:18 317:11     334:16             129:13,18,24
      235:23 241:9       252:1 290:22      318:9 325:20     marketing           130:24 131:6
      246:6 250:10       317:14            326:4 327:24      297:22             132:10 133:7
      252:12 265:7      manufactured       335:2            marketplace         133:10 150:14
     machinery           32:2,9 33:6      march 80:18        188:12             151:1,5 154:16
      130:15             35:17,24 36:1     90:17 91:11      markets 208:5       178:4,14
     machines            38:18 199:7       165:14 226:15    marlene 3:14        189:12 196:13
      197:22 201:4       241:9 245:14      233:2,23 268:4    11:23 12:10        197:6,10,19
      235:15 248:5,8     288:24 317:4      268:5,10,11,12    307:16 322:5       198:11,14,20
      248:22 250:11      334:9,13,15       268:14 270:19     329:21             198:22,23
      250:21,23          335:14            276:15 301:12    martinez 4:9,11     199:10,20
      251:17 252:12     manufacturer      marie 2:6 14:9     5:7 11:1,2 13:7    200:6,15,20
      265:10,14          30:17 130:3       337:14            32:14 34:1,16      213:23 214:1
     mailed 223:24       153:13,16,21     mark 68:1 70:3     43:15 50:14        214:18 215:4,4
     main 37:18,21       154:10 197:5      70:3 76:13        84:6 106:6         216:5 217:5
      37:23              198:3 243:21      81:4 82:14        118:6 135:13       218:24 219:11
     maintain 273:24     290:1 318:14      113:5,8,14        148:10 170:11      221:13 226:19
     major 180:18       manufactures       173:1,7 223:6     170:20 218:14      226:20 227:4
      181:11,17,19       22:6 35:20       marked 10:18       248:9 249:24       228:3,3 232:1
      181:23 184:9       207:12,23         56:15 62:5        250:14 252:3       232:23 236:9
      237:1,7,15        manufacturing      70:22 79:10       252:21 268:7       237:6,16,18,23
     making 113:16       17:12 19:24       104:23 119:8      270:12 275:18      238:16 239:14
      124:3 181:7        21:5,11,21        126:5 140:1       285:6,18 286:9     239:14,18

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 111 of 182            PageID
                                     4952
                                Anatoly Aleksandrovich
                                                                                 Page 363

      241:8 242:9,19    217:1,6,9,17       7:18 228:12     mdtbracp028...    8:21 267:21
      243:6 248:2,8     217:18 218:7      mdtbracp005...    9:3 269:5       mdtbracp029...
      248:21 249:21     226:12 232:15      7:19 228:13     mdtbracp028...    6:14 161:22
      250:10 251:6      232:18 233:9      mdtbracp005...    9:4 269:6       mdtbracp029...
      251:24 252:5,6    234:14,22          8:3 244:13      mdtbracp028...    6:15 161:23
      252:19 254:8      239:24 241:18     mdtbracp005...    9:5 277:23      mdtbracp029...
      254:13 255:12     249:6 254:16       7:13 210:24     mdtbracp028...    8:10 256:6
      255:20 257:7      263:13,16,19      mdtbracp005...    9:6 277:24      mdtbracp029...
      258:5,13          263:21 275:13      7:13 211:1      mdtbracp028...    8:11 256:7
      259:16,18,19      282:24 283:12     mdtbracp005...    9:10 280:12     mdtbracp029...
      259:24 260:3,5    288:19 294:2       8:3 244:12      mdtbracp028...    8:13 259:3
      260:12 262:15     316:22 317:18     mdtbracp005...    9:11 280:13     mdtbracp029...
      262:16 264:6      318:5              8:5 247:7       mdtbracp028...    8:13 259:4
      265:20,24        math 296:6         mdtbracp005...    9:13 282:5      mdtbracp029...
      267:2 271:4      mathematical        8:6 247:8       mdtbracp028...    9:8 278:20
      273:8,10,13,15    156:7             mdtbracp005...    9:13 282:6      mdtbracp029...
      273:17,18        matrix 92:12        6:8 172:16      mdtbracp028...    9:8 278:21
      274:2,11,14       93:18 190:21      mdtbracp005...    7:10 209:8      mdtbracp029...
      275:10 286:17    matt 76:15          7:21 240:17     mdtbracp028...    5:15 104:23
      286:19 287:16    matter 14:1 74:1   mdtbracp005...    7:10 209:8      mean 15:23
      287:17 288:21     177:7 221:5        7:22 240:18     mdtbracp028...    20:16 26:20
      288:23 289:1,4    274:6             mdtbracp006...    7:4 203:12       44:6 60:1
      289:6,13,15      mattered 327:2      7:2 201:23      mdtbracp028...    76:23,24 109:1
      290:10,11,13     matters 18:12      mdtbracp006...    7:5 203:13       122:19 151:16
      291:4,8,10,21    maximally           7:2 201:24      mdtbracp028...    152:1 159:4
      291:23 292:3,7    152:12            mdtbracp006...    7:7 205:20       178:1 179:15
      294:10,11        maximum 107:3       6:3 140:1       mdtbracp028...    196:16 219:6
      297:11,17         135:8 149:6       mdtbracp006...    7:7 205:21       233:7,22 235:9
      305:21 312:3      150:9,15           6:10 126:5      mdtbracp028...    237:9 263:22
      312:10 313:6,7    304:18            mdtbracp006...    5:17 62:4        293:14 294:3
      314:9 316:19     mdtbracp005...      6:22 194:19     mdtbracp029...    296:16 297:15
      317:4 318:2       6:6 119:7         mdtbracp006...    5:18 62:5        306:7
      319:2,9 326:13   mdtbracp005...      6:23 194:20     mdtbracp029...   meaning 125:12
     materials 41:18    6:6 119:8         mdtbracp006...    6:17 185:4       131:5 136:23
      102:4 117:12     mdtbracp005...      5:21 79:9       mdtbracp029...    152:10 237:12
      117:22 122:13     9:15 222:22       mdtbracp006...    6:18 185:5       238:12
      123:12,15,19     mdtbracp005...      5:22 79:10      mdtbracp029...   means 44:23
      123:22 128:23     9:16 222:23       mdtbracp006...    8:15 262:8       59:20 63:23
      130:5,6 133:24   mdtbracp005...      6:2 139:24      mdtbracp029...    76:17 97:24
      151:18 152:6,7    6:20 186:14       mdtbracp006...    8:16 262:9       109:5,8 144:23
      154:5,23 156:2   mdtbracp005...      7:16 220:11     mdtbracp029...    145:2 146:18
      156:24 158:2      6:20 186:15       mdtbracp006...    8:18 264:23      151:17 174:7
      178:13,16        mdtbracp005...      7:16 220:12     mdtbracp029...    178:2 179:17
      195:21 196:6      8:8 253:20        mdtbracp008...    8:18 264:24      180:2 233:8
      196:21 200:1     mdtbracp005...      9:17 298:14     mdtbracp029...    235:2 296:5
      201:1 216:6,13    8:8 253:21        mdtbracp008...    8:20 267:20      330:16,19
      216:15,18        mdtbracp005...      9:18 298:15     mdtbracp029...    337:21

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 112 of 182             PageID
                                     4953
                                Anatoly Aleksandrovich
                                                                                 Page 364

     meant 26:6         167:10 171:18      186:23 188:6    201:9 212:14      246:18
      130:4 135:23      173:16,17,18       190:22 191:6    212:19,23        memphis 3:10
      155:6 211:19      186:24 187:9       192:23          213:23 214:9     mentioned
      213:9 302:15      187:24 188:1,7    meetings 78:24   214:18,24         89:21 134:20
     measure 149:19     189:15,24          176:2           215:3,13         merely 311:13
      312:5             190:1,7,20        meets 129:3      221:13 225:19    merit 337:15
     measured           193:9,16,21       member 39:23     225:23 226:12    merited 145:3
      331:11            194:5 205:19      members 76:13    226:18 227:3     merrell 3:20 5:6
     measuring          206:2,5 207:12     79:2 117:24     232:1 233:6       13:9 35:23
      317:24            208:4 209:6        122:10          234:7,10,12       42:3,18 43:14
     mechanical         224:15 233:12     membrane 8:1     239:24 241:2      45:12 46:1
      217:14            234:19,20          41:21 51:5,7    241:24 242:1,5    47:10 48:15,21
     mechanism 36:8     235:24 257:13      51:15 53:13     242:8,9,19        50:13 51:1,19
      41:24 42:5,6      257:24 266:13      69:9 82:5,6,8   244:9,19          52:2,22 54:5,7
      58:7 103:2        269:2,14 271:6     82:20 100:19    245:13,19         56:2,7,10,21
      315:14,17,23      271:9,16           100:21 101:4,7  248:1,4 259:16    61:15 62:8,13
      316:2 324:14      273:11,12          101:8,9,17,18   259:19 260:3      75:11 79:13,20
      324:16 325:12     276:8 283:14       101:21 107:18   260:22 261:11     84:5,13 85:11
     mechanisms         284:4,5 285:12     109:21,24       261:16 262:16     95:18 97:10
      284:15            291:11,12          110:1,2 111:9   264:6 271:4,21    102:9 103:7
     med 276:4          292:23 293:22      112:3,15,19     273:9,10,13,14    104:4 105:21
     media 112:21       294:10 296:1       113:3 114:20    273:15,16,23      106:2,7,12,18
     medical 24:2       297:23 298:2       114:22,24       275:11 282:24     113:19 115:3
      27:14,15,22,24    300:16 304:22      115:13 117:5    288:21,23         135:12 139:4
      28:2 75:23        305:14 306:17      118:5 120:6     289:2,4,15        160:3 161:1
      89:7 167:7        310:8,24 315:1     121:18 124:13   290:23 293:16     162:2 168:9,23
      190:18 257:13     316:8,10 317:2     124:15,19,24    297:10 303:18     169:9 170:19
      258:1,1           318:6 321:18       125:3,7,16      305:21 312:4      170:23 181:21
     medtronic 1:8      329:4,6 330:2      126:16 131:18   312:10,14         196:9 221:23
      1:14,15,16        330:21 331:16      132:10 149:8    313:3 314:10      287:12,18
      3:23 4:6 7:6,8    332:24 333:18      149:22 150:11   314:12 315:24     297:24 302:9
      9:1 12:8,21       334:9,11,13,16     150:14,17       316:19,23         303:23 305:5
      14:2 18:8,14      335:14             151:21 152:3    318:9,10,14       305:17 306:2
      19:2,6 25:3,7    medtronicdesi...    152:15,20       320:20,20         307:15,19,22
      25:22 29:9        37:24              154:10,11       321:15,15,16      308:1,7 309:10
      35:18 37:4,7     medtronics          155:2 156:20    323:8,9 325:1     309:19,21
      37:16,23 38:4     52:20 113:15       157:21,21       325:10,14,22      314:16 319:4
      39:2,3,8,21       127:17 194:12      158:20 159:6    325:23 326:13     320:9 321:22
      40:11 42:15       225:17 297:19      159:17,20       326:24 327:11     324:8,19 325:6
      43:18 49:9        320:19 321:14      160:2,13        328:1,13          326:1 327:18
      50:10,18 53:8     323:7 333:20       174:13 177:6   membranes          328:21 331:1,9
      53:11,18 66:1    meet 12:12          177:16,21       6:13 118:15       331:17 332:15
      70:15 74:2        329:22             180:22 181:13   161:20 164:5     merrellc 3:22
      112:12 123:16    meeting 6:7 77:6    182:5,10        212:2 233:11     meshed 281:3
      136:3 138:5       78:9 80:17         189:11 194:9    245:9 285:4      met 15:5 318:5
      139:1 142:8       172:15 173:21      198:3,13,19,20 memo 6:19         metal 21:15,16
      147:10,24         173:21 174:1,4     199:2,18 200:6  186:13 238:24     21:16,18 22:2

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 113 of 182                 PageID
                                     4954
                                   Anatoly Aleksandrovich
                                                                                      Page 365

     metallurgy 21:9       306:17            model 66:22        134:18            159:18 195:14
     method 52:20         misconstruing       207:15 229:23    multifunctional    198:7 218:2
      52:24 97:7           335:10            models 176:11      127:20            237:17,20
      174:24 175:2        misfilling         modern 284:12     multiple 44:7      238:15 265:9
      331:11               149:12            modes 158:6        64:15 313:5       275:7 285:24
     methodology          misrecording        159:3 175:18     multistep 43:17    306:13,13
      180:15,24            306:16            modify 251:9       44:13             314:5,7 330:13
     methods 94:19        missed 200:11      moisture 125:13   myers 272:11      needed 27:7
      255:6               mistake 113:16      191:23                              78:6 92:4
     middle 91:3           113:21 150:8      moment 105:14            N           94:20 108:19
      225:8 264:15        mistakeproof        109:8            n 5:2              109:8 133:9
     midseptember          326:16            monitor 29:10     name 13:20         135:9 150:20
      284:23              mistakes 103:14     159:19             24:14 136:11     150:21 151:2,9
     milestone 232:4       326:18            monitors 40:18      137:6 141:2      180:8 197:18
      232:21 234:22       misunderstan...    month 89:12         211:8 263:5      199:24 200:2,5
      238:24               306:15             90:7 127:23        270:17 311:13    200:8,10,14
     milliliter 176:5     mitchell 2:7        284:20 286:1       329:20           201:9 233:10
     million 157:9         14:10 337:14       300:3 305:23     named 155:1        238:6 283:5
      296:19,20,21        mitigate 46:11     monthly 34:7        235:12          needle 131:19
      296:22 297:3,6       52:9 53:13        months 122:16     narotzky 4:3,6    needs 127:19,21
      297:13,15            94:21 96:3,21      238:6 255:16       12:7,8           131:20 215:4
      298:6 304:20         103:5 174:23       255:19 258:17    narrative 15:17    215:13 241:18
     mimic 248:20          175:19 177:12      259:9 260:8        16:3             265:12,13
     mind 209:1           mitigated 226:2     293:13,23        natural 154:21     304:13
      254:19 255:18       mitigates 177:21   morning 12:23       241:19          negative 184:9
      329:13               179:11 181:12      14:20,22         naturally 154:9   never 71:14,15
     minimed 1:15         mitigating 177:4   motion 11:14,14   ne 3:20 4:10       105:6,9 120:19
      7:3,8 66:1           287:23             55:10            near 44:24 45:2    120:23 123:18
      138:5,8 147:2       mitigation 43:5    motions 11:8,13     170:6            139:2 184:17
      203:11 205:9         43:6 47:3,6,7     motor 191:11,16   nearterm           187:7 200:4
      207:18 209:6         47:19,24 48:6      191:20 192:10      168:18           209:1 269:17
      209:14               48:8,11 52:14      230:14,17,18     necessarily        278:9,10
     minimeds              52:21,24 94:16     230:20             24:15 27:17     new 26:10 34:20
      112:15,22            94:19 96:24       move 34:20          45:1 63:21       36:9 53:20
     minimum               97:4,8 183:1       58:20 99:6         68:6 175:10      84:19 107:18
      242:11 302:19        326:19 328:12      283:22 321:7,9     234:2 310:17     108:13 122:3
     minneapolis           328:19             322:2            necessary 12:14    122:20 127:24
      3:16 4:5 147:2      mitigator 196:6    moved 30:5,13       45:22 114:23     128:5,11
      147:8,24            mjgoldenberg        30:16 31:4         128:7 233:12     130:23 131:6
     minnesota 1:10        3:17               219:13,17,20       254:8 290:1      132:10 133:7
      1:15 3:16 4:5       mmt754 66:22        228:24 233:2       338:4            159:5 178:4
     minuscule            mmt8 66:21         movement          necessitated       183:14 189:6
      102:20              mode 42:5,10        101:14 110:6       258:4            189:11 194:9
     minuses 177:18        103:2 111:23       179:14           need 12:13         200:8,10,14,15
     minutes 81:9          158:10 315:10     moves 99:16         57:18 77:18      200:19 202:15
      82:9,9 186:23        315:12 324:14     moving 57:23        106:21 118:4     204:17 205:5
     misclassificati...    324:23             58:4,5 67:10       124:1 131:8      206:12,13

                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 114 of 182                PageID
                                     4955
                                  Anatoly Aleksandrovich
                                                                                    Page 366

       210:13 216:7       228:20             145:17 148:4     102:9 103:7        186:2 192:24
       217:5 218:24      normal 287:8        156:23 191:5     113:19 115:3       275:21 326:22
       219:10 221:10     normally 283:17     195:6 197:18     135:12,13          329:1
       221:13 225:23     notary 2:9          206:16 207:16    139:4 160:3,4    occurrence
       226:20,21          337:16 340:21      210:7 218:15     168:9,23 169:9     77:16 83:14
       233:10,11         note 12:1 13:1      219:10 233:15    181:21 196:9       86:10,13 96:22
       236:9 237:6,17     85:5 173:11        233:18,20        248:9 287:12       102:20 158:15
       248:1,4 254:8      215:3,12 217:5     236:19 280:19    287:18 297:24      159:8 260:22
       255:20 256:16      227:9 245:11       296:23 301:21    302:9 303:23     occurrences
       260:7,14           247:17 253:10      304:23 319:17    305:5 306:2        88:1
       261:10,12,15       257:5 260:20       331:5            309:7,15         occurring 78:24
       261:23 262:15      279:6,17 302:5    numbered 167:5    314:13 321:1,2     102:17 104:1
       264:6 265:20       309:15 321:4       275:17           321:4,21 322:1     175:9 249:11
       273:12 280:3       322:22            numbering         323:1 324:8,19     249:19 307:5
       282:24 286:7      noted 14:7 66:24    170:3,16         325:6 326:1        332:13
       286:17 287:17      107:7 108:4       numbers 87:3,7    327:18 328:21    occurs 98:24
       287:21 289:6       119:23 180:20      87:24 148:7      331:1,9,17         184:1,4 204:16
       289:15 290:9       182:4 216:12       156:3,24         332:15             305:14
       291:4,9,22         248:1 338:11       163:13 217:17 objections 13:4     october 85:8,17
       292:7,22           340:10             231:21 233:10 observations          117:14,21
       293:16 294:9      notes 88:9 107:8    233:12 272:6     100:17 261:11      122:13 128:23
       294:18 297:10      107:24 163:16      299:7            261:15             212:9 218:7
       302:7 307:3        165:20 175:16     numerically     observed 67:9        259:9 290:20
       332:5 335:3        179:10 181:11      319:17           113:22             300:11
     newer 210:13         202:6                             obstructed         offer 164:18
       318:14            notice 2:4 250:4           O         177:22 180:22    offering 106:19
     newest 235:17       noticed 68:2       object 32:14    obtain 142:13      office 187:1
       235:18             112:17 278:10      34:1,16 45:12    197:16 211:23      224:1,5
     newlyintrodu...     notification 9:2    46:1 47:10     obvious 93:21      oh 25:23 27:16
       26:13              46:5 66:2          48:15 118:6    obviously 18:7       35:16 62:15
     ngp 176:4,6          142:4 167:8        249:24 250:14    313:6              106:11 155:5
       183:12,13          269:4,15           252:3,21       occasion 138:12      170:20 171:1
       335:8              282:14 311:23      270:12 285:6     138:13,13          264:14 280:2
     nice 14:21 54:2     notifications       285:18 286:9   occasionally       oil 41:16,20
     nicole 4:3,6 12:7    87:10 190:9,15     287:2,11,19      230:21             112:4,8 315:20
     nielsen 268:3       notified 142:8      290:3 303:23   occluded 174:13      315:21 325:16
     night 91:3           224:11 290:9       305:17           273:14           ojeda 187:15
     nine 255:16,19      november           objecting       occlusion            228:20,22
       258:17             257:18 280:4       322:22           183:24           okay 15:15
     nods 15:20           288:15 301:1      objection 42:3  occur 71:20          16:15,16 17:1
       16:10             number 28:10        42:18 43:14,15   75:10 98:17        17:6,24 18:4
     non 85:24            53:1 63:5,6        48:21 50:13,14   103:3 149:18       18:20,24 19:17
     nonwoven             65:20 73:10        51:1,19 52:2     202:18 325:13      20:23 22:7,18
       199:11 273:16      87:17 91:12        52:22 61:15    occurred 13:17       22:23 23:15
     nope 190:6           102:20 111:17      75:11 84:5,6     61:7 80:2          24:9 25:4,14
       191:22             111:17 118:20      84:13 85:11      81:10 100:11       26:9 27:3,16
     norma 187:15         127:11 130:5       95:18 97:10      169:20 185:19      27:23 28:12

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 115 of 182              PageID
                                     4956
                               Anatoly Aleksandrovich
                                                                                  Page 367

       29:8 30:4,15     155:4,12,19      234:9,12,15,21     298:22 299:1     operating 59:14
       33:10 35:4,16    160:7 161:1      235:7 236:3,8      300:2,14         operation 61:4
       35:20 37:20      162:3,5 163:14   237:2 238:8,23     301:17 302:4     opportunity
       40:13,17 42:14   164:13 165:12    239:20 240:4       302:10,18          337:8
       46:15 47:1,14    166:16 167:4     240:23,24          303:15 304:7     opposed 279:13
       49:19 52:7,11    171:4 172:19     241:16,20,21       305:20 307:19    options 118:21
       52:19 53:15      173:15,20        242:17 243:5       308:21 309:19      317:21
       54:6 56:7 57:1   174:3,9 175:14   243:15 244:16      318:4 323:15     order 11:9,15
       57:4,15 58:9     176:3 177:1,2    244:23 245:3,6     324:9 325:18       94:9,20 135:8
       58:11 60:22      177:8,15         245:16 246:16      327:5,9,13         174:23 180:14
       61:19,22 62:17   178:19 179:10    247:12,24          328:9 330:15       257:3 283:13
       62:22 63:4,8     179:18 180:7     250:4 251:12       331:4,14 332:9     289:22 291:2
       64:13 65:12      181:3,5 182:2    251:19 252:9       332:18,24          332:9
       66:8,13 67:24    182:18 183:3     252:15 253:15      333:17,24        orders 13:13
       70:6 73:11       184:12,22        254:3,11,18,24     334:7,18,21        285:15 286:4
       76:6 78:15       185:11,18        255:10,22          335:9,20 336:1     286:15
       80:7,20 83:13    186:5,18,22      257:5,20           336:4,12         ordinarily
       85:19 86:16,21   187:13,23        258:11,22        old 200:16,17        283:16
       87:4,8 89:4,9    188:3,5 189:2    260:19 261:9       287:15           ordinary 72:13
       89:23,23 92:7    190:7,17,20      261:21 262:3     once 49:17           287:8
       92:11,16 93:22   191:3 192:6      262:12 263:12      96:12 98:23      organized
       95:14 96:11      193:2 194:2,14   264:8,12 265:3     129:18 197:10      307:23
       97:17 100:14     195:2,5,22       265:5,18 266:7     267:8 277:7      original 51:5,8
       101:21 105:11    196:4 197:3,15   266:14 267:1,8     286:23 315:21      153:2 154:10
       106:11,23        198:2 199:22     267:15,24        ones 31:5 70:5       185:20 218:4
       107:16 108:24    200:23 201:18    268:18,22          173:6 213:17       219:7,23
       109:14 110:12    202:3 203:7,18   269:12,19          261:5              236:13 269:13
       114:13,17        203:21 206:11    270:4,6,11,14    open 12:4 25:8       295:17 314:12
       116:4 117:8      206:15 207:20    270:22 271:2       44:14,14 48:24     317:1,3 338:14
       119:11 120:20    208:23 209:11    271:15 272:7       50:5 90:2 94:4   originally
       121:8 122:7,11   209:15,21,23     272:19 273:2,4     94:9 138:15        108:20 255:7
       123:15 125:11    210:6 211:4,18   273:6 274:9,24     139:2 144:14       257:11,23
       125:19 127:9     211:24 212:10    275:9,15,23        145:4 172:11       259:15 279:13
       128:3 131:16     212:15,21        276:2,7,19         231:18           outcome 273:10
       131:24 133:15    213:8,19         277:4,7 278:8    opened 46:20       outcomes 70:5
       135:6 136:4,17   214:11,22        278:15,24          49:20 64:10      outputs 123:7
       136:21 137:6     216:21 217:3     279:24 280:7       65:17 74:11      outside 91:24
       138:2,11,17      218:4,22         281:6,12,14        76:20 77:14        125:4 274:16
       139:9 140:17     219:16,21        282:9 283:5,15     78:6,9,13          274:18
       141:10,18        220:1 221:16     284:19 285:16      89:22 94:5       oven 266:19
       143:11 144:10    222:2 223:4,13   286:8 288:2,8      96:7,10 117:14   overall 260:4
       144:18 145:23    223:15 224:19    290:8 291:16       141:11 143:18    overdelivery
       147:9,11,20      225:5 226:9      291:19 292:1,5   opening 73:21        75:18 76:1
       148:16 151:13    227:8,18,23      292:14 294:7       124:19 141:13      88:21 89:1,12
       151:22 152:14    228:16 229:10    294:22 295:23      141:15             90:7,13,19
       152:23 153:12    229:20 230:8     296:5 297:2,4    operate 59:14        98:17 163:20
       153:20 154:20    231:20,22        297:6 298:9,19     235:11             164:4,6 169:7

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 116 of 182                PageID
                                     4957
                                 Anatoly Aleksandrovich
                                                                                     Page 368

       179:21 333:2,7    177:2 178:20      209:6 210:9       participated        9:2 41:16 51:6
       333:12 334:4      181:4 183:4       223:22 229:23      176:1              51:15 63:14
     overinfusion        191:4 192:13      261:1 335:8,18    particular 21:12    69:9 81:2
       305:15 325:4      203:20 208:22    paragraph           24:13 49:1         101:17,22
       325:15 327:15     209:22 211:16     111:3 114:12       74:6 84:4          104:21 111:9
       328:17            213:6 216:3       164:23 204:9       105:9 114:11       112:15,18
     overpressuriz...    217:4 218:5,13    272:8 273:5        115:7,10 117:4     113:2,4 114:20
       179:11            218:13,16,21      289:12             121:10 123:21      114:22 124:23
     oversee 30:7        219:4,22         parallel 128:2      129:16 132:17      125:1 131:15
       36:5              223:14,18,18     parameters          132:19 137:15      131:17 132:9
     owner 76:10,17      225:5,9 227:9     33:21 251:11       141:24 180:15      148:17,24
       76:24             229:11 231:15     251:17 266:20      180:24 193:1       149:3,4,4,8,8
     owners 77:1         231:20 239:6     parent 263:11       233:15 267:3       154:12 174:13
     owns 258:1          241:20 245:7     parentheses         305:11             189:12 206:20
                         245:23 246:3      156:3             partners 95:7       208:2,16
             P           254:4 270:5,5    parkway 3:10        270:2              214:10 216:12
     p 131:22,22         272:6 273:2      part 21:20 22:1    parts 26:15         231:24 239:6
       161:5,8,8,12      275:16 276:5      25:18 26:18        199:16 250:19      241:2,7 242:2
       222:6,9,9,13      288:3 300:3       27:2 28:2,8,18    pass 212:1          244:10,19
       272:11,19,21      313:18,20         30:19 36:10       passing 240:2       259:20 262:15
       295:4,7,7,11      339:4             37:15 44:17,23    patented 37:3       262:16 269:3
       336:16,18        pages 148:4        47:3 49:2,8,13     251:20             269:15 271:4
     package 95:9        170:7 177:10      65:12,14 74:17    patient 44:18       271:23 273:9
       166:4,10,13       177:10 299:11     95:16,24 96:1      75:3 85:20         274:7 288:21
     packages 227:22     340:6             97:1 101:22        89:5 98:3,10       289:1,2,5
     packaging 31:13    pall 153:17,18     120:13 122:22      98:13 158:22       293:5 314:2,10
       276:3             153:19,22         123:1,2 127:17     167:5 168:15       315:20,24
     page 5:12 10:5      154:2,2,9         132:2 134:11       169:13 193:23      316:24 323:8
       10:10,14,19       155:10 197:4      138:19 168:12      202:11,12,16       325:9 335:3
       74:23 76:10       199:5,6,12,17     171:19 173:2,8     231:2 300:18      pcaps 133:2
       80:21 82:2        200:2 201:2       197:17 199:4       305:8 316:16       197:6,23 241:3
       83:6 85:20        239:10 245:14     200:11 206:20      330:15,23          285:4 286:7
       86:8 87:19        273:15 275:10     217:17 229:19      333:1              293:16,20
       92:8 93:23        317:4             233:10,11,15      patients 43:12      294:4
       94:15,16 97:20   pamela 1:5         233:18,20          74:20 75:8,19     pdf 5:17 62:3
       100:6,7 110:15   paperfree          234:7,10           87:21 97:24       peaking 85:8,16
       114:14,17         284:13            242:14,16          113:10 164:2      pending 89:14
       115:7 116:11     paperwork          243:16 265:17      165:22 167:15     pennsylvania
       117:9 121:23      118:13            270:1 271:5,10     167:17,18          3:5
       141:19 148:6,9   paradigm 6:12      271:17 291:16      168:2 193:18      people 44:11
       148:16 149:20     7:8 66:4 94:23    297:19 304:7       224:10 303:5       65:20 70:14
       155:5,16 157:4    95:3,10,11        306:21 314:24      303:19 311:1       92:5 123:16
       157:9 158:4       161:18 165:15     323:14             331:7 332:6        126:11 149:11
       159:13 163:12     166:4,6,6        partially 102:11    335:5              149:16 150:3
       163:12 167:5      167:11 171:5      111:9             payers 95:5         169:4 172:24
       170:6 172:11      171:23 172:4     participate        pcampbell 3:11      173:4,5 183:17
       174:10,11         176:4,6 183:12    245:3,4           pcap 5:13 8:1       194:8 195:7

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 117 of 182                  PageID
                                     4958
                                Anatoly Aleksandrovich
                                                                                       Page 369

      254:5 295:20     person 65:22         230:9               219:5,7 236:7      280:1,8 282:1
      306:12            112:16 123:13     phoenix 235:20        245:1 246:5        285:21 288:3
     perceived 45:8     123:19,23         photograph            271:17             298:10 338:3,8
      45:21 46:12       136:9 137:14        70:19             planned 108:21     pllc 3:8,14
     percent 103:8      173:12 272:16     physical 99:12        226:15,23        plot 150:1
      235:16 304:19     306:11              111:6 153:9,9       236:3 242:23       151:23
      320:4            personal 30:24     physically 20:17      255:7 257:11     plunger 59:16
     percentage        personally           67:3                257:23 279:13      67:2,10 80:23
      304:13            224:3 306:13      physicians 95:2       288:13,18          85:2 99:14
     percentages       persons 59:23        190:3             planning 193:17      101:14 110:7
      304:12            60:4              physics 208:12      plant 23:8           111:7
     percentagewise    perspective        pick 160:22         plastic 124:22     plus 145:10,11
      320:1             78:19             picked 65:11          131:17 200:7       177:20 181:18
     perez 136:1,2     pertaining         pictograph            214:9            pluses 177:18
     perfect 54:4       231:24 261:2        167:20 206:16     play 55:21 56:23   pm22s 152:20
     perform 175:17    pertinent 64:20      210:7               57:5,18 58:9       152:24 153:12
     performance       ph 2:22            picture 59:15         60:7 71:6          156:14 157:15
      180:9            phase 49:18        piece 34:20,21      played 57:8          232:18 240:7
     performed          108:11 112:11       265:12              58:13 66:10      pms 152:24
      94:18 164:3       191:12 226:11     piedmont 3:20         71:9             point 19:7,8
      178:13 237:22     226:15,16,21      piston 99:2         playing 16:17        20:20 21:1
      241:7             227:14,15,19      place 13:24 29:2      60:15              32:13 40:16,20
     performing         227:24 230:14       32:8,20 34:6      please 15:12,17      59:2,20 63:24
      112:17 113:9      256:22,24           34:21 46:17         16:3,6 17:1        70:7 71:4
      225:21            259:14 279:16       65:1 68:3           79:4 87:20         77:21 78:1,10
     performs 33:20     288:12,17           133:6 151:11        104:16 110:14      81:18 82:19
     period 37:7        289:8 290:9         227:11 266:15       119:3 125:24       85:21 86:2,4
      85:22 86:7       phases 112:13        283:21 284:15       126:1 128:17       86:10 87:4
      99:19,24 201:6    313:21              286:23 323:23       139:20 140:12      89:24 94:22
      266:22 279:12    phenomenon         placed 65:9,10        148:14 161:15      95:1,4,6,8 96:5
      297:16 301:22     19:14 39:16         266:16,19           169:17 172:5       96:8,21 99:16
     periodic 137:22    42:2 55:13        placeholder           178:20 181:4       102:12 113:24
     permeability       67:22 69:11,22      55:23 56:1,19       183:4 184:23       117:18 118:2,7
      120:22 274:3      70:15 71:24       plaintiff 1:6,12      186:10 191:4       120:11 124:7
      275:5             72:2,5 75:13      plaintiffs 3:6,12     194:15 201:19      132:5 133:13
     permeable          83:4 84:11,21       3:17 12:20          203:7 205:16       133:23 134:12
      102:5 115:14      87:1 96:20          329:23              208:22 209:3       141:6 151:18
      121:4,12,20       98:24 120:6,16    plan 6:11 114:18      210:19 213:7       152:6,13
      124:5 126:19      142:7 262:1         117:9 122:1         214:21 215:20      159:16 160:5
      130:18 150:15     297:10 302:7        124:3,9 127:10      217:4 220:6        179:18 180:7
      152:5 160:15      303:2 305:24        130:23 131:12       222:16 228:6       182:15 193:15
      178:18 215:5      306:1,7,10          134:11 136:24       239:6 240:12       195:10,13
      242:10 271:22     307:4               137:4,10 146:1      244:6 247:3        196:8 200:22
      274:8,12 327:1   philadelphia 3:5     147:12 161:18       249:13 253:16      213:2,18
      328:2             14:10               162:3,7,11          256:2 262:4        214:16 215:8
     permitted         philip 3:9           165:21 217:13       267:16 268:23      219:11 221:14
      215:13           phillips 230:2,4     217:20 218:5        277:19 278:16      221:17 224:7,8

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 118 of 182             PageID
                                     4959
                                Anatoly Aleksandrovich
                                                                                  Page 370

      227:1,4,6        poses 43:12        80:7,11 139:23   prescription      preventative
      228:1,23,24      position 11:15     140:7,19 141:1    106:21            28:19 29:2
      233:24 234:11     25:8,10 29:11     210:22 211:6     presence 69:16     39:13 43:2
      235:5,13,21       35:1 223:9        220:9,18,24       203:4             44:22 45:9,20
      236:6,8 237:3     285:3 286:7       221:8 228:11     present 51:11      46:9 95:17
      238:14 245:24     309:20 334:1      228:18 244:9      101:6,7 109:23    96:2 168:7,13
      246:11,16        positive 70:8      244:18 298:13     109:24 116:18     311:5,10,20
      250:1 252:23     possess 250:23    pq 248:19 249:1    116:19 159:11     312:1,5
      255:23 258:14    possessed         pqs 248:15        presentation      prevented
      266:3 267:14      197:20           pr 5:14 63:5       80:17 140:16      158:17
      268:18 282:22    possibility        64:3 104:22       141:1 157:7      prevention
      283:3,6 284:23    102:19 104:1     practice 21:10     171:22 172:3      181:5 182:19
      285:2 287:22      114:19 169:6      21:23,24 27:10    211:12 233:1     prevents 42:11
      289:9 291:17      169:12            27:11 150:7      presentations     previous 19:16
      326:8 334:5,8    possible 48:9     precautions        140:19            134:7 135:4
     points 150:21      108:22 146:21     313:13 319:2     presented 77:7     293:10
      231:17            183:1 283:23     precise 307:4      94:8 140:20      previously
     polyester 101:6    288:19,22        predetermined      252:6 291:18      124:16 125:7
      101:8 109:23      292:3 299:3,13    266:22           preserve 275:4     271:12
      109:24 112:18     301:24 306:5     predicate         president 146:7   primarily 23:17
      125:17,20         306:18 311:2      282:16            147:13,15,18      35:8,10
      199:3,11         possibly 308:19   predict 158:12     147:21 194:5     primary 101:12
      273:16 274:5     postal 224:1      preferable 48:2    272:11            101:16 109:20
     populated         posted 25:9        53:6             pressure 42:12     110:4 243:18
      131:18           potential 6:12    preferred 52:20    59:10 98:24      primaryfill
     porex 9:9          94:19 146:11      52:24 97:7        99:17 174:14      85:23
      153:14 155:1      146:21 158:12    preliminary        174:19 183:6     prime 5:14,20
      155:13 239:14     158:16 159:6,7    82:8 165:2        184:5 237:24      6:1 7:12,15
      239:17 240:7      159:10 161:19     183:10 216:14     266:21            63:15 66:5,23
      241:12,13,14      163:16,19         216:16 217:8     pressurized        67:5 79:8
      243:6,18          164:4 167:8       217:19            68:20 101:13      80:18 83:14,23
      252:19,24         174:22 202:17    premarket 9:2      110:6 181:8       84:2 91:1
      254:21 258:6      213:14 216:6      269:3,15          182:13            92:13 93:20,24
      258:13 260:12     260:24 273:13     282:14           presumably         100:18 101:4
      265:20,24         310:9,21         premature          332:20,23         104:21 113:11
      273:17,20         317:17,21         101:14 110:6     presumed           113:17 139:23
      274:2,4,6         319:10           preparation        165:18            140:8 141:6
      275:12 280:11    potentially        162:17 257:21    pretty 89:1        171:5,22 187:5
      288:24 289:6      42:13 72:20       257:23            163:1 217:23      187:11 209:18
      291:22 292:2,7    96:18 98:9,11    prepare 140:19     221:3             210:23 211:7
      320:20 321:15     98:21 174:5       140:22 241:10    prevent 41:17      220:10,19
      323:9             216:7 328:4      prepared 80:13     41:18 45:10,23    231:5,9 261:22
     porous 275:12     powder 21:9        141:1 185:12      159:8 174:6      primed 91:1
     portion 93:15     power 22:21        257:11,12         175:8 179:14     priming 55:4
      125:20 207:1     powerpoint 5:20    279:8             181:6 182:5       58:7 206:8
      296:1             6:1 7:11,14,17   preparing 26:21    310:21 319:10     210:10
     portions 140:14    8:1 9:17 79:8    prescribed 95:3    324:2 326:14     principal 35:5

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 119 of 182              PageID
                                     4960
                               Anatoly Aleksandrovich
                                                                                   Page 371

     prior 18:7 19:10   28:18 33:19,20    286:6,23 287:9    243:19 249:1       31:13,13,14
      19:11 80:23       34:13,15,19       290:2 309:24      261:12 263:22      32:23 34:4
      83:12 91:19       41:9,12,14        311:14 315:18     266:11             53:18 55:6
      111:6 141:13      43:5,7,17         323:24 326:4     production 10:9     65:13 77:8
      154:12 209:17     44:13 45:18,19   processes 24:16    12:5 26:4,11       81:17 92:4,4
      226:17 328:13     47:4 49:2,7,14    24:17,21 26:9     30:11 128:12       93:2 112:14
     priority 75:1      52:12 55:4        26:19,23 27:17    128:15 129:24      118:10 123:20
      97:22 241:19      57:13 72:19       28:14 29:1        152:3 202:10       135:15,16,17
     pro 181:11         78:18 96:2        33:1 47:7         217:10 226:20      135:19 154:8
     proactive          97:2 100:20,21    118:23 131:14     232:15 235:15      174:12 175:4,5
      330:22            100:23,24         248:23 252:11     235:16,21,24       175:17,23,24
     probable 213:16    101:2 103:12      286:23 314:22     239:18 242:1,6     176:3 211:8
     probably 31:19     103:12 112:9      314:24            243:4 245:12       220:20 232:1
      57:18 68:11       113:10 118:16    processing         248:5,20 249:3     289:8 294:21
      89:4 109:22       118:17 122:2      236:22 248:21     251:1 254:21       311:17 316:8
      123:18 156:7      122:15,19,24      251:10 283:13     256:24 260:1      projected
      196:1 198:7       123:3,4,5,8      procure 217:17     264:5 282:23       217:24 257:9
      219:19 258:17     127:15,17         232:23 286:17     283:9,23           257:18,19
      281:16 306:23     128:20 129:2,8   procured           284:16 285:4       260:4,15,17
      332:16            129:13 130:20     234:14            285:13 286:12     projections
     problem 41:7       131:3,19 132:5   procurement        286:20 289:16      156:7,8
      42:15 44:24       132:15,20,21      227:21 236:23     289:17 290:10     projects 31:3,7
      45:8,10,21,23     133:12,23        procuring 26:10    290:16 291:4,9     31:17 92:2
      48:18 49:4,16     135:2 137:3       232:5             291:22 292:3      promising 217:9
      53:21 77:21,24    141:20 142:1,1   produce 250:10     292:10,22          243:24
      78:3 84:1,4       142:10 144:17     321:6             293:4,5 294:4     prompted
      103:9 109:12      146:4 147:12     produced 92:24     315:19             284:11
      115:6 118:14      174:22 177:23     151:3 315:12     productions        proof 178:8
      133:24 174:12     188:23 189:1      317:8             12:15              180:21,23
      200:18 208:8      197:16,23        produces 27:7     products 25:21      181:2 328:24
      208:16 214:24     199:4 200:7,15   producing          26:13 35:12        328:24
      303:3,18          200:16,17         251:19 293:16     36:4,9 110:22     proper 23:6
      308:23 315:21     211:13 217:19     309:9             110:24 189:7       177:5
      324:3 330:21      218:24 219:10    product 23:5       258:2 335:17      properly 11:18
     problems           221:13,17         36:11 40:16      professional        139:3 167:21
      314:12            225:20 227:2,6    46:10 72:13       75:24 89:7         204:13 285:14
     procedural         233:13 236:23     75:3 78:18        95:2 166:1        properties
      127:17 265:11     236:24 242:4      97:23 130:24     profits 330:5,10    120:16 149:8
     procedure 73:17    243:7 248:3,7     131:6,21         program 17:22       153:9
      190:8 287:10      248:14,16         132:12,16         168:8             propose 175:19
      303:20            249:7,11,20       142:13 145:21    progress 32:21     proposed
     procedures 29:3    251:10,16         189:16,21         33:2 138:22        165:20
      314:6             252:7 254:20      190:2,3 197:3    progressing        propounded
     proceeding         255:18 258:18     199:17 226:14     22:8               340:8
      127:20 251:1      259:17 260:12     227:4,16         prohibitive        proprietary
     process 15:9       272:2 283:16      236:10 237:6      317:9,9            31:23 37:3,13
      27:5,6,7,18,24    283:20 285:17     237:17 241:12    project 22:10       37:19,21 38:6

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 120 of 182               PageID
                                     4961
                                 Anatoly Aleksandrovich
                                                                                   Page 372

       38:19,21 39:6     198:12 199:3     purchased         255:14 257:7       306:24 320:12
       42:17 50:12       199:11 273:15     234:18           260:5 264:5        322:3,9,11
       199:5 208:9       273:18,22        pure 299:6        266:11             327:20 328:10
       251:18,20         274:2,5,11,12    purely 214:17    qualifications      330:8 331:22
       252:1 297:20      274:21 275:3     purpose 36:15     17:4               333:23 335:6
     pros 179:10         275:11,12         74:4 96:12,15   qualified 226:14   questionable
     prospect 254:14    public 2:9         96:17 138:17     235:15,21          112:10
     prospective         337:16 340:21     174:3 275:2      243:23 259:20     questioning
       216:13           pull 62:17,18      305:21 307:4    qualify 130:23      105:16
     protection          104:16 294:24    purposes 16:2     219:2 236:9       questions 9:9
       159:19 198:16    pulled 266:23      68:4 128:13      254:21 309:16      57:20 62:22
     protective 11:14   pulling 79:1      pursuant 2:4     qualifying 131:5    277:13,16
       13:12            pump 36:19,22      13:2,12          132:16 202:15      280:11,20,22
     prototype 202:9     36:22 37:17,24   pursue 116:23     227:3 237:5        307:16,17
       283:8 289:4       38:4 39:3,8       196:17           260:12             308:3 309:12
     prove 237:17        55:4 57:2 59:4   pursued 184:17   quality 21:20,24    311:4 319:13
       328:19            59:14 61:3        184:21           22:9 28:5,23       320:10 329:13
     proved 242:3        66:23 67:2       push 231:2        44:5,6 65:21       336:5 340:8
       313:9 314:18      82:10 91:1       pushed 219:14     77:6,6 127:18     quick 104:3
       327:14 328:1      93:1,15 94:24     220:2 236:12     136:15 137:12      171:13 221:22
     provide 16:23       99:1,13 101:11    236:16           144:5 145:10       328:10
       34:7 168:14       101:13 110:4,5   pushing 60:2      146:10,20         quickly 15:9
       174:6 175:6       111:7 116:1,14   put 62:11,14      147:14,15,21       55:20 116:2,4
       187:8,13          116:15,24         65:5,15 107:10   188:4 195:3        152:4 158:5
       193:10 198:15     117:1 165:15      107:20 129:13    250:12 264:15      280:18 295:15
       224:21 257:13     166:4 174:7       138:16 141:2     264:16 304:8       298:9
       326:15            176:11,18,23      258:18 264:18    304:11 315:1,3    quickset 7:6
     provided 33:8       179:9,21          266:4 283:21     317:13             205:19 206:2
       55:13 117:23      180:11 183:15     292:23 302:5    quantitative        208:5
       159:19 166:3      188:19 204:12     323:23 327:23    156:5,6           quicksets 208:1
       192:19 225:1      204:24 206:7      327:24          quantities
       225:22 277:1      207:18 210:9     putting 243:6     259:17                    R
       277:17 281:4      210:10 223:22     302:23 328:13   quantity 217:18    r 171:17 173:5
       281:21 318:20     229:19,20,23      330:15          quash 11:14          173:14 339:1,1
     provider 145:14     230:11,18,22                      question 10:18     radiological
       193:22 295:18     274:17 297:20            Q         15:11,13,22         225:14
       300:17            335:8,8,18       qir 8:2 63:14     16:7,14,22        ramping 26:3
     provides 159:14    pumpenfehler        244:10          25:18 26:5        ran 250:18
       230:5             56:1             qir09006 111:4    44:4 47:12,15     random 121:9
     providing 33:11    pumps 35:13,14      112:2,11        59:6,8,23 61:3      121:13,19
       33:22 103:4       36:22 95:3,10    qit 143:12 144:4  65:16 66:11       range 123:8
       267:13 285:12     176:6 183:22       144:15,19,23    123:10,17           319:24
       286:12            188:9,11,17        145:2,5,11      128:17 140:17     ranges 123:6
     proximity           207:20,22        qit13006 7:12,15  147:3 172:6         157:12
       235:24            230:5 297:23       210:23 220:10   198:6 229:3       rare 86:13
     ptfe 125:4         purchase 285:14   qualification     238:21,22         rarity 260:24
       126:16,17         286:4,15           246:5 249:2,3   269:24 292:12     rate 83:14 238:3


                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 121 of 182                  PageID
                                     4962
                                 Anatoly Aleksandrovich
                                                                                      Page 373

       319:22           reasons 16:9       recognize 57:11    reduces 242:8        148:23 188:23
     rates 319:24         75:3,4 97:23       105:5,8 140:14   reduction            188:24 230:5
     rationale 75:1       98:4 128:14        209:13,16          159:14             249:1
       97:22 297:19       166:23 237:21      332:12           redundancy         reflects 212:22
     raw 299:7            279:21 313:5     recollection         116:14,24        refresh 71:5
     reach 154:21       recall 18:17,19      81:14 82:16      redundant          regarding 172:3
     reached 13:3         19:18,21 40:7      105:20 107:17      148:5              187:10 202:9
       154:8              40:10,21 41:2      110:8 116:16     reevaluate           247:13 316:18
     read 105:22,24       41:3,8,12,13       159:23             251:3              319:13
       151:23 337:9       42:15 46:5       recommendat...     refer 96:4         regardless
       338:3 340:5        67:24 70:6,13      227:21             108:18 154:11      303:16,21
     ready 254:21         70:16 71:2       recomplete           175:3 189:3      registered 2:8
       266:4 268:19       76:2 77:3,10       258:17             195:15 197:21      165:16 337:15
     real 53:23 55:20     78:12,15 80:16   record 12:1          204:24 206:7       337:15
       104:3 158:4        82:23 85:3         13:16,20 14:8      210:9 211:24     regular 33:24
       221:21 280:18      89:17 90:22        54:13,20 61:6      218:3 263:21       225:2 293:11
       298:9 304:15       91:5,6 108:14      65:17,22 80:1      307:21             332:1
       306:21,21          108:15 109:7       100:10 104:6     reference 82:13    regulated
       325:19             113:5 119:21       104:12 107:8       192:23 209:20      313:11
     realized 68:10       139:3 145:20       107:11 161:4     referencing        regulation 28:11
       78:5 118:21        166:12,19          161:11 169:19      229:7              28:13,21
       214:17             167:1 172:1        205:8 222:5,12   referred 147:7     regulations 28:6
     really 19:9          173:24 175:22      275:20 294:23      210:14             28:18,24 314:7
       49:10 89:7         175:22 195:22      295:3,10         referring 49:7       315:4
       92:15 97:18        201:6 202:21       321:11 323:5       92:19,22         regulatory
       102:18 105:22      204:20 205:4,6     336:15 337:6       111:14,20          133:18 134:5
       189:23 192:11      223:21 224:2     recorded 300:9       137:17 141:23      138:20 145:10
       221:9 229:4        224:13,16,24       301:2 302:17       144:8 146:15       146:3 238:22
       231:14 335:22      225:16 226:6       332:7,10,19        146:17,24          258:1 270:2
     realm 307:9          253:9 271:8,10   redesign 46:10       147:1,6 151:16     276:24 330:17
     realtime 2:7         271:17 273:11      52:8 53:19         155:18 156:4       335:22
       337:14             279:23 294:10      102:4 116:15       158:8 159:1      rejected 127:6
     reason 37:15,18      294:14,17          116:23 117:5       188:16 189:4       184:16 279:9
       37:21,23 77:14     295:17 308:16      118:4 121:17       189:18 190:4     related 16:6
       77:15 88:5         311:6 318:11       133:6 181:19       190:11 191:1,8     105:20 111:21
       91:23 101:3        319:14             181:23 230:17      191:14,21          188:8 189:11
       123:21 153:6     receipt 237:3        303:18 327:23      192:1 193:12       189:15 190:2
       166:21 170:3       238:9 286:19     redesigned           212:11 221:20      230:10,24
       202:11 219:9       338:15             326:13,15          229:16 230:3       271:6 299:3
       224:9 259:13     receive 190:3        327:10 328:13      230:15 231:17    relating 30:5
       270:23 279:6       197:19 239:13    redesigning          248:17,18          31:8 33:12
       338:5 339:6,8    received 66:1        305:21             290:12 324:21      40:24 49:21
       339:10,12,14       86:3 329:4       reduce 159:7         332:20             163:17 167:8
       339:16,18,20     receiving 306:8      160:1 174:23     refers 108:16        180:10 187:5
       339:22,24        recess 54:16         175:19 240:1       111:17 131:14    relationship
     reasonable           104:9 161:7        273:13 306:4       141:24 142:5,6     30:8,20,23,24
       16:23              222:8 295:6      reduced 130:8,8      147:24 148:22      78:19 243:22

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 122 of 182                   PageID
                                     4963
                                  Anatoly Aleksandrovich
                                                                                       Page 374

     relationships         141:12,16          273:17 275:12    reporting 46:23      128:9,11 202:7
       23:7                155:19 171:15    replacement 8:1      46:24 136:8        202:10,12,16
     relatively 98:5       171:24 179:4       114:22 196:12      138:20 142:11      204:20 226:17
     release 128:11        180:5 182:15       197:1 225:19       190:18 261:20      226:19,22
       129:23 202:9        183:2 184:19       226:12,18          299:12             238:11 242:11
       267:11 283:8        193:5 195:14       227:3 228:3      reports 6:16         257:2,22
       285:13              196:2 198:21       232:1 241:24       7:20 33:23         279:15 281:11
     released 196:3        201:10,14,16       244:9,19           61:12 185:2        314:1 315:3
       289:17              203:5 206:13       259:15 271:21      201:15 217:14      316:12
     releasing 128:15      207:15 208:17      288:20 289:1       240:15 302:7     requirement
     reliability 180:8     208:18 216:19    replacing 314:9      332:19             29:1 120:5
     reliably 27:7         216:23 218:2     replicate 71:24    represent            152:9 265:11
     relook 252:18         219:20 220:4       72:5               169:24 267:4       279:19
     rely 103:21           221:11,15,19     replicated 78:4    representatives    requirements
       208:10              227:5 229:1      replow 15:2          186:24 332:11      28:2 29:5
     remain 20:8           230:16 231:1     report 5:16 8:14   represented          244:1 313:8
       102:5 115:13        234:4 236:18       8:17 33:15         271:2 328:6        318:6 330:17
       121:11,20           236:20 240:10      34:12 46:20      representing 3:6   requires 135:3
       124:4 126:19        246:15,20          62:2,24 63:17      3:12,17,23 4:6     257:21,24
       150:15 178:18       247:22 253:8       63:20,22 109:3     4:12               279:12
       215:5 271:21        255:5 258:7        110:14 121:23    represents         requiring
       274:7,8 327:1       261:18 264:3       162:18 163:1,3     272:16             279:22
       328:2               274:22 278:13      163:3 185:12     reproduce 67:21    research 155:1
     remained              280:21 281:14      195:15,18,20     reproduction         155:15
       112:11              281:20,23          195:20 196:2       337:21           reserve 243:10
     remaining             283:18 291:14      217:22 218:1     request 8:9,12     reservoir 7:3,9
       130:18 149:3        292:4 295:21       241:1,5,6,11       9:7 10:9 83:12     36:17,21,22,23
       153:1 217:6         308:12,19          241:23 242:3       108:11 109:16      38:16 57:23,24
       237:13 291:3        318:1              262:7,15,20        223:22,23          58:4,4,20
     remains 113:23      remembering          263:5 264:6,22     224:15 225:13      66:19,22 67:3
       242:10 260:23       81:16              265:6 267:12       226:6 256:5,12     67:10 68:11,17
     remember            removal 181:5        267:13 288:11      257:6 258:20       69:4,7 82:7
       14:23 18:15         182:19             305:9 306:14       259:2,9 278:19     90:24 91:4
       19:9,15 25:11     removed 69:6         306:15 309:18      279:3 302:6        99:3,6,14,16
       25:12 28:10         112:9 315:21       321:6 329:5      requested            100:2,2,20
       33:3 39:22,24     removing 181:7       334:6              134:21 256:17      101:2,10,14
       40:1 61:16        render 101:9       reported 90:23       258:9 260:8,15     102:6 110:3,7
       67:18,19 68:13      110:1              111:5 137:15       277:2 279:10       111:8 114:7
       70:1,4 76:23      rendering 41:21      137:21 305:8       337:7              149:17 150:10
       78:23 80:12,19    repeat 243:2         331:6            requesting           150:16 151:4
       83:11 87:2          321:12           reporter 2:8,8       224:12,23          165:10 167:21
       88:16 89:20       repeatedly 27:8      14:9 15:19         256:13 257:17      167:22 168:4
       91:9,14 93:1      repels 125:12,12     16:9 21:17       require 132:20       173:22 174:8
       96:9 117:2        rephrase 15:13       39:15 153:24       189:6 238:19       174:19 175:6
       121:6 124:6       replace 229:18       319:3 330:7        256:19             178:23 179:5
       132:18 137:4        229:21             337:15,15,15     required 46:17       179:12,13,16
       140:23 141:8      replaced 215:4       337:23             46:19 74:6         179:19,23

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 123 of 182              PageID
                                     4964
                                 Anatoly Aleksandrovich
                                                                                   Page 375

       181:4,8,13         214:12,13          137:23 139:16    81:11 82:18      189:12,14
       182:12,18        rest 86:22           139:23 140:8     84:12 87:17,18   191:3 192:4,15
       203:11 204:17    resubmission         141:6 162:17     87:23,24 88:2    193:4 194:7
       206:7,21 207:2     279:14             163:3 164:18     88:6,17 89:5     197:7 198:19
       207:9,11,17,23   result 84:19         183:10 219:22    90:5,8 96:23     201:16 203:22
       209:6 210:3,3      98:9,11,21         227:12 228:11    100:3 102:8,10   204:5,6 206:24
       210:10 303:6       99:4 100:21        228:19 238:11    103:11,15,19     208:24 209:13
       310:1,8 334:9      163:21 179:19      244:11,20,23     107:21 108:1,5   210:7 212:16
       334:13,19,22       204:14 261:22      245:4,5 268:20   109:17 110:24    214:4,18,20
       335:2,12,15        288:11 305:10      279:12 289:14    111:2,24         215:6,7,14,17
     reservoirs 29:21     308:22 309:4     reviewed 85:22     113:18 114:8     217:20,21
       29:23,24 30:2      309:23 310:7       127:19 138:8     115:19 117:14    218:9,18 220:5
       38:7,11,17,20    resulted 91:14       163:2 237:7      117:15 118:24    221:3 225:8
       39:1,2,5,7         113:8 249:8        282:14           119:1 122:16     229:10,12,13
       95:11 112:24       259:17 260:2,3   reviewer 136:22    124:20 126:23    230:13 231:13
       114:3 116:1        305:3 331:20     reviewers          127:3,12         232:1,6 233:3
       149:12 150:4     resulting 113:17     137:13           128:15 129:4,8   233:22 234:9
       166:6 176:5,16     232:15           reviewing          130:16,20        234:16 239:5
       205:9 208:15     results 43:20        129:12 138:18    131:3,4 132:12   239:10 245:14
       209:14,20          82:3 101:15      reviews 137:22     133:12 135:11    246:6 249:15
       297:22 300:19      164:2 217:8        137:22           140:24 141:4     255:5 259:10
     residual 69:17       241:7 245:13     revisiting         141:16 142:7     263:4 264:17
       69:23 70:7,8       250:13 267:12      254:12           142:12,15,16     268:2 272:5,9
       112:24 114:3       317:8            right 11:21        142:22 144:2     273:18,19
     resolution         resume 165:6         15:14 16:4       144:11 145:4,5   275:18 278:15
       106:24 107:3     retire 179:13        17:5 19:4 20:3   145:23 146:6,7   279:2 284:17
     resource 316:12    retool 133:6         20:6 29:6        146:10 147:11    286:24 290:18
     resources          return 112:12        36:20,20 40:3    148:1,3,8        292:15 293:7
       243:13 316:11      293:21 338:13      40:11,14,18      149:10 150:11    296:7,12,14,15
     respect 310:15     returned 61:13       42:9,12,17       150:21 151:6     299:17,18
       312:3              67:14,20 68:7      43:13,24 45:4    151:11 152:18    300:13,16,22
     respond 278:6        69:15,21 82:22     45:6,11,17,24    152:19,21        301:5,9,11
     responded            110:21,24          46:6,9 47:9      153:23 154:16    302:23 304:17
       277:12             112:10,13          48:14 49:13      156:11,17        304:21 305:4
     responding           142:14             51:12,23 52:1    157:5,13 158:2   307:11 310:17
       281:8            returns 299:2,13     53:7,10,24       158:14,18,20     325:12 326:8
     responds 226:10    rev 6:13 161:21      55:8 56:22       160:20,24        326:17,24
     response 9:9       revealed 288:23      58:19,21 59:14   163:9 164:21     330:2,5,17,18
       12:9 15:22       review 5:20 6:1      59:17,18,22      167:2 168:17     330:24 331:8
       226:5,5 280:11     7:18 8:2 33:8      60:21 61:22      170:13 171:10    332:6,13,14,22
     responses            69:14 79:8         63:23 64:11,21   173:9 174:9      333:4,8,13
       139:14 280:18      80:18 105:15       64:22 65:2       175:9,10,20      334:11 335:15
     responsibility       112:22 127:12      66:16 67:8       177:9 178:15     335:23
       35:8,11 49:8       127:15,16          68:14,18 69:2    180:18,20      righthand
       78:18 134:11       128:5,9,10         69:5 71:7,22     181:20 182:6     270:16
       270:1 307:9        129:19,21,22       73:3,4 74:6,12   183:16 184:5   rise 51:15
     responsible          129:22 135:3       75:22 76:2,18    186:3,4,9      risk 43:5,6,12

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 124 of 182                 PageID
                                     4965
                                 Anatoly Aleksandrovich
                                                                                     Page 376

       44:18 47:3,6,6     182:17 235:15     80:22 82:3         60:5,20,24         143:17 146:13
       47:17,19,23        250:21            84:24 85:20,21     67:11 99:7,17      148:19 149:23
       48:6,8,10 50:1   runs 248:19         86:9 94:16         99:18 100:1        157:11 159:21
       52:14,20,24        250:17,18         100:15 109:19      165:10 184:4       162:8 166:8
       72:11,16 74:20   rush 336:10         109:19 111:3     se 303:1             167:12 186:22
       75:4,8,10        russia 20:8         112:1,8 114:2    seat 179:21          190:24 197:12
       77:16,22,23                          120:3 146:7,10   seated 58:3,8        199:7 202:19
       85:20 92:9,12            S           148:13 149:21      59:1,2,5,5,11      203:24,24
       93:18,20,24      s 1:17,17 4:12      158:5,21 159:2     61:1               205:2 206:9,16
       94:19,21 97:4      5:10 9:1 11:4,6   159:13 160:14    seating 58:7         206:22 244:21
       97:7 98:3,5,6      11:16,18          163:17 164:23      59:18,19           247:15 262:17
       103:6 129:17       119:15 269:2      165:13 174:12      179:20 183:7       263:7,16
       130:3 143:6      safe 168:15         174:17 178:8       184:1,1,3          264:11,14
       146:9 158:12       311:2 319:1,7     179:12 181:15    second 76:9          270:24 276:11
       159:14,17        safely 149:7        183:6 193:7,16     80:20,21 94:15     276:13 289:19
       160:1,13         safety 43:13        202:11,14          125:24 140:12      306:13,13
       164:24 166:22      44:18 75:4        204:6,9,23         148:14 175:15      319:19
       174:23 177:4       98:3 167:8        206:7 210:8        189:14 191:11    seeing 59:15
       177:12 183:1       202:11,13,16      223:19 229:5       195:5 203:19       71:2 250:24
       190:22 196:6       261:13 316:16     232:7 238:10       203:23 204:9       264:1 275:3
       223:10 226:2       330:1,9,16,23     248:12 263:4       208:21 211:16    seek 154:22
       240:1 314:10     sample 156:9        268:11 270:23      218:18 223:14    seeking 37:16
       326:19 328:19      266:16,18         271:15 276:9       229:11 245:6     seen 55:16 57:15
     risks 94:18        sampled 156:9       288:11,12,17       259:20 268:11      57:22 58:6
       261:13           samples 119:24      289:12 290:9       294:23             71:12,14,15
     road 3:20 4:10       120:14 121:2,6    290:15           seconds 60:13        80:10 105:6,9
     robust 310:20        121:19 122:20 scatter 151:23       section 126:17       140:10,15
       312:20 324:1       211:22 216:13 sccm 212:17            203:3              162:10 166:14
     role 19:13 23:1      232:5             242:12           see 14:21 23:21      171:13 181:2
       136:17           sampling 31:7     schedule 34:10       53:7,12 57:1,2     263:12,18,19
     root 45:8 49:15    sandra 136:1,2      190:21 217:20      58:10,16,22        269:17,20
       72:10 82:4       sara 119:15,17      217:24,24          59:23 60:19        277:5 298:19
       101:16 108:12    satisfactory        218:3,8,10,23      63:2 66:6 67:6   seizing 145:22
       109:2,11,15,20     169:5             219:23 235:4,6     71:1 75:5        select 154:5
       110:9 115:6      saturated 152:4     260:4              76:11 81:6       selected 114:24
       143:2 146:8      saw 91:4 137:6    scheduled 19:4       82:11 83:13,17     152:7 233:11
       164:10 175:17      143:21 193:2      290:16             85:10,12 86:14     243:18 245:10
       181:12 213:13      251:1 259:10    scheduling           87:24 88:13,22     245:12 255:12
       213:13,20          262:20 276:13     292:13             89:15 90:14,20     259:15 313:6
     roughly 332:3        295:16 298:23 school 18:2            95:12 98:14      selecting 178:4
       334:1              305:9 324:5     science 123:12       100:15 101:19    selection 151:1
     ruled 214:14       saying 28:23        123:16,19,23       105:19 106:10      217:6
     rules 28:9 314:6     45:6 60:3,9     scope 176:4          106:15,16        send 128:5
       324:22             115:22 212:18 screen 59:15           107:15 108:15      165:21,24
     run 248:19,20        226:10 305:13     71:1               110:18,23          193:21
       251:17 295:24      335:11          screw 57:23          111:10 120:3,8   senior 25:12
     running 19:13      says 64:2,4 66:1    58:3 59:2,9        122:5 136:10       26:2 35:5

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 125 of 182                    PageID
                                     4966
                                  Anatoly Aleksandrovich
                                                                                         Page 377

       147:18 187:19       66:20 67:2       severe 75:9,13     sign 337:9 338:8    situations 165:5
       188:4               72:9 75:2          331:15,19,20     signal 304:13       six 23:16 122:16
     sense 15:12 26:7      78:23 97:22        331:24             329:15              220:20 221:8
       244:3 287:16        117:17 131:23    severity 86:6      signals 59:4          225:12 229:11
       292:20              132:1 164:1        90:3 98:6        signature             231:16 238:6
     sensor 25:23          165:3 167:11       166:22             264:10              259:9 260:8
     sent 80:24            202:8 203:3      shame 59:13        signed 279:4        size 156:10
       167:14,16,17        204:13,18,24     shape 214:2        significant           176:15,17
       167:24 268:16       210:11 258:2     share 190:1          135:10 143:23       230:11
       276:17 279:8        271:19 285:12    sheet 338:6,9,11     163:18 164:4,6    skip 148:3
     sentences 120:3       293:11,21          338:14 340:10      165:1 213:21        231:15
     separate 132:14       296:2,7,9,13     shelf 234:18         213:23 312:20     slide 5:13 57:23
       144:10 170:1        297:14 305:11      237:11,19          316:11              58:3 59:2,8,16
       213:17              309:5 334:10     shes 187:16,19     significantly         60:5,20,24
     separately            334:19 335:8       188:1              234:20 250:18       67:11 80:7,11
       131:20 265:13     sets 5:13 6:12     shift 42:22 50:9     320:4               99:2,2,7,13,17
     september             9:1 29:18,19       221:24           signing 338:10        99:18 100:1
       20:12,24 55:3       30:6,9,17,21     shipments 95:10    silicone 41:16,20     104:21 105:10
       66:3 81:11          31:9,22 32:3       145:22 166:5       112:3 315:19        140:10 141:19
       88:9 139:11         33:13 36:6,14      189:17             325:16              149:21 151:14
       239:1 246:18        38:3,5 61:13     shipped 205:13     similar 110:22        165:9 171:4,13
       246:24 286:2        63:15 67:14,21     239:14             241:11              177:5 182:20
       294:8 300:8         68:7 69:15,21    shop 21:8          simply 113:22         184:4 191:7,12
     sequence 66:23        81:1 82:22       short 182:16         193:21 281:8        195:23 196:1
       72:4 81:10          95:11 104:21       250:17 271:16      309:11 313:15       211:6 213:9
       142:2 170:17        110:21 121:11    shortcircuit       simulate 237:24       214:21 215:19
       170:24              142:15 161:19      166:17             238:5,5             217:13 220:18
     sequences             166:7 176:4      shorthand 147:5    simultaneously        220:24 221:8
       313:14              206:2 208:5      shortly 39:12        239:24 240:5,9      228:18 231:23
     series 39:8 176:6     225:19 237:10      130:2            single 198:20,22      231:24 239:12
       176:7,12,12,15      261:1 269:3,14   shoulders 15:21    singlelayer           244:18
       176:15,21,22        276:3 290:22     show 70:11 71:4      198:19            slides 9:17
       230:6               292:6,10,22      showed 274:13      singlemembra...       298:13
     serious 30:3          293:5 294:11     shower 182:17        198:10            slight 62:8 140:7
       62:16 164:7         294:19 296:2     shown 98:18        site 30:10          slit 199:21
       302:17 333:21       296:18 297:16      255:12           sitting 15:23       small 21:5 22:20
       334:2               297:22 298:6     shows 167:20         308:17              43:9 112:17
     serve 11:7            334:15 335:5       211:21 213:1     situation 46:7        179:12,16
     served 11:17,19       335:13             213:11,11          46:14 49:23       smc 36:2
     service 66:2        setting 24:21      shrugs 15:21         72:1,7,8 73:6     smith 3:8
       87:10 224:1         26:4,12          sic 170:12           73:12,15 74:6     snapcap 113:1,2
     services 2:22       settings 96:6      side 101:7,8         74:14,19 90:22      114:3
       13:22             settled 117:20       109:23 110:1       97:12 112:5       socalled 237:22
     set 23:4 24:16        197:10 200:24      270:16 304:17      113:6 143:22        283:8
       30:11 32:4,10     setup 31:11          306:18 317:9       145:3 328:18      social 91:8
       33:20 35:8        seven 22:13        sides 177:6,16     situational         software 136:8
       36:8 38:1 55:9    seventh 4:4        sigma 23:17          72:24               183:21,22

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 126 of 182                    PageID
                                     4967
                                  Anatoly Aleksandrovich
                                                                                         Page 378

     sold 296:18        soviet 17:17          281:15              298:13             131:12,12,14
       297:3,7,16         20:5              spillage 149:18     stand 42:8 43:1      132:11,24
       304:14,19        space 338:6         spilled 68:15,16      105:8              133:17 142:12
     solution 53:21     speak 53:15           69:1,3 112:24     standard 38:12       142:17,24
       115:5,8,12,21      166:23 286:14       114:3 149:19        142:18 322:10      143:11 144:3
       116:21 127:6     speaking 16:11        150:10 165:22     standpoint           145:8,24 146:9
       168:14,18          304:10              168:3               21:14 116:8        147:12 197:9
       169:1,6 196:18   spec 81:3 148:17    spills 155:17         257:1              197:12 232:7
       310:9,14           159:20 160:8        157:10            stands 235:10        233:13 242:22
       314:11             160:14,19,23      spoke 211:23          309:12             256:23 266:9
     solutions 174:6      215:17,21         sports 91:8         start 59:21          266:10 267:9
       174:22 175:5       217:15 221:18     spouse 1:5            107:24 129:17      289:24 293:9
       175:19             233:6,24 234:6    spring 50:10          204:17 240:2       293:10 313:12
     somebody 83:9        234:7,11,12         70:16 193:3         264:1 286:20     steps 44:7 73:2
       91:6 109:7         289:2 318:2         200:23 258:19       290:6,16           78:21 94:20
       137:5 215:24     special 9:2 261:2     308:11            started 21:4         128:1 134:7
     sonic 201:8          269:4,15 279:7    stage 49:10           57:13 66:24        142:1 143:14
     soon 21:2            279:14,19           221:12              67:1 78:24         148:13 196:11
       146:20 290:10    specialization      stages 50:4           79:1,2 110:20      224:9 243:1
       292:3              21:12 27:10       stain 112:18,23       130:7 235:6        245:23 283:3
     sorry 21:16        specializes 21:9      112:23            starting 25:5        312:18 313:13
       25:17 54:10        155:2             stamp 212:7,8       starts 58:20         313:21 319:9
       62:9 77:12       specific 24:20      stamped 5:14,17       204:2,2 300:15   sterile 237:14,18
       79:14,20 97:21     27:15 28:13         5:21 6:2,5,8,10   state 1:10 17:15   sterilized 216:14
       103:23 108:24      45:15 53:9          6:14,17,19,22       26:12 64:3       stipulation
       128:16,18          84:20 93:24         7:2,4,7,9,12,15     338:5              12:19 13:3
       137:24 148:9       190:19 197:18       7:18,21 8:2,5,7   statement 12:10    stipulations
       155:5 180:4        229:24 233:12       8:10,12,15,17       174:13,16          10:13
       185:16 198:5       311:24 332:4        8:20 9:3,5,7,10     175:2 304:2      stock 290:10,13
       200:9,12         specifically 38:8     9:12,15,17        states 1:1 115:7     291:8
       218:12,17          49:20 59:18         62:3 74:24        statistical        stop 60:2 306:8
       219:6 263:16       123:19 167:1        79:9 104:22         328:24           stopped 58:8
       288:4 307:24       234:19 261:24       119:7 126:4       status 7:18          60:5 184:19
       329:13 333:9       300:21 303:12       139:24 161:22       20:17 223:21       248:22 335:1
       333:16           specification         172:16 185:3        224:12,16        stopper 57:22
     sort 26:7 68:9       148:24 150:23       186:13 194:19       228:12,20          57:24 58:4,20
       72:18 73:21        217:16 233:9        201:23 203:12       229:5 233:2        67:3,10 80:23
       102:2 121:8        245:17 317:23       205:20 209:7        235:3 247:14       99:3,6,14
       254:12 287:8     specifications        210:23 220:10       283:8,9 289:17     100:2,2 111:8
     sound 275:5          129:3 131:8         222:22 228:12     stay 136:7           165:10 179:14
     sounds 41:18         232:22 233:19       240:16 244:11       138:21             179:21 183:8
       181:18             234:10,13           247:7 253:20      stays 159:11       stopping 259:18
     source 64:23         251:21              256:6 259:3       stenographic       stops 60:20
       182:16 271:20    speculate 181:1       262:8 264:23        14:7               99:17 100:3
       273:12           speculation           267:20 269:5      step 72:18           152:5 165:4
     sources 65:7         328:23              277:22 278:20       102:15 122:1       184:5 277:3
     south 4:4          spent 107:1           280:12 282:5        127:22 130:23    storage 22:21

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 127 of 182                  PageID
                                     4968
                                 Anatoly Aleksandrovich
                                                                                      Page 379

     stored 237:13,23     289:14             211:8 220:20       116:10 125:23    systems 28:6,23
     strategy 298:2     submitting           262:7,14 263:4     129:2 133:4,10     44:6,7 174:18
     street 3:4 4:4       267:10             264:22 265:6       135:7 136:6        178:7
     strict 135:3       subscribed         summer 200:24        140:13 155:15
     strike 73:13         340:17             201:13 253:10      167:16 172:7             T
       108:8 116:10     subsequent           258:12 308:11      179:17 189:1     t 5:10 269:24
       133:16 180:4       135:3 197:24       308:11             209:19 221:23      339:1
       252:16 321:7     subsequently       super 73:16          223:8 238:15     tabulated 86:8
       322:2 333:18       197:14           supervision          272:21 304:21    take 15:3,20
     struck 262:20      substance 340:9      337:22             307:6 331:23       16:10,11 45:9
     studies 150:18     substantial        supervisor           335:1,9            48:7 53:23
     study 142:19,21      282:19 324:2       187:21 228:22    suret 66:21          57:5 73:2 77:8
       149:11,15        substantially      supervisors        surface 41:16        78:22 79:4
       150:2 151:17       236:13 282:15      332:22             51:11 242:8        82:9 93:12
     stuff 176:9        success 311:16     supor 152:20,24    surrounding          102:15,19
     subcutaneous         311:17             153:15 155:9       187:11 192:10      103:9 104:3
       9:1 164:2        successful           156:15 157:17    surviving 1:5        105:14,18
       269:2,14           226:16 244:2       232:19           suspected 88:11      116:23 127:1
     subject 12:4         289:12           supplier 23:8        88:21 89:11        133:15 160:21
       338:10           successfully         30:8 78:19         90:9,12,18         161:15 168:11
     subjected            250:11             129:17 154:22    suspended            168:19 169:11
       266:24           suffer 208:8         155:10 197:5       248:15             171:12 186:9
     submission         suffered 328:16      197:20 198:23    svn 66:2 88:3        209:21 210:16
       133:18 134:5     suffice 333:24       216:7,8 230:4      91:11,14           210:18 211:11
       144:3 189:6,8    sufficient 103:5     235:19 242:5     svns 85:22 87:9      221:21 227:11
       189:11 226:17      108:21 312:23      243:21,23          87:20 92:3         241:19 248:6
       226:19 237:3     suggest 164:3        259:14,21        svp 147:15,17        251:2 254:20
       238:9,11 254:7   suggesting           290:6,9          swear 14:11          255:3,19 256:1
       257:10,12,15       28:22            suppliers 26:14    switch 260:2         258:22 262:3
       257:16,21,23     suggests 165:3       117:24 154:5       317:6              266:15 267:2
       260:16 268:15    suitable 241:24      259:22           switched 29:14       267:15 270:2
       269:13,20          242:19 251:7     supplies 33:14     switching 334:7      281:24 283:16
       271:3 277:5,7      259:24 281:5     supply 291:3       sworn 14:14          284:1,20
       277:14 279:7       288:20           support 10:2         337:5 340:17       285:17 286:1,6
       279:10,11,11     suite 2:5 3:4,10     191:20 192:9     synopsis 185:14      298:10 313:2
       279:14 281:5       3:15,21 4:10       192:10 230:14      185:19             313:12,17
       281:22           summaries 34:8       230:17,18,20     synthesized        taken 2:3 13:2
     submissions        summarize            273:17             163:8              13:12 54:16
       258:2              108:12           supposed 26:24     system 26:22         104:9 161:7
     submit 74:10       summarizes           49:11 180:1        29:10 32:8         222:8 224:9
       78:11 143:16       241:6              262:21             43:18 66:5         245:24 271:18
       238:15 266:4     summarizing        sure 14:23 28:20     127:18 132:2       283:3 295:6
       267:14             119:23 267:12      54:5 62:13         174:15 261:24      305:9 311:9,15
     submits 193:9      summary 8:14         72:4 89:3          284:13 315:1,3   takes 22:14
     submitted 74:15      8:17 33:15,23      102:5 103:18       325:7 328:19       23:22 92:3
       133:19 134:15      110:17 114:18      104:4 107:2      systemic 284:4,6     99:19 286:14
       276:15 281:19      186:2,23 202:7     111:16 113:20      284:11           talk 36:12 41:23


                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 128 of 182                PageID
                                     4969
                                 Anatoly Aleksandrovich
                                                                                    Page 380

       42:23 44:1,21      127:20 144:5       215:5 220:9,19     337:6            54:7 55:9,9
       47:1 49:19         171:19 173:2,8     261:3 297:9      testing 67:15,20   59:17,22 60:3
       83:19 122:18       213:12 259:22      305:1,14,23        68:3 71:23       62:19 63:5
       160:10,22          304:8,12           306:9 308:9,21     100:16 110:21    64:7 65:4 67:8
       216:5 237:5      tech 235:20          308:22 309:3       110:22 112:16    68:3 69:13
       245:9,16,17        241:9 247:18       309:22 315:8       119:24 130:4     72:18,20,23
       246:4,5 324:12     247:23 248:3       315:22 316:6       134:8,9 152:7    73:4 75:16
     talked 26:18         252:13 259:21      323:24 324:15      164:3,10 165:3   76:12 81:8
       46:15 82:23      technical 17:15    ten 170:7            180:8 183:9      84:9 86:11
       97:1,6,20,21     technically        tennessee 1:1        196:5,20         89:23 90:5,11
       98:5,16 100:17     322:24             3:10 14:5          211:21 216:15    91:11 92:19
       110:23 130:3     technique 47:23    term 44:24 45:2      216:16 217:7,9   97:1,7 98:4,8
       139:1 142:13       48:11 82:7         45:2 271:16,17     217:14 227:2     99:5 106:4
       142:20 165:8       216:1 255:7        271:20 310:18      227:15,20        108:7 112:5
       168:1 178:2,11   techniques         termination          232:8,14         122:22 123:4
       196:22 215:22      47:17,19 48:7      225:15             236:23 237:21    125:11 128:2
       232:18 266:17    technology 21:9    terms 150:8          241:3,7 242:3    128:21,21,23
       266:17 273:21      21:15 22:22        201:8              242:13,18        129:10 130:21
       324:13             284:13           terrible 47:14       243:3 244:2      131:19 132:13
     talking 20:18      teleconferenced      107:4              245:19 246:6     133:5 138:20
       28:1 53:4          2:2              test 22:9 69:16      246:10 255:13    141:19,23
       54:24 81:9       tell 15:12 17:1      70:2 82:20         257:9,22         142:7 144:10
       96:23 111:12       44:8 72:6          93:14 112:17       265:18,23        145:1,6,15
       116:12 124:12      92:11,14           112:21 135:19      266:12,12,14     146:15 151:6
       125:6 136:23       148:21 151:24      180:14 199:24      266:24 267:12    156:6 158:1,5
       151:10 158:19      158:9 175:1        201:2 237:20       273:22 274:13    162:6 163:1,7
       176:10,20          183:23 207:8       238:6 244:1        281:7,11         163:12 165:8
       195:24 237:16      213:19 229:4,6     245:12 257:14      288:23 289:13    171:11 174:15
       244:24 264:14      231:12 280:18      266:18 274:19      314:8,18         174:20,23
       284:22 295:17    telling 193:18     tested 69:21       tests 68:5 70:7    177:14 184:3
       304:17 325:8     tells 152:2,5        70:5 81:2        text 167:20        189:18 190:4
       331:19             213:22,22          112:15 121:2     thanh 223:17,19    190:11 191:1,8
     talks 160:7        temp 299:3,13        126:15,23          223:19 225:9     191:21 192:1
       177:17 239:13      301:24             127:6 132:1        225:13 226:10    193:12 199:14
     target 246:17,23   temperature          196:6 226:13     thank 307:13,14    199:22 203:6
       280:4              237:23 266:20      288:22 317:18      321:3 323:15     207:9 211:24
     tashkent 17:15       266:20           testified 14:15      329:10,11        212:13,18,20
     task 280:24        temporarily          19:2 310:12        336:5,7,7        212:21 214:6
     tasked 52:13,16      114:20 204:12      312:8 318:21     thanks 11:20       215:21 227:22
     tasks 108:21         260:21             329:24 331:4       222:3            231:21 234:18
       136:20           temporary 7:11       333:6,11 334:8   thats 11:20 13:7   239:4 248:18
     team 39:23           7:14 19:14         335:21             26:24 27:2       256:21 258:15
       52:17 53:18        39:16 40:3       testify 318:17       28:2,5,8 37:18   265:11 274:9
       55:6 61:20         42:1 55:1 82:5   testimony 5:5        40:19 41:24      277:2,15
       76:13 79:1         84:20 101:17       15:19 18:8,18      43:11,24 44:12   286:13 289:21
       101:16 102:13      163:21 209:18      19:5,11,18         45:13,13,19      289:21,24
       117:24 122:10      210:22 211:7       60:23 311:3        52:19 53:8       296:4,10

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 129 of 182                   PageID
                                     4970
                                 Anatoly Aleksandrovich
                                                                                       Page 381

       301:11 306:18      330:1               151:6 182:24       138:21 143:8     told 19:23 77:11
       311:14,16        things 12:9 22:8      304:22 335:4       152:3 155:11       143:13 153:5
       312:11 322:2,9     28:14 31:2,14    three 14:24           161:4,11           169:3 239:8
       324:20,24          33:9 34:22          18:21 23:21        176:11 180:14    tool 158:11
       325:5,12           45:20 53:2          29:12 48:12        187:22 192:22      159:10 213:12
       326:12 328:5       73:10 79:1          58:23 60:18        194:5,12 195:4     214:8
       329:9 330:4        100:5 106:17        87:24 117:3        201:7,11 222:5   tooling 181:16
       334:12             108:7,22,23         130:8 148:7        222:12 227:7       181:23
     thenexisting         145:16,17,22        152:6,7,8,23       235:13,16        tools 214:8
       321:15 323:8       170:16 175:1        152:24 153:1       236:6 237:7      top 6:5,21 8:4,7
     theoretically        213:20 227:17       156:24 158:2       238:7 241:11       8:19 9:14 64:3
       102:18             234:16 251:9        159:18 163:13      241:15,18          69:3 92:16
     theory 120:10        251:13,14           178:12 196:20      243:6,8 248:13     114:8 119:6
       126:15,22          257:4 295:14        197:1 231:21       248:23 253:13      168:4 194:18
     therapy 59:21        315:5 320:18        232:17 233:11      254:11 255:1       201:16 203:22
     theres 16:18         321:13              235:11 237:12      255:11 257:10      204:23 206:19
       28:12 43:11      think 58:6,7          237:13 238:5       257:11,21,22       210:3 212:10
       44:13 45:22        59:19 67:17         250:23 272:6       258:3,8,9          222:21 247:6
       47:16 55:22,22     68:6 81:16          283:17 296:3,8     266:23 277:5       253:19 254:4
       85:6 92:3          88:15 93:5          317:17,17,21       281:15 284:14      263:3 267:19
       93:19 97:13        94:3,4 96:10        318:5              286:18 292:21      268:2 270:15
       99:18 106:8,17     102:22 106:14    threeandahalf         293:2,12,22        276:8
       108:3,10           118:12,13           64:11,16,21        295:3,10 297:9   topics 334:7
       124:19 146:9       123:24 130:16       117:6 312:9,13     298:22 300:16    total 165:14
       152:23 167:19      135:1 136:19        313:3              302:7 315:19     touched 47:2
       203:24 207:11      154:17 166:14    threshold             316:18 323:12    touching 42:23
       235:3 311:3        169:3,5,23,24       331:14,23          336:6,16           80:23 85:2
       319:16             184:18 198:21    till 255:13         timeline 105:5,7   touchstone
     theyre 26:24         212:7,8 223:10   time 13:23 15:5       105:9,19           107:21
       59:20 89:21        239:8 276:24        15:10 16:12,21     107:17 254:19    traced 328:17
       111:20 147:6       285:16 288:5        18:17,23 19:1    timely 11:19       traces 82:21
       205:13 235:12      293:19,22           25:15 30:15      times 86:12        track 136:7
       235:18 251:19      309:14              31:18 32:21,23     216:14 296:13    traditional
       266:21,23        thinking 194:11       33:2 37:7        timing 234:4         279:11,20
       281:2,3 310:18     254:24              40:11,16 41:15   tired 249:14       trained 23:16
       330:22           third 48:10           42:14 54:13,20   tissue 164:2         44:6 307:3,6
     theyve 139:1         142:17 163:15       77:7,21 78:8     title 35:4           332:11
     thin 153:10          189:24              81:15,17 86:17   titled 63:14       training 17:11
     thing 12:17        thirty 338:15         91:19 94:5         140:8 181:4        18:6 21:22
       13:10 28:24      thompson 4:8          96:5 99:19,24      211:7              158:22 307:8,8
       49:15 60:13        11:3                102:12 104:6     today 12:4 13:11   tran 223:17
       115:10 117:11    thompsonhine          104:12 108:21      15:3,23 35:1     transcript 15:24
       138:14 144:7       4:11                109:9 116:18       162:17 211:23      337:9,20
       145:15 150:22    thorough 109:9        116:22 118:2,7     250:22 277:4       338:16,17
       152:2 169:12     thoroughly            124:2,11 132:8     284:2 308:14     transcription
       203:24 206:7       288:22              133:19 134:21      308:17 310:4       340:7
       245:17 294:24    thought 52:11         134:21 136:16    todays 13:22       transfer 114:7

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 130 of 182               PageID
                                     4971
                                 Anatoly Aleksandrovich
                                                                                   Page 382

       167:22 181:16    tuppers 226:6       147:24 267:2     68:18 165:12     uninterrupted
       181:20 182:12    turbo 22:6          269:19           181:8 182:13      26:14
     transferred 69:8   turn 101:10                          204:5 206:5      union 17:17
       113:3              110:2 163:11             U         212:22 246:8      20:5
     trapped 101:12       167:4 178:19     uhhuh 15:22       270:17 276:8     unique 87:17
       110:5              183:3 191:4        94:14 121:24   underside 50:23    120:21 233:14
     traps 101:10         192:12 208:21      142:23 148:15 understand 15:8     233:20 234:13
       110:2              213:6 215:19       171:9 172:9     15:8,11 16:13    unit 51:9 237:12
     traurig 3:19         216:3 217:3,12     182:7 195:9     17:3 26:20,22    united 1:1
     treated 164:7        223:13 239:5       240:21          27:23 28:15      units 88:11,21
       331:21             241:20 270:4     uhuh 15:22        45:8,18 72:24     88:24 89:1,11
     tree 5:16 62:3       272:5 274:10       180:6           75:7 77:14        90:7,9,13,18
       63:1               275:16           ultimate 53:20    96:12 107:13      91:2,2 112:10
     trend 85:6,16      turned 273:22        73:22 115:1,4   107:14 108:16     112:13 156:8,9
     trending 307:4     two 4:9 16:8         312:7,7         121:1 129:11      266:16,18
     trials 70:3,4        18:15 41:18      ultimately 44:3   143:1,2 196:13    297:3,6 298:6
     tried 129:13         88:2 130:9         52:10 75:22     199:9,15,23       304:14,19,19
       251:9 317:14       131:13 153:6       85:17 110:9     243:15 274:10     304:20
       318:3              154:23 170:1       120:17 143:15   275:1 293:8,15   university 17:16
     tries 231:2          170:16 176:11      143:21 160:12   299:1 306:14     unknown 75:17
     trigger 34:11        206:18 216:9       166:18 214:11   309:19 317:16     113:24
       44:2 290:6         216:17,24          215:16 311:16   318:13 335:10    uno 246:9
     triggered 66:14      239:23 241:18      316:16 317:5    335:20            248:13 251:18
       69:14 179:20       281:17 325:20      317:17         understandable     257:13,24
     true 53:8 109:13   twolayer 51:6      ultrasonic 200:6  15:14             258:1
       266:2 337:6        124:14,15          242:4 248:14   understanding     unomedical
     try 15:2,13 16:8     125:3 199:10     umbrella 24:19    27:5 37:14,20     1:16,17 4:12
       16:14 47:8       twominute          unacceptable      38:2 41:6 55:8    9:1 11:4,6,16
       116:19 175:5       53:23              216:22 217:2    55:12 67:13       11:16,18 30:18
       248:24           twoyear 133:23     uncontrolled      71:19 77:20       30:20 31:1
     trying 45:17       type 24:19 26:22     180:3 231:3     81:24 146:8       32:2,8 33:6,9
       107:2 128:19       27:9,18 43:9     uncovered         189:3 249:9       33:11,14 34:12
       129:10 150:6       51:10 80:17        50:10 52:1      250:9 261:4,7     118:3,9 119:19
       199:14,23          92:9 97:3          55:1            312:19            237:11 243:3
       247:20 251:9       116:13,14        underdelivery    understood 16:5    246:11 248:3,7
       251:13 274:9       124:4 172:2        98:21 163:21    16:14 56:10,21    250:20 252:17
       274:24 293:7       189:5,8 201:7      165:1 333:3     103:3             255:14 259:15
       293:14             207:2,8 254:18   undergo 130:19 undertake 327:6      259:19 262:22
     tube 174:18          281:7 287:9      undergraduate underwent             262:23 263:11
     tubing 6:13          334:21             17:20 18:1      217:6             263:15,20
       161:20 163:19    types 27:16        underinfusion    unfolded 81:14     264:2 267:13
       164:5 165:2,5      33:10 38:3         305:16 325:4   unfortunately      269:2 272:17
       165:24 204:11      73:22 234:16       325:15 327:16   62:14             272:17 276:9
     tupper 223:7,8       303:12           underlying       unintended         277:16 278:6
       223:17,19        typical 174:19       303:17          75:17             279:8 280:19
       224:6 225:2,11     182:6,9          underneath       unintentional      282:13,23
       226:9            typically 141:2      63:4 64:4       75:17             285:3,13 286:6

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 131 of 182                PageID
                                     4972
                                 Anatoly Aleksandrovich
                                                                                    Page 383

      286:16 290:21       334:15 335:5,7   28:14,21 29:1      301:24 305:1       245:13 248:2
      291:21 292:13     user 100:24        33:8,11,15,16      305:14,23          253:2 254:12
      292:21 293:15       111:6 181:7      33:23 34:8,12      306:10 308:9       255:8,11 258:4
      294:4 320:18        204:24 206:7     127:23 128:6       308:22 309:3       266:1 317:3
      320:21,23           210:9,14,14      128:10,14          309:22 315:9     version 6:16
      321:12,13,18        296:6 310:10     129:14 131:21      315:22 316:6       7:20 63:22
      321:19,22         users 94:24        132:15,20          323:24 324:15      106:8 157:5
      323:6,9 334:16      102:2 165:15     134:8,8 198:1      327:16 328:18      185:2 240:15
     unomedicals          165:18,18        201:7 202:15     venting 114:20       289:5
      235:14 267:14       166:4 205:5      217:18,20          115:24 116:15    versions 202:10
     unpredictable        295:20 296:14    227:10,16,21       149:8 173:22       289:4
      121:9               297:11 326:16    232:23 235:8       174:7,8 175:6    versus 151:20
     unusual 66:4       usually 33:14      235:23 239:19      175:10,12          184:1 311:10
     unwoven 125:17       43:10 49:9       242:15 243:2,4     177:12 178:24    viable 182:24
     update 189:16        147:7 237:20     245:12 246:4       179:6 208:10     vial 68:16,18,20
      189:22 190:8        266:20           248:19,22          208:15 260:22      68:22 113:1
      190:21 202:7      utilize 207:23     250:5 252:20       325:23             114:4,6,8
      202:12 232:22       213:12 238:16    252:24 255:13    vents 42:11,16       181:9,14
      239:7 261:12      utilized 166:13    259:18 262:7       68:24 98:20        182:13
      261:17              213:12 315:18    262:14,21          124:13,19,20     vice 146:7
     updated 102:12     utilizing 252:13   263:4 264:22       124:22 165:2,5     147:13,15,18
      188:8 204:19        307:3 318:10     265:6,10 281:7     176:20 202:9       147:21 194:5
      210:14 219:5        318:14         valve 179:8          202:17 204:12    vicente 90:23
      225:22 233:10     utmost 311:1     vardi 195:2,3,6      324:18 327:17      91:7,17,21,24
      261:1 289:3,17                     variety 22:8       ventura 2:4          92:3
     updates 33:8                V       various 74:8       verbal 330:13      video 5:19 6:4
      190:2             v 1:7,13,17 14:2   117:24 137:12    verbiage 203:6       13:24 55:13,15
     updating 103:4     valid 306:14       156:2 257:8      verification         55:16,21 56:1
     upgrade 261:17     validate 122:2     310:4 311:9        33:19 134:9        56:15,19 57:2
     upper 163:15         129:1,8 132:2    313:21             241:2 242:16       57:8,12,12,22
     ups 62:14            132:9 180:14   varying 86:6         266:12 314:19      58:13 60:15
     upward 85:6,16       197:14 199:24 vastly 158:1        verify 225:22        61:11 66:10,15
     urgency 287:16       218:23 219:10    178:13           versapor 152:21      67:9 69:11
      287:22              234:22 243:1   vent 6:13 7:11       153:1,20 155:7     70:14,22 71:2
     urgent 167:7       validated          7:14 19:14         155:9 156:16       71:5,9,13,14
     usable 313:9         122:14 131:3,7   39:16 40:3,24      157:19 159:13      71:15,18 80:24
     use 7:4,6,9 97:3     131:20 225:23    42:1 49:21         159:24 195:12      82:14,14
      105:15 107:21       226:13 255:20    55:1 71:19         196:5,12,17        336:13
      125:9 130:15        265:13 332:21    81:2 84:21         197:2,10,24      videographer
      147:5 158:23      validating 26:9    111:9 149:4        198:3,10,11,14     4:14 13:19,21
      174:19,21           26:11,19 27:1    158:20 161:20      198:21 199:15      54:8,12,19
      181:24 182:6,9      122:19,22        163:17,19          200:4 201:1        104:5,11 161:3
      198:10,11           123:1,2 129:18   179:5 194:9        228:2 232:19       161:10 222:4
      203:11 204:3        227:3 248:4,7    196:5 209:18       239:9,21 240:6     222:11 295:2,9
      205:19 209:7      validation 8:14    210:22 211:7       241:3,8,23         329:15 336:11
      209:17 235:22       8:17 27:9,15     220:9,19 262:1     242:5,19,23      videos 98:18,18
      255:6 307:5,23      27:18,20,24      297:9 299:3,14     243:11,18        videotape 66:15

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 132 of 182             PageID
                                     4973
                               Anatoly Aleksandrovich
                                                                                  Page 384

     videotaped 2:2    271:19 300:18     129:16 135:2     wetting 82:4        118:8 119:11
     virtue 327:22     300:23 331:6      177:3             182:10             126:8 135:14
     vision 174:20    warnings 48:18    website 25:9      weve 52:12          139:5 148:11
       175:2           97:3 102:13      wed 120:7          119:24 129:18      160:5 168:10
     visually 59:14    103:5 202:8,17   week 226:10        144:8 163:4        168:24 169:10
     voids 249:6       202:22 203:2      239:13            176:10 228:21      170:12,22
     volume 179:13     204:6 261:2,5    weeks 220:21       285:23 287:24      171:1 172:19
       250:17 260:1    305:2 310:13      221:8 225:12      301:1              181:22 186:18
       313:10 317:10   311:23 312:17     281:17 283:17    whats 17:10         196:10 202:3
     vp 146:10,19      312:19 319:11    weiner 76:15       27:7 35:4          203:16 209:11
     vs 151:15         323:23 336:2     weld 199:2         71:17 123:6,6      211:4 218:15
     vulnerability    warrant 143:23     214:5,7,7,13      136:11 138:17      218:17 222:2
       325:22         warrants 74:16    welded 200:6       150:9 151:16       223:2,4 228:16
                      wasnt 34:6 68:1   welding 200:7      155:18 189:3,4     240:21 244:16
            W          115:17 120:18     200:15 201:8      212:17 229:16      248:10 250:1
     w 1:5             249:13 264:11     217:19 242:4      256:23             250:16 252:5
     wait 16:7 330:20  294:17 333:9      248:14 249:7     whichever           252:23 262:12
     want 15:3 26:22 water 125:12       wells 4:4          207:22             265:3 267:24
      43:24 45:7       182:16           went 22:5,20      wholesale 95:6,7    275:23 278:3
      49:15 53:22     waterproof         23:13 24:1        166:2              278:24 282:9
      55:21 56:2,5     37:17             64:15 69:10,20   width 199:20        285:8,20
      57:19 60:7      way 16:12 18:1     224:22 251:12     200:2,4            286:11 287:4
      72:24 73:2       18:4 21:10        273:21 297:11    williams 3:3        287:13,21
      74:22 104:2,17   24:18 27:21       301:20 315:21    williamscedar       288:8 290:5
      105:15 106:7,9   44:8 83:19        331:6 332:6       3:6                296:22 298:1
      107:20 110:15    87:8 88:24       western 1:1,2     willing 12:11       302:10 304:1
      121:17 129:1     92:14 100:14      14:5             window 217:19       305:6,18
      135:7 210:16     105:17 117:16    wet 50:24 51:16   winter 253:12       307:14,20,24
      225:10 293:3     124:10,17         82:8 115:14      withstand 151:5     309:9,17
      294:23 306:12    135:23 138:16     118:18 120:5      178:17             314:14 321:5
      321:6 322:4,5    140:18 144:4      120:12 121:4,7   witness 10:4        321:24 322:3
      322:7 324:12     146:6,24          124:5 125:21      14:11 21:18        322:17 324:9
     wanted 11:1       156:23 159:18     126:20 130:12     32:16 34:3,18      324:20 325:7
      12:1 103:17      162:13,14,14      148:17 149:21     35:21,24 42:4      326:2 327:19
      122:2 133:4      164:13 166:16     150:22 151:15     42:19 43:16        328:22 329:11
      136:10 137:7     170:17 172:10     152:12 159:20     45:13 46:2         331:2,10,18
      169:11 199:7     176:9 183:13      160:7,18,23       47:11 48:16,22     332:16 336:7
      229:2 251:2      205:7 208:7       178:9 212:23      50:15 51:2,20      337:5,6,8
      310:19           212:16 213:3      215:5,17,21       52:3,23 54:1       338:1
     warehouse         218:13 223:14     216:19,20,20      60:12 61:16       woke 91:3
      166:13           231:16 232:12     216:21 217:1,2    75:12 79:14,22    wondering
     warn 48:13 49:6   237:19 263:3      217:15,16         84:7,14 85:12      333:18
     warning 102:3     274:6 275:15      221:18 233:24     95:19 97:11       wont 16:19
      138:24 139:6     288:14 298:20     234:6 273:14      102:10 103:8      wording 203:4
      139:10,14,16     300:14 307:1      274:13 317:21     105:23 106:16      281:4
      168:2 204:19     322:5             318:2             106:23 107:5      wordings
      210:1,13,14     ways 43:21        wetted 182:6       113:20 115:4       287:23

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 133 of 182               PageID
                                     4974
                                   Anatoly Aleksandrovich
                                                                                    Page 385

     words 247:18      wrong 126:14         64:11,16,21        296:13,17      110 299:20
     work 20:4 26:23    142:6 180:5         117:3,6 180:9    001 304:18,18      304:24 305:3
      38:16,18,22       218:13 292:6        237:12,13        0067242 170:19     305:22
      39:3,7 91:16      310:18 330:23       238:5 297:9,14   0069242 170:12   119 6:5
      127:2 180:1      wrote 241:22         308:13,17        02 86:12         11month 301:22
      200:16,18        ws 309:13            312:9,13,13      020 157:17       12 7:18 88:20
      201:4 207:17                          313:3            028985 74:24       161:5,8 211:9
      207:21 230:6             X          yellow 109:17      04 7:21 8:10 9:7   228:11,19
      240:9 243:11     x 5:2,10           yep 60:22            240:16 256:5     229:5 280:20
      248:15,15,24                        yesterday 11:10      278:19           280:22
      258:5 281:13             Y          yeung 247:13       06 6:17 9:15     121 296:7,9,13
     workaround        yeah 25:19 41:4    youll 60:18,19       185:3 222:21   126 6:9
      180:18             54:7 55:6,23     youre 17:2         08 6:9,22 8:5    13 8:10 9:7
     workarounds         60:18 65:13        26:21 28:1         126:4 194:18     108:13 256:5
      184:16             71:1 72:3 77:5     42:8 44:23         247:6            256:17 278:19
     worked 22:21        77:13 90:10        47:16 49:6,7     09 111:14        1300 3:4
      23:17 275:6        105:23 106:1       60:9 63:17                        13006 8:2 63:14
      315:9 316:7        106:20 107:7       68:8 73:1                1          244:10
     working 22:2        109:19 111:24      76:17 111:12     1 104:16 108:11 13113 81:2
      23:6 26:3,12       120:13 123:24      131:5 135:9        157:19 161:8   132 157:16
      26:13 29:10        125:8 137:8        187:3 198:9,18     161:12 166:19 139 6:1
      31:3,8 40:10       138:16 146:19      257:17 264:14      167:1 176:5    13th 279:3
      92:5 120:10        155:22,24          295:23 304:24      220:20 225:6   14 5:6 70:19
      239:9,23 240:5     157:7 169:23       321:5 322:24       225:17 245:11    71:7 91:11
      294:2 332:21       170:15,21          324:20 335:11      254:4 272:8      156:17 219:12
     workload 255:8      171:8 173:6        336:1              273:5,5,5        219:18 239:15
     works 144:17        176:18 182:3     youve 18:7 49:1      340:6          14th 235:1
      189:1 247:19       184:18,20          55:16 57:15      10 8:12 9:12     15 8:10,12
      304:12 335:12      198:7 212:3        72:19 90:6         54:14,16,17,21   117:21 119:2
     world 250:22        217:1 218:20       127:11 132:24      139:19 169:17    218:7 232:10
     worth 145:6         222:18 228:8       214:23 220:16      174:10 210:7     256:5 259:2,9
      238:5              249:14 263:18      277:5              213:3 259:2    1515 3:4
     wouldnt 46:22       280:20,20        yu 254:4             282:4,12       158416 5:14
      52:3 128:6         281:10 284:21                       100 103:8          63:5 104:22
      129:11,11          296:11 297:5            Z             155:17 156:3   15th 117:14
      142:9 168:10       301:16 331:10    z 4:9                156:10,15,15     122:13 232:14
      175:11 181:18    year 23:11 86:11   zhao 254:4           156:16,17,20     235:1
      199:8 200:16       87:1 131:2                            235:16 273:18 16 9:7 260:15
      207:19 208:8       229:5 238:3              0          101016 289:18      278:19 295:4,6
      252:7,10 299:5     255:11,15        0 86:12 92:18      104 5:13           313:21,23
      305:22 311:17      267:4 294:9        156:3,3,15,16    10november2... 1600 4:10
      312:2,6 327:2      296:7,16           156:17 176:5       64:4           161 6:11
      329:6              297:14 298:6       213:4            10th 232:24      16501 2:4
     woven 199:11        299:17 304:20    00 304:18            236:11         16th 264:9
     wrap 128:19       years 14:24          336:16,18        11 104:7,9,10,13 17 134:4 172:12
      295:1,14           18:21 22:13      000 86:13            224:8 256:17   172 6:7
     writes 225:13       23:21 29:12        165:14 295:20      280:20,22      1770 3:10

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 134 of 182                PageID
                                     4975
                               Anatoly Aleksandrovich
                                                                                    Page 386

     17cv2101 1:7     2006 23:22           300:4,8,11         293:17 294:3,5   269 9:1
     17th 133:20      2008 25:1 212:9      301:1,22 305:2     294:6,8,18       27 205:16
     18 1:20 13:22    2009 25:5,7 29:9     308:12 331:6       318:15           277 9:5
       66:3 126:1       40:11 120:4,11   201303 6:13        2018 1:20 13:22    278 9:7
       202:6            120:21 121:3       94:17 161:21     203 7:3            27cv1718038
     184 157:18         212:1            2014 7:21 8:2,5    205 7:6              1:15
     185 6:16         201 7:1              8:7 9:15 122:4   209 7:8            28 6:17 8:7
     186 6:19         2011 83:15           122:8,15         21 6:5 119:6,16      108:13 131:1
     18th 280:5         85:22 89:10        127:12 219:12      127:12 156:3       185:3 209:2
     19 161:15        2012 30:13,16        219:22,24          156:14,15          220:20 253:19
     19103 3:5          31:15 32:19        220:20 222:22    210 7:11           280 9:9
     192 148:7,10       35:2 55:3 66:3     225:12 227:2     215 3:5            282 9:12
     194 6:21           81:11 85:8,9       227:11,12        2150 3:15          289 157:16
     1993 20:2,4,12     85:17 88:9         231:13 232:10    22 6:14 161:21     28th 233:2,23
       20:24            90:11 185:20       232:14 233:1,2     162:7 184:23       236:14 254:5
     19th 238:10      2013 6:5,7,9,14      235:1 236:5,11     213:2            29 54:14,16
     1st 270:19         6:17,19,22         239:9 240:16     220 7:14             163:13
                        49:21 50:10        241:4 242:18     222 9:14           298 9:17
             2          52:1 63:9          242:24 244:11    227 157:22
     2 1:7 6:13 61:23   70:16 76:9         244:20 245:24    228 7:17                   3
       62:23 63:18      80:18 83:16        246:17,22        22nd 89:10         3 6:7 8:15,20
       74:23,24 76:7    85:23 90:17        247:6,13,24      23 88:20 186:10      74:23 92:18
       94:12,15 100:6   91:11 108:1,5      248:1 253:10     24 140:9 194:15      127:11,22
       110:14 114:14    109:4 117:14       253:14,19          219:22 295:7       172:15 176:5
       121:22 122:1     117:21 119:6       254:5 258:12       295:11             206:16 216:6
       127:9 131:12     119:16 125:9       299:14 301:23    240 7:20             216:14 217:6,9
       131:14 132:24    126:4,13           334:22           242 170:6,9,10       217:17,18
       141:19 142:12    128:23 139:10    2015 15:5 18:13    243 174:11           232:15 235:12
       143:21 157:16    139:11 140:9       19:1,11 131:1    244 8:1              235:13 243:3
       157:17 161:21    141:5,11           133:20 134:4     247 8:4              245:10 246:9
       163:4 209:22     161:21 162:7       226:15,24        24th 141:5           248:8 250:11
       216:7,15 218:5   165:14 167:15      231:13 236:14      239:15             250:19 252:11
       218:15 219:10    171:8 172:3,5      238:10 239:1     25 7:21 201:19       262:7,15,24
       222:6,8,9,13     172:15 173:23      246:18,24          240:16             263:5 264:5
       223:18 227:9     185:3,13 186:3     255:23 256:17    2500 3:21            265:10 267:19
       234:22 288:3     186:13 187:1       258:19 264:9     252 177:2            304:19
       313:17           193:3 194:19       265:19           253 8:7            30 82:9 210:19
     20 25:1 30:12      195:7,11         2016 8:20 9:12     256 8:9              279:13 338:15
       84:24 86:11      200:24 201:13      260:9 267:19     259 8:12           30305 3:21
       156:3,16         202:6 211:9,13     268:15 270:19    25th 241:4         30326 4:10
       294:18 340:18    215:9 217:13       272:3 276:15     26 8:12 203:8      303925131 66:2
     200 89:11 90:7,9   217:23 218:7       279:3 280:5        205:8 210:1,9    308 5:6
     2000 212:9         218:22 219:8       282:4,12 286:2     259:2,9          3086484 3:11
     2000s 22:15        224:8,16 232:4     288:15 334:24    260 297:15         30th 63:9 76:9
     2002 22:17         271:11 272:2     2017 284:7         262 8:14             122:4,8 141:11
     2003 23:21         273:11 295:19      290:17,21        264 8:17           31 6:19 186:13
     2004 219:17,17     299:11,19          292:8,18         267 8:19             225:12


                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 135 of 182                PageID
                                     4976
                               Anatoly Aleksandrovich
                                                                                     Page 387

     31st 187:1         139:24             260:15 273:5,5   61 288:3,4,5,5,6     316:1,3 324:14
     32 220:6         425 86:13            336:16,18          288:7 301:4      80 88:21 89:1
     320 5:7            157:20           50 88:11,24        612 4:5              212:16
     32113 5:20 79:9  427 3:10             238:3 267:4,7    62 5:16 223:2      800 3:15
     323 5:6          428 165:14           280:1,8            300:8            805 275:16,17
     329 5:7            295:20 296:13    5002095 66:21      63 157:22          806 190:9,14
     33 228:5,7,8     43 262:4 301:8     51 282:1           65 296:23 297:6      193:9
     3300 4:4         44 264:19          510 9:2 188:9,17     297:13 298:6     820 28:8
     3333 3:20        45 301:15            188:19,22          304:19,19        83 299:24
     3377 2:22        450 195:12           189:4,11         66 66:21           85 90:13 299:24
     34 240:12          196:12 197:2       226:17,22        6728200 4:5          299:24 300:4
     340 340:6          197:24 198:14      254:7 268:15     678 3:22           855 3:16
     35 156:20 244:5    200:4 242:19       269:4,13,15,20                      877 2:22
     3560 4:10          255:8              276:14 279:7             7
     36 104:7,9 247:2 450r 152:21,21       279:11,14,19     7 176:6,12,15,21           9
     364 231:21         152:24 153:1       279:20 282:14      230:5 295:7      9 2:6 8:2 13:23
     365 296:8          153:15,20        52 222:16,17,18    70 6:4               91:2 202:6
     37 253:16          156:16 157:19      223:3 238:4      700 332:3,3          244:11,20
     370 2:22           159:14 240:6       267:4,6,7          334:1              272:8 313:21
     38138 3:10         241:3,8,24         296:17,19,20     7242 171:2         90 4:4 279:12
     39 54:17,21        242:5 245:13     53 157:22          7247 170:22        901 3:11
     395 157:19         248:2 253:1,2      298:10 319:13    75 90:18           91 86:11 87:1
     3rd 173:23         317:3            5412900 4:11       750 301:23         917 2:22
       268:11         457 86:12          546903 7:1           302:19 303:1     9756581 3:16
                      46 2:6 267:16        201:23           759 272:6          9th 288:15
             4        47 222:6,8         5532100 3:22       765 273:3
     4 8:17,20 110:15   268:23           55402 3:16 4:5     784 163:13
       127:12 130:23 48 13:23 277:18     5570099 3:5        79 5:20
       131:1,12       49 278:16 280:3    56 5:19            793 167:5
       157:20 180:9   490 157:22         5672 2:22          7xx 230:1,10
       219:22 235:12 4th 264:11 268:4    57 104:10,13
       235:13 243:3     268:5,14           161:5,8                8
       246:9 248:8                       58 222:9,13      8 19:18,21 40:6
       250:11,19              5            301:18           40:9,21 41:3,7
       252:11 264:22 5 39:8 82:9 86:4    59 300:12          42:15,20 79:5
       265:6,10         88:20 91:12      591 2:22           79:13,14,16,16
       267:19 270:5,5   133:18 156:20    5x 176:6           79:17 91:2
       295:4,6,11       157:16,18        5xx 230:9          92:8 100:6
     40 256:2 301:10    171:8 176:6,12                      111:15,21
       301:14           176:14,22                6          112:5 114:14
     400 2:5            190:20 216:6     6 6:7 55:20,22     117:9 121:23
     404 4:11           216:13 234:23      55:23 56:12,20   126:13 176:5
     41 161:8,12        235:7,12,17,18     100:7 108:13     218:13,16,21
       258:23 301:12    241:9 242:12       172:15 195:7     219:22 227:9
     42 218:5 219:4     245:9 246:6      60 149:16          241:20 247:13
       301:8            250:6,10,18        300:12 301:2     313:18,20
     42413 6:1          252:12 260:15      305:22           315:7,8,17


                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 136 of 182                 PageID
                                     4977
                                Anatoly Aleksandrovich
                                                                                        Page 1

            A          aa53 9:17          achieve 327:23     activities 33:15   advising 335:5
     a33 92:17,23        298:12           achieved 286:24      33:17,23 44:10   advocated
       230:14          aa6 5:19 56:14     acknowledgm...       72:9 260:5         182:23
     a34 240:12        aa8 5:20 79:7        340:2              314:8            aerospace 23:13
     aa1 5:13 104:20   abbreviation       acquired 225:23    activity 259:18    affairs 145:11
     aa10 6:1 139:22     183:14           act 59:24 60:4     actual 84:10         146:3 238:22
     aa14 6:4 70:21    abbreviations        178:5 197:13       150:7 184:1,3      270:2 272:17
     aa15 6:5 119:5      107:12,13          320:21             256:24 296:23      276:24
     aa17 6:7 172:14   abilities 135:18   acted 322:19         303:10 307:5     afshin 173:12,13
     aa18 6:9 126:3    ability 120:4,12   action 1:4 6:11    add 12:18 202:8    age 118:23
     aa19 6:11           212:1 326:16       29:2 39:13         304:11           agenda 229:12
       161:17          able 20:24 46:22     44:22 45:3,9     added 247:17       aging 118:15
     aa2 5:16 62:1       71:24 72:5         46:4,9 53:6        301:20             138:14,18
     aa22 6:16 185:1     92:11 109:2        58:7 95:16,17    adding 203:2,4       183:9 237:7,22
     aa23 6:19           120:23 121:3,7     95:20 108:4      addition 28:24       238:1,3,6
       186:12            121:9 158:9        114:18,18          61:11 95:9,24      266:12,14,18
     aa24 6:21           183:23 207:8       117:9 122:1        164:24 166:3       267:5,8
       194:17            214:12 229:6       127:10 130:23      208:2 260:23     ago 14:24 46:16
     aa25 7:1 201:21     250:8 265:22       134:11 136:24      271:18             81:9 124:11
     aa26 7:3 203:10     271:21 314:1       137:4 145:9,13   additional 86:2      135:24 298:24
     aa27 7:6 205:18     314:20 320:6       145:19,24          277:13 281:6       308:13
     aa28 7:8 209:5      327:23             146:12,21          281:11 286:3     agree 13:8 43:4
     aa30 7:11         aborted 67:5         161:18 162:2,7   address 43:22        47:5 50:8
       210:21          absolutely 133:8     162:11,23,24       101:3 102:1        57:21 58:2
     aa32 7:14 220:8     318:7 320:24       163:16 164:15      310:10 316:2       60:8 61:10
     aa33 7:17           331:2              166:19 168:7     addressed            73:20,24 74:14
       228:10          accelerated          188:6 219:5,7      100:23 224:1       75:14 95:14,20
     aa34 7:20           237:22 238:3       225:21 226:11      270:7              107:4 175:11
       240:14            266:18             226:14,16,21     adds 300:3           209:24 210:5
     aa35 8:1 244:8    acceptable           227:14,15,19     adequate 103:5       270:14 324:9
     aa36 8:4 247:5      112:14 178:9       238:8,23           275:4 328:20       326:2 327:9,12
     aa37 8:7 253:18     180:21 255:13      244:24 256:22    adequately           328:15
     aa40 8:9 256:4      317:8,22 331:7     256:24 259:14      226:1            agreed 12:16
     aa41 8:12 259:1     331:10,16          271:5,7,9,17     adhere 314:5         76:8 127:19
     aa43 8:14 262:6   acceptably           271:18,20        adjourned            330:10
     aa44 8:17           235:11             279:15 288:12      336:17           agreement
       264:21          access 65:19,23      288:17 311:10    administration       12:23 13:2
     aa46 8:19         accessories          313:21             270:8            ahead 54:11
       267:18            29:19 36:7       actionmotor        administrators       67:11 99:16
     aa47 9:1 269:1    accidental           192:9              65:21              103:23 126:8
     aa48 9:5 277:21     315:23           actions 28:19      advanced 24:6,8      148:3 167:6
     aa49 9:7 278:18   accompany            43:2 168:7,11      24:9               177:1 195:12
     aa50 9:9 280:10     205:12             239:13 311:9     advances 59:9        203:16
     aa51 9:12 282:3   accumulated          311:15 321:19    advancing 58:17    aimed 129:22
     aa52 9:14           236:24           actionvent         advertently        air 101:9,10,12
       222:20          accuracy 16:2        192:14             310:1,2            110:2,3,5
                       accurate 338:18    active 86:12       advise 188:8         120:5,12

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 137 of 182                 PageID
                                     4978
                                 Anatoly Aleksandrovich
                                                                                        Page 2

       130:11 152:11    alternatives        79:8 80:18         130:22 163:11      137:1,9
       175:13 179:8       115:24 288:22     83:14,23 84:2      173:20 175:16    approximately
       183:8 184:1      amichai 195:2,3     85:23 92:13        177:1              297:8 336:18
       212:2,13,18,20     195:6             93:20,24          anyways 106:24    approximating
       212:22 242:10    amount 135:8        100:18 101:4      apologize 47:15     17:2
       273:24 274:3       149:6 150:9,16    104:22 109:20      106:4 110:13     approximation
       274:19             151:20 152:17     113:11,17          330:12             16:24 296:10
     al 1:8 14:2          156:12 163:24     139:23 140:8      apparent 182:20   april 63:9 76:8
     alderete 171:7       178:17 215:13     141:6 145:6       apparently          140:9 141:4,11
       171:16 172:24      271:22 314:7      171:5,22 187:5     191:5              227:12 236:13
     aleksandrovich       316:11,18         187:11 209:18     appear 93:23        241:4 242:18
       1:21 2:3 5:5     analyses 185:22     231:6,9 261:22     212:5              242:23 268:5
       14:6,13,20       analysis 49:24     answer 10:4        appearances 3:1     279:3 292:8,18
       54:23 57:6,11      72:1,7,8,11,24    15:16,18 16:1      4:1                294:3,18
       62:23 71:3         73:6,12,15        16:4,8,15,22      appearing 11:3      301:14
       104:15 161:14      74:14,19 81:1     17:4 27:22         11:10,11         arising 45:10,23
       222:15 270:15      82:3 93:23        44:4 49:10         322:24             55:2
       295:13 307:12      142:18 143:6      61:2 65:16        appears 81:12     arizona 235:20
       320:17 323:17      146:9 156:5,6     66:11 73:16        92:8 113:13      arose 49:22
       329:20 330:12      158:6,10 159:3    123:17 147:3       186:22 206:20    arrangement
       336:14 337:8       164:10 175:18     182:14 238:21      225:20 254:6       20:14
       340:14             213:13,14         269:24 284:1      applied 25:8      array 217:7
     alert 179:23         299:2,6 302:22    292:12 307:10      151:15           arrive 20:17
     algorithm            304:5 305:10      330:13 331:22     applies 323:1     arrived 81:1
       183:11             324:24            333:22 335:6      apply 176:21      arrows 158:19
     alien 20:17        analyst 136:3,5    answers 277:16      337:20           artwork 202:8
     alleviate 77:18    analytic 158:11     340:7             appreciate          202:10
     alliance 4:9       analytical 159:9   anthony 90:23       193:10           asap 146:11
     allow 116:15       anatoly 1:21 2:3    91:7,17,21,24     approach          ashamed 71:15
       130:11 152:11      5:5 14:6,13       92:2               129:16 177:19    aside 107:20
       199:8 204:12       336:13 337:8     anticipate 109:2    183:21 194:12      264:19 302:23
       274:3 335:13       340:14           anticipated        appropriate       asked 77:8
     allowed 118:17     andreasen           138:16 246:11      143:18 338:5       129:17 135:24
       121:11 149:7,7     136:11,13,14      246:12,14         approval 134:1      162:14 164:17
     allows 158:11        136:15 137:2      290:19 303:4       134:24 135:2       192:18 263:17
     alreadyexisting    andy 136:12,13     anticipating        238:13,16,17       277:13 315:6
       133:11             136:13,15         133:22 243:6       238:20 282:19      318:8 319:12
     altered 214:1        137:2            anticipation        283:22 286:24      320:18,23
     alternate 114:23   angeles 21:5        283:21             289:14             321:12,20
       257:6 260:2      ann 2:6 14:9       anybody 123:12     approvals 135:4     322:10,18,20
     alternative          337:14            182:23 187:9      approve 147:12      323:10,13
       53:13 115:13     announcement        224:22 250:8      approved 2:7      asking 16:7
       115:18,20          41:5              250:21 292:1       137:4 264:11       196:10 309:11
       117:12,22        annual 86:10       anyway 56:18        264:13 284:14      321:5,17
       122:13 128:22      92:17             62:19 88:8         294:9 337:14     aspect 121:15
       133:24 218:6     anomaly 5:14,20     94:11 97:19       approvers           145:7 164:16
       288:19             6:1 55:3 63:15    117:8 121:22       136:20,22          164:17 327:1

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 138 of 182                  PageID
                                     4979
                                 Anatoly Aleksandrovich
                                                                                         Page 3

     assembled 32:2       307:16             178:6             225:5 227:8        134:3 225:2
       32:10 131:22     assuming 146:2     automatic 133:1     231:2 236:12      bates 5:14,17,21
       131:23 197:23    assumption         automation          236:17 237:4       6:2,5,8,10,14
     assemblies           303:9 305:7        177:24            244:24 248:23      6:17,19,22 7:1
       241:8 293:6      assumptions        auxiliary 24:17     251:2,13           7:4,6,9,12,15
     assembling           225:11           available 294:19    252:18,24          7:18,21 8:2,5,7
       132:11 133:1     assurance 21:20      334:22,24         254:15 258:5       8:10,12,15,17
     assembly 8:1         22:1 145:10      avenue 3:15         273:21 276:5       8:20 9:3,5,7,10
       122:2,19 131:3     146:10,20        average 149:13      280:3 281:16       9:12,15,17
       131:15,22          147:14,16,21     avoid 168:3         283:24 288:2       62:3 74:24
       132:5,9 148:24     264:16,16          193:18            295:10,18          79:9 104:22
       178:6 197:13     assure 16:13       aware 37:2,6,9      315:19 328:18      119:7 126:4
       197:21,22,22     atlanta 3:21        37:10 40:5,9      background          139:24 161:21
       216:12 218:23      4:10              40:14 41:3         17:9 18:6          172:15 185:3
       219:10 242:2     atmosphere          42:15 47:16        80:21              186:13 194:19
       244:10,20          179:6             71:22 86:16,19    backward 294:2      201:23 203:12
       259:21 289:2,5   attach 214:9        86:24 87:5        backwards           205:20 209:7
       293:20           attached 113:2      111:19 138:23      268:6              210:23 220:10
     assess 94:18         119:23 166:11     139:9,12          bad 26:5 306:12     222:22 228:12
     assesses 159:10      181:14 223:20     184:14 193:19     base 86:12 188:9    240:16 244:11
     assessment           274:6 338:12      193:24 224:14      188:17 295:20      247:7 253:20
       44:18 50:1         340:10            226:4 261:21      based 11:8,13       256:5 259:2
       72:11,16,17      attachments         294:7 295:23       50:3 71:23         262:8 264:23
       73:6 85:3 92:9     162:19            305:15 307:1       84:11 89:22        267:20 269:4
       92:12 192:19     attempt 72:10       316:21 330:22      98:17 100:16       277:22 278:19
       192:21 193:11    attempted 91:1                         101:15 111:4       280:11 282:4
       223:11 324:7       135:20 201:1             B           111:13 117:23      298:13
     assessments        attempting         b 5:10 223:17       122:9 130:10      bazargan
       89:8 190:9         225:18           back 15:5 17:8      134:6 159:13       173:12,13
     assigned 76:21     attendee 187:3       18:5,12 36:12     174:18 217:22     beaston 193:16
       76:24 77:8       attendees            42:14 49:19       245:12,19         becoming
       78:16 111:18       187:17             54:20 58:9        246:21 304:2       177:21
       141:9 146:3      attention 110:15     60:10 69:20       320:7             beeps 58:24
       147:13 154:8     attest 114:10        70:8,15 74:23    baseline 151:9      60:19
     assignment         attorney 338:15      87:8 94:12       basic 118:14       began 57:23
       24:14,20         attributed           97:19 100:7       196:17             85:16 120:22
     assisted 280:19      250:16             104:12 110:14    basically 26:21     294:4 318:15
     associated 35:12   audible 59:4         121:22,23         30:7 72:16        beginning 2:5
       50:11 51:13      audio 16:19          125:9 127:9       99:7 127:6         77:1 85:6,7
       66:10,15 67:15     60:19              130:22 136:16     178:15 180:2       141:17 162:15
       69:22 88:3       august 6:22 9:12     160:8 161:11      181:6 185:13       291:4,9,22
       163:18 165:1       194:18 195:7       162:13,14         185:18 196:23      292:22 293:4,5
       233:19             195:10 219:8       169:16 170:7      213:4 234:17       299:11 313:4,7
     assume 64:14         238:10 282:4       174:10 176:11     237:12 255:10      313:9
       93:1 142:5,10      282:12 284:7       185:20 198:24     282:18 289:7      begins 99:6
       180:17 225:10      300:3              218:3 219:4       310:1              223:17
       235:2 285:14     automated            220:3 222:12     basis 33:24 34:7   begun 283:20

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 139 of 182                 PageID
                                     4980
                                 Anatoly Aleksandrovich
                                                                                        Page 4

     behalf 11:4,11     bill 283:12          316:6             110:13             39:14 43:17
       11:24 12:8       bills 283:12       blockages          box 109:17          52:4 66:2
       18:8,14 19:2,5   binder 55:24         155:16 157:9      206:6              72:10 92:24
       322:23 329:22      62:9 79:21,23    blocked 42:17      boxes 205:12        131:15 233:9
     behave 130:14      biomedical           100:19,21        brackin 1:4,6       299:5 326:5
     behavior 66:4        272:11,20,21       101:4,17          3:6,12 11:9,12   called 36:2
       163:20 317:10    bionics 24:6,7,8     109:21 111:9      12:22 13:13        45:19 72:23
     belief 254:7         24:9               112:2,11          14:2 75:1          77:5 78:8
     believe 12:2,13    bit 16:18 17:8       114:21 156:9     branding 31:13      125:11 138:14
       22:13 25:9         26:17 28:17,17     156:10 158:20    break 13:11         141:20 154:17
       55:19,22 60:24     36:12 38:14        160:1 163:17      20:7 53:23         171:5 213:13
       68:1 78:13         39:12 42:22,24     164:6 165:2,6     104:3 151:14       235:20
       83:9 102:14        44:1 47:2,2        176:20 177:13     160:10,21,24     calls 87:13
       103:4 147:23       50:9 53:5 59:7     196:4 202:9,17    178:12 221:22    cam 8:15,17
       151:18 224:8       60:11 83:20        260:21 261:11    briefly 93:6,7      198:4 201:4
       284:7 312:22       84:18 98:16        261:16 262:1      116:17             213:24,24
       323:22 324:1       110:24 115:17      325:1,9,14       bringing 26:11      214:6,9,12
       328:12 329:24      117:11 130:2       327:17 328:18    brittle 153:10      234:23 235:7
       333:11 334:23      143:14 166:17    blocking 42:11     broke 333:9         235:10,12,12
     belt 23:17 35:15     168:1 169:4        68:24 98:20      broken 20:5         235:12,13,13
       35:16,17 36:5      170:3 172:8        163:19 324:17    bryan 1:4           235:17,18
     ben 154:7            219:3 295:16     blocks 107:14      bucket 311:24       241:9 243:3,3
       155:14 274:22      333:10 334:8     blood 85:24 86:5   bucketize           246:6,9,9
       275:8            black 23:17          87:22 88:10,20    168:11             248:8,8,22
     benefit 39:15      blackandwhite        89:11 90:12,17   built 216:13        250:6,10,11,11
       320:5              155:21           blurry 212:8       bullet 85:21        250:18,19,19
     benefits 177:18    blacklined         board 74:2,3,4      86:2,4,10          252:11,11,12
     benjamin 76:14       206:6              74:10,15 78:12    94:22 95:1,4,6     262:7,15,24
       126:10 172:24    block 6:13 7:12      94:9 134:16,24    95:8 159:16        263:5 264:5,22
       173:7 195:20       7:15 19:14         143:12,17         180:7 193:15       265:6,10,10
     bent 62:9            39:16 40:3,24      144:4,5,8,10      231:16           campbell 3:9
     bergquist            42:1 49:21         144:14,15,20     bums 336:10       candidate 160:1
       229:14,15          55:1 82:5          144:22,24        bureaucratic        197:1
     best 32:22 39:9      161:20 192:14      145:2,5,11        287:8            candidates
       55:5 98:23         204:12 209:18      254:15 258:6     burn 200:19         153:2
       135:18 159:24      210:22 211:7     bodies 138:20      business 189:8    cannula 67:1
       183:17,20          220:9,19 261:3   body 36:17,24       277:1              164:1
       196:6 241:13       297:9 308:9        75:19 119:22     busy 235:23       cant 15:20 16:10
       312:19             309:3,22 315:9   bottom 84:23       button 59:24        16:11 44:4
     better 100:8         315:22 323:24      100:14 125:15     60:5               48:3,12,13
       178:13 193:17      324:15 327:16      148:7 158:19                         49:10 53:15
       198:8            blockage 71:19       163:12 210:6            C            61:2 65:16
     beyond 196:4         84:21 101:5        223:14 270:23    c 1:17              73:16 97:13,13
       330:19             109:21 299:3     bottomed           cable 160:13        102:18 123:17
     bg 86:20             299:14 301:24      179:22           california 2:5      140:23 147:3
     big 109:17           305:1,14,24      boulevard 2:5        14:1              166:23 221:19
       138:19 178:3       306:10 308:22    bouncing           call 27:1,12        231:11 238:21

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 140 of 182                PageID
                                     4981
                               Anatoly Aleksandrovich
                                                                                        Page 5

       305:6,6 308:19   111:17 114:19      180:22           catch 25:17 99:8     320:18 321:13
       333:22           115:2,5,11,19    capability           99:19 330:21       331:24
     cap 31:23 32:9,9   115:23 117:13      178:10 183:11    categorize         certainly 12:12
       36:13,15 37:3    117:17 121:23    capable 123:5        311:18,23        certificate 337:2
       37:8,13,16,19    123:11 134:12      159:17           category 97:2      certification
       37:21 38:8       134:16,18,23     capacity 1:5       catheter 36:16       337:19
       39:7 42:17       135:16 136:2,3     31:12 188:2        36:24            certified 2:7
       50:12,23 68:4    136:4,18,20      capas 39:14,20     catheters 32:4       337:14
       69:1,7,24        137:3,10,12,16     40:1 42:23       cause 45:9 49:16   certify 337:5
       92:17 93:14      137:21,22,23       43:1 46:20,21      72:11 82:4         340:5
       102:4,8 124:14   138:8,15,18,19     48:24 77:1         100:19,22        certifying
       124:20 125:16    140:18 141:10      136:7 139:1        101:16 108:12      337:23
       126:18 131:22    141:14,15,16       231:17             109:2,11,15,20   chain 6:5,21 8:4
       131:22 197:21    142:11,11        caps 69:17 70:9      110:9 115:7        8:7,19 9:14
       197:22 201:9     143:9,12,17,17     303:6,7            143:2 146:8        119:6 194:18
       230:18,20        143:22,23        captioned 62:23      164:10 175:18      195:6 222:21
       235:10 251:20    144:3,8,14,14      84:23 114:17       181:12 204:15      247:6 253:19
       252:1 274:21     144:20,22          148:17 256:11      213:12,13,14       254:3 267:19
       290:23 325:23    145:4 159:24     capture 303:12       216:24 306:9     challenges
     capa 5:14,16       162:18 163:3,3   captured 242:3       314:11 325:14      248:21 252:7
       7:12,15,17 8:2   168:12,14        cards 189:16,22    caused 41:12       challenging
       19:13,21 39:19   169:5 171:5,19   care 62:11,15        100:18 101:4,5     116:7,9 253:2
       40:3,24 43:5     171:23 172:4       92:3 103:9         109:20,22        chamber 99:1
       43:19,21 44:3    173:2,8 187:6      270:3 322:10       111:8 112:3        178:23 238:4
       44:8,9,14,15     210:23 211:7     carefully 338:4      120:16 183:7     chance 329:21
       47:3 49:2,10     211:13 215:10    carl 192:18          183:24 226:2     change 7:1
       49:13,18,20,22   218:1 220:10     carry 312:21,23      236:19 260:21      31:11 33:7
       50:5 62:2,24     220:20 225:17    case 11:5,8,9,12   causes 101:13        34:13,18 77:1
       63:6,11,19,21    226:11 227:24      12:6 19:6          110:6 213:14       77:2 102:16
       63:23 64:7,14    228:11,19          82:19 90:10        213:20             120:15 127:18
       64:20 65:1,6     229:18 231:24      91:11 117:4      caution 202:8        132:22 154:12
       65:19,20 73:21   239:3 244:10       129:16 132:17    cedar 3:3            159:6 201:22
       74:2,3,4,5,10    245:1 246:24       132:19 133:14    cells 197:22         202:5,7,12
       74:11,15,16      247:14 256:14      151:20 177:20    center 4:4,9         203:2 206:12
       75:2 76:20       256:20,22          193:1 226:21       225:14             224:16 237:16
       77:4,14 78:5,9   257:1,3 259:8      243:11 267:3     ceo 137:23,24        260:3 270:23
       78:12,21 89:21   261:13 272:2       283:11 323:1       138:4,7,18         271:3,4 273:7
       89:21 90:2       279:2 280:4        324:21 326:22    certain 31:3         273:8,8,9
       91:16,20 92:1    288:10,12,18       329:23             59:9 99:16         283:13 284:4,6
       93:3,5,7,9 94:4  289:8 302:6      cases 12:22          108:21 123:6,7     284:11 289:13
       94:5,9,9,12,13   308:9,17 310:5     13:14 14:3         152:13 156:12      289:22 312:4
       96:1,7,10,12     310:15 311:4,9     19:6 85:20         158:12 160:15      312:10,14,21
       96:16,17,17      311:13 313:4       86:11 87:1         178:17 184:4       312:24 313:4
       101:3,24         315:9 316:1,7      88:17 89:18,20     189:6 271:22       314:2 316:19
       104:22 105:20    316:11,20          89:22 90:1,4       285:24 304:13      320:19 321:14
       107:24 110:14    326:12 327:10      182:6,9 230:5      313:12,12,12       323:7 339:4
       111:4,14,15,16 capabilities         334:1              313:13 314:6,6   changed 137:11

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 141 of 182                 PageID
                                     4982
                                 Anatoly Aleksandrovich
                                                                                        Page 6

       200:4 281:4      classified 334:2   collection 299:6   commitments         66:1,9,14
       296:2            clear 38:14        column 203:23        53:16 271:5,9     67:16 69:22
     changes 32:20        47:11 128:16       203:23 204:9     committed           72:14 81:11
       33:1 132:3         163:23 198:5       204:23             273:12 279:20     83:15 85:1
       189:7 194:8        205:7 249:13     com 2:23 3:6,11    communicated        87:14 88:10
       202:15 296:7,9     288:24 300:15      3:17,22 4:6,11     223:11 224:22     91:7,9 142:7
       296:13 297:14      323:5 327:19     coma 75:22           271:16            185:20 299:21
       338:11 340:9     clearance          combination        communication       300:15 332:1
     changing 224:12      226:23             198:12 251:8       94:23 146:18    complaints
       283:11 316:23    clearly 59:5         335:17             190:21 194:1      49:23 73:23
     characteristics    cliff 3:20 53:22   come 20:3,9,13       224:23            80:22 83:22
       121:10 130:11      55:24 56:18        20:19 75:24      communicatio...     84:11,24 85:7
       242:9              62:12 104:2        92:5 96:11         95:9 165:21       299:2,4,12,14
     characterize         106:22 309:8       109:10 122:7       166:3 225:4       299:20,24
       312:4 317:20       309:15             134:12 165:23    companies           300:4,9 301:2
       319:21           clip 35:15,16,17     231:8 250:9        297:21            301:23 302:19
     characterized        36:5               252:19,24        company 21:5        303:1,10,13
       166:18           close 112:22         263:13 274:10      22:3,6,16,20      305:1,22,23
     charles 1:12         138:22 238:6       292:7 305:2        23:3,4,6,14       306:8 319:17
     charlyn 76:14        239:3 246:24       333:7,12,14        24:2,5 36:1,2     319:22 320:6
     chart 152:19         257:3 329:14       334:3              102:13 137:2      329:4 331:5
       298:19 302:22    closed 63:24       comes 15:24          155:1 263:11      332:4,18,20
       304:17 306:19      64:3,8 139:2,3   comfortable          272:9 276:10    complete 32:4
     charter 174:12       163:8              250:24             298:3 310:24      94:13 128:4
     chase 99:7,7       closely 16:6       comforting           319:9             132:5 224:17
     check 55:20        closer 296:23        304:22           companytoco...      226:7 260:5
     checked 106:21     closing 63:19,21   coming 294:15        30:22             285:12 289:9
     choice 112:21        115:11 238:24      303:2            companywide       completed 32:10
       197:11 288:24      246:18 256:19    commenced            41:4              115:21 190:8
       317:1,6            256:22             197:19           compared 124:8      224:13,24
     choose 197:2       closure 223:23     comment 298:1        156:19 157:20     226:15 232:4
     chosen 245:10        223:23           comments 13:4        304:14            232:14 233:24
     chris 223:7,8,16   code 84:3,19         94:16 96:24      compares            236:4 257:7,9
       225:1,11,14        85:1 92:24         232:13 233:5       195:21            267:9 288:13
     chronology           261:23 299:21      237:6            comparison          288:18 293:21
       64:24              300:15,20        commerce             196:20          completely
     civil 1:4            301:24 303:11      282:17           compartment         96:19 102:17
     claims 202:15        307:3 332:5,8    commercial           101:11 110:3      111:8 117:7
     clarification        332:10             298:2              173:23 174:8      121:13 122:14
       247:23 281:13    coded 299:4,13     commercially         174:19 175:7      159:8 164:5
       319:3 330:7        299:21 301:23      244:3,3            175:13 179:5      208:11 264:13
     clarified 193:8      302:20           commission           179:12            306:20 331:21
     clarify 285:21     codes 86:1           340:19           compartment...    completing
       293:3            coding 83:22       commissioned         311:8             280:4
     clarity 16:2         84:12              197:20           complained        completion
     class 166:19       collecting 151:9   commitment           113:11            134:6,7 196:19
       167:1 271:6,10     257:2              53:11 271:13     complaint 55:2      196:20 226:16

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 142 of 182                PageID
                                     4983
                                 Anatoly Aleksandrovich
                                                                                        Page 7

       260:17 267:11      19:18 72:1       connector 6:13     constitute        contaminated
       289:13 337:8       88:16 118:3        31:23 32:9         145:18            150:17
     complex 44:10      concerns 312:12      36:13,15 37:3    constraint        contaminating
     complexity         conclude 304:2       37:8,16 38:6,8     243:13,13         303:6
       257:8            concluded            38:12,17,19,22   constraints       contamination
     compliance           100:15 101:16      38:23 50:12,23     257:8             151:10
       187:2            concludes            68:4 69:1,24     constructed       contemplated
     complicated          336:12,12          102:4 161:20       124:17 198:22     33:2
       136:8            conclusion           163:19 164:5     consultant        content 139:6
     complications        109:11 129:20      165:2,5,24         272:23 273:1    context 192:5,7
       302:17             241:23 291:20      189:12 204:11    consulted         continuation
     complying            303:9              207:2,6,7,10       164:14            318:9
       330:16           conclusions          207:13 208:2,8   consulting        continue 99:1,20
     component            241:22 320:7       208:9,14 242:2     123:22            152:16 290:22
       173:23 199:16    concur 225:15        251:20 290:23    consumable          299:12 319:8
       311:5              291:19 319:5,6     297:20 303:7       29:22           continued 67:4
     comport 107:16       324:6              325:23           consumables         213:3
     comports           concurred          connectors           29:15,16,22     continues
       105:19             318:22             167:11 206:19      30:5,13,16        223:18
     compression        condition            208:6              31:4,16 32:19   contrary 112:12
       183:8              212:14 214:3     connects 37:24       33:5 35:9         302:4
     compromise         conditions         consequence          36:11 40:6      contributing
       330:23             174:20             51:20 73:19        296:1             100:19,22
     computer           conducted 245:5    consequences       consumed          contributor
       106:10,15        confer 12:12         71:20 75:12        257:22            237:8
     con 177:22         confirm 143:1      consider 123:22    consumers         control 123:9
       180:18 182:4     confirmation         224:12             205:13            233:6 234:11
     concentrated         82:19            consideration      cont 4:1            337:22
       21:14            confirmed 226:1      208:13 232:16    contact 118:3,9   controls 158:22
     concentrating      confirming         considered 75:9      165:23 167:10   convatec 263:5
       24:15              146:8              116:20 118:19    contacted 328:3     263:9,10,13
     concept 45:18      confusing 170:4      180:17 242:14    contacting          264:2 270:9,17
       173:22 178:9     connect 36:16        327:7              183:8             276:10
       178:22 179:2       36:21 39:6       considering        contacts 272:9    conversations
       180:6,21,23        51:14              130:15 181:23      272:10            89:18
       181:2 183:5,18   connected 50:20    consist 29:17      contain 64:19     converted
       184:10,13          59:20 68:20        53:1               163:8 221:9       279:10,20
     concepts 177:11      69:7 206:20      consistent 67:8    contained         coordination
     conceptual           207:12 234:3       71:18 81:13,23     101:10 110:3      257:24
       175:4 177:3,11     315:18             83:2 109:16        210:3 282:24    coordinator
       182:20           connecting           164:9 272:1      containing          136:3 224:2
     concern 178:3        66:20            consistently         292:6 294:11    copy 107:8
       311:1 314:11     connection           33:20            contains 186:5      162:18 269:12
       314:15,21          38:21 41:17      consisting         contaminant         276:16,20,22
     concerned            99:12 320:19       336:14             160:16            281:21 307:23
       118:14             321:13 323:7     constituent        contaminate       corporate
     concerning 15:3      334:17             199:16             150:11            146:11,17,20

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 143 of 182              PageID
                                     4984
                                 Anatoly Aleksandrovich
                                                                                     Page 8

       147:1,1,2,6,7     81:9,20,21        157:1,2,14,23    242:20,21          312:10,11
       147:10,16,22      82:1,17 83:4      157:24 158:3,6   245:2,15,20,21     315:2 317:19
     corporation         83:10,23,24       158:23,24        246:1,2,7          318:16,23
       1:15 153:17       84:4,7,15,21      160:17 163:5     248:10 249:2       324:3,4 325:5
       154:9 155:10      84:22 87:10,11    163:10 164:11    250:6,7 251:21     325:17,24
       199:6 275:11      87:14,15,20       164:12 165:10    251:22 254:9       326:14,20,21
       317:4             88:3,4,7,18       165:11,18,19     254:10,17          327:11,17
     correct 17:18       89:6 92:9         166:17,20,22     255:14,23,24       328:3 329:7,8
       18:3,9 19:3       93:20,21 94:1     167:22,23        256:15 258:14      330:3 333:5
       23:23 24:22       94:2,7 97:4,5,9   168:4,5,8,21     258:15,19,21       335:16,24
       27:19 28:6,7      98:1,2,6,7 99:9   168:24 169:8     260:9,10,13        340:6
       28:14,19 29:3     99:10,21,22       169:10 171:6     261:7 262:1,2    corrected 42:8
       29:4 30:14        100:4 101:22      173:3,10 176:7   263:1,2 264:9      105:8 234:2
       31:23,24 32:5     101:23 103:6      176:8,12,13,16   265:7,8,20,21    correcting 44:24
       32:6 34:9         103:16,20,24      176:17,22,23     266:1,5 268:16   correction 145:9
       36:18,19,24       105:12 108:2,6    180:12,15,16     268:17,20,21       165:21 193:17
       37:1,4,5 38:10    109:12,18         181:9,10 184:6   269:16 270:9     corrections
       38:24 39:17,18    113:6,7,12        185:13,23,24     270:10,17,18       338:4,6 340:9
       40:4,7,8,19       115:14,15         186:7,8 187:17   270:20,21        corrective 6:11
       42:2 43:2,3       117:6 118:18      187:18,22        271:23,24          28:18 29:2
       44:15,16,19,20    118:19 119:1      189:13 192:21    272:3,4 275:13     39:13 43:1
       44:24 45:1,2,7    121:20,21         194:12 195:8,9   275:14 276:17      44:22,23 45:3
       45:21 46:2,12     122:17 124:15     196:24 197:8     277:6 279:4,5      45:19 46:4
       46:14,17 47:18    124:18,21         199:4,12,13,18   280:5,6 282:20     95:15,16,16,20
       47:20,24 48:1     125:1,2,5,10      199:19 201:4,5   282:21 283:1       95:24 97:1
       48:4,5,8,20       125:13,14,17      205:9,10,13,14   284:18 287:10      108:4 145:9,13
       49:16 50:1,2,6    125:18,21,22      206:2,3 207:4    287:13 288:15      145:19,24
       50:7,12,20,24     126:11,14,20      208:10,11        288:16 289:9       146:11,21
       51:2,7,17,18      126:21,24         210:11,12,16     289:10,22,23       161:18 162:2,6
       52:9 53:10        127:4,7,8,24      211:9,14,15      290:14,17,24       162:11,23,24
       55:4,10,14,15     128:1 129:2,5     212:2,23,24      291:1,5,6          163:16 164:14
       55:17,18 57:16    129:9 130:6,12    213:4,5 214:19   292:5,8,9,16       166:18 168:6,7
       57:17 58:1,17     130:21 131:10     215:10,11,15     292:18 293:17      168:12 192:8
       58:18 59:2,11     132:6,7,7,13      215:18 216:1,2   293:18,23,24       192:14 271:5,7
       59:24 60:6        133:2,3,7,13      216:10,11        294:5,12,13        271:9 311:5,10
       61:14 63:7,9      133:20,21         217:10,11        296:3,4,9,18       311:19,24
       63:12,15,16,24    134:1,2,14,19     220:22,23        297:11,12,17       312:5
       64:1,5,6,8,9,16   138:6 142:6       227:12,13        297:18,23        correctly 68:12
       64:17 65:3        143:4,5,18,19     228:22 231:9     298:7 299:8,9      101:1 121:6
       66:17 67:11,12    143:24 144:1,6    231:10,18,19     299:15,16,22       196:14 216:19
       68:8,13 69:12     144:12 145:11     232:2,5,10,11    300:5,6,10,19      230:17 231:2
       69:13,18,24       148:2 149:14      232:19,20        300:20,23,24       296:6
       72:21,22 73:8     149:15 150:5      233:4,15,16,20   301:2,3,13,19    correlation
       73:23 74:7,20     150:12,17,23      233:21 236:5     302:8 303:7,13     89:13 124:7
       75:19,20 76:12    150:24 151:12     236:14,15        303:14,19          151:19
       76:15,16,21       152:22 153:3,4    238:14 239:4     304:10 305:16    correlations
       78:7 80:8,9       156:18,21,22      239:11,22        305:18 306:1       121:14

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 144 of 182               PageID
                                     4985
                                 Anatoly Aleksandrovich
                                                                                      Page 9

     correspondence       14:3            157:5,7 159:13     338:15            44:17
       53:17            current 94:23     183:10 237:7      daytoday 33:4     decisions 74:5
     couldnt 67:21        152:20 154:22   257:2 299:6       de 1:17            144:13
       265:24 273:23      156:19 157:21   300:22 303:9      deadlines         deck 80:8,11
     counsel 14:7         158:21 159:13   320:7              134:16 256:14     140:8,11 171:5
     count 83:15          165:14 197:4,5 database 165:16    deal 133:7         171:13 195:23
     county 1:11          216:7 223:21   date 2:6 13:22     dealing 33:5       211:6 220:19
     couple 12:9 36:9     248:4 273:15    61:21 76:8         39:16 79:22       220:24 221:8
       57:20 60:12        275:10 290:11   107:24 108:13      191:17 263:14     228:18 231:23
       62:21 91:2         290:12 291:8    117:13,21          263:20            244:19
       120:2 176:1        321:14          122:3,8 134:4     dealings 263:14   dedicated
       295:13 298:24    currently 179:7   134:5 164:3        323:6             261:24
       323:17             197:6 226:11    219:11 232:24     deals 28:13       deem 251:5
     course 53:6          242:1 288:21    234:24 235:1,3     325:21           deemed 213:17
       64:16,21 65:1      289:1           236:10,13         dealt 321:12,18    226:7 338:17
       91:15,18         curtis 68:2 70:3  243:9 256:17      dear 145:14       defect 34:14
       115:18,23          76:14 81:4      256:18,19,22       193:22,23         325:21
       123:11 137:11      82:14 113:6,8   257:16,18,19       295:18 300:17    defendant 11:5
       137:16 140:18      113:14 173:1,7  260:8,14,18        300:17 333:1,1    11:7,12
       159:24 330:6     customer 55:2     268:16 278:9      death 75:22       defendants 1:9
       330:14 333:15      66:3,19,24      280:4 282:18       164:7 305:4       1:18 12:20,21
       334:14             67:5 68:7       338:9 340:14       331:15           defense 144:20
     court 1:1 12:24      72:15 80:24    dated 6:5,9,19     deceased 1:6      deficiency 9:5
       14:5,9 15:18       82:19 87:13     6:21 8:4,7,19      89:12             277:22 278:5
       16:9 21:17         90:23 94:22     9:12,14 88:19     december 211:9     278:11
       39:15 153:24       122:10 142:13   119:6,16 126:4     217:13,23        definitely 39:22
       319:3 330:7        166:1           126:13 140:8       218:22 220:21    definition
       338:18           customers 81:1    171:8 186:13       221:4,6 224:8     333:20
     courts 11:9          86:5,20 113:16  194:18 195:7       224:15 236:10    definitions
     covers 27:13         159:15          202:6 222:21       264:8 265:19      190:22
     create 32:4 82:5   customization     225:11 241:4       301:4            degree 17:12,14
       105:11 116:24      199:19          247:6,12          decided 20:21      17:20 19:24
       129:7,8 135:14   customized        253:19 254:5       102:15 252:17     20:1
       145:24 197:23      132:24 234:19   259:9 264:8        309:10           delay 237:1
       214:2 217:16     cutting 21:15,17  267:19 268:4      decision 44:14     260:4
       233:10 310:20      21:18           270:19 279:3       74:9 90:2        delays 236:19
     created 63:8       cycle 66:5 67:5   282:4,12,12        143:12,15,22     deliberately
       76:8 87:13         101:12 110:4    288:14             144:3 145:3,5     150:3
       197:17,17                         dates 117:17        145:10 188:8     deliver 99:20
       221:1,8 300:21           D         134:13,15,22       195:11 196:17    delivered
       303:12 332:5     d 4:1 5:2 171:17  135:7              235:22 240:8      163:24 224:3
     creation 142:11      173:5,14       david 4:15 13:20    253:6 260:2      delivers 36:16
     critical 260:22    danger 75:9      day 340:18          291:7,13 314:1   delivery 42:16
       316:17           danish 268:13    days 238:4          318:18,20,22      66:4 75:18
     crossnotice        data 72:17 86:23  267:4,6,7          319:6 320:19      88:12 98:9,12
       12:19              92:4 150:2,20   279:12,13          321:14 323:7      99:4 165:6
     crossnoticed         151:10 152:1    296:3,8 298:24    decisionmaking     167:9 180:3

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 145 of 182                 PageID
                                     4986
                                Anatoly Aleksandrovich
                                                                                       Page 10

      204:14 228:20     13:1,11,24        design 8:2 37:3      41:3 61:17       developing
      231:3             15:3 18:8,11       37:15 47:8,24       70:4 86:8 91:9     208:14 221:13
     demonstrated       18:18,23,24        48:3,12 49:4        214:6 304:4        221:17
      112:14 178:9      19:5,10,10,16      50:11,21 51:5       308:16           development
      178:16 180:21     19:18 41:15        51:8,14,14,24      detect 47:8         107:18 148:18
      242:10 317:9      56:14 62:1         52:4 53:7,12        82:20 183:22       148:23 160:23
     demonstrates       70:21 79:7         97:8 101:22        detected 61:1       177:23 183:9
      183:11            104:20 119:5       103:19,24           158:16 231:9       184:20 215:22
     demonstrating      126:3 139:22       120:5 127:12       detection 183:5     217:15 248:16
      69:11 82:15       161:17 162:15      127:14,15,16        183:6              254:22
     denmark 235:14     162:17 172:14      128:4,9,10,10      detects 59:9,10   developments
     dennert 18:12      185:1 186:12       129:6,12,19,21      184:4              15:4
     department         194:17 201:21      129:22,23          determination     deviation 43:10
      92:6 223:11       203:10 205:18      152:8 158:21        50:5 52:8          43:20
      261:20 307:10     209:5 210:21       168:20 174:17      determine 49:3    device 24:2
     depend 89:4        220:8 222:20       174:22 194:8        69:16 73:2         27:22,24 167:7
     depended 97:18     228:10 240:14      214:5,13            74:11,15,19        190:18 225:14
     dependent          244:8 247:5        219:22 227:12       84:10 109:10       273:8 282:15
      100:24            253:18 256:4       241:2 243:24        115:5 120:15     devices 1:16
     depending 46:7     259:1 262:6        244:10,20,23        120:24 123:3,7     11:17 27:14,15
      46:13 73:5        264:21 267:18      245:4,5 308:23      149:2 150:7        28:3 36:8
      97:12 160:15      269:1 277:21       309:4 310:9         151:2,19,19        183:10 282:16
     depends 34:3       278:18 280:10      312:21,24           175:18 180:8     dfcap 6:13
      45:3 99:23,24     282:3 298:12       313:8 325:22        200:1 213:14       161:21
     depict 211:20      336:13,17          326:9,11,19         214:12           diabetes 74:2
      213:10            337:5,8,9          327:2,7,14         determined          138:5 147:14
     depicted 71:18     338:3,12,16,17    designed 38:8        53:19 89:13        189:15 190:1
      206:19 207:9     depositions 15:1    38:18,21 39:6       112:23 121:14      193:9,17 194:6
     depicting 208:1    18:13 19:12        48:7 51:9           124:7 196:24     didnt 25:17
      212:11           deps 2:23           52:15 96:2          215:14 224:24      43:17 97:20
     deplete 291:2,8   derive 65:6         129:3 149:9         253:1 259:22       103:3 105:11
      291:20,21         134:4              335:4               266:19,22          105:13 106:14
      319:2            derived 150:2      designwise          determining         109:1 123:22
     depleted 290:11   describe 98:19      102:16              52:13 149:12       123:24 127:2,4
     depleting 319:8    245:23            desirable 47:23      215:23 238:18      133:5 139:18
     deponent 14:6     described 31:17     48:11              develop 30:20       168:18 221:9
      340:2             81:22 100:16      despite 77:16        128:24 150:14      243:11 250:4
     deposing 338:14    114:11 214:23      317:7 334:2         150:21 160:14      250:24 258:5
     deposit 112:3     describes 271:3    detaching            183:11 197:23      275:5 284:18
     deposited 41:20   describing 66:3     182:11,11           200:5,8,10,14      292:7 302:15
      149:2,13          289:8             detail 5:16 28:17    217:15,19,20       322:12 329:5
      150:16 151:21    description 5:12    39:12 41:23         277:16             335:21
      152:17 215:1      64:14 65:14,24     62:2,24 84:18      developed 30:24   died 90:7
      215:24 245:18     111:22 223:21      130:2 307:8         69:16 70:2       diehl 192:18
      271:22            273:7             detailed 81:3        82:21 84:20      differ 24:11
     deposition 1:21   descriptive         245:11              150:22 153:3       198:4
      2:3 10:2 12:4     15:18 16:3        details 40:21        160:12 242:4     differed 252:12

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 146 of 182                   PageID
                                     4987
                                  Anatoly Aleksandrovich
                                                                                         Page 11

     difference          director 173:14    dispositions         193:6 205:11       189:20 190:13
       176:14 183:23       188:4 195:4        46:21              223:20,24          190:16 191:2
       325:19            directors 77:7     dissent 292:2        227:7 310:4        191:15,22
     different 27:20     disc 191:20        distance 182:16     doesnt 15:12        192:3,22 193:5
       31:5 43:21          192:9,10         distinct 16:24       60:1 76:23,24      194:4 195:14
       44:11 53:1          230:17           distinction          93:19,23 208:9     196:2 198:21
       59:7,17 79:1,3    discarded 116:3      17:22 324:13       229:4 274:6        198:21 201:10
       93:16 118:21        116:5            distinctly           306:7 307:16       201:14,15
       129:15 130:5      disclose 35:21       131:13            doing 40:17         203:5 205:6
       131:13,13           251:16,23        distribution         182:15 188:3       206:13 207:15
       135:1 145:22        252:10             165:13             196:4 247:23       208:20 216:23
       157:5,6,6         disclosed 252:6    distributor 95:4     302:22 303:20      218:2 219:19
       177:3 188:2       disconnect           166:2              338:8              220:4 221:11
       207:2 208:12        167:21           distributors        don 269:24          221:15 223:20
       230:11 231:17     disconnected         95:5              donatelle 229:15    225:3,10 227:5
       251:9,13,14         68:17 114:7      district 1:1,1,11   dont 12:2,5,13      228:24 229:22
       252:18 257:3      discovered           14:4,5 223:24      13:10 15:11        229:23 231:11
       274:1 316:22        34:15 42:1       divided 296:8        16:22 17:24        234:4 236:18
       317:6 322:9         112:1 248:13     division 1:2,16      18:15,19 19:9      240:10 241:17
       331:22 334:18       248:20 297:10    dmaic 174:21         19:15 25:11,12     246:15,20
       335:5,7           discovery          doc 233:6            27:17 28:10        247:22 252:14
     differently           209:17           doctor 333:1         30:9 32:11         253:8 255:5
       210:8 268:6       discussed 116:2    document 63:19       39:22,24 40:1      258:7 261:18
     difficult 84:9        116:13,17          64:15 65:19        46:22 58:6         264:3 269:23
       259:16              178:23 186:6       217:16 223:23      59:19 60:8         274:22 276:24
     difficulties          191:5,6 218:1      233:9 234:11       61:16 66:12        278:13 279:23
       116:17              271:13 306:20      234:13,13          67:17 68:6         281:20,23
     difficulty 250:12     316:22             269:17 276:24      70:1,4,17 76:5     283:18 291:14
     diligence 320:22    discussing 12:19     277:1 289:2        76:22,22 80:13     294:20 305:7
       321:19 322:19       78:10 183:19     documentation        80:15,19 81:16     306:12 307:7
     diluent 68:2,15       190:22             33:7 195:16        83:11 85:4,18      307:12 308:12
       68:22 112:17      discussion 13:16     221:20 229:9       87:2 88:2 91:8     311:11 318:1
       112:21,24           61:6 80:1          232:22 236:22      91:13 96:9         326:2 329:13
       113:3,23            95:23 100:10       257:14 258:8       108:15 109:7       330:20 333:22
     dimensions            169:19 188:10      263:22,23          117:2 119:18      dosage 89:3
       234:15              188:14 208:18      264:2 281:8        119:21 124:6      dose 89:2
     diplomate 2:8         259:21 275:20      283:7 285:13       132:18 137:3      dot 150:1
       337:15              291:15             285:24 286:3       140:23 141:8      dr 193:16
     direct 78:17        discussions          286:12 289:16      141:12,16         draw 320:6
       110:15 273:10       89:19 96:4         313:13             144:16 146:23     drawing 234:17
       337:22              177:3            documented           155:19 160:21      254:15 258:6
     directed 313:14     dismiss 11:13        110:11 127:21      166:14 171:15      289:3
     direction 10:4      disposable           201:15 310:3       171:24 179:4      drawings
       215:10              189:17           documents 10:9       180:5 182:15       232:23 283:11
     directions 79:3     disposables          12:5 33:8,11       183:2 184:11      dried 82:21
     directly 44:5         205:12 295:24      77:2 87:12         184:18,18         dripping 80:22
       91:7              disposal 316:13      137:7 162:16       188:15,18,21       85:2

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 147 of 182                  PageID
                                     4988
                                 Anatoly Aleksandrovich
                                                                                        Page 12

     drive 99:2           143:14 148:5       12:21 13:13        179:20 180:4       305:20
     drives 46:24         165:9 168:1        323:1            encino 2:5 13:23   entirely 96:3
     dropped 213:3        169:4 178:3      electronics          14:1               103:19 121:18
     drops 82:4,6         211:23 212:3       178:23           ends 275:16        entirety 118:10
     drove 90:1           215:22 259:24    elevated 237:23    engaged 57:24        140:16
     drug 270:8           261:6 266:17     eliminate 46:11      59:16 67:3       entitled 220:19
     dry 82:9,20          284:9 290:20       96:19 102:17       99:3               228:19 244:19
      165:22 212:14       295:16 310:12      114:19,23        engagement           309:17
      212:18 216:20       311:3,4 315:6      115:6 117:1        111:7            environment
     duarte 76:14         318:8 332:20       121:18 194:10    engineer 22:9,10     51:10 112:22
      81:5                333:6,11           305:24 306:6       23:2 24:4,11       130:15 153:11
     due 50:20,22       early 22:14          310:21 314:20      24:12 25:12,13     178:6 179:7
      75:2 97:22          49:10 108:10     eliminated           26:2 35:6          232:9 253:4
      102:11 108:13       167:15 200:24      153:7 216:9,15     93:12 128:18       260:1 317:11
      108:22 116:17     easier 41:17         216:17,24          154:8 171:17     environmental
      117:12,21           62:19 106:10     eliminating        engineering          238:4
      122:3 127:12        106:15 172:8       159:17 160:13      6:16 7:1,20      equalization
      127:23 130:24       236:2            email 6:5,9,21       17:13 19:24        42:12 174:14
      153:8,8 219:11    easily 103:13        8:4,7,19 9:14      21:11,21 22:24   equalize 174:18
      219:22 225:16     easy 117:3           119:6,15 126:4     27:11,13 81:4    equalizes 99:1
      227:12 232:24       280:24             126:10 127:1       82:3 109:3         99:17
      234:24 235:1      eco 7:1 201:22       172:23 194:18      116:7,10         equally 176:21
      235:23 236:10       289:21             195:5 222:21       142:18,21        equals 238:3
      239:13 256:17     ecr 7:1 201:22       223:16 225:9       155:15 185:2     equip 23:6
      256:18 257:8      educate 70:14        226:5 247:6,12     185:11,21        equipment 23:7
      259:23 260:8      education 17:10      253:11,19          187:20 195:15      26:10 31:11,12
      260:14 284:3,3      18:6               254:3 267:19       195:17,18,19       34:20,21 133:5
      313:5 319:9       educational          268:3,11           201:22 202:5       201:3 250:6
      320:21 321:19       21:13              276:13 286:13      240:15 241:1       251:7,10
      322:19 326:22     effect 158:5,10      324:5              241:11 242:13      265:12,13
      327:16              159:2,3 174:14   embed 183:21         242:18 264:16    equipped 38:5
     duly 14:14 337:5     324:23,24        emflon 154:16        283:13 289:22    equivalency
     duration 237:19      325:1,3,5,13       154:17,18        engineers 65:21      282:19
     durations            332:12 333:2       156:20 157:21      113:15 183:18    equivalent
      135:19            effective 97:14      178:14 197:5     english 203:24       282:16
     duties 25:15       effectiveness        198:4 199:2      enmeshed 281:2     er 108:12
      26:7                189:16             200:4 273:15     ensure 24:17       er138302 6:16
     dvds 336:14        effects 158:6        274:11,14          26:14 169:11       185:2
                        efficient 24:18      275:11 290:13      202:11,16        er149258 7:20
             E          efforts 312:23       290:23 291:21      224:10             240:15
     e 4:3 5:2,10       either 27:19         294:11 297:17    ensuring 27:6      errata 338:6,9
       339:1              75:21 87:22        318:10 319:8     enter 43:8           338:11,14
     ea05 83:14 84:2      102:16 116:13    employed 41:15     entered 13:13        340:10
       85:1               127:2            employee             261:24           error 169:7
     earlier 53:5       eklund 1:12          119:19 321:17    entire 30:10         181:7 191:12
       82:24 100:18       3:17 4:12 11:4   employees 307:2      63:20 132:11       191:16 310:10
       110:24 137:7       11:8,24 12:6     empty 91:4           168:13 272:2     escalation 73:15

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 148 of 182                  PageID
                                     4989
                                 Anatoly Aleksandrovich
                                                                                        Page 13

       73:18,22 74:18     72:4 81:10,14      311:22             220:8 222:16       250:20
     escalations 74:9     81:20 105:20     examples             222:20 227:9     experiencing
     esquire 3:3,9,14     185:19 186:2,6     200:20             228:5,10           86:5,20
       3:20 4:3,9         234:3            excess 156:23        240:11,12,14     experiment
     essence 135:15     eventually 41:19     158:2 325:16       244:5,8 247:2      275:8
       203:6              52:16 138:22     exclude 297:21       247:5 253:16     experiments
     essentially 79:2     214:14           excuse 16:10         253:18 256:2,4     82:8 93:10,13
       157:4 179:9      everybody            107:23 114:6       258:23 259:1       93:16
     establish 23:7       253:1              153:24 204:10      262:4,6 264:19   expert 309:9,17
     established        exact 16:22          219:18 249:4       264:21 267:16      321:5,7 322:2
       30:23 228:21       91:14 201:10       249:17 296:20      267:18 268:23      336:2
       243:22 285:23      203:5 283:18     execute 232:8        269:1 277:18     expires 340:19
     establishing       exactly 18:16      executed 132:18      277:21 278:16    explain 179:2,24
       33:18              19:15 25:11,12     257:13 285:14      278:18 280:1,3     183:17,18
     estimate 87:1        32:11 41:24        286:15             280:8,10 282:1     211:12 310:16
       116:22 135:17      44:9 46:23       executing 290:6      282:3 288:3        311:12 312:16
     estimated 86:11      49:11 67:18      execution            298:10,12          313:2,24
       92:12 117:13       70:1 72:3 76:5     259:14             313:17 319:13      315:16
       122:3 133:19       87:7 89:3 91:8   exercising           321:19           explanations
       134:7 157:9        114:10 117:2       322:14           exhibits 170:2       281:9
       256:19,21          124:6 131:11     exhibit 55:20,22   existing 166:4     explore 26:16
     estimating 17:2      132:18 135:20      55:23 56:11,14   expanding            195:12
     estimation           140:15 141:8       56:20 61:23        279:15           explored 115:18
       16:24              144:16 155:20      62:1,23 63:18    expansion 31:12      115:20,24
     et 1:8 14:2          171:15,24          70:12,19,21      expect 122:12        118:20 182:19
     europe 80:22         179:4 196:2        71:7 74:23,24      150:8 194:9        184:13
       111:1 268:5        201:16 216:23      76:7 79:5,7        239:3 286:5      exposed 97:24
     evaluate 94:18       219:20 221:5       92:8 94:12       expectancy         exposure 160:16
       134:17 174:22      221:15 223:9       100:6 104:16       180:11           express 292:1
       213:15             227:5 229:22       104:20 110:14    expected 91:2      expressed 254:7
     evaluated 103:2      234:4 236:18       114:14 119:2,5     117:21 123:6     extending
       194:8 316:23       240:10 246:15      121:22 126:1,3     134:5 218:6        261:13
     evaluation           247:22 253:8       127:9 139:19       227:11 233:23    extension 8:9,12
       49:24 73:7,12      255:5,9 258:8      139:22 143:21      235:3 238:9,24     9:7 108:10,12
       73:14 74:18        261:18 274:22      161:15,17          283:16 284:19      108:18 109:6
       75:8 93:19         275:7 278:13       163:4 169:17       293:15 320:22      109:16 135:2,3
       94:17 108:4        283:2 291:14       172:12,14          322:8,16           135:9,11 256:5
       143:7 193:3        306:14 307:7       174:10 184:23    expediency           256:12,13
       245:11             308:12 324:17      185:1 186:10       237:21             257:6,17 258:3
     event 24:7 28:12     326:12             186:12 194:15    expedite 284:16      258:10 259:2,8
       91:8 102:6       examination          194:17 201:19      286:23             259:13 260:20
       114:11 141:18      14:17 61:14        201:21 203:8     expeditiously        278:19 279:3,7
       142:3 175:16       308:5 320:14       203:10 205:8       283:23             302:6
       180:3 191:3        323:19 329:17      205:16,18        expend 316:10      extensions
       224:4 264:4      examined 14:14       209:2,5 210:1    experience           134:22
       275:9 299:10       149:11             210:9,19,21        118:1 122:10     extent 27:21
     events 64:24       example 238:2        218:5,14 220:6   experienced          30:3 31:20

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 149 of 182                   PageID
                                     4990
                                 Anatoly Aleksandrovich
                                                                                         Page 14

       61:17 103:18       304:14 331:24      277:12,17           164:14 165:21    finding 68:10
       285:1 307:7,7    fair 228:1 302:2     278:5,9 279:8       190:21 192:8     findings 70:2
     extremely            302:12,13          279:9,9,22          192:13 271:6       108:12
       319:23             314:7              280:11 281:5        319:11           fine 13:7 54:7
                        fairly 32:13         281:19,22        figure 45:22          128:21
              F         fall 97:2 185:20     282:11,13,20        52:17 201:3      finger 59:23
     faces 125:16         201:13 230:22      283:22 284:14    file 5:19 56:15       60:4,19
     facility 24:17       253:11,14          286:24 289:14       94:13            finish 16:7 97:20
       235:14             258:12,12          294:9 315:4      filed 12:24 109:5     109:9
     fact 51:12,23      familiar 40:21       316:17 324:6,6   fill 5:14,20 6:1    finished 199:17
       52:7 68:1          53:17 59:3,13      330:21 335:22       63:15 66:5         199:18
       69:23 74:1         61:3 73:17       fdas 166:23           79:8 80:18       firm 3:8 22:12
       90:5 102:11        139:5              238:13 268:20       83:14,23 84:2      225:18,20,21
       138:23 177:7     family 5:16          279:18              92:13 93:20,24     226:1
       189:9 199:7        11:24 20:21      feasible 327:14       100:18 101:2,4   first 15:10 24:1
       210:6 221:5        62:2,24            328:1               101:12 102:6       29:9 31:15
       224:14 250:22    far 28:15 242:17   feature 181:5         104:21 109:20      32:18 35:1
       258:4 292:5        255:2,2 263:10     182:19              110:4 113:11       40:10 44:5
       295:24 303:1       286:11           featuring 289:6       113:17 139:23      45:20,20 47:7
       317:7 324:16     fargo 4:4          feb 7:18 228:11       140:8 141:6        49:14 55:1
       327:22 334:3     faster 313:15      february 7:17         149:17 171:5       72:18 76:3
     factor 16:17       faucet 182:17        9:15 81:5           171:22 187:5       77:4 85:21
       48:8,19 121:16   fault 200:13         83:15 85:23         187:11 204:13      88:8 94:22
       326:5,22         fda 9:9 28:2         89:10 219:12        209:18 231:6,9     117:11 123:3
     factors 101:15       29:5 46:17,20      219:17,24           261:22             136:11 141:22
       118:1 236:19       53:11,16,18        222:21 227:1     filled 68:11          142:3,6 144:19
       238:18 243:14      134:1 138:24       228:11,19,19        90:24 150:3        151:11 152:2
       245:19 327:1       139:14 166:18      229:5 231:8,12   filling 66:19         154:9 170:18
     fail 338:16          186:24 187:1,4     231:13 232:24       82:7 100:20,21     177:15 191:6
     failure 41:24        187:10 188:8       239:15 301:10       100:22,23          203:23 204:22
       42:5,5,10          189:6,8,15       federal 28:8          103:12,12          206:6 216:24
       43:19 92:23,24     190:1,10,23      federally 2:7         113:1,9 114:4      223:6 229:14
       98:8,11,20         193:9,20,20        337:14              151:4 205:1        264:1 277:4
       103:2 111:5,23     194:7 202:7,12   feel 250:24           210:15 216:1       298:22 313:6
       142:18 143:1       202:16 204:20    fell 78:17            224:4 303:20       318:1 330:16
       158:6,10,13,16     223:12,17        felt 145:3 319:7      309:24 310:8     fischer 192:18
       159:3,6,7,10       224:12,15,23       319:7            filtration 155:2      193:7
       175:18 260:20      226:5,17,19,23   fiber 125:17       final 90:16         fit 133:10
       260:24 306:21      238:16,19        fiddling 79:21        129:21,22          199:21
       310:22 315:10      254:6 257:10     field 6:11 23:18      164:19 288:10    five 5:16 62:2,24
       315:11,12,13       257:12,16,23       46:5 75:3        finalize 217:14       86:19 87:20
       315:17,22          260:16 266:5       97:24 108:3      finally 52:1          88:1,17 89:18
       316:2 319:10       267:10 268:16      145:8,9,13,19       98:24              89:20,22 90:1
       324:13,14,16       269:13 271:3       145:24 146:11    find 43:9 120:17      90:4 117:3
       324:23,24          271:10,14,16       146:21 161:18       125:24 136:10      130:5,7 153:2
       325:1,3,5,13       272:18 273:12      162:6,10,21,23      159:18 225:18      177:10 188:6
     failures 175:20      276:15 277:8       162:24 163:15       308:2 318:4        308:15,17

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 150 of 182                    PageID
                                     4991
                                  Anatoly Aleksandrovich
                                                                                          Page 15

     flaw 51:24 52:4       75:2,4 94:19       324:19 325:6     fulfill 152:8         150:15 160:15
        309:4              97:23 98:4         326:1 327:18       243:24              214:24 215:5
     flipped 126:16        300:23 310:2       328:21 331:1,9   fulfilled 313:8       242:10 271:21
     florida 272:12      follows 14:15        331:17 332:15    full 5:16 62:2,24     274:3,8,12,15
     flow 13:11 26:14    followup 277:9       340:9              132:20              275:4 327:1
        81:2 111:6       followups          formal 129:19      fully 133:1           328:2
        112:14 120:4       323:17           formally 329:22      195:12            gears 42:22 50:9
        120:12 121:7     food 270:8         formed 82:6        function 149:9        222:1
        130:12 141:20    force 183:7        former 17:17         214:17            gels 204:10
        142:10 146:4     fore 252:19        fort 272:11        functional          general 43:7
        147:12 148:17    foregoing          forth 134:9          137:13,20           147:14
        150:23 151:15      337:19 340:5       281:16             217:7 232:8       generally 152:1
        151:20 152:11    foreseen 182:9     forum 3:9            237:14,18           261:19
        152:16 159:20    forget 237:4       forward 107:22       266:24 317:8      generate 174:5
        160:8,18,23      forgot 153:6         159:20 193:8     functionality         175:5
        178:9 212:13     form 7:1 8:9,12    found 69:23          149:3             generated
        212:18,20,22       9:7 16:1 32:15     70:8 72:15       functions 44:11       115:12 278:12
        215:17 216:20      34:2,17 42:3       81:3 120:19      further 73:3        generation
        216:21 217:1,2     42:18 43:14        130:17 155:1       102:15 130:8        173:22 183:15
        217:15,16          45:12 46:1         155:14 196:5       132:11 152:7      generations
        221:18 233:24      47:10 48:15,21     249:5 259:16       182:20 184:13       176:2
        234:6 242:8,11     50:13 51:1,19      282:15 323:24      184:17,21         generators 22:6
        273:24 274:3       52:2,22 61:15    foundation           188:10 193:8      generic 84:3
        274:20 317:21      75:11 84:5,13      100:8 104:17       248:15 279:15       297:21
        318:2              85:11 95:18        105:16 124:11      304:4 307:13      geometry 93:17
     flowing 67:1,4        97:10 102:9        198:8            future 12:13        georgia 3:21
       165:4               103:7 113:19     foundational         45:10,24            4:10
     fluid 6:12 68:2,3     115:3 118:7        62:22                                germany 57:12
       68:16 69:8          135:12,13        four 151:18                G             61:13 80:24
       149:1,2,6           139:4 160:4        177:10 283:17    ga50 299:4,13       gestures 15:20
       151:2 152:17        168:2,9,23         293:12,23          299:21 300:4        16:10
       156:12 161:19       169:9 181:21       297:8,14           300:15 301:24     getting 134:1
       165:22 178:18       196:9 197:18       308:17 312:9       302:20 303:11       148:11 168:3
       203:5 245:18        201:22 202:6       312:13 336:14      307:3 319:17        181:13 182:5
       315:24 328:3        203:2 214:2      fourth 1:11        gained 143:16         210:2 218:6
     fluids 167:10         223:23 248:9       90:10 190:7      game 91:8             239:16 249:14
     fmea 158:5            249:24 250:15    fouryear 297:16    gap 99:8 100:1        266:3 283:22
     focused 228:2         252:4,22 256:5   fragile 130:17       165:9               284:16 287:17
       239:10              256:12 259:2       130:19           gary 1:4 3:8          292:23 300:18
     follow 102:23         270:12 278:19    frame 116:18,22    garyksmithlaw         303:5 328:8
       117:10 155:6        285:7,19           201:11 227:7       3:11                329:15 336:10
       190:22 226:23       286:10 287:3       253:13 323:12    gas 41:21 50:24     give 15:6,16
       310:19 313:11       287:11,12,18     free 286:17          102:5 115:13        16:3,14 19:5
     followed 101:1        287:20 290:4     frequency 92:18      118:17 120:22       19:17 26:6
       179:22 215:24       297:24 302:9       190:23             121:3,11,20         31:6 51:15
       243:4 272:2         303:24 305:5     frictions 179:13     124:5 125:21        56:4 125:24
     following 51:21       305:17 324:8       179:16             126:19 130:18       140:12

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 151 of 182               PageID
                                     4992
                               Anatoly Aleksandrovich
                                                                                     Page 16

     given 12:14 18:7   246:3 248:22       255:3 258:13     greenberg 3:19      40:10,15
       18:14 74:6       252:17 254:20      275:3,12         ground 15:2         114:10 258:9
       149:16 208:13    258:5,13 273:2     280:24 287:7     group 235:20        292:15,17
       287:15 296:16    280:17 288:2       290:21 294:24      241:9 247:18     happening
       319:2 335:4      289:11 294:22      295:3,10,14        248:3 252:13      96:20 159:9
       337:6 340:7      299:11 314:21      300:2 304:4        259:21            169:13 201:11
     gives 80:21        334:9              305:24 307:20    grover 76:14       happens 24:18
     giving 171:21    goal 101:24          324:22 336:15      126:11 127:2      46:23 49:11
     glucose 25:23      114:18 115:1,4   goldenberg 3:14      154:7 173:1,7     72:13 189:7
       29:10 40:18      128:23 150:14      3:14 5:7 11:21     195:20 273:21     215:2
       85:24 86:6       168:13 175:17      11:23 307:18     grovers 274:13     harboe 119:16
       87:22 88:10,20   312:7,7            322:21 329:12    grueling 15:1       119:17
       89:11 90:12,17 goes 36:22 66:18     329:19,21        gtlaw 3:22         hard 78:23
     go 11:22 17:8      86:9 111:24        330:8,11 331:3   guard 48:4,13       81:15 105:22
       18:2,5 26:23     112:20 114:2       331:13 336:4       49:5 97:9         105:24 155:20
       36:12 49:3,17    120:2 124:24     goldenberglaw        114:8 167:22      182:14 308:2
       49:19 54:10      144:22 164:23      3:17               181:16,20        hardware 174:6
       58:9 80:20       192:17 212:15    golkow 2:22,23       182:12            175:6 211:22
       83:6 85:19       212:16 224:6       13:21            guess 17:1 20:4    harm 85:21
       87:19 92:7       248:12 259:12    good 14:20,22        72:23 74:13,13    202:17
       93:22 94:12      290:8              17:7 64:23         88:6 90:3        hasnt 235:6
       100:7,8 103:23 going 12:2 15:1      75:24 102:14       146:2 210:1       329:1
       107:5 110:14     28:16 31:18        107:5,14           268:4 304:8      havent 309:10
       114:13,14        38:13 39:11,14     130:18 186:1,1     312:9 333:17      329:21
       117:10 126:8     41:23 50:9         197:1 212:18       336:9            haverty 3:3 5:6
       130:22 133:17    54:9,13,20         212:20 296:10    guide 210:9,15      13:6,8 14:19
       134:23 144:14    56:23 57:4         310:14,19        guides 205:1        21:19 32:17
       148:6 151:13     71:6,17 84:17      313:7 328:14       206:8             34:5,23 36:3
       154:15 155:4     87:8 97:19         333:7,12,14      guys 329:14         42:7,21 43:23
       157:3,8 158:4    102:1,3 104:6      334:3                                45:16 46:3
       158:18 159:12    104:12 107:22    govern 149:1              H            47:13 48:17,23
       162:13 167:6     108:17 115:16    government         h 5:10              50:16 51:3,22
       169:16 170:6     117:10 118:12      313:14           hadnt 68:11         52:6 53:3,22
       170:17 171:1     119:22 121:22    graduate 18:2        234:1             54:3,6,10,22
       172:11 174:9     127:9 130:1      graduated 17:23    half 107:2 320:3    56:5,8,11,18
       174:11 177:1     135:9,10         granted 289:16       320:4             56:22,24 57:10
       179:8 181:3      151:14 159:20    graph 83:8         hand 45:15          58:15 60:10,17
       194:9 195:11     160:8,9 161:4      85:13 119:23       94:21 120:1       61:9,18 62:11
       197:15,24        161:11 165:24      211:19,21          306:22            62:20 70:24
       198:24 203:16    168:19 173:24      212:6,10         handle 153:10       71:11 75:15
       203:19 204:8     178:4 189:9      graphs 155:21      hands 267:14        79:15 80:4
       204:22 208:24    193:8,21 198:9   great 18:4 57:4    handy 107:21        84:8,16 85:14
       209:2 213:16     198:11,18          71:15 161:2      happen 49:12        95:22 97:16
       214:20 225:5     201:7,12 214:6   greatest 159:14      77:18 99:15       100:13 102:21
       227:8 231:15     221:24 222:5     green 68:15          122:11 128:2      103:10 104:2
       231:20 232:12    222:12 230:6       112:17,21          180:3 285:10      104:14 105:2
       237:3 245:22     254:15,19          113:3            happened 15:4       106:1,3,11,14

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 152 of 182                 PageID
                                     4993
                                 Anatoly Aleksandrovich
                                                                                       Page 17

       106:20 107:1,6    324:11 325:2     hear 58:23         hold 145:21         198:15 274:7
       114:1 115:9       325:11 326:7       60:18 333:14      172:11            hyper 333:3
       118:11 119:12     327:21 328:9     heavy 177:23       holding 243:10     hyperglycemia
       126:9 135:22      328:11 329:2,9     183:9             336:1              204:16
       139:8 140:4       332:2,17 336:9   held 2:4 187:1     holds 36:18        hypoglycemia
       148:12 154:2,3   hazard 43:11,12     291:14           holes 200:19        204:16 333:4
       154:18,19         46:11 47:8,8     help 136:6,7       honest 269:23      hypothesized
       160:6,20 161:2    47:24 48:3,12      154:22 307:2     hope 247:18         68:23 249:18
       161:13 162:4      49:1,24 50:11      332:21           hoped 132:9
       168:16 169:2      50:18,19 51:13   helped 277:15      hopefully 15:1,7           I
       169:15,22         51:16 52:9,12      278:6 280:22      16:19 295:14      id 63:6 197:24
       170:14,21         52:15 53:6,7     helpful 106:13     hoping 122:12      idea 31:7 85:15
       171:3 172:20      53:14 54:23      helps 272:17       horn 214:5,7,7       114:10 120:11
       182:1 185:8       72:20 73:7,11    hennepin 1:11       214:13              120:20 151:8
       186:19 194:23     73:14 74:17      henrik 268:3       hospitalization      176:2 179:5
       196:15 202:4      94:17 96:3       hes 173:14          98:10,13            184:7 198:9
       203:17 205:24     97:8,9 103:19    hha 192:24          302:16              199:6 246:13
       209:12 211:5      104:1 108:4      hhe 146:9          hospitalizations     292:14
       218:16,19         117:1 143:7      hi 225:13 226:10    302:24 303:17     identical 235:18
       220:15 221:21     163:17,18        hierarchy 47:6     hospitalized         265:15
       221:24 222:3      168:20 175:9       47:17,22,23       85:24 86:1        identifiable
       222:14 223:3,5    190:9 192:18       49:3 52:14        87:21,23,23         325:20 326:3
       228:17 240:22     192:20 193:3       326:18            88:11,20 89:11    identification
       244:17 247:11     193:10 230:23    high 45:14 75:2     90:6,12,18          56:16 62:6
       248:11 250:3      231:1 287:15       75:4 77:16       hour 107:2           70:22 76:7
       251:4 252:8       326:14,19,21       97:22 98:4       house 124:23         79:11 104:24
       253:5,24          327:15             157:16,18,20     housed 235:19        119:9 126:6
       256:10 259:7     head 15:20          157:22 213:2     housing 93:15        140:2 161:24
       262:13 265:4      128:19 201:16      260:1 313:10      101:13 110:5        172:17 185:6
       268:1,8 269:9    headed 40:24        317:10            131:17 179:9        186:16 194:21
       270:13 276:1      215:10           higher 242:11       200:7 214:10        202:1 203:14
       278:4 279:1      heading 110:16    highlevel 43:5      230:18              205:22 209:9
       280:16 282:10    headquarters        197:12           hubauer 194:2,3      211:2 220:13
       285:9,22          148:1            highly 132:24       194:4 271:13        222:24 227:20
       286:21 287:6     health 43:12      highvolume         hubert 247:13        228:14 240:19
       287:14 288:1,7    49:24 73:7,11      130:14 178:5     human 48:7,19        244:14 247:9
       288:9 290:7       73:14 74:17        253:3             169:6 232:9         253:22 256:8
       294:22 295:12     94:17 108:4      hine 4:8 11:3       245:19 326:5        259:5 262:10
       297:1 298:4,18    143:7 163:16     historic 111:4      326:22 327:1        265:1 267:22
       302:11 304:6      190:8 192:18       111:13,20,22     humans 103:13        269:7 278:1,22
       305:12,19         192:20 193:2       121:2             326:18              280:14 282:7
       306:3 307:11      193:10 225:15    historical 81:20   humidity 237:24      298:16
       309:7,14          226:2 332:10       119:24 120:14     266:21            identified 43:11
       314:13 321:1,4   healthcare 95:1     211:22           hydrophobic          43:19,20,22
       321:9,21 322:1    145:14 166:1     history 37:12       125:4,12            45:5 49:1
       322:14,18         193:22 295:18      64:24 81:24       126:17 177:6        50:19 51:13
       323:16,21         300:17             83:3              177:16 198:12       52:12 72:20


                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 153 of 182                  PageID
                                     4994
                                 Anatoly Aleksandrovich
                                                                                        Page 18

        78:3 82:4,22      54:10 59:3,12      41:21 50:24      incidental 68:9      232:13 275:10
        86:7 87:9,21      59:12,13,15        101:9 110:2      include 29:20,23     276:4,7
        88:17 94:20       60:3 61:3          118:18 125:21      190:8            indicating
        109:15 110:10     62:13 71:6,15      214:24 274:15    included 31:22       268:15 282:13
        115:8 129:18      72:3 73:16       implement            41:15 95:10      indications
        142:21 143:3      75:23 77:12        96:18 116:19       166:5 227:18       204:3
        163:4 167:1       79:14 89:6         117:7 179:7        257:14           individual 89:5
        168:21 173:7      97:21 103:23       271:20 284:5     includes 223:20      320:6
        174:15,24         106:18 108:24      289:15 316:19    including          individually 1:4
        216:6 226:13      111:16 113:20    implementation       162:20,21          334:6
        248:2 316:3       115:22 116:12      226:18,22          195:7 266:12     industrial 24:4
     identifies 66:21     117:9,9 126:14     260:6            inconclusive         24:11
        132:23            128:16,16,18     implemented          306:20           industry 27:22
     identify 49:15       128:18,19          225:24 226:20    inconsistencies      28:1 313:11
        50:18 53:5        129:10 137:24      284:4,13           248:14 249:5,7     324:22
        56:9 109:2        139:5 142:6      implications         249:10,16,19     infer 303:15
        117:12 121:10     146:2 148:9,11     143:2              250:5            infinite 152:16
        122:13 128:22     155:5,15         important 16:8     inconsistent       inform 146:10
        218:6 317:17      167:16 170:22      97:14 98:6         217:2 250:12       146:20 165:22
     identifying 27:6     179:17 180:4,5     102:23 138:21      250:13             189:15
        111:13 117:22     184:14 185:16      213:16 311:19    incorporate        information
        133:24 196:12     188:24 193:24      316:7,15 330:1     188:11             64:20 65:4,5,6
        288:19            198:5,5 199:14     330:4,9          incorrect 50:15      65:8,10 86:17
     ifu 100:24 203:3     200:9,12         importantly          50:17 100:20       88:16 102:2
        205:8 206:1       218:12 221:24      237:14             100:22 149:16      143:16 163:9
        207:24 209:14     223:8 263:16     impossible           151:3,3 303:20     165:13 187:9
        209:16 210:4      272:21 274:9       151:22 335:7       309:24             187:14 190:2
        276:6             274:24 288:4     impression         incorrectly          205:5 206:12
     ifus 102:1,11        292:6 293:7,14     275:2              151:7              206:14 221:10
        103:4,11          295:14 304:3,3   improper 82:7      increase 31:12       224:21 225:1,4
        205:11 261:6      304:21 305:13      103:12 113:9       183:7              225:22,24
        271:19 319:11     307:6 309:11       215:24 310:7     increasing 183:5     246:21 251:18
     ii 191:12 230:14     309:17 316:21    improperly         increasingly         261:14,19
     iii 3:9              321:17 329:22      102:7 150:3        135:10             277:2,14
     ileana 4:9,11        333:9,16,17      improve 311:14     incursion 184:2      318:20
        11:2 321:6      immediate          improved 177:6     independent        informations
        322:4,20,21       169:1 271:18       177:16             137:13 150:19      277:14
     ill 15:8,13        immediately        improvement          176:23           informed 194:7
        322:21 324:9      164:8 165:7        144:5 191:7      index 10:2           276:14
        329:14            226:23             304:8,12         indicate 82:8      infusion 5:13
     im 13:20 14:23     immigrate          improvements         85:1 254:6         6:12 9:1 29:18
        15:1 20:18        20:22              188:11             294:1 303:3        29:19 30:5,9
        21:16 25:17     impact 133:5       inadvertence         317:13             30:11,17,21
        28:22,23 44:5   impacts 181:15       103:14           indicated            31:8,21 32:3,4
        44:6 45:6,17    imperative         inattention          225:18 256:16      32:10 33:12
        47:11 49:9        338:13             103:14             295:19 332:24      35:8,13 36:6,7
        50:9 53:16      impermeable        incidence 84:10    indicates 227:10     36:13 37:24

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 154 of 182                  PageID
                                     4995
                                 Anatoly Aleksandrovich
                                                                                        Page 19

       38:3,5 61:13       303:17 331:15      51:21 149:17     intent 78:11         50:4 57:13
       63:15 66:20        331:19,20          158:23 202:22      96:8 129:23        65:2 72:19
       67:2,14,21       injury 164:7         203:11 205:19      234:12 334:14      76:4 78:2,5
       68:6 69:15,21      305:4 328:16       209:7 210:15     interact 91:24       81:4 91:16
       95:11 104:21       332:1 333:21       260:24 261:2       187:4              101:15 108:11
       110:21 131:23    inner 41:16          310:13 338:1     interacting          109:9 110:17
       132:1 142:15     inputs 117:23      insulation 98:12     187:10             110:20 112:2
       161:19 164:1       122:9            insulin 6:12       interaction          112:11,13
       165:3,15 166:7   inquired 193:16      35:12 36:17,18     326:23             113:22 115:21
       167:11 176:4     insert 95:9          36:23 42:16      interactions         120:14 185:21
       202:8 203:3        166:5,11,13,15     66:4,23,24         91:17,21           185:22 213:13
       204:13,17,24     inserted 164:1       67:4 68:3,14     interconnection      261:23
       206:2 208:5        165:4              68:18,20,24        334:14           invitation 6:7
       210:11 225:19    inserting 36:8,8     69:8,15,17,23    interested           172:15 173:21
       237:10 258:2       210:10,11          70:7,9 75:18       193:20 276:20    involve 23:2
       261:1 269:3,14   inside 51:16         76:1 80:22         276:21             33:17,18 39:15
       271:19 276:3       68:4 69:1,17       82:4,20,21       interesting          283:10
       290:22 292:6       69:23 70:9         85:2 89:2          89:24            involved 19:13
       292:22 293:4       82:5 86:5          98:10,12,22      internal 234:4       19:20 25:16,20
       293:11,21          101:12 102:7       99:4,20 101:6      259:22 292:13      25:21 29:23
       294:11,19          110:5 112:18       102:7 109:22     internally 72:15     30:1 31:16
       296:2,7,9,13       113:4 114:21       111:6 113:1      international        36:10 39:20
       296:17 297:14      124:14 125:1       114:4,6,8          147:15,17,20       40:2,15 49:9
       297:16,22          125:16 126:18      149:13 150:9     interrupted          76:3 77:4 78:2
       298:6 305:11       149:2 165:23       150:16 151:15      155:5              78:21 81:17,19
       309:5 334:10       167:10 179:9       151:20 161:19    interstate           86:17 89:19
       334:15,18          204:11 214:8       163:20,22,24       282:17             93:6 94:6
       335:5,7,13         229:9 274:20       164:4,6 165:1    introduce 53:20      96:13 103:13
     ingress 191:24       315:20             165:4,6,15       introduced           123:13,18
     initial 50:3       insights 164:18      166:6,7 167:9      114:21 127:19      139:13 141:5
       52:11 65:9       insignificant        167:9 168:3        156:13 274:16      143:9,20 169:4
       72:10,10,16,16     213:18             169:7 181:9,13     287:22             172:2 175:23
       73:6 95:19,24    inspector 21:4       182:13 203:4     introducing          227:22 277:15
       135:7 136:19       22:9               204:10,15          274:20             294:20 314:8
       225:13 232:8     installation         210:2 215:23     introduction         318:17,19
       235:8 244:1        205:1 206:8        223:22 228:20      34:19 159:5      involvement
       264:10 269:13    installed 188:9      231:4 242:7        242:7 315:23       91:20 93:8
     initially 45:7       188:17 295:20      300:18 303:2,5   inverted 274:15      96:10 141:13
       55:10 73:1       installing 26:10     305:16 325:4       274:21             277:8 308:9
       78:20 153:7      instances 86:4       325:15,17        inverting 275:3    involves 48:19
       243:17 245:10      86:20              327:16 328:17    investigate 73:3     176:4
       303:4            instruct 168:2       333:3,8,13         77:18 96:18      involving 40:3
     initiate 128:10    instruction          334:4              120:7              44:10 54:24
       231:3              205:5 261:12     intend 309:16      investigating      inward 273:23
     injured 303:21       261:16 310:2     intended 51:9        79:2             isnt 59:1 325:3
       329:5            instructions 7:4     95:15 170:1      investigation      issue 12:3 16:20
     injuries 302:24      7:6,9 15:7         303:18 311:14      42:20 49:17        41:10,12 43:22

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 155 of 182             PageID
                                     4996
                               Anatoly Aleksandrovich
                                                                                   Page 20

       45:15 49:2       271:13           k 3:8 9:2 188:9   147:6,19          287:5 312:19
       52:5 74:10     job 20:15,19         188:17,19,22    155:22 166:10    known 85:20
       83:22 114:23     21:1,8 23:10       189:4,11        166:24 168:18     111:5 159:16
       121:19 125:19    23:20 24:16,24     226:17,22       170:5 171:21      160:13
       142:22 143:17    25:6,15 26:1,7     254:7 268:15    182:21 184:8     knows 88:6
       174:15 188:10    26:18 30:4,19      269:4,13,15,20  184:10,12,15     kubicki 18:12
       194:10 202:9     33:4 52:13         276:14 279:7    188:13,16,19
       213:15 226:3     119:20 135:16      279:11,14,19    188:22,23,24              L
       230:19 251:6     136:4              279:20 282:14   189:18,21        l 272:11,19,21
       251:24 253:10  john 76:14         keep 168:14       190:4,11,14,17   lab 112:15,22
       261:3 304:15     192:17             237:18 300:2    190:24 191:8     labels 206:12
       306:15,16,17   join 199:3           329:14          191:13,16,19     lag 16:18 99:18
       306:21 308:22  joined 29:9 35:2   kentucky          191:20 192:1,9   laid 22:16
       309:4,23 326:4   55:6 61:20         166:14          192:15,20,22        124:10
       326:6,10,11    juan 171:7,16      kept 266:21       193:12 194:4     laminated
       327:3,8          172:23           kevin 3:3 106:2   206:11 208:3        273:16
     issued 139:1,10  judge 155:20         322:22 328:7    219:16 220:2     large 89:1 100:1
       273:11 294:10    158:12           keypad 188:9      221:7,12 223:7      131:9 179:13
       294:18 300:16  judging 303:9        191:7           223:20 225:3        259:17
       312:18           324:22           khaverty 3:6      229:17,22,23     larger 106:19
     issues 50:21     judicial 1:11      kim 4:15 13:20    231:7,11         lasalle 3:15
       83:21 101:2    july 6:19 8:5,7    kind 25:13        236:16 241:16    lastly 159:12
       118:4 176:19     133:20 134:4       31:14 44:12     246:19 252:9     late 22:17 25:1
       187:5,10 191:5   171:8 172:3,5      150:18 179:8    252:11 253:6     law 3:8,14
       192:10 259:23    186:13,24          213:15 234:9    263:10 268:5     lay 100:8 104:17
       265:24 317:14    226:24 232:3       251:14 281:2    269:23,24           198:7
       335:23           247:6,13,24      kinds 31:2,16     272:13 278:11    layer 112:18
     item 189:24        248:1 253:19     kirby 3:10        279:21 281:18       125:4,15
       190:7,20 238:8   254:5 299:23     knew 200:3        284:8,10            198:22 273:22
       238:24         jump 322:5           258:11          294:14,17           274:5,11,12,21
     items 146:12,22  jumping 97:21      know 12:11,18     298:5 302:14        275:4
       188:6 229:11   june 6:9 90:11       15:23 18:20     302:15,18        lead 39:23 52:17
     iterations 64:15   109:3,15 126:4     32:7,12,19      305:7 307:7         65:13 73:7,9
     ive 58:6 71:15     126:13 167:15      46:23 51:24     308:1 326:17        75:16,21 77:9
       105:6,9 140:15   173:23 185:12      56:6 66:12      329:6,14            121:17 164:7
       166:14           186:3 195:18       80:13 91:10     330:20 333:22       180:13 182:10
                        271:10 273:11      92:19 94:8      334:5               286:18 292:21
             J          295:19 299:11      96:8 105:16    knowingly            293:2,12,22
     january 25:5,7     299:19 301:22      106:1,3 114:5   149:16              305:15
       81:5 83:15       305:2              117:20 119:18 knowledge          leader 76:18
       85:8,22 225:12 justification        119:20 121:9    32:22 39:4,10       117:17 134:12
       232:10,14        260:19 279:18      124:2 131:7,9   55:5 66:9 72:9      135:16
       264:11 290:16 justifications        137:1,7 138:4   93:4 98:23       leading 44:7
       290:21 293:17    135:11             138:7,9,11      111:4,13,20,22      74:9 98:10,12
       294:5,6 301:7 justify 257:20        141:7,10,22     135:18 182:22       169:7 311:21
       318:15                              143:9 144:16    183:20 184:20    leads 43:18 44:9
     jeff 194:2,3,4           K            146:3,15,19,23  241:14 272:24       44:13 73:18


                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 156 of 182                  PageID
                                     4997
                                   Anatoly Aleksandrovich
                                                                                        Page 21

     leakage 249:8          243:4 266:11       60:10 83:20      79:4 92:16         298:5 303:10
     learned 81:19          325:8 331:7        84:18 98:16      93:19 94:15        304:3,24 310:9
       83:3              levels 5:16 62:3      100:17 110:24    96:2 100:6         317:24 334:6
     learning 37:12         63:1 86:6          115:17 117:11    104:16 105:18    looks 63:10 76:7
     leave 12:3 270:1       190:23             124:11 130:2     106:7,9 119:2      85:7 92:10
     led 39:12 41:7      life 180:10,11        143:14 152:4     125:23 133:15      108:9 109:14
       41:12,19 63:12       237:12,20          166:17 168:1     139:19 141:19      126:13 142:9
       71:24 108:8       light 224:11          169:3 170:3      149:20 155:23      142:10,12
       143:15 196:1      likewise 14:22        172:7 189:10     156:1 161:15       146:4 157:4,12
     lee 272:10          limitations 17:3      204:15 219:2     171:13 177:9       173:20 177:2
     leeway 135:8        line 10:5,10,14       255:15 284:9     177:11,14          177:17,22
     left 49:6 137:2        10:19 23:5         294:8 295:16     184:22 186:10      183:4 185:15
       203:22 206:19        25:24 26:3         333:10 334:7     191:19 194:14      188:5 206:18
       232:15               36:11 40:16      llc 3:3            201:18 203:7       207:1 219:23
     legal 86:3,3           83:8 144:19      llp 3:19 4:3,8     205:15 206:4       221:3,5 232:3
     legally 282:16         212:10 307:2     loaded 66:22       206:15 209:21      260:7 269:18
     legend 152:19          332:10,22        located 235:13     210:16,18          276:2 280:3
       156:1                339:4            lock 38:12,16,22   211:16 219:4       299:20,23
     leichter 272:10     lines 25:15,20        207:5,7,10,13    220:5 222:16       300:8,12 301:7
       272:13               26:12 102:3        208:2,7,14       228:5 229:11     loose 92:17
     length 286:14       liquid 51:10          334:10,14,17     240:11 244:5       93:14,16
     lenox 4:10             101:5,7 109:22     335:13           245:6 246:23       230:22
     letter 9:12            109:24 114:21    locks 181:13       247:2 248:23     los 21:5
       138:24 139:7         204:10 215:1     logo 206:5 263:6   252:15,18        lose 120:22
       139:10,14,17         215:13 271:22      263:13,19        253:15 256:1     lost 106:24
       145:15 166:1,2       274:16,20          270:16 276:9     258:22 262:3       120:4,12
       166:2,2 167:14    list 9:5 49:3       logos 264:2        264:19 267:15      170:22 212:1
       167:17 224:2         277:22 278:5     long 22:11 23:9    268:10,22          218:17
       270:7,16             319:16             23:19 24:23      270:22 275:7     lot 19:18,21 40:6
       271:12 278:12     listed 76:10          29:10 32:7       275:18 277:18      40:9,21 41:3,7
       282:4,11,12,20       89:10 90:11        45:2 99:24       278:16 279:24      42:15,20 44:10
       295:18 300:17        91:11 187:3,16     124:11 139:2     280:7 281:24       62:11 66:21
       300:18 331:6         187:19 234:22      168:19 180:13    288:3 298:10       111:15,21
       332:5                272:10 313:22      254:19 255:2     299:19 304:16      112:5 118:13
     letterhead 270:9    lists 87:20 188:5     267:1 271:17     313:17,20          148:4 315:6,8
     letters 193:22,23      191:4 272:9        283:15,18      looked 261:5         315:17 316:1,3
       333:1             literally 286:13      285:16 286:5     310:4 313:7        324:14
     lettersent 94:23    litigation 2:22       292:21         looking 63:18      love 278:8
       95:2,5,7             4:12 13:21       longer 138:15      64:19 73:1       low 75:10 77:17
     letting 175:12         89:13              187:23 271:19    74:22 78:24        85:23 86:5,20
     level 45:14         little 16:18 17:8   longstanding       93:11 145:6        87:22 88:10,20
       130:24 131:6         26:17 27:4         32:13            152:18 177:5       89:10 90:12,17
       131:10,21            28:17 36:12      longterm 23:8      198:16 218:13      96:21 157:15
       132:16 159:19        38:14 39:12      look 53:12 57:5    227:7 229:8,20     157:17,20,22
       160:15 184:5         42:22,24 44:1      61:23 64:13      231:12 254:14      179:22 260:23
       226:14 227:4         46:16 47:1,2       70:18,19 74:22   255:17,22          319:23
       236:10 237:6         50:9 53:5 59:7     74:23 76:6,9     258:7,16 280:2   lower 207:1

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 157 of 182               PageID
                                     4998
                                 Anatoly Aleksandrovich
                                                                                     Page 22

     lowest 306:5        258:20 333:18     22:10,24 23:2     161:23 163:13      287:2,11,19
     lu 76:14           malfunction        23:5,8,18         170:6 172:16       288:6 290:3
     lubrication         62:9,16           24:12,15,18,21    177:2 185:5        296:21 320:11
       315:20           malfunctioning     25:24 26:3,12     186:15 194:20      320:16 321:3,8
     luer 38:12,16,22    79:23             26:21 27:11,13    201:24 203:13      321:10 322:12
       207:5,7,10,13    management         27:17 30:8,10     205:21 209:9       322:15 323:3
       208:1,7,14        47:17 291:18      33:1,19 34:13     211:1 220:12       323:15 328:7
       334:10,13,16     manager 22:10      34:15,19 35:5     222:23 228:13     mashed 170:2
       335:13            135:16,17         37:13 41:9,11     231:21 240:18     maslon 4:3,6
     luncheon 161:7      136:16 137:18     41:14 112:9       244:13 247:8      masters 17:12
                         137:21 147:14     116:8 118:16      253:21 256:7       17:23 19:24
            M            187:20            118:23 122:15     259:4 262:9       material 31:11
     m 2:6 3:9 13:23    managers           122:20 123:5      264:24 267:21      32:20 50:22
      54:14,17,17,21     137:12,13         129:1 130:14      269:6 277:24       51:5,15 52:8
      104:7,10,10,13    manner 167:24      130:19 131:10     278:21 280:13      53:13,20
      161:5,8,8,12      manual 66:5,23     131:14,19         282:6 298:15       101:18,21
      222:6,9,9,13       67:5 101:11       133:11 155:3     market 3:4          107:18 114:22
      295:4,7,7,11       110:4             178:5 199:4       178:17 287:17      114:24 118:5
      336:16,18         manufacturab...    201:3 214:2       292:7,24 294:3     118:17,22,24
     machine 133:1       259:23            232:9 249:11      294:19 297:11      120:16 121:18
      153:10 197:14     manufacture        249:20 253:3      327:24 328:14      122:3,21 124:4
      198:4 199:21       21:7 30:21        265:23 286:7     marketed            124:8,13,15,16
      200:1 213:24       31:21,22 33:12    290:2 293:11      237:10,11          127:24 128:5
      214:1,7,9          37:8 38:15        293:20 313:10     282:16,17          128:24 129:7
      235:11,17,19       131:7 200:2       315:18 317:11     334:16             129:13,18,24
      235:23 241:9       252:1 290:22      318:9 325:20     marketing           130:24 131:6
      246:6 250:10       317:14            326:4 327:24      297:22             132:10 133:7
      252:12 265:7      manufactured       335:2            marketplace         133:10 150:14
     machinery           32:2,9 33:6      march 80:18        188:12             151:1,5 154:16
      130:15             35:17,24 36:1     90:17 91:11      markets 208:5       178:4,14
     machines            38:18 199:7       165:14 226:15    marlene 3:14        189:12 196:13
      197:22 201:4       241:9 245:14      233:2,23 268:4    11:23 12:10        197:6,10,19
      235:15 248:5,8     288:24 317:4      268:5,10,11,12    307:16 322:5       198:11,14,20
      248:22 250:11      334:9,13,15       268:14 270:19     329:21             198:22,23
      250:21,23          335:14            276:15 301:12    martinez 4:9,11     199:10,20
      251:17 252:12     manufacturer      marie 2:6 14:9     5:7 11:1,2 13:7    200:6,15,20
      265:10,14          30:17 130:3       337:14            32:14 34:1,16      213:23 214:1
     mailed 223:24       153:13,16,21     mark 68:1 70:3     43:15 50:14        214:18 215:4,4
     main 37:18,21       154:10 197:5      70:3 76:13        84:6 106:6         216:5 217:5
      37:23              198:3 243:21      81:4 82:14        118:6 135:13       218:24 219:11
     maintain 273:24     290:1 318:14      113:5,8,14        148:10 170:11      221:13 226:19
     major 180:18       manufactures       173:1,7 223:6     170:20 218:14      226:20 227:4
      181:11,17,19       22:6 35:20       marked 10:18       248:9 249:24       228:3,3 232:1
      181:23 184:9       207:12,23         56:15 62:5        250:14 252:3       232:23 236:9
      237:1,7,15        manufacturing      70:22 79:10       252:21 268:7       237:6,16,18,23
     making 113:16       17:12 19:24       104:23 119:8      270:12 275:18      238:16 239:14
      124:3 181:7        21:5,11,21        126:5 140:1       285:6,18 286:9     239:14,18

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 158 of 182            PageID
                                     4999
                                Anatoly Aleksandrovich
                                                                                  Page 23

      241:8 242:9,19    217:1,6,9,17       7:18 228:12     mdtbracp028...    8:21 267:21
      243:6 248:2,8     217:18 218:7      mdtbracp005...    9:3 269:5       mdtbracp029...
      248:21 249:21     226:12 232:15      7:19 228:13     mdtbracp028...    6:14 161:22
      250:10 251:6      232:18 233:9      mdtbracp005...    9:4 269:6       mdtbracp029...
      251:24 252:5,6    234:14,22          8:3 244:13      mdtbracp028...    6:15 161:23
      252:19 254:8      239:24 241:18     mdtbracp005...    9:5 277:23      mdtbracp029...
      254:13 255:12     249:6 254:16       7:13 210:24     mdtbracp028...    8:10 256:6
      255:20 257:7      263:13,16,19      mdtbracp005...    9:6 277:24      mdtbracp029...
      258:5,13          263:21 275:13      7:13 211:1      mdtbracp028...    8:11 256:7
      259:16,18,19      282:24 283:12     mdtbracp005...    9:10 280:12     mdtbracp029...
      259:24 260:3,5    288:19 294:2       8:3 244:12      mdtbracp028...    8:13 259:3
      260:12 262:15     316:22 317:18     mdtbracp005...    9:11 280:13     mdtbracp029...
      262:16 264:6      318:5              8:5 247:7       mdtbracp028...    8:13 259:4
      265:20,24        math 296:6         mdtbracp005...    9:13 282:5      mdtbracp029...
      267:2 271:4      mathematical        8:6 247:8       mdtbracp028...    9:8 278:20
      273:8,10,13,15    156:7             mdtbracp005...    9:13 282:6      mdtbracp029...
      273:17,18        matrix 92:12        6:8 172:16      mdtbracp028...    9:8 278:21
      274:2,11,14       93:18 190:21      mdtbracp005...    7:10 209:8      mdtbracp029...
      275:10 286:17    matt 76:15          7:21 240:17     mdtbracp028...    5:15 104:23
      286:19 287:16    matter 14:1 74:1   mdtbracp005...    7:10 209:8      mean 15:23
      287:17 288:21     177:7 221:5        7:22 240:18     mdtbracp028...    20:16 26:20
      288:23 289:1,4    274:6             mdtbracp006...    7:4 203:12       44:6 60:1
      289:6,13,15      mattered 327:2      7:2 201:23      mdtbracp028...    76:23,24 109:1
      290:10,11,13     matters 18:12      mdtbracp006...    7:5 203:13       122:19 151:16
      291:4,8,10,21    maximally           7:2 201:24      mdtbracp028...    152:1 159:4
      291:23 292:3,7    152:12            mdtbracp006...    7:7 205:20       178:1 179:15
      294:10,11        maximum 107:3       6:3 140:1       mdtbracp028...    196:16 219:6
      297:11,17         135:8 149:6       mdtbracp006...    7:7 205:21       233:7,22 235:9
      305:21 312:3      150:9,15           6:10 126:5      mdtbracp028...    237:9 263:22
      312:10 313:6,7    304:18            mdtbracp006...    5:17 62:4        293:14 294:3
      314:9 316:19     mdtbracp005...      6:22 194:19     mdtbracp029...    296:16 297:15
      317:4 318:2       6:6 119:7         mdtbracp006...    5:18 62:5        306:7
      319:2,9 326:13   mdtbracp005...      6:23 194:20     mdtbracp029...   meaning 125:12
     materials 41:18    6:6 119:8         mdtbracp006...    6:17 185:4       131:5 136:23
      102:4 117:12     mdtbracp005...      5:21 79:9       mdtbracp029...    152:10 237:12
      117:22 122:13     9:15 222:22       mdtbracp006...    6:18 185:5       238:12
      123:12,15,19     mdtbracp005...      5:22 79:10      mdtbracp029...   means 44:23
      123:22 128:23     9:16 222:23       mdtbracp006...    8:15 262:8       59:20 63:23
      130:5,6 133:24   mdtbracp005...      6:2 139:24      mdtbracp029...    76:17 97:24
      151:18 152:6,7    6:20 186:14       mdtbracp006...    8:16 262:9       109:5,8 144:23
      154:5,23 156:2   mdtbracp005...      7:16 220:11     mdtbracp029...    145:2 146:18
      156:24 158:2      6:20 186:15       mdtbracp006...    8:18 264:23      151:17 174:7
      178:13,16        mdtbracp005...      7:16 220:12     mdtbracp029...    178:2 179:17
      195:21 196:6      8:8 253:20        mdtbracp008...    8:18 264:24      180:2 233:8
      196:21 200:1     mdtbracp005...      9:17 298:14     mdtbracp029...    235:2 296:5
      201:1 216:6,13    8:8 253:21        mdtbracp008...    8:20 267:20      330:16,19
      216:15,18        mdtbracp005...      9:18 298:15     mdtbracp029...    337:21

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 159 of 182             PageID
                                     5000
                                Anatoly Aleksandrovich
                                                                                   Page 24

     meant 26:6         167:10 171:18      186:23 188:6    201:9 212:14      246:18
      130:4 135:23      173:16,17,18       190:22 191:6    212:19,23        memphis 3:10
      155:6 211:19      186:24 187:9       192:23          213:23 214:9     mentioned
      213:9 302:15      187:24 188:1,7    meetings 78:24   214:18,24         89:21 134:20
     measure 149:19     189:15,24          176:2           215:3,13         merely 311:13
      312:5             190:1,7,20        meets 129:3      221:13 225:19    merit 337:15
     measured           193:9,16,21       member 39:23     225:23 226:12    merited 145:3
      331:11            194:5 205:19      members 76:13    226:18 227:3     merrell 3:20 5:6
     measuring          206:2,5 207:12     79:2 117:24     232:1 233:6       13:9 35:23
      317:24            208:4 209:6        122:10          234:7,10,12       42:3,18 43:14
     mechanical         224:15 233:12     membrane 8:1     239:24 241:2      45:12 46:1
      217:14            234:19,20          41:21 51:5,7    241:24 242:1,5    47:10 48:15,21
     mechanism 36:8     235:24 257:13      51:15 53:13     242:8,9,19        50:13 51:1,19
      41:24 42:5,6      257:24 266:13      69:9 82:5,6,8   244:9,19          52:2,22 54:5,7
      58:7 103:2        269:2,14 271:6     82:20 100:19    245:13,19         56:2,7,10,21
      315:14,17,23      271:9,16           100:21 101:4,7  248:1,4 259:16    61:15 62:8,13
      316:2 324:14      273:11,12          101:8,9,17,18   259:19 260:3      75:11 79:13,20
      324:16 325:12     276:8 283:14       101:21 107:18   260:22 261:11     84:5,13 85:11
     mechanisms         284:4,5 285:12     109:21,24       261:16 262:16     95:18 97:10
      284:15            291:11,12          110:1,2 111:9   264:6 271:4,21    102:9 103:7
     med 276:4          292:23 293:22      112:3,15,19     273:9,10,13,14    104:4 105:21
     media 112:21       294:10 296:1       113:3 114:20    273:15,16,23      106:2,7,12,18
     medical 24:2       297:23 298:2       114:22,24       275:11 282:24     113:19 115:3
      27:14,15,22,24    300:16 304:22      115:13 117:5    288:21,23         135:12 139:4
      28:2 75:23        305:14 306:17      118:5 120:6     289:2,4,15        160:3 161:1
      89:7 167:7        310:8,24 315:1     121:18 124:13   290:23 293:16     162:2 168:9,23
      190:18 257:13     316:8,10 317:2     124:15,19,24    297:10 303:18     169:9 170:19
      258:1,1           318:6 321:18       125:3,7,16      305:21 312:4      170:23 181:21
     medtronic 1:8      329:4,6 330:2      126:16 131:18   312:10,14         196:9 221:23
      1:14,15,16        330:21 331:16      132:10 149:8    313:3 314:10      287:12,18
      3:23 4:6 7:6,8    332:24 333:18      149:22 150:11   314:12 315:24     297:24 302:9
      9:1 12:8,21       334:9,11,13,16     150:14,17       316:19,23         303:23 305:5
      14:2 18:8,14      335:14             151:21 152:3    318:9,10,14       305:17 306:2
      19:2,6 25:3,7    medtronicdesi...    152:15,20       320:20,20         307:15,19,22
      25:22 29:9        37:24              154:10,11       321:15,15,16      308:1,7 309:10
      35:18 37:4,7     medtronics          155:2 156:20    323:8,9 325:1     309:19,21
      37:16,23 38:4     52:20 113:15       157:21,21       325:10,14,22      314:16 319:4
      39:2,3,8,21       127:17 194:12      158:20 159:6    325:23 326:13     320:9 321:22
      40:11 42:15       225:17 297:19      159:17,20       326:24 327:11     324:8,19 325:6
      43:18 49:9        320:19 321:14      160:2,13        328:1,13          326:1 327:18
      50:10,18 53:8     323:7 333:20       174:13 177:6   membranes          328:21 331:1,9
      53:11,18 66:1    meet 12:12          177:16,21       6:13 118:15       331:17 332:15
      70:15 74:2        329:22             180:22 181:13   161:20 164:5     merrellc 3:22
      112:12 123:16    meeting 6:7 77:6    182:5,10        212:2 233:11     meshed 281:3
      136:3 138:5       78:9 80:17         189:11 194:9    245:9 285:4      met 15:5 318:5
      139:1 142:8       172:15 173:21      198:3,13,19,20 memo 6:19         metal 21:15,16
      147:10,24         173:21 174:1,4     199:2,18 200:6  186:13 238:24     21:16,18 22:2

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 160 of 182                 PageID
                                     5001
                                   Anatoly Aleksandrovich
                                                                                       Page 25

     metallurgy 21:9       306:17            model 66:22        134:18            159:18 195:14
     method 52:20         misconstruing       207:15 229:23    multifunctional    198:7 218:2
      52:24 97:7           335:10            models 176:11      127:20            237:17,20
      174:24 175:2        misfilling         modern 284:12     multiple 44:7      238:15 265:9
      331:11               149:12            modes 158:6        64:15 313:5       275:7 285:24
     methodology          misrecording        159:3 175:18     multistep 43:17    306:13,13
      180:15,24            306:16            modify 251:9       44:13             314:5,7 330:13
     methods 94:19        missed 200:11      moisture 125:13   myers 272:11      needed 27:7
      255:6               mistake 113:16      191:23                              78:6 92:4
     middle 91:3           113:21 150:8      moment 105:14            N           94:20 108:19
      225:8 264:15        mistakeproof        109:8            n 5:2              109:8 133:9
     midseptember          326:16            monitor 29:10     name 13:20         135:9 150:20
      284:23              mistakes 103:14     159:19             24:14 136:11     150:21 151:2,9
     milestone 232:4       326:18            monitors 40:18      137:6 141:2      180:8 197:18
      232:21 234:22       misunderstan...    month 89:12         211:8 263:5      199:24 200:2,5
      238:24               306:15             90:7 127:23        270:17 311:13    200:8,10,14
     milliliter 176:5     mitchell 2:7        284:20 286:1       329:20           201:9 233:10
     million 157:9         14:10 337:14       300:3 305:23     named 155:1        238:6 283:5
      296:19,20,21        mitigate 46:11     monthly 34:7        235:12          needle 131:19
      296:22 297:3,6       52:9 53:13        months 122:16     narotzky 4:3,6    needs 127:19,21
      297:13,15            94:21 96:3,21      238:6 255:16       12:7,8           131:20 215:4
      298:6 304:20         103:5 174:23       255:19 258:17    narrative 15:17    215:13 241:18
     mimic 248:20          175:19 177:12      259:9 260:8        16:3             265:12,13
     mind 209:1           mitigated 226:2     293:13,23        natural 154:21     304:13
      254:19 255:18       mitigates 177:21   morning 12:23       241:19          negative 184:9
      329:13               179:11 181:12      14:20,22         naturally 154:9   never 71:14,15
     minimed 1:15         mitigating 177:4   motion 11:14,14   ne 3:20 4:10       105:6,9 120:19
      7:3,8 66:1           287:23             55:10            near 44:24 45:2    120:23 123:18
      138:5,8 147:2       mitigation 43:5    motions 11:8,13     170:6            139:2 184:17
      203:11 205:9         43:6 47:3,6,7     motor 191:11,16   nearterm           187:7 200:4
      207:18 209:6         47:19,24 48:6      191:20 192:10      168:18           209:1 269:17
      209:14               48:8,11 52:14      230:14,17,18     necessarily        278:9,10
     minimeds              52:21,24 94:16     230:20             24:15 27:17     new 26:10 34:20
      112:15,22            94:19 96:24       move 34:20          45:1 63:21       36:9 53:20
     minimum               97:4,8 183:1       58:20 99:6         68:6 175:10      84:19 107:18
      242:11 302:19        326:19 328:12      283:22 321:7,9     234:2 310:17     108:13 122:3
     minneapolis           328:19             322:2            necessary 12:14    122:20 127:24
      3:16 4:5 147:2      mitigator 196:6    moved 30:5,13       45:22 114:23     128:5,11
      147:8,24            mjgoldenberg        30:16 31:4         128:7 233:12     130:23 131:6
     minnesota 1:10        3:17               219:13,17,20       254:8 290:1      132:10 133:7
      1:15 3:16 4:5       mmt754 66:22        228:24 233:2       338:4            159:5 178:4
     minuscule            mmt8 66:21         movement          necessitated       183:14 189:6
      102:20              mode 42:5,10        101:14 110:6       258:4            189:11 194:9
     minuses 177:18        103:2 111:23       179:14           need 12:13         200:8,10,14,15
     minutes 81:9          158:10 315:10     moves 99:16         57:18 77:18      200:19 202:15
      82:9,9 186:23        315:12 324:14     moving 57:23        106:21 118:4     204:17 205:5
     misclassificati...    324:23             58:4,5 67:10       124:1 131:8      206:12,13

                    Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 161 of 182                PageID
                                     5002
                                  Anatoly Aleksandrovich
                                                                                      Page 26

       210:13 216:7       228:20             145:17 148:4     102:9 103:7        186:2 192:24
       217:5 218:24      normal 287:8        156:23 191:5     113:19 115:3       275:21 326:22
       219:10 221:10     normally 283:17     195:6 197:18     135:12,13          329:1
       221:13 225:23     notary 2:9          206:16 207:16    139:4 160:3,4    occurrence
       226:20,21          337:16 340:21      210:7 218:15     168:9,23 169:9     77:16 83:14
       233:10,11         note 12:1 13:1      219:10 233:15    181:21 196:9       86:10,13 96:22
       236:9 237:6,17     85:5 173:11        233:18,20        248:9 287:12       102:20 158:15
       248:1,4 254:8      215:3,12 217:5     236:19 280:19    287:18 297:24      159:8 260:22
       255:20 256:16      227:9 245:11       296:23 301:21    302:9 303:23     occurrences
       260:7,14           247:17 253:10      304:23 319:17    305:5 306:2        88:1
       261:10,12,15       257:5 260:20       331:5            309:7,15         occurring 78:24
       261:23 262:15      279:6,17 302:5    numbered 167:5    314:13 321:1,2     102:17 104:1
       264:6 265:20       309:15 321:4       275:17           321:4,21 322:1     175:9 249:11
       273:12 280:3       322:22            numbering         323:1 324:8,19     249:19 307:5
       282:24 286:7      noted 14:7 66:24    170:3,16         325:6 326:1        332:13
       286:17 287:17      107:7 108:4       numbers 87:3,7    327:18 328:21    occurs 98:24
       287:21 289:6       119:23 180:20      87:24 148:7      331:1,9,17         184:1,4 204:16
       289:15 290:9       182:4 216:12       156:3,24         332:15             305:14
       291:4,9,22         248:1 338:11       163:13 217:17 objections 13:4     october 85:8,17
       292:7,22           340:10             231:21 233:10 observations          117:14,21
       293:16 294:9      notes 88:9 107:8    233:12 272:6     100:17 261:11      122:13 128:23
       294:18 297:10      107:24 163:16      299:7            261:15             212:9 218:7
       302:7 307:3        165:20 175:16     numerically     observed 67:9        259:9 290:20
       332:5 335:3        179:10 181:11      319:17           113:22             300:11
     newer 210:13         202:6                             obstructed         offer 164:18
       318:14            notice 2:4 250:4           O         177:22 180:22    offering 106:19
     newest 235:17       noticed 68:2       object 32:14    obtain 142:13      office 187:1
       235:18             112:17 278:10      34:1,16 45:12    197:16 211:23      224:1,5
     newlyintrodu...     notification 9:2    46:1 47:10     obvious 93:21      oh 25:23 27:16
       26:13              46:5 66:2          48:15 118:6    obviously 18:7       35:16 62:15
     ngp 176:4,6          142:4 167:8        249:24 250:14    313:6              106:11 155:5
       183:12,13          269:4,15           252:3,21       occasion 138:12      170:20 171:1
       335:8              282:14 311:23      270:12 285:6     138:13,13          264:14 280:2
     nice 14:21 54:2     notifications       285:18 286:9   occasionally       oil 41:16,20
     nicole 4:3,6 12:7    87:10 190:9,15     287:2,11,19      230:21             112:4,8 315:20
     nielsen 268:3       notified 142:8      290:3 303:23   occluded 174:13      315:21 325:16
     night 91:3           224:11 290:9       305:17           273:14           ojeda 187:15
     nine 255:16,19      november           objecting       occlusion            228:20,22
       258:17             257:18 280:4       322:22           183:24           okay 15:15
     nods 15:20           288:15 301:1      objection 42:3  occur 71:20          16:15,16 17:1
       16:10             number 28:10        42:18 43:14,15   75:10 98:17        17:6,24 18:4
     non 85:24            53:1 63:5,6        48:21 50:13,14   103:3 149:18       18:20,24 19:17
     nonwoven             65:20 73:10        51:1,19 52:2     202:18 325:13      20:23 22:7,18
       199:11 273:16      87:17 91:12        52:22 61:15    occurred 13:17       22:23 23:15
     nope 190:6           102:20 111:17      75:11 84:5,6     61:7 80:2          24:9 25:4,14
       191:22             111:17 118:20      84:13 85:11      81:10 100:11       26:9 27:3,16
     norma 187:15         127:11 130:5       95:18 97:10      169:20 185:19      27:23 28:12

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 162 of 182              PageID
                                     5003
                               Anatoly Aleksandrovich
                                                                                    Page 27

       29:8 30:4,15     155:4,12,19      234:9,12,15,21     298:22 299:1     operating 59:14
       33:10 35:4,16    160:7 161:1      235:7 236:3,8      300:2,14         operation 61:4
       35:20 37:20      162:3,5 163:14   237:2 238:8,23     301:17 302:4     opportunity
       40:13,17 42:14   164:13 165:12    239:20 240:4       302:10,18          337:8
       46:15 47:1,14    166:16 167:4     240:23,24          303:15 304:7     opposed 279:13
       49:19 52:7,11    171:4 172:19     241:16,20,21       305:20 307:19    options 118:21
       52:19 53:15      173:15,20        242:17 243:5       308:21 309:19      317:21
       54:6 56:7 57:1   174:3,9 175:14   243:15 244:16      318:4 323:15     order 11:9,15
       57:4,15 58:9     176:3 177:1,2    244:23 245:3,6     324:9 325:18       94:9,20 135:8
       58:11 60:22      177:8,15         245:16 246:16      327:5,9,13         174:23 180:14
       61:19,22 62:17   178:19 179:10    247:12,24          328:9 330:15       257:3 283:13
       62:22 63:4,8     179:18 180:7     250:4 251:12       331:4,14 332:9     289:22 291:2
       64:13 65:12      181:3,5 182:2    251:19 252:9       332:18,24          332:9
       66:8,13 67:24    182:18 183:3     252:15 253:15      333:17,24        orders 13:13
       70:6 73:11       184:12,22        254:3,11,18,24     334:7,18,21        285:15 286:4
       76:6 78:15       185:11,18        255:10,22          335:9,20 336:1     286:15
       80:7,20 83:13    186:5,18,22      257:5,20           336:4,12         ordinarily
       85:19 86:16,21   187:13,23        258:11,22        old 200:16,17        283:16
       87:4,8 89:4,9    188:3,5 189:2    260:19 261:9       287:15           ordinary 72:13
       89:23,23 92:7    190:7,17,20      261:21 262:3     once 49:17           287:8
       92:11,16 93:22   191:3 192:6      262:12 263:12      96:12 98:23      organized
       95:14 96:11      193:2 194:2,14   264:8,12 265:3     129:18 197:10      307:23
       97:17 100:14     195:2,5,22       265:5,18 266:7     267:8 277:7      original 51:5,8
       101:21 105:11    196:4 197:3,15   266:14 267:1,8     286:23 315:21      153:2 154:10
       106:11,23        198:2 199:22     267:15,24        ones 31:5 70:5       185:20 218:4
       107:16 108:24    200:23 201:18    268:18,22          173:6 213:17       219:7,23
       109:14 110:12    202:3 203:7,18   269:12,19          261:5              236:13 269:13
       114:13,17        203:21 206:11    270:4,6,11,14    open 12:4 25:8       295:17 314:12
       116:4 117:8      206:15 207:20    270:22 271:2       44:14,14 48:24     317:1,3 338:14
       119:11 120:20    208:23 209:11    271:15 272:7       50:5 90:2 94:4   originally
       121:8 122:7,11   209:15,21,23     272:19 273:2,4     94:9 138:15        108:20 255:7
       123:15 125:11    210:6 211:4,18   273:6 274:9,24     139:2 144:14       257:11,23
       125:19 127:9     211:24 212:10    275:9,15,23        145:4 172:11       259:15 279:13
       128:3 131:16     212:15,21        276:2,7,19         231:18           outcome 273:10
       131:24 133:15    213:8,19         277:4,7 278:8    opened 46:20       outcomes 70:5
       135:6 136:4,17   214:11,22        278:15,24          49:20 64:10      outputs 123:7
       136:21 137:6     216:21 217:3     279:24 280:7       65:17 74:11      outside 91:24
       138:2,11,17      218:4,22         281:6,12,14        76:20 77:14        125:4 274:16
       139:9 140:17     219:16,21        282:9 283:5,15     78:6,9,13          274:18
       141:10,18        220:1 221:16     284:19 285:16      89:22 94:5       oven 266:19
       143:11 144:10    222:2 223:4,13   286:8 288:2,8      96:7,10 117:14   overall 260:4
       144:18 145:23    223:15 224:19    290:8 291:16       141:11 143:18    overdelivery
       147:9,11,20      225:5 226:9      291:19 292:1,5   opening 73:21        75:18 76:1
       148:16 151:13    227:8,18,23      292:14 294:7       124:19 141:13      88:21 89:1,12
       151:22 152:14    228:16 229:10    294:22 295:23      141:15             90:7,13,19
       152:23 153:12    229:20 230:8     296:5 297:2,4    operate 59:14        98:17 163:20
       153:20 154:20    231:20,22        297:6 298:9,19     235:11             164:4,6 169:7

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 163 of 182                PageID
                                     5004
                                 Anatoly Aleksandrovich
                                                                                      Page 28

       179:21 333:2,7    177:2 178:20      209:6 210:9       participated        9:2 41:16 51:6
       333:12 334:4      181:4 183:4       223:22 229:23      176:1              51:15 63:14
     overinfusion        191:4 192:13      261:1 335:8,18    particular 21:12    69:9 81:2
       305:15 325:4      203:20 208:22    paragraph           24:13 49:1         101:17,22
       325:15 327:15     209:22 211:16     111:3 114:12       74:6 84:4          104:21 111:9
       328:17            213:6 216:3       164:23 204:9       105:9 114:11       112:15,18
     overpressuriz...    217:4 218:5,13    272:8 273:5        115:7,10 117:4     113:2,4 114:20
       179:11            218:13,16,21      289:12             121:10 123:21      114:22 124:23
     oversee 30:7        219:4,22         parallel 128:2      129:16 132:17      125:1 131:15
       36:5              223:14,18,18     parameters          132:19 137:15      131:17 132:9
     owner 76:10,17      225:5,9 227:9     33:21 251:11       141:24 180:15      148:17,24
       76:24             229:11 231:15     251:17 266:20      180:24 193:1       149:3,4,4,8,8
     owners 77:1         231:20 239:6     parent 263:11       233:15 267:3       154:12 174:13
     owns 258:1          241:20 245:7     parentheses         305:11             189:12 206:20
                         245:23 246:3      156:3             partners 95:7       208:2,16
             P           254:4 270:5,5    parkway 3:10        270:2              214:10 216:12
     p 131:22,22         272:6 273:2      part 21:20 22:1    parts 26:15         231:24 239:6
       161:5,8,8,12      275:16 276:5      25:18 26:18        199:16 250:19      241:2,7 242:2
       222:6,9,9,13      288:3 300:3       27:2 28:2,8,18    pass 212:1          244:10,19
       272:11,19,21      313:18,20         30:19 36:10       passing 240:2       259:20 262:15
       295:4,7,7,11      339:4             37:15 44:17,23    patented 37:3       262:16 269:3
       336:16,18        pages 148:4        47:3 49:2,8,13     251:20             269:15 271:4
     package 95:9        170:7 177:10      65:12,14 74:17    patient 44:18       271:23 273:9
       166:4,10,13       177:10 299:11     95:16,24 96:1      75:3 85:20         274:7 288:21
     packages 227:22     340:6             97:1 101:22        89:5 98:3,10       289:1,2,5
     packaging 31:13    pall 153:17,18     120:13 122:22      98:13 158:22       293:5 314:2,10
       276:3             153:19,22         123:1,2 127:17     167:5 168:15       315:20,24
     page 5:12 10:5      154:2,2,9         132:2 134:11       169:13 193:23      316:24 323:8
       10:10,14,19       155:10 197:4      138:19 168:12      202:11,12,16       325:9 335:3
       74:23 76:10       199:5,6,12,17     171:19 173:2,8     231:2 300:18      pcaps 133:2
       80:21 82:2        200:2 201:2       197:17 199:4       305:8 316:16       197:6,23 241:3
       83:6 85:20        239:10 245:14     200:11 206:20      330:15,23          285:4 286:7
       86:8 87:19        273:15 275:10     217:17 229:19      333:1              293:16,20
       92:8 93:23        317:4             233:10,11,15      patients 43:12      294:4
       94:15,16 97:20   pamela 1:5         233:18,20          74:20 75:8,19     pdf 5:17 62:3
       100:6,7 110:15   paperfree          234:7,10           87:21 97:24       peaking 85:8,16
       114:14,17         284:13            242:14,16          113:10 164:2      pending 89:14
       115:7 116:11     paperwork          243:16 265:17      165:22 167:15     pennsylvania
       117:9 121:23      118:13            270:1 271:5,10     167:17,18          3:5
       141:19 148:6,9   paradigm 6:12      271:17 291:16      168:2 193:18      people 44:11
       148:16 149:20     7:8 66:4 94:23    297:19 304:7       224:10 303:5       65:20 70:14
       155:5,16 157:4    95:3,10,11        306:21 314:24      303:19 311:1       92:5 123:16
       157:9 158:4       161:18 165:15     323:14             331:7 332:6        126:11 149:11
       159:13 163:12     166:4,6,6        partially 102:11    335:5              149:16 150:3
       163:12 167:5      167:11 171:5      111:9             payers 95:5         169:4 172:24
       170:6 172:11      171:23 172:4     participate        pcampbell 3:11      173:4,5 183:17
       174:10,11         176:4,6 183:12    245:3,4           pcap 5:13 8:1       194:8 195:7

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 164 of 182                  PageID
                                     5005
                                Anatoly Aleksandrovich
                                                                                        Page 29

      254:5 295:20     person 65:22         230:9               219:5,7 236:7      280:1,8 282:1
      306:12            112:16 123:13     phoenix 235:20        245:1 246:5        285:21 288:3
     perceived 45:8     123:19,23         photograph            271:17             298:10 338:3,8
      45:21 46:12       136:9 137:14        70:19             planned 108:21     pllc 3:8,14
     percent 103:8      173:12 272:16     physical 99:12        226:15,23        plot 150:1
      235:16 304:19     306:11              111:6 153:9,9       236:3 242:23       151:23
      320:4            personal 30:24     physically 20:17      255:7 257:11     plunger 59:16
     percentage        personally           67:3                257:23 279:13      67:2,10 80:23
      304:13            224:3 306:13      physicians 95:2       288:13,18          85:2 99:14
     percentages       persons 59:23        190:3             planning 193:17      101:14 110:7
      304:12            60:4              physics 208:12      plant 23:8           111:7
     percentagewise    perspective        pick 160:22         plastic 124:22     plus 145:10,11
      320:1             78:19             picked 65:11          131:17 200:7       177:20 181:18
     perez 136:1,2     pertaining         pictograph            214:9            pluses 177:18
     perfect 54:4       231:24 261:2        167:20 206:16     play 55:21 56:23   pm22s 152:20
     perform 175:17    pertinent 64:20      210:7               57:5,18 58:9       152:24 153:12
     performance       ph 2:22            picture 59:15         60:7 71:6          156:14 157:15
      180:9            phase 49:18        piece 34:20,21      played 57:8          232:18 240:7
     performed          108:11 112:11       265:12              58:13 66:10      pms 152:24
      94:18 164:3       191:12 226:11     piedmont 3:20         71:9             point 19:7,8
      178:13 237:22     226:15,16,21      piston 99:2         playing 16:17        20:20 21:1
      241:7             227:14,15,19      place 13:24 29:2      60:15              32:13 40:16,20
     performing         227:24 230:14       32:8,20 34:6      please 15:12,17      59:2,20 63:24
      112:17 113:9      256:22,24           34:21 46:17         16:3,6 17:1        70:7 71:4
      225:21            259:14 279:16       65:1 68:3           79:4 87:20         77:21 78:1,10
     performs 33:20     288:12,17           133:6 151:11        104:16 110:14      81:18 82:19
     period 37:7        289:8 290:9         227:11 266:15       119:3 125:24       85:21 86:2,4
      85:22 86:7       phases 112:13        283:21 284:15       126:1 128:17       86:10 87:4
      99:19,24 201:6    313:21              286:23 323:23       139:20 140:12      89:24 94:22
      266:22 279:12    phenomenon         placed 65:9,10        148:14 161:15      95:1,4,6,8 96:5
      297:16 301:22     19:14 39:16         266:16,19           169:17 172:5       96:8,21 99:16
     periodic 137:22    42:2 55:13        placeholder           178:20 181:4       102:12 113:24
     permeability       67:22 69:11,22      55:23 56:1,19       183:4 184:23       117:18 118:2,7
      120:22 274:3      70:15 71:24       plaintiff 1:6,12      186:10 191:4       120:11 124:7
      275:5             72:2,5 75:13      plaintiffs 3:6,12     194:15 201:19      132:5 133:13
     permeable          83:4 84:11,21       3:17 12:20          203:7 205:16       133:23 134:12
      102:5 115:14      87:1 96:20          329:23              208:22 209:3       141:6 151:18
      121:4,12,20       98:24 120:6,16    plan 6:11 114:18      210:19 213:7       152:6,13
      124:5 126:19      142:7 262:1         117:9 122:1         214:21 215:20      159:16 160:5
      130:18 150:15     297:10 302:7        124:3,9 127:10      217:4 220:6        179:18 180:7
      152:5 160:15      303:2 305:24        130:23 131:12       222:16 228:6       182:15 193:15
      178:18 215:5      306:1,7,10          134:11 136:24       239:6 240:12       195:10,13
      242:10 271:22     307:4               137:4,10 146:1      244:6 247:3        196:8 200:22
      274:8,12 327:1   philadelphia 3:5     147:12 161:18       249:13 253:16      213:2,18
      328:2             14:10               162:3,7,11          256:2 262:4        214:16 215:8
     permitted         philip 3:9           165:21 217:13       267:16 268:23      219:11 221:14
      215:13           phillips 230:2,4     217:20 218:5        277:19 278:16      221:17 224:7,8

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 165 of 182             PageID
                                     5006
                                Anatoly Aleksandrovich
                                                                                   Page 30

      227:1,4,6        poses 43:12        80:7,11 139:23   prescription      preventative
      228:1,23,24      position 11:15     140:7,19 141:1    106:21            28:19 29:2
      233:24 234:11     25:8,10 29:11     210:22 211:6     presence 69:16     39:13 43:2
      235:5,13,21       35:1 223:9        220:9,18,24       203:4             44:22 45:9,20
      236:6,8 237:3     285:3 286:7       221:8 228:11     present 51:11      46:9 95:17
      238:14 245:24     309:20 334:1      228:18 244:9      101:6,7 109:23    96:2 168:7,13
      246:11,16        positive 70:8      244:18 298:13     109:24 116:18     311:5,10,20
      250:1 252:23     possess 250:23    pq 248:19 249:1    116:19 159:11     312:1,5
      255:23 258:14    possessed         pqs 248:15        presentation      prevented
      266:3 267:14      197:20           pr 5:14 63:5       80:17 140:16      158:17
      268:18 282:22    possibility        64:3 104:22       141:1 157:7      prevention
      283:3,6 284:23    102:19 104:1     practice 21:10     171:22 172:3      181:5 182:19
      285:2 287:22      114:19 169:6      21:23,24 27:10    211:12 233:1     prevents 42:11
      289:9 291:17      169:12            27:11 150:7      presentations     previous 19:16
      326:8 334:5,8    possible 48:9     precautions        140:19            134:7 135:4
     points 150:21      108:22 146:21     313:13 319:2     presented 77:7     293:10
      231:17            183:1 283:23     precise 307:4      94:8 140:20      previously
     polyester 101:6    288:19,22        predetermined      252:6 291:18      124:16 125:7
      101:8 109:23      292:3 299:3,13    266:22           preserve 275:4     271:12
      109:24 112:18     301:24 306:5     predicate         president 146:7   primarily 23:17
      125:17,20         306:18 311:2      282:16            147:13,15,18      35:8,10
      199:3,11         possibly 308:19   predict 158:12     147:21 194:5     primary 101:12
      273:16 274:5     postal 224:1      preferable 48:2    272:11            101:16 109:20
     populated         posted 25:9        53:6             pressure 42:12     110:4 243:18
      131:18           potential 6:12    preferred 52:20    59:10 98:24      primaryfill
     porex 9:9          94:19 146:11      52:24 97:7        99:17 174:14      85:23
      153:14 155:1      146:21 158:12    preliminary        174:19 183:6     prime 5:14,20
      155:13 239:14     158:16 159:6,7    82:8 165:2        184:5 237:24      6:1 7:12,15
      239:17 240:7      159:10 161:19     183:10 216:14     266:21            63:15 66:5,23
      241:12,13,14      163:16,19         216:16 217:8     pressurized        67:5 79:8
      243:6,18          164:4 167:8       217:19            68:20 101:13      80:18 83:14,23
      252:19,24         174:22 202:17    premarket 9:2      110:6 181:8       84:2 91:1
      254:21 258:6      213:14 216:6      269:3,15          182:13            92:13 93:20,24
      258:13 260:12     260:24 273:13     282:14           presumably         100:18 101:4
      265:20,24         310:9,21         premature          332:20,23         104:21 113:11
      273:17,20         317:17,21         101:14 110:6     presumed           113:17 139:23
      274:2,4,6         319:10           preparation        165:18            140:8 141:6
      275:12 280:11    potentially        162:17 257:21    pretty 89:1        171:5,22 187:5
      288:24 289:6      42:13 72:20       257:23            163:1 217:23      187:11 209:18
      291:22 292:2,7    96:18 98:9,11    prepare 140:19     221:3             210:23 211:7
      320:20 321:15     98:21 174:5       140:22 241:10    prevent 41:17      220:10,19
      323:9             216:7 328:4      prepared 80:13     41:18 45:10,23    231:5,9 261:22
     porous 275:12     powder 21:9        141:1 185:12      159:8 174:6      primed 91:1
     portion 93:15     power 22:21        257:11,12         175:8 179:14     priming 55:4
      125:20 207:1     powerpoint 5:20    279:8             181:6 182:5       58:7 206:8
      296:1             6:1 7:11,14,17   preparing 26:21    310:21 319:10     210:10
     portions 140:14    8:1 9:17 79:8    prescribed 95:3    324:2 326:14     principal 35:5

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 166 of 182              PageID
                                     5007
                               Anatoly Aleksandrovich
                                                                                    Page 31

     prior 18:7 19:10   28:18 33:19,20    286:6,23 287:9    243:19 249:1       31:13,13,14
      19:11 80:23       34:13,15,19       290:2 309:24      261:12 263:22      32:23 34:4
      83:12 91:19       41:9,12,14        311:14 315:18     266:11             53:18 55:6
      111:6 141:13      43:5,7,17         323:24 326:4     production 10:9     65:13 77:8
      154:12 209:17     44:13 45:18,19   processes 24:16    12:5 26:4,11       81:17 92:4,4
      226:17 328:13     47:4 49:2,7,14    24:17,21 26:9     30:11 128:12       93:2 112:14
     priority 75:1      52:12 55:4        26:19,23 27:17    128:15 129:24      118:10 123:20
      97:22 241:19      57:13 72:19       28:14 29:1        152:3 202:10       135:15,16,17
     pro 181:11         78:18 96:2        33:1 47:7         217:10 226:20      135:19 154:8
     proactive          97:2 100:20,21    118:23 131:14     232:15 235:15      174:12 175:4,5
      330:22            100:23,24         248:23 252:11     235:16,21,24       175:17,23,24
     probable 213:16    101:2 103:12      286:23 314:22     239:18 242:1,6     176:3 211:8
     probably 31:19     103:12 112:9      314:24            243:4 245:12       220:20 232:1
      57:18 68:11       113:10 118:16    processing         248:5,20 249:3     289:8 294:21
      89:4 109:22       118:17 122:2      236:22 248:21     251:1 254:21       311:17 316:8
      123:18 156:7      122:15,19,24      251:10 283:13     256:24 260:1      projected
      196:1 198:7       123:3,4,5,8      procure 217:17     264:5 282:23       217:24 257:9
      219:19 258:17     127:15,17         232:23 286:17     283:9,23           257:18,19
      281:16 306:23     128:20 129:2,8   procured           284:16 285:4       260:4,15,17
      332:16            129:13 130:20     234:14            285:13 286:12     projections
     problem 41:7       131:3,19 132:5   procurement        286:20 289:16      156:7,8
      42:15 44:24       132:15,20,21      227:21 236:23     289:17 290:10     projects 31:3,7
      45:8,10,21,23     133:12,23        procuring 26:10    290:16 291:4,9     31:17 92:2
      48:18 49:4,16     135:2 137:3       232:5             291:22 292:3      promising 217:9
      53:21 77:21,24    141:20 142:1,1   produce 250:10     292:10,22          243:24
      78:3 84:1,4       142:10 144:17     321:6             293:4,5 294:4     prompted
      103:9 109:12      146:4 147:12     produced 92:24     315:19             284:11
      115:6 118:14      174:22 177:23     151:3 315:12     productions        proof 178:8
      133:24 174:12     188:23 189:1      317:8             12:15              180:21,23
      200:18 208:8      197:16,23        produces 27:7     products 25:21      181:2 328:24
      208:16 214:24     199:4 200:7,15   producing          26:13 35:12        328:24
      303:3,18          200:16,17         251:19 293:16     36:4,9 110:22     proper 23:6
      308:23 315:21     211:13 217:19     309:9             110:24 189:7       177:5
      324:3 330:21      218:24 219:10    product 23:5       258:2 335:17      properly 11:18
     problems           221:13,17         36:11 40:16      professional        139:3 167:21
      314:12            225:20 227:2,6    46:10 72:13       75:24 89:7         204:13 285:14
     procedural         233:13 236:23     75:3 78:18        95:2 166:1        properties
      127:17 265:11     236:24 242:4      97:23 130:24     profits 330:5,10    120:16 149:8
     procedure 73:17    243:7 248:3,7     131:6,21         program 17:22       153:9
      190:8 287:10      248:14,16         132:12,16         168:8             propose 175:19
      303:20            249:7,11,20       142:13 145:21    progress 32:21     proposed
     procedures 29:3    251:10,16         189:16,21         33:2 138:22        165:20
      314:6             252:7 254:20      190:2,3 197:3    progressing        propounded
     proceeding         255:18 258:18     199:17 226:14     22:8               340:8
      127:20 251:1      259:17 260:12     227:4,16         prohibitive        proprietary
     process 15:9       272:2 283:16      236:10 237:6      317:9,9            31:23 37:3,13
      27:5,6,7,18,24    283:20 285:17     237:17 241:12    project 22:10       37:19,21 38:6

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 167 of 182               PageID
                                     5008
                                 Anatoly Aleksandrovich
                                                                                     Page 32

       38:19,21 39:6     198:12 199:3     purchased         255:14 257:7       306:24 320:12
       42:17 50:12       199:11 273:15     234:18           260:5 264:5        322:3,9,11
       199:5 208:9       273:18,22        pure 299:6        266:11             327:20 328:10
       251:18,20         274:2,5,11,12    purely 214:17    qualifications      330:8 331:22
       252:1 297:20      274:21 275:3     purpose 36:15     17:4               333:23 335:6
     pros 179:10         275:11,12         74:4 96:12,15   qualified 226:14   questionable
     prospect 254:14    public 2:9         96:17 138:17     235:15,21          112:10
     prospective         337:16 340:21     174:3 275:2      243:23 259:20     questioning
       216:13           pull 62:17,18      305:21 307:4    qualify 130:23      105:16
     protection          104:16 294:24    purposes 16:2     219:2 236:9       questions 9:9
       159:19 198:16    pulled 266:23      68:4 128:13      254:21 309:16      57:20 62:22
     protective 11:14   pulling 79:1      pursuant 2:4     qualifying 131:5    277:13,16
       13:12            pump 36:19,22      13:2,12          132:16 202:15      280:11,20,22
     prototype 202:9     36:22 37:17,24   pursue 116:23     227:3 237:5        307:16,17
       283:8 289:4       38:4 39:3,8       196:17           260:12             308:3 309:12
     prove 237:17        55:4 57:2 59:4   pursued 184:17   quality 21:20,24    311:4 319:13
       328:19            59:14 61:3        184:21           22:9 28:5,23       320:10 329:13
     proved 242:3        66:23 67:2       push 231:2        44:5,6 65:21       336:5 340:8
       313:9 314:18      82:10 91:1       pushed 219:14     77:6,6 127:18     quick 104:3
       327:14 328:1      93:1,15 94:24     220:2 236:12     136:15 137:12      171:13 221:22
     provide 16:23       99:1,13 101:11    236:16           144:5 145:10       328:10
       34:7 168:14       101:13 110:4,5   pushing 60:2      146:10,20         quickly 15:9
       174:6 175:6       111:7 116:1,14   put 62:11,14      147:14,15,21       55:20 116:2,4
       187:8,13          116:15,24         65:5,15 107:10   188:4 195:3        152:4 158:5
       193:10 198:15     117:1 165:15      107:20 129:13    250:12 264:15      280:18 295:15
       224:21 257:13     166:4 174:7       138:16 141:2     264:16 304:8       298:9
       326:15            176:11,18,23      258:18 264:18    304:11 315:1,3    quickset 7:6
     provided 33:8       179:9,21          266:4 283:21     317:13             205:19 206:2
       55:13 117:23      180:11 183:15     292:23 302:5    quantitative        208:5
       159:19 166:3      188:19 204:12     323:23 327:23    156:5,6           quicksets 208:1
       192:19 225:1      204:24 206:7      327:24          quantities
       225:22 277:1      207:18 210:9     putting 243:6     259:17                    R
       277:17 281:4      210:10 223:22     302:23 328:13   quantity 217:18    r 171:17 173:5
       281:21 318:20     229:19,20,23      330:15          quash 11:14          173:14 339:1,1
     provider 145:14     230:11,18,22                      question 10:18     radiological
       193:22 295:18     274:17 297:20            Q         15:11,13,22         225:14
       300:17            335:8,8,18       qir 8:2 63:14     16:7,14,22        ramping 26:3
     provides 159:14    pumpenfehler        244:10          25:18 26:5        ran 250:18
       230:5             56:1             qir09006 111:4    44:4 47:12,15     random 121:9
     providing 33:11    pumps 35:13,14      112:2,11        59:6,8,23 61:3      121:13,19
       33:22 103:4       36:22 95:3,10    qit 143:12 144:4  65:16 66:11       range 123:8
       267:13 285:12     176:6 183:22       144:15,19,23    123:10,17           319:24
       286:12            188:9,11,17        145:2,5,11      128:17 140:17     ranges 123:6
     proximity           207:20,22        qit13006 7:12,15  147:3 172:6         157:12
       235:24            230:5 297:23       210:23 220:10   198:6 229:3       rare 86:13
     ptfe 125:4         purchase 285:14   qualification     238:21,22         rarity 260:24
       126:16,17         286:4,15           246:5 249:2,3   269:24 292:12     rate 83:14 238:3


                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 168 of 182                  PageID
                                     5009
                                 Anatoly Aleksandrovich
                                                                                        Page 33

       319:22           reasons 16:9       recognize 57:11    reduces 242:8        148:23 188:23
     rates 319:24         75:3,4 97:23       105:5,8 140:14   reduction            188:24 230:5
     rationale 75:1       98:4 128:14        209:13,16          159:14             249:1
       97:22 297:19       166:23 237:21      332:12           redundancy         reflects 212:22
     raw 299:7            279:21 313:5     recollection         116:14,24        refresh 71:5
     reach 154:21       recall 18:17,19      81:14 82:16      redundant          regarding 172:3
     reached 13:3         19:18,21 40:7      105:20 107:17      148:5              187:10 202:9
       154:8              40:10,21 41:2      110:8 116:16     reevaluate           247:13 316:18
     read 105:22,24       41:3,8,12,13       159:23             251:3              319:13
       151:23 337:9       42:15 46:5       recommendat...     refer 96:4         regardless
       338:3 340:5        67:24 70:6,13      227:21             108:18 154:11      303:16,21
     ready 254:21         70:16 71:2       recomplete           175:3 189:3      registered 2:8
       266:4 268:19       76:2 77:3,10       258:17             195:15 197:21      165:16 337:15
     real 53:23 55:20     78:12,15 80:16   record 12:1          204:24 206:7       337:15
       104:3 158:4        82:23 85:3         13:16,20 14:8      210:9 211:24     regular 33:24
       221:21 280:18      89:17 90:22        54:13,20 61:6      218:3 263:21       225:2 293:11
       298:9 304:15       91:5,6 108:14      65:17,22 80:1      307:21             332:1
       306:21,21          108:15 109:7       100:10 104:6     reference 82:13    regulated
       325:19             113:5 119:21       104:12 107:8       192:23 209:20      313:11
     realized 68:10       139:3 145:20       107:11 161:4     referencing        regulation 28:11
       78:5 118:21        166:12,19          161:11 169:19      229:7              28:13,21
       214:17             167:1 172:1        205:8 222:5,12   referred 147:7     regulations 28:6
     really 19:9          173:24 175:22      275:20 294:23      210:14             28:18,24 314:7
       49:10 89:7         175:22 195:22      295:3,10         referring 49:7       315:4
       92:15 97:18        201:6 202:21       321:11 323:5       92:19,22         regulatory
       102:18 105:22      204:20 205:4,6     336:15 337:6       111:14,20          133:18 134:5
       189:23 192:11      223:21 224:2     recorded 300:9       137:17 141:23      138:20 145:10
       221:9 229:4        224:13,16,24       301:2 302:17       144:8 146:15       146:3 238:22
       231:14 335:22      225:16 226:6       332:7,10,19        146:17,24          258:1 270:2
     realm 307:9          253:9 271:8,10   redesign 46:10       147:1,6 151:16     276:24 330:17
     realtime 2:7         271:17 273:11      52:8 53:19         155:18 156:4       335:22
       337:14             279:23 294:10      102:4 116:15       158:8 159:1      rejected 127:6
     reason 37:15,18      294:14,17          116:23 117:5       188:16 189:4       184:16 279:9
       37:21,23 77:14     295:17 308:16      118:4 121:17       189:18 190:4     related 16:6
       77:15 88:5         311:6 318:11       133:6 181:19       190:11 191:1,8     105:20 111:21
       91:23 101:3        319:14             181:23 230:17      191:14,21          188:8 189:11
       123:21 153:6     receipt 237:3        303:18 327:23      192:1 193:12       189:15 190:2
       166:21 170:3       238:9 286:19     redesigned           212:11 221:20      230:10,24
       202:11 219:9       338:15             326:13,15          229:16 230:3       271:6 299:3
       224:9 259:13     receive 190:3        327:10 328:13      230:15 231:17    relating 30:5
       270:23 279:6       197:19 239:13    redesigning          248:17,18          31:8 33:12
       338:5 339:6,8    received 66:1        305:21             290:12 324:21      40:24 49:21
       339:10,12,14       86:3 329:4       reduce 159:7         332:20             163:17 167:8
       339:16,18,20     receiving 306:8      160:1 174:23     refers 108:16        180:10 187:5
       339:22,24        recess 54:16         175:19 240:1       111:17 131:14    relationship
     reasonable           104:9 161:7        273:13 306:4       141:24 142:5,6     30:8,20,23,24
       16:23              222:8 295:6      reduced 130:8,8      147:24 148:22      78:19 243:22

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 169 of 182                   PageID
                                     5010
                                  Anatoly Aleksandrovich
                                                                                         Page 34

     relationships         141:12,16          273:17 275:12    reporting 46:23      128:9,11 202:7
       23:7                155:19 171:15    replacement 8:1      46:24 136:8        202:10,12,16
     relatively 98:5       171:24 179:4       114:22 196:12      138:20 142:11      204:20 226:17
     release 128:11        180:5 182:15       197:1 225:19       190:18 261:20      226:19,22
       129:23 202:9        183:2 184:19       226:12,18          299:12             238:11 242:11
       267:11 283:8        193:5 195:14       227:3 228:3      reports 6:16         257:2,22
       285:13              196:2 198:21       232:1 241:24       7:20 33:23         279:15 281:11
     released 196:3        201:10,14,16       244:9,19           61:12 185:2        314:1 315:3
       289:17              203:5 206:13       259:15 271:21      201:15 217:14      316:12
     releasing 128:15      207:15 208:17      288:20 289:1       240:15 302:7     requirement
     reliability 180:8     208:18 216:19    replacing 314:9      332:19             29:1 120:5
     reliably 27:7         216:23 218:2     replicate 71:24    represent            152:9 265:11
     relook 252:18         219:20 220:4       72:5               169:24 267:4       279:19
     rely 103:21           221:11,15,19     replicated 78:4    representatives    requirements
       208:10              227:5 229:1      replow 15:2          186:24 332:11      28:2 29:5
     remain 20:8           230:16 231:1     report 5:16 8:14   represented          244:1 313:8
       102:5 115:13        234:4 236:18       8:17 33:15         271:2 328:6        318:6 330:17
       121:11,20           236:20 240:10      34:12 46:20      representing 3:6   requires 135:3
       124:4 126:19        246:15,20          62:2,24 63:17      3:12,17,23 4:6     257:21,24
       150:15 178:18       247:22 253:8       63:20,22 109:3     4:12               279:12
       215:5 271:21        255:5 258:7        110:14 121:23    represents         requiring
       274:7,8 327:1       261:18 264:3       162:18 163:1,3     272:16             279:22
       328:2               274:22 278:13      163:3 185:12     reproduce 67:21    research 155:1
     remained              280:21 281:14      195:15,18,20     reproduction         155:15
       112:11              281:20,23          195:20 196:2       337:21           reserve 243:10
     remaining             283:18 291:14      217:22 218:1     request 8:9,12     reservoir 7:3,9
       130:18 149:3        292:4 295:21       241:1,5,6,11       9:7 10:9 83:12     36:17,21,22,23
       153:1 217:6         308:12,19          241:23 242:3       108:11 109:16      38:16 57:23,24
       237:13 291:3        318:1              262:7,15,20        223:22,23          58:4,4,20
     remains 113:23      remembering          263:5 264:6,22     224:15 225:13      66:19,22 67:3
       242:10 260:23       81:16              265:6 267:12       226:6 256:5,12     67:10 68:11,17
     remember            removal 181:5        267:13 288:11      257:6 258:20       69:4,7 82:7
       14:23 18:15         182:19             305:9 306:14       259:2,9 278:19     90:24 91:4
       19:9,15 25:11     removed 69:6         306:15 309:18      279:3 302:6        99:3,6,14,16
       25:12 28:10         112:9 315:21       321:6 329:5      requested            100:2,2,20
       33:3 39:22,24     removing 181:7       334:6              134:21 256:17      101:2,10,14
       40:1 61:16        render 101:9       reported 90:23       258:9 260:8,15     102:6 110:3,7
       67:18,19 68:13      110:1              111:5 137:15       277:2 279:10       111:8 114:7
       70:1,4 76:23      rendering 41:21      137:21 305:8       337:7              149:17 150:10
       78:23 80:12,19    repeat 243:2         331:6            requesting           150:16 151:4
       83:11 87:2          321:12           reporter 2:8,8       224:12,23          165:10 167:21
       88:16 89:20       repeatedly 27:8      14:9 15:19         256:13 257:17      167:22 168:4
       91:9,14 93:1      repels 125:12,12     16:9 21:17       require 132:20       173:22 174:8
       96:9 117:2        rephrase 15:13       39:15 153:24       189:6 238:19       174:19 175:6
       121:6 124:6       replace 229:18       319:3 330:7        256:19             178:23 179:5
       132:18 137:4        229:21             337:15,15,15     required 46:17       179:12,13,16
       140:23 141:8      replaced 215:4       337:23             46:19 74:6         179:19,23

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 170 of 182              PageID
                                     5011
                                 Anatoly Aleksandrovich
                                                                                    Page 35

       181:4,8,13         214:12,13          137:23 139:16    81:11 82:18      189:12,14
       182:12,18        rest 86:22           139:23 140:8     84:12 87:17,18   191:3 192:4,15
       203:11 204:17    resubmission         141:6 162:17     87:23,24 88:2    193:4 194:7
       206:7,21 207:2     279:14             163:3 164:18     88:6,17 89:5     197:7 198:19
       207:9,11,17,23   result 84:19         183:10 219:22    90:5,8 96:23     201:16 203:22
       209:6 210:3,3      98:9,11,21         227:12 228:11    100:3 102:8,10   204:5,6 206:24
       210:10 303:6       99:4 100:21        228:19 238:11    103:11,15,19     208:24 209:13
       310:1,8 334:9      163:21 179:19      244:11,20,23     107:21 108:1,5   210:7 212:16
       334:13,19,22       204:14 261:22      245:4,5 268:20   109:17 110:24    214:4,18,20
       335:2,12,15        288:11 305:10      279:12 289:14    111:2,24         215:6,7,14,17
     reservoirs 29:21     308:22 309:4     reviewed 85:22     113:18 114:8     217:20,21
       29:23,24 30:2      309:23 310:7       127:19 138:8     115:19 117:14    218:9,18 220:5
       38:7,11,17,20    resulted 91:14       163:2 237:7      117:15 118:24    221:3 225:8
       39:1,2,5,7         113:8 249:8        282:14           119:1 122:16     229:10,12,13
       95:11 112:24       259:17 260:2,3   reviewer 136:22    124:20 126:23    230:13 231:13
       114:3 116:1        305:3 331:20     reviewers          127:3,12         232:1,6 233:3
       149:12 150:4     resulting 113:17     137:13           128:15 129:4,8   233:22 234:9
       166:6 176:5,16     232:15           reviewing          130:16,20        234:16 239:5
       205:9 208:15     results 43:20        129:12 138:18    131:3,4 132:12   239:10 245:14
       209:14,20          82:3 101:15      reviews 137:22     133:12 135:11    246:6 249:15
       297:22 300:19      164:2 217:8        137:22           140:24 141:4     255:5 259:10
     residual 69:17       241:7 245:13     revisiting         141:16 142:7     263:4 264:17
       69:23 70:7,8       250:13 267:12      254:12           142:12,15,16     268:2 272:5,9
       112:24 114:3       317:8            right 11:21        142:22 144:2     273:18,19
     resolution         resume 165:6         15:14 16:4       144:11 145:4,5   275:18 278:15
       106:24 107:3     retire 179:13        17:5 19:4 20:3   145:23 146:6,7   279:2 284:17
     resource 316:12    retool 133:6         20:6 29:6        146:10 147:11    286:24 290:18
     resources          return 112:12        36:20,20 40:3    148:1,3,8        292:15 293:7
       243:13 316:11      293:21 338:13      40:11,14,18      149:10 150:11    296:7,12,14,15
     respect 310:15     returned 61:13       42:9,12,17       150:21 151:6     299:17,18
       312:3              67:14,20 68:7      43:13,24 45:4    151:11 152:18    300:13,16,22
     respond 278:6        69:15,21 82:22     45:6,11,17,24    152:19,21        301:5,9,11
     responded            110:21,24          46:6,9 47:9      153:23 154:16    302:23 304:17
       277:12             112:10,13          48:14 49:13      156:11,17        304:21 305:4
     responding           142:14             51:12,23 52:1    157:5,13 158:2   307:11 310:17
       281:8            returns 299:2,13     53:7,10,24       158:14,18,20     325:12 326:8
     responds 226:10    rev 6:13 161:21      55:8 56:22       160:20,24        326:17,24
     response 9:9       revealed 288:23      58:19,21 59:14   163:9 164:21     330:2,5,17,18
       12:9 15:22       review 5:20 6:1      59:17,18,22      167:2 168:17     330:24 331:8
       226:5,5 280:11     7:18 8:2 33:8      60:21 61:22      170:13 171:10    332:6,13,14,22
     responses            69:14 79:8         63:23 64:11,21   173:9 174:9      333:4,8,13
       139:14 280:18      80:18 105:15       64:22 65:2       175:9,10,20      334:11 335:15
     responsibility       112:22 127:12      66:16 67:8       177:9 178:15     335:23
       35:8,11 49:8       127:15,16          68:14,18 69:2    180:18,20      righthand
       78:18 134:11       128:5,9,10         69:5 71:7,22     181:20 182:6     270:16
       270:1 307:9        129:19,21,22       73:3,4 74:6,12   183:16 184:5   rise 51:15
     responsible          129:22 135:3       75:22 76:2,18    186:3,4,9      risk 43:5,6,12

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 171 of 182                 PageID
                                     5012
                                 Anatoly Aleksandrovich
                                                                                       Page 36

       44:18 47:3,6,6     182:17 235:15     80:22 82:3         60:5,20,24         143:17 146:13
       47:17,19,23        250:21            84:24 85:20,21     67:11 99:7,17      148:19 149:23
       48:6,8,10 50:1   runs 248:19         86:9 94:16         99:18 100:1        157:11 159:21
       52:14,20,24        250:17,18         100:15 109:19      165:10 184:4       162:8 166:8
       72:11,16 74:20   rush 336:10         109:19 111:3     se 303:1             167:12 186:22
       75:4,8,10        russia 20:8         112:1,8 114:2    seat 179:21          190:24 197:12
       77:16,22,23                          120:3 146:7,10   seated 58:3,8        199:7 202:19
       85:20 92:9,12            S           148:13 149:21      59:1,2,5,5,11      203:24,24
       93:18,20,24      s 1:17,17 4:12      158:5,21 159:2     61:1               205:2 206:9,16
       94:19,21 97:4      5:10 9:1 11:4,6   159:13 160:14    seating 58:7         206:22 244:21
       97:7 98:3,5,6      11:16,18          163:17 164:23      59:18,19           247:15 262:17
       103:6 129:17       119:15 269:2      165:13 174:12      179:20 183:7       263:7,16
       130:3 143:6      safe 168:15         174:17 178:8       184:1,1,3          264:11,14
       146:9 158:12       311:2 319:1,7     179:12 181:15    second 76:9          270:24 276:11
       159:14,17        safely 149:7        183:6 193:7,16     80:20,21 94:15     276:13 289:19
       160:1,13         safety 43:13        202:11,14          125:24 140:12      306:13,13
       164:24 166:22      44:18 75:4        204:6,9,23         148:14 175:15      319:19
       174:23 177:4       98:3 167:8        206:7 210:8        189:14 191:11    seeing 59:15
       177:12 183:1       202:11,13,16      223:19 229:5       195:5 203:19       71:2 250:24
       190:22 196:6       261:13 316:16     232:7 238:10       203:23 204:9       264:1 275:3
       223:10 226:2       330:1,9,16,23     248:12 263:4       208:21 211:16    seek 154:22
       240:1 314:10     sample 156:9        268:11 270:23      218:18 223:14    seeking 37:16
       326:19 328:19      266:16,18         271:15 276:9       229:11 245:6     seen 55:16 57:15
     risks 94:18        sampled 156:9       288:11,12,17       259:20 268:11      57:22 58:6
       261:13           samples 119:24      289:12 290:9       294:23             71:12,14,15
     road 3:20 4:10       120:14 121:2,6    290:15           seconds 60:13        80:10 105:6,9
     robust 310:20        121:19 122:20 scatter 151:23       section 126:17       140:10,15
       312:20 324:1       211:22 216:13 sccm 212:17            203:3              162:10 166:14
     role 19:13 23:1      232:5             242:12           see 14:21 23:21      171:13 181:2
       136:17           sampling 31:7     schedule 34:10       53:7,12 57:1,2     263:12,18,19
     root 45:8 49:15    sandra 136:1,2      190:21 217:20      58:10,16,22        269:17,20
       72:10 82:4       sara 119:15,17      217:24,24          59:23 60:19        277:5 298:19
       101:16 108:12    satisfactory        218:3,8,10,23      63:2 66:6 67:6   seizing 145:22
       109:2,11,15,20     169:5             219:23 235:4,6     71:1 75:5        select 154:5
       110:9 115:6      saturated 152:4     260:4              76:11 81:6       selected 114:24
       143:2 146:8      saw 91:4 137:6    scheduled 19:4       82:11 83:13,17     152:7 233:11
       164:10 175:17      143:21 193:2      290:16             85:10,12 86:14     243:18 245:10
       181:12 213:13      251:1 259:10    scheduling           87:24 88:13,22     245:12 255:12
       213:13,20          262:20 276:13     292:13             89:15 90:14,20     259:15 313:6
     roughly 332:3        295:16 298:23 school 18:2            95:12 98:14      selecting 178:4
       334:1              305:9 324:5     science 123:12       100:15 101:19    selection 151:1
     ruled 214:14       saying 28:23        123:16,19,23       105:19 106:10      217:6
     rules 28:9 314:6     45:6 60:3,9     scope 176:4          106:15,16        send 128:5
       324:22             115:22 212:18 screen 59:15           107:15 108:15      165:21,24
     run 248:19,20        226:10 305:13     71:1               110:18,23          193:21
       251:17 295:24      335:11          screw 57:23          111:10 120:3,8   senior 25:12
     running 19:13      says 64:2,4 66:1    58:3 59:2,9        122:5 136:10       26:2 35:5

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 172 of 182                    PageID
                                     5013
                                  Anatoly Aleksandrovich
                                                                                          Page 37

       147:18 187:19       66:20 67:2       severe 75:9,13     sign 337:9 338:8    situations 165:5
       188:4               72:9 75:2          331:15,19,20     signal 304:13       six 23:16 122:16
     sense 15:12 26:7      78:23 97:22        331:24             329:15              220:20 221:8
       244:3 287:16        117:17 131:23    severity 86:6      signals 59:4          225:12 229:11
       292:20              132:1 164:1        90:3 98:6        signature             231:16 238:6
     sensor 25:23          165:3 167:11       166:22             264:10              259:9 260:8
     sent 80:24            202:8 203:3      shame 59:13        signed 279:4        size 156:10
       167:14,16,17        204:13,18,24     shape 214:2        significant           176:15,17
       167:24 268:16       210:11 258:2     share 190:1          135:10 143:23       230:11
       276:17 279:8        271:19 285:12    sheet 338:6,9,11     163:18 164:4,6    skip 148:3
     sentences 120:3       293:11,21          338:14 340:10      165:1 213:21        231:15
     separate 132:14       296:2,7,9,13     shelf 234:18         213:23 312:20     slide 5:13 57:23
       144:10 170:1        297:14 305:11      237:11,19          316:11              58:3 59:2,8,16
       213:17              309:5 334:10     shes 187:16,19     significantly         60:5,20,24
     separately            334:19 335:8       188:1              234:20 250:18       67:11 80:7,11
       131:20 265:13     sets 5:13 6:12     shift 42:22 50:9     320:4               99:2,2,7,13,17
     september             9:1 29:18,19       221:24           signing 338:10        99:18 100:1
       20:12,24 55:3       30:6,9,17,21     shipments 95:10    silicone 41:16,20     104:21 105:10
       66:3 81:11          31:9,22 32:3       145:22 166:5       112:3 315:19        140:10 141:19
       88:9 139:11         33:13 36:6,14      189:17             325:16              149:21 151:14
       239:1 246:18        38:3,5 61:13     shipped 205:13     similar 110:22        165:9 171:4,13
       246:24 286:2        63:15 67:14,21     239:14             241:11              177:5 182:20
       294:8 300:8         68:7 69:15,21    shop 21:8          simply 113:22         184:4 191:7,12
     sequence 66:23        81:1 82:22       short 182:16         193:21 281:8        195:23 196:1
       72:4 81:10          95:11 104:21       250:17 271:16      309:11 313:15       211:6 213:9
       142:2 170:17        110:21 121:11    shortcircuit       simulate 237:24       214:21 215:19
       170:24              142:15 161:19      166:17             238:5,5             217:13 220:18
     sequences             166:7 176:4      shorthand 147:5    simultaneously        220:24 221:8
       313:14              206:2 208:5      shortly 39:12        239:24 240:5,9      228:18 231:23
     series 39:8 176:6     225:19 237:10      130:2            single 198:20,22      231:24 239:12
       176:7,12,12,15      261:1 269:3,14   shoulders 15:21    singlelayer           244:18
       176:15,21,22        276:3 290:22     show 70:11 71:4      198:19            slides 9:17
       230:6               292:6,10,22      showed 274:13      singlemembra...       298:13
     serious 30:3          293:5 294:11     shower 182:17        198:10            slight 62:8 140:7
       62:16 164:7         294:19 296:2     shown 98:18        site 30:10          slit 199:21
       302:17 333:21       296:18 297:16      255:12           sitting 15:23       small 21:5 22:20
       334:2               297:22 298:6     shows 167:20         308:17              43:9 112:17
     serve 11:7            334:15 335:5       211:21 213:1     situation 46:7        179:12,16
     served 11:17,19       335:13             213:11,11          46:14 49:23       smc 36:2
     service 66:2        setting 24:21      shrugs 15:21         72:1,7,8 73:6     smith 3:8
       87:10 224:1         26:4,12          sic 170:12           73:12,15 74:6     snapcap 113:1,2
     services 2:22       settings 96:6      side 101:7,8         74:14,19 90:22      114:3
       13:22             settled 117:20       109:23 110:1       97:12 112:5       socalled 237:22
     set 23:4 24:16        197:10 200:24      270:16 304:17      113:6 143:22        283:8
       30:11 32:4,10     setup 31:11          306:18 317:9       145:3 328:18      social 91:8
       33:20 35:8        seven 22:13        sides 177:6,16     situational         software 136:8
       36:8 38:1 55:9    seventh 4:4        sigma 23:17          72:24               183:21,22

                   Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 173 of 182                    PageID
                                     5014
                                  Anatoly Aleksandrovich
                                                                                          Page 38

     sold 296:18        soviet 17:17          281:15              298:13             131:12,12,14
       297:3,7,16         20:5              spillage 149:18     stand 42:8 43:1      132:11,24
       304:14,19        space 338:6         spilled 68:15,16      105:8              133:17 142:12
     solution 53:21     speak 53:15           69:1,3 112:24     standard 38:12       142:17,24
       115:5,8,12,21      166:23 286:14       114:3 149:19        142:18 322:10      143:11 144:3
       116:21 127:6     speaking 16:11        150:10 165:22     standpoint           145:8,24 146:9
       168:14,18          304:10              168:3               21:14 116:8        147:12 197:9
       169:1,6 196:18   spec 81:3 148:17    spills 155:17         257:1              197:12 232:7
       310:9,14           159:20 160:8        157:10            stands 235:10        233:13 242:22
       314:11             160:14,19,23      spoke 211:23          309:12             256:23 266:9
     solutions 174:6      215:17,21         sports 91:8         start 59:21          266:10 267:9
       174:22 175:5       217:15 221:18     spouse 1:5            107:24 129:17      289:24 293:9
       175:19             233:6,24 234:6    spring 50:10          204:17 240:2       293:10 313:12
     somebody 83:9        234:7,11,12         70:16 193:3         264:1 286:20     steps 44:7 73:2
       91:6 109:7         289:2 318:2         200:23 258:19       290:6,16           78:21 94:20
       137:5 215:24     special 9:2 261:2     308:11            started 21:4         128:1 134:7
     sonic 201:8          269:4,15 279:7    stage 49:10           57:13 66:24        142:1 143:14
     soon 21:2            279:14,19           221:12              67:1 78:24         148:13 196:11
       146:20 290:10    specialization      stages 50:4           79:1,2 110:20      224:9 243:1
       292:3              21:12 27:10       stain 112:18,23       130:7 235:6        245:23 283:3
     sorry 21:16        specializes 21:9      112:23            starting 25:5        312:18 313:13
       25:17 54:10        155:2             stamp 212:7,8       starts 58:20         313:21 319:9
       62:9 77:12       specific 24:20      stamped 5:14,17       204:2,2 300:15   sterile 237:14,18
       79:14,20 97:21     27:15 28:13         5:21 6:2,5,8,10   state 1:10 17:15   sterilized 216:14
       103:23 108:24      45:15 53:9          6:14,17,19,22       26:12 64:3       stipulation
       128:16,18          84:20 93:24         7:2,4,7,9,12,15     338:5              12:19 13:3
       137:24 148:9       190:19 197:18       7:18,21 8:2,5,7   statement 12:10    stipulations
       155:5 180:4        229:24 233:12       8:10,12,15,17       174:13,16          10:13
       185:16 198:5       311:24 332:4        8:20 9:3,5,7,10     175:2 304:2      stock 290:10,13
       200:9,12         specifically 38:8     9:12,15,17        states 1:1 115:7     291:8
       218:12,17          49:20 59:18         62:3 74:24        statistical        stop 60:2 306:8
       219:6 263:16       123:19 167:1        79:9 104:22         328:24           stopped 58:8
       288:4 307:24       234:19 261:24       119:7 126:4       status 7:18          60:5 184:19
       329:13 333:9       300:21 303:12       139:24 161:22       20:17 223:21       248:22 335:1
       333:16           specification         172:16 185:3        224:12,16        stopper 57:22
     sort 26:7 68:9       148:24 150:23       186:13 194:19       228:12,20          57:24 58:4,20
       72:18 73:21        217:16 233:9        201:23 203:12       229:5 233:2        67:3,10 80:23
       102:2 121:8        245:17 317:23       205:20 209:7        235:3 247:14       99:3,6,14
       254:12 287:8     specifications        210:23 220:10       283:8,9 289:17     100:2,2 111:8
     sound 275:5          129:3 131:8         222:22 228:12     stay 136:7           165:10 179:14
     sounds 41:18         232:22 233:19       240:16 244:11       138:21             179:21 183:8
       181:18             234:10,13           247:7 253:20      stays 159:11       stopping 259:18
     source 64:23         251:21              256:6 259:3       stenographic       stops 60:20
       182:16 271:20    speculate 181:1       262:8 264:23        14:7               99:17 100:3
       273:12           speculation           267:20 269:5      step 72:18           152:5 165:4
     sources 65:7         328:23              277:22 278:20       102:15 122:1       184:5 277:3
     south 4:4          spent 107:1           280:12 282:5        127:22 130:23    storage 22:21

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 174 of 182                  PageID
                                     5015
                                 Anatoly Aleksandrovich
                                                                                        Page 39

     stored 237:13,23     289:14             211:8 220:20       116:10 125:23    systems 28:6,23
     strategy 298:2     submitting           262:7,14 263:4     129:2 133:4,10     44:6,7 174:18
     street 3:4 4:4       267:10             264:22 265:6       135:7 136:6        178:7
     strict 135:3       subscribed         summer 200:24        140:13 155:15
     strike 73:13         340:17             201:13 253:10      167:16 172:7             T
       108:8 116:10     subsequent           258:12 308:11      179:17 189:1     t 5:10 269:24
       133:16 180:4       135:3 197:24       308:11             209:19 221:23      339:1
       252:16 321:7     subsequently       super 73:16          223:8 238:15     tabulated 86:8
       322:2 333:18       197:14           supervision          272:21 304:21    take 15:3,20
     struck 262:20      substance 340:9      337:22             307:6 331:23       16:10,11 45:9
     studies 150:18     substantial        supervisor           335:1,9            48:7 53:23
     study 142:19,21      282:19 324:2       187:21 228:22    suret 66:21          57:5 73:2 77:8
       149:11,15        substantially      supervisors        surface 41:16        78:22 79:4
       150:2 151:17       236:13 282:15      332:22             51:11 242:8        82:9 93:12
     stuff 176:9        success 311:16     supor 152:20,24    surrounding          102:15,19
     subcutaneous         311:17             153:15 155:9       187:11 192:10      103:9 104:3
       9:1 164:2        successful           156:15 157:17    surviving 1:5        105:14,18
       269:2,14           226:16 244:2       232:19           suspected 88:11      116:23 127:1
     subject 12:4         289:12           supplier 23:8        88:21 89:11        133:15 160:21
       338:10           successfully         30:8 78:19         90:9,12,18         161:15 168:11
     subjected            250:11             129:17 154:22    suspended            168:19 169:11
       266:24           suffer 208:8         155:10 197:5       248:15             171:12 186:9
     submission         suffered 328:16      197:20 198:23    svn 66:2 88:3        209:21 210:16
       133:18 134:5     suffice 333:24       216:7,8 230:4      91:11,14           210:18 211:11
       144:3 189:6,8    sufficient 103:5     235:19 242:5     svns 85:22 87:9      221:21 227:11
       189:11 226:17      108:21 312:23      243:21,23          87:20 92:3         241:19 248:6
       226:19 237:3     suggest 164:3        259:14,21        svp 147:15,17        251:2 254:20
       238:9,11 254:7   suggesting           290:6,9          swear 14:11          255:3,19 256:1
       257:10,12,15       28:22            suppliers 26:14    switch 260:2         258:22 262:3
       257:16,21,23     suggests 165:3       117:24 154:5       317:6              266:15 267:2
       260:16 268:15    suitable 241:24      259:22           switched 29:14       267:15 270:2
       269:13,20          242:19 251:7     supplies 33:14     switching 334:7      281:24 283:16
       271:3 277:5,7      259:24 281:5     supply 291:3       sworn 14:14          284:1,20
       277:14 279:7       288:20           support 10:2         337:5 340:17       285:17 286:1,6
       279:10,11,11     suite 2:5 3:4,10     191:20 192:9     synopsis 185:14      298:10 313:2
       279:14 281:5       3:15,21 4:10       192:10 230:14      185:19             313:12,17
       281:22           summaries 34:8       230:17,18,20     synthesized        taken 2:3 13:2
     submissions        summarize            273:17             163:8              13:12 54:16
       258:2              108:12           supposed 26:24     system 26:22         104:9 161:7
     submit 74:10       summarizes           49:11 180:1        29:10 32:8         222:8 224:9
       78:11 143:16       241:6              262:21             43:18 66:5         245:24 271:18
       238:15 266:4     summarizing        sure 14:23 28:20     127:18 132:2       283:3 295:6
       267:14             119:23 267:12      54:5 62:13         174:15 261:24      305:9 311:9,15
     submits 193:9      summary 8:14         72:4 89:3          284:13 315:1,3   takes 22:14
     submitted 74:15      8:17 33:15,23      102:5 103:18       325:7 328:19       23:22 92:3
       133:19 134:15      110:17 114:18      104:4 107:2      systemic 284:4,6     99:19 286:14
       276:15 281:19      186:2,23 202:7     111:16 113:20      284:11           talk 36:12 41:23


                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 175 of 182                PageID
                                     5016
                                 Anatoly Aleksandrovich
                                                                                      Page 40

       42:23 44:1,21      127:20 144:5       215:5 220:9,19     337:6            54:7 55:9,9
       47:1 49:19         171:19 173:2,8     261:3 297:9      testing 67:15,20   59:17,22 60:3
       83:19 122:18       213:12 259:22      305:1,14,23        68:3 71:23       62:19 63:5
       160:10,22          304:8,12           306:9 308:9,21     100:16 110:21    64:7 65:4 67:8
       216:5 237:5      tech 235:20          308:22 309:3       110:22 112:16    68:3 69:13
       245:9,16,17        241:9 247:18       309:22 315:8       119:24 130:4     72:18,20,23
       246:4,5 324:12     247:23 248:3       315:22 316:6       134:8,9 152:7    73:4 75:16
     talked 26:18         252:13 259:21      323:24 324:15      164:3,10 165:3   76:12 81:8
       46:15 82:23      technical 17:15    ten 170:7            180:8 183:9      84:9 86:11
       97:1,6,20,21     technically        tennessee 1:1        196:5,20         89:23 90:5,11
       98:5,16 100:17     322:24             3:10 14:5          211:21 216:15    91:11 92:19
       110:23 130:3     technique 47:23    term 44:24 45:2      216:16 217:7,9   97:1,7 98:4,8
       139:1 142:13       48:11 82:7         45:2 271:16,17     217:14 227:2     99:5 106:4
       142:20 165:8       216:1 255:7        271:20 310:18      227:15,20        108:7 112:5
       168:1 178:2,11   techniques         termination          232:8,14         122:22 123:4
       196:22 215:22      47:17,19 48:7      225:15             236:23 237:21    125:11 128:2
       232:18 266:17    technology 21:9    terms 150:8          241:3,7 242:3    128:21,21,23
       266:17 273:21      21:15 22:22        201:8              242:13,18        129:10 130:21
       324:13             284:13           terrible 47:14       243:3 244:2      131:19 132:13
     talking 20:18      teleconferenced      107:4              245:19 246:6     133:5 138:20
       28:1 53:4          2:2              test 22:9 69:16      246:10 255:13    141:19,23
       54:24 81:9       tell 15:12 17:1      70:2 82:20         257:9,22         142:7 144:10
       96:23 111:12       44:8 72:6          93:14 112:17       265:18,23        145:1,6,15
       116:12 124:12      92:11,14           112:21 135:19      266:12,12,14     146:15 151:6
       125:6 136:23       148:21 151:24      180:14 199:24      266:24 267:12    156:6 158:1,5
       151:10 158:19      158:9 175:1        201:2 237:20       273:22 274:13    162:6 163:1,7
       176:10,20          183:23 207:8       238:6 244:1        281:7,11         163:12 165:8
       195:24 237:16      213:19 229:4,6     245:12 257:14      288:23 289:13    171:11 174:15
       244:24 264:14      231:12 280:18      266:18 274:19      314:8,18         174:20,23
       284:22 295:17    telling 193:18     tested 69:21       tests 68:5 70:7    177:14 184:3
       304:17 325:8     tells 152:2,5        70:5 81:2        text 167:20        189:18 190:4
       331:19             213:22,22          112:15 121:2     thanh 223:17,19    190:11 191:1,8
     talks 160:7        temp 299:3,13        126:15,23          223:19 225:9     191:21 192:1
       177:17 239:13      301:24             127:6 132:1        225:13 226:10    193:12 199:14
     target 246:17,23   temperature          196:6 226:13     thank 307:13,14    199:22 203:6
       280:4              237:23 266:20      288:22 317:18      321:3 323:15     207:9 211:24
     tashkent 17:15       266:20           testified 14:15      329:10,11        212:13,18,20
     task 280:24        temporarily          19:2 310:12        336:5,7,7        212:21 214:6
     tasked 52:13,16      114:20 204:12      312:8 318:21     thanks 11:20       215:21 227:22
     tasks 108:21         260:21             329:24 331:4       222:3            231:21 234:18
       136:20           temporary 7:11       333:6,11 334:8   thats 11:20 13:7   239:4 248:18
     team 39:23           7:14 19:14         335:21             26:24 27:2       256:21 258:15
       52:17 53:18        39:16 40:3       testify 318:17       28:2,5,8 37:18   265:11 274:9
       55:6 61:20         42:1 55:1 82:5   testimony 5:5        40:19 41:24      277:2,15
       76:13 79:1         84:20 101:17       15:19 18:8,18      43:11,24 44:12   286:13 289:21
       101:16 102:13      163:21 209:18      19:5,11,18         45:13,13,19      289:21,24
       117:24 122:10      210:22 211:7       60:23 311:3        52:19 53:8       296:4,10

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 176 of 182                   PageID
                                     5017
                                 Anatoly Aleksandrovich
                                                                                         Page 41

       301:11 306:18      330:1               151:6 182:24       138:21 143:8     told 19:23 77:11
       311:14,16        things 12:9 22:8      304:22 335:4       152:3 155:11       143:13 153:5
       312:11 322:2,9     28:14 31:2,14    three 14:24           161:4,11           169:3 239:8
       324:20,24          33:9 34:22          18:21 23:21        176:11 180:14    tool 158:11
       325:5,12           45:20 53:2          29:12 48:12        187:22 192:22      159:10 213:12
       326:12 328:5       73:10 79:1          58:23 60:18        194:5,12 195:4     214:8
       329:9 330:4        100:5 106:17        87:24 117:3        201:7,11 222:5   tooling 181:16
       334:12             108:7,22,23         130:8 148:7        222:12 227:7       181:23
     thenexisting         145:16,17,22        152:6,7,8,23       235:13,16        tools 214:8
       321:15 323:8       170:16 175:1        152:24 153:1       236:6 237:7      top 6:5,21 8:4,7
     theoretically        213:20 227:17       156:24 158:2       238:7 241:11       8:19 9:14 64:3
       102:18             234:16 251:9        159:18 163:13      241:15,18          69:3 92:16
     theory 120:10        251:13,14           178:12 196:20      243:6,8 248:13     114:8 119:6
       126:15,22          257:4 295:14        197:1 231:21       248:23 253:13      168:4 194:18
     therapy 59:21        315:5 320:18        232:17 233:11      254:11 255:1       201:16 203:22
     theres 16:18         321:13              235:11 237:12      255:11 257:10      204:23 206:19
       28:12 43:11      think 58:6,7          237:13 238:5       257:11,21,22       210:3 212:10
       44:13 45:22        59:19 67:17         250:23 272:6       258:3,8,9          222:21 247:6
       47:16 55:22,22     68:6 81:16          283:17 296:3,8     266:23 277:5       253:19 254:4
       85:6 92:3          88:15 93:5          317:17,17,21       281:15 284:14      263:3 267:19
       93:19 97:13        94:3,4 96:10        318:5              286:18 292:21      268:2 270:15
       99:18 106:8,17     102:22 106:14    threeandahalf         293:2,12,22        276:8
       108:3,10           118:12,13           64:11,16,21        295:3,10 297:9   topics 334:7
       124:19 146:9       123:24 130:16       117:6 312:9,13     298:22 300:16    total 165:14
       152:23 167:19      135:1 136:19        313:3              302:7 315:19     touched 47:2
       203:24 207:11      154:17 166:14    threshold             316:18 323:12    touching 42:23
       235:3 311:3        169:3,5,23,24       331:14,23          336:6,16           80:23 85:2
       319:16             184:18 198:21    till 255:13         timeline 105:5,7   touchstone
     theyre 26:24         212:7,8 223:10   time 13:23 15:5       105:9,19           107:21
       59:20 89:21        239:8 276:24        15:10 16:12,21     107:17 254:19    traced 328:17
       111:20 147:6       285:16 288:5        18:17,23 19:1    timely 11:19       traces 82:21
       205:13 235:12      293:19,22           25:15 30:15      times 86:12        track 136:7
       235:18 251:19      309:14              31:18 32:21,23     216:14 296:13    traditional
       266:21,23        thinking 194:11       33:2 37:7        timing 234:4         279:11,20
       281:2,3 310:18     254:24              40:11,16 41:15   tired 249:14       trained 23:16
       330:22           third 48:10           42:14 54:13,20   tissue 164:2         44:6 307:3,6
     theyve 139:1         142:17 163:15       77:7,21 78:8     title 35:4           332:11
     thin 153:10          189:24              81:15,17 86:17   titled 63:14       training 17:11
     thing 12:17        thirty 338:15         91:19 94:5         140:8 181:4        18:6 21:22
       13:10 28:24      thompson 4:8          96:5 99:19,24      211:7              158:22 307:8,8
       49:15 60:13        11:3                102:12 104:6     today 12:4 13:11   tran 223:17
       115:10 117:11    thompsonhine          104:12 108:21      15:3,23 35:1     transcript 15:24
       138:14 144:7       4:11                109:9 116:18       162:17 211:23      337:9,20
       145:15 150:22    thorough 109:9        116:22 118:2,7     250:22 277:4       338:16,17
       152:2 169:12     thoroughly            124:2,11 132:8     284:2 308:14     transcription
       203:24 206:7       288:22              133:19 134:21      308:17 310:4       340:7
       245:17 294:24    thought 52:11         134:21 136:16    todays 13:22       transfer 114:7

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 177 of 182               PageID
                                     5018
                                 Anatoly Aleksandrovich
                                                                                     Page 42

       167:22 181:16    tuppers 226:6       147:24 267:2     68:18 165:12     uninterrupted
       181:20 182:12    turbo 22:6          269:19           181:8 182:13      26:14
     transferred 69:8   turn 101:10                          204:5 206:5      union 17:17
       113:3              110:2 163:11             U         212:22 246:8      20:5
     trapped 101:12       167:4 178:19     uhhuh 15:22       270:17 276:8     unique 87:17
       110:5              183:3 191:4        94:14 121:24   underside 50:23    120:21 233:14
     traps 101:10         192:12 208:21      142:23 148:15 understand 15:8     233:20 234:13
       110:2              213:6 215:19       171:9 172:9     15:8,11 16:13    unit 51:9 237:12
     traurig 3:19         216:3 217:3,12     182:7 195:9     17:3 26:20,22    united 1:1
     treated 164:7        223:13 239:5       240:21          27:23 28:15      units 88:11,21
       331:21             241:20 270:4     uhuh 15:22        45:8,18 72:24     88:24 89:1,11
     tree 5:16 62:3       272:5 274:10       180:6           75:7 77:14        90:7,9,13,18
       63:1               275:16           ultimate 53:20    96:12 107:13      91:2,2 112:10
     trend 85:6,16      turned 273:22        73:22 115:1,4   107:14 108:16     112:13 156:8,9
     trending 307:4     two 4:9 16:8         312:7,7         121:1 129:11      266:16,18
     trials 70:3,4        18:15 41:18      ultimately 44:3   143:1,2 196:13    297:3,6 298:6
     tried 129:13         88:2 130:9         52:10 75:22     199:9,15,23       304:14,19,19
       251:9 317:14       131:13 153:6       85:17 110:9     243:15 274:10     304:20
       318:3              154:23 170:1       120:17 143:15   275:1 293:8,15   university 17:16
     tries 231:2          170:16 176:11      143:21 160:12   299:1 306:14     unknown 75:17
     trigger 34:11        206:18 216:9       166:18 214:11   309:19 317:16     113:24
       44:2 290:6         216:17,24          215:16 311:16   318:13 335:10    uno 246:9
     triggered 66:14      239:23 241:18      316:16 317:5    335:20            248:13 251:18
       69:14 179:20       281:17 325:20      317:17         understandable     257:13,24
     true 53:8 109:13   twolayer 51:6      ultrasonic 200:6  15:14             258:1
       266:2 337:6        124:14,15          242:4 248:14   understanding     unomedical
     try 15:2,13 16:8     125:3 199:10     umbrella 24:19    27:5 37:14,20     1:16,17 4:12
       16:14 47:8       twominute          unacceptable      38:2 41:6 55:8    9:1 11:4,6,16
       116:19 175:5       53:23              216:22 217:2    55:12 67:13       11:16,18 30:18
       248:24           twoyear 133:23     uncontrolled      71:19 77:20       30:20 31:1
     trying 45:17       type 24:19 26:22     180:3 231:3     81:24 146:8       32:2,8 33:6,9
       107:2 128:19       27:9,18 43:9     uncovered         189:3 249:9       33:11,14 34:12
       129:10 150:6       51:10 80:17        50:10 52:1      250:9 261:4,7     118:3,9 119:19
       199:14,23          92:9 97:3          55:1            312:19            237:11 243:3
       247:20 251:9       116:13,14        underdelivery    understood 16:5    246:11 248:3,7
       251:13 274:9       124:4 172:2        98:21 163:21    16:14 56:10,21    250:20 252:17
       274:24 293:7       189:5,8 201:7      165:1 333:3     103:3             255:14 259:15
       293:14             207:2,8 254:18   undergo 130:19 undertake 327:6      259:19 262:22
     tube 174:18          281:7 287:9      undergraduate underwent             262:23 263:11
     tubing 6:13          334:21             17:20 18:1      217:6             263:15,20
       161:20 163:19    types 27:16        underinfusion    unfolded 81:14     264:2 267:13
       164:5 165:2,5      33:10 38:3         305:16 325:4   unfortunately      269:2 272:17
       165:24 204:11      73:22 234:16       325:15 327:16   62:14             272:17 276:9
     tupper 223:7,8       303:12           underlying       unintended         277:16 278:6
       223:17,19        typical 174:19       303:17          75:17             279:8 280:19
       224:6 225:2,11     182:6,9          underneath       unintentional      282:13,23
       226:9            typically 141:2      63:4 64:4       75:17             285:3,13 286:6

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 178 of 182                PageID
                                     5019
                                 Anatoly Aleksandrovich
                                                                                      Page 43

      286:16 290:21       334:15 335:5,7   28:14,21 29:1      301:24 305:1       245:13 248:2
      291:21 292:13     user 100:24        33:8,11,15,16      305:14,23          253:2 254:12
      292:21 293:15       111:6 181:7      33:23 34:8,12      306:10 308:9       255:8,11 258:4
      294:4 320:18        204:24 206:7     127:23 128:6       308:22 309:3       266:1 317:3
      320:21,23           210:9,14,14      128:10,14          309:22 315:9     version 6:16
      321:12,13,18        296:6 310:10     129:14 131:21      315:22 316:6       7:20 63:22
      321:19,22         users 94:24        132:15,20          323:24 324:15      106:8 157:5
      323:6,9 334:16      102:2 165:15     134:8,8 198:1      327:16 328:18      185:2 240:15
     unomedicals          165:18,18        201:7 202:15     venting 114:20       289:5
      235:14 267:14       166:4 205:5      217:18,20          115:24 116:15    versions 202:10
     unpredictable        295:20 296:14    227:10,16,21       149:8 173:22       289:4
      121:9               297:11 326:16    232:23 235:8       174:7,8 175:6    versus 151:20
     unusual 66:4       usually 33:14      235:23 239:19      175:10,12          184:1 311:10
     unwoven 125:17       43:10 49:9       242:15 243:2,4     177:12 178:24    viable 182:24
     update 189:16        147:7 237:20     245:12 246:4       179:6 208:10     vial 68:16,18,20
      189:22 190:8        266:20           248:19,22          208:15 260:22      68:22 113:1
      190:21 202:7      utilize 207:23     250:5 252:20       325:23             114:4,6,8
      202:12 232:22       213:12 238:16    252:24 255:13    vents 42:11,16       181:9,14
      239:7 261:12      utilized 166:13    259:18 262:7       68:24 98:20        182:13
      261:17              213:12 315:18    262:14,21          124:13,19,20     vice 146:7
     updated 102:12     utilizing 252:13   263:4 264:22       124:22 165:2,5     147:13,15,18
      188:8 204:19        307:3 318:10     265:6,10 281:7     176:20 202:9       147:21 194:5
      210:14 219:5        318:14         valve 179:8          202:17 204:12    vicente 90:23
      225:22 233:10     utmost 311:1     vardi 195:2,3,6      324:18 327:17      91:7,17,21,24
      261:1 289:3,17                     variety 22:8       ventura 2:4          92:3
     updates 33:8                V       various 74:8       verbal 330:13      video 5:19 6:4
      190:2             v 1:7,13,17 14:2   117:24 137:12    verbiage 203:6       13:24 55:13,15
     updating 103:4     valid 306:14       156:2 257:8      verification         55:16,21 56:1
     upgrade 261:17     validate 122:2     310:4 311:9        33:19 134:9        56:15,19 57:2
     upper 163:15         129:1,8 132:2    313:21             241:2 242:16       57:8,12,12,22
     ups 62:14            132:9 180:14   varying 86:6         266:12 314:19      58:13 60:15
     upward 85:6,16       197:14 199:24 vastly 158:1        verify 225:22        61:11 66:10,15
     urgency 287:16       218:23 219:10    178:13           versapor 152:21      67:9 69:11
      287:22              234:22 243:1   vent 6:13 7:11       153:1,20 155:7     70:14,22 71:2
     urgent 167:7       validated          7:14 19:14         155:9 156:16       71:5,9,13,14
     usable 313:9         122:14 131:3,7   39:16 40:3,24      157:19 159:13      71:15,18 80:24
     use 7:4,6,9 97:3     131:20 225:23    42:1 49:21         159:24 195:12      82:14,14
      105:15 107:21       226:13 255:20    55:1 71:19         196:5,12,17        336:13
      125:9 130:15        265:13 332:21    81:2 84:21         197:2,10,24      videographer
      147:5 158:23      validating 26:9    111:9 149:4        198:3,10,11,14     4:14 13:19,21
      174:19,21           26:11,19 27:1    158:20 161:20      198:21 199:15      54:8,12,19
      181:24 182:6,9      122:19,22        163:17,19          200:4 201:1        104:5,11 161:3
      198:10,11           123:1,2 129:18   179:5 194:9        228:2 232:19       161:10 222:4
      203:11 204:3        227:3 248:4,7    196:5 209:18       239:9,21 240:6     222:11 295:2,9
      205:19 209:7      validation 8:14    210:22 211:7       241:3,8,23         329:15 336:11
      209:17 235:22       8:17 27:9,15     220:9,19 262:1     242:5,19,23      videos 98:18,18
      255:6 307:5,23      27:18,20,24      297:9 299:3,14     243:11,18        videotape 66:15

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 179 of 182             PageID
                                     5020
                               Anatoly Aleksandrovich
                                                                                   Page 44

     videotaped 2:2    271:19 300:18     129:16 135:2     wetting 82:4        118:8 119:11
     virtue 327:22     300:23 331:6      177:3             182:10             126:8 135:14
     vision 174:20    warnings 48:18    website 25:9      weve 52:12          139:5 148:11
       175:2           97:3 102:13      wed 120:7          119:24 129:18      160:5 168:10
     visually 59:14    103:5 202:8,17   week 226:10        144:8 163:4        168:24 169:10
     voids 249:6       202:22 203:2      239:13            176:10 228:21      170:12,22
     volume 179:13     204:6 261:2,5    weeks 220:21       285:23 287:24      171:1 172:19
       250:17 260:1    305:2 310:13      221:8 225:12      301:1              181:22 186:18
       313:10 317:10   311:23 312:17     281:17 283:17    whats 17:10         196:10 202:3
     vp 146:10,19      312:19 319:11    weiner 76:15       27:7 35:4          203:16 209:11
     vs 151:15         323:23 336:2     weld 199:2         71:17 123:6,6      211:4 218:15
     vulnerability    warrant 143:23     214:5,7,7,13      136:11 138:17      218:17 222:2
       325:22         warrants 74:16    welded 200:6       150:9 151:16       223:2,4 228:16
                      wasnt 34:6 68:1   welding 200:7      155:18 189:3,4     240:21 244:16
            W          115:17 120:18     200:15 201:8      212:17 229:16      248:10 250:1
     w 1:5             249:13 264:11     217:19 242:4      256:23             250:16 252:5
     wait 16:7 330:20  294:17 333:9      248:14 249:7     whichever           252:23 262:12
     want 15:3 26:22 water 125:12       wells 4:4          207:22             265:3 267:24
      43:24 45:7       182:16           went 22:5,20      wholesale 95:6,7    275:23 278:3
      49:15 53:22     waterproof         23:13 24:1        166:2              278:24 282:9
      55:21 56:2,5     37:17             64:15 69:10,20   width 199:20        285:8,20
      57:19 60:7      way 16:12 18:1     224:22 251:12     200:2,4            286:11 287:4
      72:24 73:2       18:4 21:10        273:21 297:11    williams 3:3        287:13,21
      74:22 104:2,17   24:18 27:21       301:20 315:21    williamscedar       288:8 290:5
      105:15 106:7,9   44:8 83:19        331:6 332:6       3:6                296:22 298:1
      107:20 110:15    87:8 88:24       western 1:1,2     willing 12:11       302:10 304:1
      121:17 129:1     92:14 100:14      14:5             window 217:19       305:6,18
      135:7 210:16     105:17 117:16    wet 50:24 51:16   winter 253:12       307:14,20,24
      225:10 293:3     124:10,17         82:8 115:14      withstand 151:5     309:9,17
      294:23 306:12    135:23 138:16     118:18 120:5      178:17             314:14 321:5
      321:6 322:4,5    140:18 144:4      120:12 121:4,7   witness 10:4        321:24 322:3
      322:7 324:12     146:6,24          124:5 125:21      14:11 21:18        322:17 324:9
     wanted 11:1       156:23 159:18     126:20 130:12     32:16 34:3,18      324:20 325:7
      12:1 103:17      162:13,14,14      148:17 149:21     35:21,24 42:4      326:2 327:19
      122:2 133:4      164:13 166:16     150:22 151:15     42:19 43:16        328:22 329:11
      136:10 137:7     170:17 172:10     152:12 159:20     45:13 46:2         331:2,10,18
      169:11 199:7     176:9 183:13      160:7,18,23       47:11 48:16,22     332:16 336:7
      229:2 251:2      205:7 208:7       178:9 212:23      50:15 51:2,20      337:5,6,8
      310:19           212:16 213:3      215:5,17,21       52:3,23 54:1       338:1
     warehouse         218:13 223:14     216:19,20,20      60:12 61:16       woke 91:3
      166:13           231:16 232:12     216:21 217:1,2    75:12 79:14,22    wondering
     warn 48:13 49:6   237:19 263:3      217:15,16         84:7,14 85:12      333:18
     warning 102:3     274:6 275:15      221:18 233:24     95:19 97:11       wont 16:19
      138:24 139:6     288:14 298:20     234:6 273:14      102:10 103:8      wording 203:4
      139:10,14,16     300:14 307:1      274:13 317:21     105:23 106:16      281:4
      168:2 204:19     322:5             318:2             106:23 107:5      wordings
      210:1,13,14     ways 43:21        wetted 182:6       113:20 115:4       287:23

                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 180 of 182               PageID
                                     5021
                                   Anatoly Aleksandrovich
                                                                                     Page 45

     words 247:18      wrong 126:14         64:11,16,21        296:13,17      110 299:20
     work 20:4 26:23    142:6 180:5         117:3,6 180:9    001 304:18,18      304:24 305:3
      38:16,18,22       218:13 292:6        237:12,13        0067242 170:19     305:22
      39:3,7 91:16      310:18 330:23       238:5 297:9,14   0069242 170:12   119 6:5
      127:2 180:1      wrote 241:22         308:13,17        02 86:12         11month 301:22
      200:16,18        ws 309:13            312:9,13,13      020 157:17       12 7:18 88:20
      201:4 207:17                          313:3            028985 74:24       161:5,8 211:9
      207:21 230:6             X          yellow 109:17      04 7:21 8:10 9:7   228:11,19
      240:9 243:11     x 5:2,10           yep 60:22            240:16 256:5     229:5 280:20
      248:15,15,24                        yesterday 11:10      278:19           280:22
      258:5 281:13             Y          yeung 247:13       06 6:17 9:15     121 296:7,9,13
     workaround        yeah 25:19 41:4    youll 60:18,19       185:3 222:21   126 6:9
      180:18             54:7 55:6,23     youre 17:2         08 6:9,22 8:5    13 8:10 9:7
     workarounds         60:18 65:13        26:21 28:1         126:4 194:18     108:13 256:5
      184:16             71:1 72:3 77:5     42:8 44:23         247:6            256:17 278:19
     worked 22:21        77:13 90:10        47:16 49:6,7     09 111:14        1300 3:4
      23:17 275:6        105:23 106:1       60:9 63:17                        13006 8:2 63:14
      315:9 316:7        106:20 107:7       68:8 73:1                1          244:10
     working 22:2        109:19 111:24      76:17 111:12     1 104:16 108:11 13113 81:2
      23:6 26:3,12       120:13 123:24      131:5 135:9        157:19 161:8   132 157:16
      26:13 29:10        125:8 137:8        187:3 198:9,18     161:12 166:19 139 6:1
      31:3,8 40:10       138:16 146:19      257:17 264:14      167:1 176:5    13th 279:3
      92:5 120:10        155:22,24          295:23 304:24      220:20 225:6   14 5:6 70:19
      239:9,23 240:5     157:7 169:23       321:5 322:24       225:17 245:11    71:7 91:11
      294:2 332:21       170:15,21          324:20 335:11      254:4 272:8      156:17 219:12
     workload 255:8      171:8 173:6        336:1              273:5,5,5        219:18 239:15
     works 144:17        176:18 182:3     youve 18:7 49:1      340:6          14th 235:1
      189:1 247:19       184:18,20          55:16 57:15      10 8:12 9:12     15 8:10,12
      304:12 335:12      198:7 212:3        72:19 90:6         54:14,16,17,21   117:21 119:2
     world 250:22        217:1 218:20       127:11 132:24      139:19 169:17    218:7 232:10
     worth 145:6         222:18 228:8       214:23 220:16      174:10 210:7     256:5 259:2,9
      238:5              249:14 263:18      277:5              213:3 259:2    1515 3:4
     wouldnt 46:22       280:20,20        yu 254:4             282:4,12       158416 5:14
      52:3 128:6         281:10 284:21                       100 103:8          63:5 104:22
      129:11,11          296:11 297:5            Z             155:17 156:3   15th 117:14
      142:9 168:10       301:16 331:10    z 4:9                156:10,15,15     122:13 232:14
      175:11 181:18    year 23:11 86:11   zhao 254:4           156:16,17,20     235:1
      199:8 200:16       87:1 131:2                            235:16 273:18 16 9:7 260:15
      207:19 208:8       229:5 238:3              0          101016 289:18      278:19 295:4,6
      252:7,10 299:5     255:11,15        0 86:12 92:18      104 5:13           313:21,23
      305:22 311:17      267:4 294:9        156:3,3,15,16    10november2... 1600 4:10
      312:2,6 327:2      296:7,16           156:17 176:5       64:4           161 6:11
      329:6              297:14 298:6       213:4            10th 232:24      16501 2:4
     woven 199:11        299:17 304:20    00 304:18            236:11         16th 264:9
     wrap 128:19       years 14:24          336:16,18        11 104:7,9,10,13 17 134:4 172:12
      295:1,14           18:21 22:13      000 86:13            224:8 256:17   172 6:7
     writes 225:13       23:21 29:12        165:14 295:20      280:20,22      1770 3:10

                 Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 181 of 182                PageID
                                     5022
                               Anatoly Aleksandrovich
                                                                                      Page 46

     17cv2101 1:7     2006 23:22           300:4,8,11         293:17 294:3,5   269 9:1
     17th 133:20      2008 25:1 212:9      301:1,22 305:2     294:6,8,18       27 205:16
     18 1:20 13:22    2009 25:5,7 29:9     308:12 331:6       318:15           277 9:5
       66:3 126:1       40:11 120:4,11   201303 6:13        2018 1:20 13:22    278 9:7
       202:6            120:21 121:3       94:17 161:21     203 7:3            27cv1718038
     184 157:18         212:1            2014 7:21 8:2,5    205 7:6              1:15
     185 6:16         201 7:1              8:7 9:15 122:4   209 7:8            28 6:17 8:7
     186 6:19         2011 83:15           122:8,15         21 6:5 119:6,16      108:13 131:1
     18th 280:5         85:22 89:10        127:12 219:12      127:12 156:3       185:3 209:2
     19 161:15        2012 30:13,16        219:22,24          156:14,15          220:20 253:19
     19103 3:5          31:15 32:19        220:20 222:22    210 7:11           280 9:9
     192 148:7,10       35:2 55:3 66:3     225:12 227:2     215 3:5            282 9:12
     194 6:21           81:11 85:8,9       227:11,12        2150 3:15          289 157:16
     1993 20:2,4,12     85:17 88:9         231:13 232:10    22 6:14 161:21     28th 233:2,23
       20:24            90:11 185:20       232:14 233:1,2     162:7 184:23       236:14 254:5
     19th 238:10      2013 6:5,7,9,14      235:1 236:5,11     213:2            29 54:14,16
     1st 270:19         6:17,19,22         239:9 240:16     220 7:14             163:13
                        49:21 50:10        241:4 242:18     222 9:14           298 9:17
             2          52:1 63:9          242:24 244:11    227 157:22
     2 1:7 6:13 61:23   70:16 76:9         244:20 245:24    228 7:17                   3
       62:23 63:18      80:18 83:16        246:17,22        22nd 89:10         3 6:7 8:15,20
       74:23,24 76:7    85:23 90:17        247:6,13,24      23 88:20 186:10      74:23 92:18
       94:12,15 100:6   91:11 108:1,5      248:1 253:10     24 140:9 194:15      127:11,22
       110:14 114:14    109:4 117:14       253:14,19          219:22 295:7       172:15 176:5
       121:22 122:1     117:21 119:6       254:5 258:12       295:11             206:16 216:6
       127:9 131:12     119:16 125:9       299:14 301:23    240 7:20             216:14 217:6,9
       131:14 132:24    126:4,13           334:22           242 170:6,9,10       217:17,18
       141:19 142:12    128:23 139:10    2015 15:5 18:13    243 174:11           232:15 235:12
       143:21 157:16    139:11 140:9       19:1,11 131:1    244 8:1              235:13 243:3
       157:17 161:21    141:5,11           133:20 134:4     247 8:4              245:10 246:9
       163:4 209:22     161:21 162:7       226:15,24        24th 141:5           248:8 250:11
       216:7,15 218:5   165:14 167:15      231:13 236:14      239:15             250:19 252:11
       218:15 219:10    171:8 172:3,5      238:10 239:1     25 7:21 201:19       262:7,15,24
       222:6,8,9,13     172:15 173:23      246:18,24          240:16             263:5 264:5
       223:18 227:9     185:3,13 186:3     255:23 256:17    2500 3:21            265:10 267:19
       234:22 288:3     186:13 187:1       258:19 264:9     252 177:2            304:19
       313:17           193:3 194:19       265:19           253 8:7            30 82:9 210:19
     20 25:1 30:12      195:7,11         2016 8:20 9:12     256 8:9              279:13 338:15
       84:24 86:11      200:24 201:13      260:9 267:19     259 8:12           30305 3:21
       156:3,16         202:6 211:9,13     268:15 270:19    25th 241:4         30326 4:10
       294:18 340:18    215:9 217:13       272:3 276:15     26 8:12 203:8      303925131 66:2
     200 89:11 90:7,9   217:23 218:7       279:3 280:5        205:8 210:1,9    308 5:6
     2000 212:9         218:22 219:8       282:4,12 286:2     259:2,9          3086484 3:11
     2000s 22:15        224:8,16 232:4     288:15 334:24    260 297:15         30th 63:9 76:9
     2002 22:17         271:11 272:2     2017 284:7         262 8:14             122:4,8 141:11
     2003 23:21         273:11 295:19      290:17,21        264 8:17           31 6:19 186:13
     2004 219:17,17     299:11,19          292:8,18         267 8:19             225:12


                  Golkow Litigation Services - 877.370.DEPS
Case 2:17-cv-02101-SHL-cgc Document 158-1 Filed 10/26/18 Page 182 of 182                PageID
                                     5023
                               Anatoly Aleksandrovich
                                                                                      Page 47

     31st 187:1         139:24             260:15 273:5,5   61 288:3,4,5,5,6     316:1,3 324:14
     32 220:6         425 86:13            336:16,18          288:7 301:4      80 88:21 89:1
     320 5:7            157:20           50 88:11,24        612 4:5              212:16
     32113 5:20 79:9  427 3:10             238:3 267:4,7    62 5:16 223:2      800 3:15
     323 5:6          428 165:14           280:1,8            300:8            805 275:16,17
     329 5:7            295:20 296:13    5002095 66:21      63 157:22          806 190:9,14
     33 228:5,7,8     43 262:4 301:8     51 282:1           65 296:23 297:6      193:9
     3300 4:4         44 264:19          510 9:2 188:9,17     297:13 298:6     820 28:8
     3333 3:20        45 301:15            188:19,22          304:19,19        83 299:24
     3377 2:22        450 195:12           189:4,11         66 66:21           85 90:13 299:24
     34 240:12          196:12 197:2       226:17,22        6728200 4:5          299:24 300:4
     340 340:6          197:24 198:14      254:7 268:15     678 3:22           855 3:16
     35 156:20 244:5    200:4 242:19       269:4,13,15,20                      877 2:22
     3560 4:10          255:8              276:14 279:7             7
     36 104:7,9 247:2 450r 152:21,21       279:11,14,19     7 176:6,12,15,21           9
     364 231:21         152:24 153:1       279:20 282:14      230:5 295:7      9 2:6 8:2 13:23
     365 296:8          153:15,20        52 222:16,17,18    70 6:4               91:2 202:6
     37 253:16          156:16 157:19      223:3 238:4      700 332:3,3          244:11,20
     370 2:22           159:14 240:6       267:4,6,7          334:1              272:8 313:21
     38138 3:10         241:3,8,24         296:17,19,20     7242 171:2         90 4:4 279:12
     39 54:17,21        242:5 245:13     53 157:22          7247 170:22        901 3:11
     395 157:19         248:2 253:1,2      298:10 319:13    75 90:18           91 86:11 87:1
     3rd 173:23         317:3            5412900 4:11       750 301:23         917 2:22
       268:11         457 86:12          546903 7:1           302:19 303:1     9756581 3:16
                      46 2:6 267:16        201:23           759 272:6          9th 288:15
             4        47 222:6,8         5532100 3:22       765 273:3
     4 8:17,20 110:15   268:23           55402 3:16 4:5     784 163:13
       127:12 130:23 48 13:23 277:18     5570099 3:5        79 5:20
       131:1,12       49 278:16 280:3    56 5:19            793 167:5
       157:20 180:9   490 157:22         5672 2:22          7xx 230:1,10
       219:22 235:12 4th 264:11 268:4    57 104:10,13
       235:13 243:3     268:5,14           161:5,8                8
       246:9 248:8                       58 222:9,13      8 19:18,21 40:6
       250:11,19              5            301:18           40:9,21 41:3,7
       252:11 264:22 5 39:8 82:9 86:4    59 300:12          42:15,20 79:5
       265:6,10         88:20 91:12      591 2:22           79:13,14,16,16
       267:19 270:5,5   133:18 156:20    5x 176:6           79:17 91:2
       295:4,6,11       157:16,18        5xx 230:9          92:8 100:6
     40 256:2 301:10    171:8 176:6,12                      111:15,21
       301:14           176:14,22                6          112:5 114:14
     400 2:5            190:20 216:6     6 6:7 55:20,22     117:9 121:23
     404 4:11           216:13 234:23      55:23 56:12,20   126:13 176:5
     41 161:8,12        235:7,12,17,18     100:7 108:13     218:13,16,21
       258:23 301:12    241:9 242:12       172:15 195:7     219:22 227:9
     42 218:5 219:4     245:9 246:6      60 149:16          241:20 247:13
       301:8            250:6,10,18        300:12 301:2     313:18,20
     42413 6:1          252:12 260:15      305:22           315:7,8,17


                  Golkow Litigation Services - 877.370.DEPS
